Exhibit 10.1
 
Global OUTSOURCING SERVICES AGREEMENT
 
DATED JULY 2, 2013
 
HSBC Holdings plc
 
and
 
GP Strategies Managed Services Limited
 
relating to
 
the Provision of Global Learning Services
 
Confidential treatment requested for portions of this document. Portions for
which confidential treatment is requested are denoted by [***]. Material omitted
has been separately filed with the Securities and Exchange Commission.
 
 

 
contents
 
1
Definitions and Interpretation
1
2
General
17
3
Term
18
4
Asset Transfer, Transition and Transformation
19
5
Services
22
6
Charges
27
7
Joint-Ventures, Co-operatives and Third Party Services
29
8
HSBC Mergers and Acquisitions
29
9
HSBC Divestments
30
10
General Obligations of the Supplier
31
11
Supplier’s Warranties
36
12
Disaster Recovery
38
13
Supplier’s Security Obligations
38
14
Project Library and Procedures Manual
40
15
Computer Viruses
41
16
HSBC Assistance and Support
41
17
HSBC Responsibilities and Relief Events
41
18
Intellectual Property Rights and Indemnity
42
19
Indemnities
45
20
Liability
46
21
Confidentiality
48
22
Publicity
48
23
Data Protection
49
24
Breach, Termination and Exit
50
25
Force Majeure
58
26
Disputes
58
27
Administration, Management and Governance
59
28
Change to the Services
59
29
Assignment and Sub-Contracting
59
30
Variation
60
31
Notices
60
32
Set-Off
61
33
HSBC Competitors
61
34
Further Assurance
61
35
Counterparts
61
36
Insurance
61
37
Audit and Regulatory Requirements
62
38
Relationship of the Parties
63
39
General
64
Schedule 1 HSBC Group Members
67
Schedule 2 Transition and Transformation
68
 
Part 1 Transition
69
 
Part 2 Transformation
85
Schedule 3 Services
96
Schedule 4 Service Levels and Service Credits
114
Schedule 5 Charges
123
Schedule 6 Benchmarking
165
Schedule 7 Human Resources
168
 
Part 1 Automatic Transfer of Transferring Employees
169
 
Part 2 Recruitment of Inscope Employees
178
 
Part 3 Key Personnel
176
 
Part 4 Termination, Part Termination or Expiry of this Agreement
178
Schedule 8 Not Used
182

 
 

 
Schedule 9 Governance
183
Schedule 10 Approved Sub-Contractors
194
Schedule 11 Projects
196
Schedule 12 Change Control Procedure
208
Schedule 13 Exit Management
212
Schedule 14 Policies and Procedures
215
Schedule 15 Disaster Recovery
216
Schedule 16 HSBC Premises and Facilities
221
Schedule 17 HSBC Contracts
222
Schedule 18 HSBC Responsibilities
223
Schedule 19 Retained Authority
225
Schedule 20 Third Party Agreements
227
Schedule 21 Guarantee
245
Schedule 22 Standard Form Novation Agreement
248
Schedule 23 Local Services Agreement
254
Schedule 24 Licence Terms
267

 
 


HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
THIS AGREEMENT is made on July 2, 2013
 
BETWEEN:
 

(1)
HSBC Holdings plc a company incorporated in England & Wales (registered number
617987) whose registered office is at 8 Canada Square, London, E14 5HQ (HSBC);
and
      (2)
GP Strategies Managed Services Limited a company incorporated in England & Wales
(registered number 04893961) whose registered office is at Webber House 26-28
Market Street Altrincham Cheshire United Kingdom WA14 1PF (Supplier).

 
WHEREAS:
 

(A)
HSBC wishes to receive from the Supplier, for its own benefit and the benefit of
HSBC Group Members, certain global learning management services that were
previously supplied internally by HSBC and certain third parties.
      (B)
The Supplier has represented to HSBC that it has the experience and expertise to
meet HSBC and the HSBC Group Member’s requirements and, in reliance on that
representation, HSBC wishes to engage the Supplier to provide the Services on
the terms set out in this Agreement.
      (C)
To assist the Supplier in the provision of those services, certain assets, staff
and contracts are to be transferred and/or made available by HSBC and HSBC Group
Members to the Supplier and the Supplier Affiliates pursuant to the terms of a
business transfer agreement entered into at the same time as this Agreement. 

 

1.
DEFINITIONS AND INTERPRETATION
      1.1
Interpretation

 
The following rules apply in interpreting this Agreement and any Local Services
Agreements entered into pursuant to them, except where the context makes it
clear that a rule is not intended to apply:
   

(a)
reference to:

 

(i)
legislation (including subordinate legislation) is, except as otherwise
specifically referenced, to that legislation as amended, re-enacted or replaced,
and includes any subordinate legislation issued under it;
      (ii)
a document or agreement, or a provision of a document or agreement, is to that
document, agreement or provision as amended, supplemented, replaced or novated;
      (iii)
a party to this Agreement, Local Services Agreements or to any other document
includes a successor or a permitted assign of that party; and
      (iv)
a person includes natural persons, corporates or unincorporated bodies (whether
or not having separate legal personality) any type of entity or body of persons,
whether or not it is incorporated, and any executor, administrator or successor
in law of the person;

 

(b)
a singular word includes the plural, and vice versa;
      (c)
a word which suggests one gender includes the other genders;
      (d)
the words “subsidiary” and “holding company” have the meanings set out in
section 1159 and schedule 6 of the Companies Act 2006 (except that for the
purposes of the membership requirements in section 1159(1)(b) and section
1159(1)(c) a company shall be treated as a member of another company even if its
shares in that other company are registered (i) in the name of its nominee, or
(ii) in the name of a person (or the nominee of that person) who is holding the
shares as security) and “management control” shall be demonstrated by the
ability to exercise significant influence over an entity or its management;

 
 

Global Outsourcing Services Agreement Page 1





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(e)
the headings to clauses are for reference purposes only and shall not affect the
interpretation or construction of the clauses;
      (f)
general words are not to be given a restrictive meaning because they are
followed by particular examples, and any words introduced by the terms
“including”, “include”, “in particular” or any similar expression will be
construed as illustrative and the words following any of those terms will not
limit the sense of the words preceding those terms;
      (g)
the Schedules, Appendices, Recitals and Service Requests form part of this
Agreement and will have effect as if set out in full in the body of this
Agreement;
      (h)
in the event of conflict or ambiguity the provisions of this Agreement and any
Local Service Agreement are to be read in the following order of precedence in
relation to that conflict:

 

(i)
the clauses;
      (ii)
the Schedules;
      (iii)
the Appendices to any schedules;
      (iv)
the Local Services Agreement;
      (v)
the Service Requests; and
      (vi)
any other document not otherwise referred to above.

 
A provision in a Schedule, Appendix, Local Services Agreement or Services
Request may only override a provision in this Agreement if it expressly refers
to and states that the relevant provision(s) of the Local Services Agreement or
Services Request shall override the conflicting provision(s) of this Agreement
and the Local Services Agreement or Services Request is counter-signed by an
authorised representative of HSBC and the Supplier. In all other cases, if a
conflict occurs between the documents listed above then the document higher in
the order of precedence will prevail to resolve that conflict; and

 

(i)
capitalised terms in this Agreement shall have the meanings set out in clause
1.2.

 

1.2
Definitions

 
In this Agreement:
   
Academy means a HSBC learning academy, managed by a Global Academy Head, which
represents an HSBC business or function. Each HSBC Academy will articulate and
define the learning strategy needs and objectives of the relevant business or
function to be serviced by the Supplier in accordance with and as set out in
this Agreement;
   
Acceptance means, in relation to a Deliverable, the point at which that
deliverable has achieved the Acceptance Criteria as set out in this Agreement, a
Local Services Agreement or a Service Request or in respect of a Service (or
part of), means the Supplier has successfully passed the Acceptance Criteria or
tests required by HSBC to establish its apparent readiness to commence provision
of the Services (or part of) in accordance with this Agreement. Acceptance
operates without prejudice to any rights and remedies that HSBC may have in
relation to the performance by the Supplier of its obligations under the
Agreement. Acceptance by HSBC does not operate as a waiver of any of its accrued
rights or as a confirmation that the Supplier has in fact complied with its
relevant obligations hereunder and "Accept" and "Accepted" shall be construed
accordingly;
   
Acceptance Criteria means, in relation to a Key Milestone or other identified
activity including in respect of Transformation, an Interim Key Milestone, the
criteria to be achieved or met by the Supplier, as set out or otherwise
identified in Schedule 2 (Transition and Transformation) or the Test Strategy
Document, which may include a requirement that the performance of the Services
meets the quality required by the Service Levels;

 
 

Global Outsourcing Services Agreement Page 2





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Acceptance Testing means, in relation to a Key Milestone or other identified
activity, the process by which it will be tested whether the Supplier has
achieved or met the Acceptance Criteria as set out in Schedule 2 (Transition and
Transformation);
 
Actual Savings means actual amount of the savings achieved by the Supplier in
each Year, as further described in paragraph 12 of Schedule 5 (Charges);
 
Acquired Agreement has the meaning given to it in clause 10.2(b);
 
Acquired Business has the meaning given to it in clause 10.2(a);
 
Acquisition Date has the meaning given to it in clause 10.2(b);
 
Agreement means the body of this document comprising clauses 1 (Definitions and
Interpretation) to 39 (General) (inclusive) together with the Recitals,
Schedules, Appendices, any Service Requests and any documents incorporated by
reference, including the Procedures Manual;
 
Alpha Deliverable means the first on-line or developed Deliverable in the
applicable project that is ready for end user and SME review;
 
Annual Learning Demand Plan (ALDP) means a document that summarises the annual
goals and objectives for employee skills development and identifies the Courses,
the training mix (e.g. instructor-led training versus e-learning, new
development versus maintenance, third party versus custom content), learning
technology requirements, Learning Design Projects, and the service delivery
schedule and strategy; as well as New build learning projects that have been
identified as priorities;
 
At Risk means a Class which is approaching a delivery date that has not achieved
the minimum Class capacity;
 
At Risk Amount means the proportion of the Charges put at risk each month to the
potential incurring of Service Credits, as detailed in paragraph 2.17 of
Schedule 4 (Service Levels and Service Credits);
 
Approval means any regulatory and/or governmental licence, clearance and
approval, and any other consent or approval applicable to the provision of the
Services;
 
Approved Sub-Contractor means a third party approved by HSBC or an HSBC Group
Member and set out in Schedule 10 (Approved Sub-Contractors) or the Local
Services Agreement;
 
Approved to Run means Classes that have achieved the minimum Class capacity;
 
Assets means any and all assets and rights used in or necessary to perform the
Services, including equipment, facilities, Software licences, Support Contracts,
consumables, Software, HSBC Assets and property (tangible and intangible);
 
Asset Register means a complete inventory of all Assets used in or necessary to
provide the Services;
 
Authorised Representative(s) means those individuals holding the roles
identified in paragraph 4 of Schedule 11 (Projects) and shall be authorised to
sign Service Requests;
 
Authorised User means any person other than HSBC, a HSBC Contracting Party or
any other HSBC Group Member who, with the permission of HSBC has access to the
Services and/or HSBC Systems for the purposes of providing services to HSBC, or
is a beneficiary of the Services at any time during the subsistence of this
Agreement;
 
Background Intellectual Property means any Intellectual Property owned by the
relevant party before the Signature Date and/or created by the relevant party
independently of this Agreement;
 
Benchmark Review means a review of the Services carried out in accordance with
Schedule 6 (Benchmarking) to determine whether those Services represent Good
Value;
 
Benchmarked Services means the Services that HSBC elects to include in a
Benchmark Review;
 
 

Global Outsourcing Services Agreement Page 3





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Benchmarker means the independent third party appointed under paragraph 4 of
Schedule 6 (Benchmarking);
   
Beta Deliverable means the second on-line or developed Deliverable in the
applicable project that incorporates changes made to the Alpha Deliverable
version;
   
Best Endeavours means to take every step necessary to achieve the desired result
including taking any action and making available any resources to the extent
necessary to achieve the desired objective but shall not require taking any
step(s) that would result in any material detriment to the relevant party
required to achieve the objective or any breach of Law;
   
Best Industry Standards means all relevant practices and professional standards
that would be expected of a well-managed "top tier" expert service provider
performing services substantially similar to the Services (taking into account
factors such as the service levels, term and pricing), to customers of the same
nature and size as HSBC and/or any other HSBC Group Member (as the case may be);
   
BCDR Plan means the business continuity and disaster recovery plan set out in or
required by Schedule 15 (Disaster Recovery);
   
Cancelled means HSBC gives formal notice that it requires a Course to be
cancelled;
   
Change Procedure means the procedure set out in Schedule 12 (Change Procedure);
   
Change Form means the document set out in Schedule 12 (Change Procedure) to be
used to record the parties' agreement to Changes;
   
Change means any actual or proposed change to the nature, level and/or extent of
the Services or Service Levels or the manner in which the Supplier provides or
is to provide the Services (whether resulting in additions to, reductions in, or
amendments to the Services or the Service Levels);
   
Charges means the amounts payable for the Services (or any part thereof) as set
out and/or calculated in accordance with Schedule 5 (Charges);
   
Class means a set of sessions scheduled within a Course;
   
Class Enrolment means the process by which learners book onto specific training
Courses;
   
Comparable Services means services that are identical or materially similar to
the Benchmarked Services (including in terms of scope, specification, volume and
required quality of performance);
   
Comparison Group means a sample group of organisations providing Comparable
Services identified by the Benchmarker under paragraph 5.8 of Schedule 6
(Benchmarking) consisting of organisations which are either of similar size to
the Supplier or which are similarly structured in terms of their business and
their service offering so as to be (in the Benchmarker's professional opinion)
fair comparators with the Supplier or which in the professional opinion of the
Benchmarker are best practice organisations providing Comparable Services;
   
Competency/Capability Framework means a document provided by HSBC to the
Supplier which summarises the required competencies of a specific Academy (or
other employee group) and being one of a range of inputs that shall enable the
Supplier to recommend and design appropriate learning content for a specific
Academy (or other employee group);
   
Confidential Information means:

 

(a)
in relation to HSBC or any HSBC Group Member, any information or know how of
HSBC or any HSBC Group Member (including information relating to their
facilities, premises, systems, security, procedures, products, business strategy
and including the existence of the terms of and its position in any dispute in
relation to this Agreement or any Local Services Agreement), employees,
officers, contractors and agents, customers, suppliers and contacts, and any
other information of HSBC or an HSBC Group Member that is supplied during any
audit or is marked confidential or that the recipient ought reasonably to have
known was confidential, imparted to the Supplier, or any Supplier Affiliate or
their employees, agents or contractors pursuant to this Agreement or any Local
Services Agreement; and

 
 

Global Outsourcing Services Agreement Page 4





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
in relation to the Supplier and/or the Supplier Affiliates, any information
relating to their systems and security procedures, business strategy (including
the existence of the terms of and their position in any dispute in relation to
this Agreement or any Local Services Agreement), costs, prices, Charges,
employees, officers, contractors, agents, suppliers and any other information of
the Supplier or the Supplier Affiliates that is supplied during any audit or is
marked confidential or that the recipient ought reasonably to have known was
confidential, imparted to HSBC or any HSBC Group Member pursuant to this
Agreement or any Local Services Agreement,

 
provided always that Confidential Information shall exclude information (1) that
is in or comes into the public domain (other than as a result of a breach of
confidentiality) or (2) is disclosed by a third party (except where such third
party discloses such information in breach of obligations of confidence), or (3)
that is independently developed by a party without recourse to the Confidential
Information of the other (or the HSBC Group Members or the Supplier Affiliates
(as applicable));
   
Content has the meaning given to it in clause 14.1;
   
Continuation Services means those of the Services that HSBC may continue to
require the Supplier to provide during the Termination Period;
   
Controlling Interest means:

 

(a)
the ownership or control (directly or indirectly) of more than fifty percent
(50%) of the fully diluted voting share capital of the relevant undertaking;
and/or
      (b)
the ability to direct the casting of more than fifty percent (50%) of the fully
diluted votes exercisable at general meetings of the relevant undertakings on
all, or substantially all, matters; and/or
      (c)
the right to appoint or remove directors of the relevant undertaking holding a
majority of the voting rights at meetings of the board of directors on all, or
substantially all, matters;

 
Core Personnel has the meaning given to it in paragraph 9.1 of Part 4 of
Schedule 7 (Human Resources);
   
Core Personnel Information has the meaning given to it in paragraph 9.3 of Part
4 of Schedule 7 (Human Resources);
   
Country means the country identified in the relevant Local Services Agreement in
respect of which the Services will be provided;
   
Course means an instructor led training (ILT) or a virtual instructor led
training (VILT) that has multiple Classes scheduled to deliver to the target
audience;
   
Critical Service means a service identified as such in Schedule 4 (Service
Levels and Service Credits);
   
Curriculum means a specific training intervention comprising a collection of
learning activities and learning content that may be delivered in multiple
channels (such as classroom, web based training, virtual classroom, etc.);
   
Data Protection Directive means Directive 95/46/EC;
   
Data Protection Legislation shall as the context requires include all applicable
Laws relating to the processing of personal data and privacy (and any subsequent
amendment, re-enactment, consolidation or replacement thereof or implementing
legislation) in effect in the relevant territory(ies) from time to time;
   
Data Subject shall have the same meanings as in the Data Protection Directive or
the meaning attributed to it under the relevant local Data Protection
Legislation;

 
 

Global Outsourcing Services Agreement Page 5





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Default means any breach of a party’s obligations under this Agreement or any
act or omission, negligence or statement of either party, its employees, agents
or sub-contractors in connection with or in relation to this Agreement and in
respect of which such party is liable to the other;
   
Deliverable means anything delivered or to be delivered to HSBC or an HSBC Group
Member under or in connection with this Agreement by or on behalf of the
Supplier or Supplier Affiliate, including any Project Deliverables;
   
Delivery Charges has the meaning given to it in paragraph 2.2.4 of Schedule 5
(Charges);
   
Design Charges has the meaning given to it in paragraph 2.2.3 of Schedule 5
(Charges);
   
Detailed Global Transformation Plan means the detailed plan for Transformation
that is global in nature and has been Accepted by HSBC pursuant to Part 2 of
Schedule 2 (Transition and Transformation);
   
Detailed Global Transition Plan means the detailed plan for Transition that is
global in nature and has been Accepted by HSBC pursuant to paragraph 4.1.7 of
Part 1 of Schedule 2 (Transition and Transformation);
   
Detailed Local Transition Plan means the detailed plan for Transition that is
specific to a particular Country and has been Accepted by HSBC pursuant to
paragraph 4.2.8 of Part 1 of Schedule 2 (Transition and Transformation);
   
Disaster has the meaning given to it in clause 13.4;
   
Disclosure Letter means the letter appended to a Local Services
Agreement (together with all the documents attached to it) from HSBC to the
Supplier;
   
Divested Unit shall have the meaning given to it in clause 9.1;
   
Divestment Date shall have the meaning given to it in clause 9.1;
   
Documentation means any document, information, data or other material (in
whatever form), including any descriptions of the Services, descriptions of any
Software, Software releases and version levels, specifications, business rules,
requirements, the Procedures Manual, network diagrams, user manuals, user
guides, training materials and instructions, operating manuals, documented
methodologies, process definitions and procedures, and any other documented
materials or outputs, including Class and Course content, all as provided and/or
required in relation to the Services from time to time during this Agreement;
   
Employment Claim means a/any claim, action proceedings, liability, costs, loss,
expenses (including reasonable legal fees) and demand;
   
Employment Regulations means the Acquired Rights Directive (Council Directive
77/187/EEC) as amended by Council Directive 98/50/EEC and consolidated by
Council Directive 2001/23/EEC and, in each Country:

 

(a)
the local statutory instruments implementing and giving effect to such
Directives; or
      (b)
any law or regulation of substantially similar effect to such directive in any
Country providing for the automatic transfer of employees;

 
Entity Agreement has the meaning given to it in clause 8.2;
   
Equivalent Services Data means data derived from an analysis of the Comparable
Services provided by the Comparison Group that has been adjusted in accordance
with paragraph 5.11 of Schedule 6 (Benchmarking);
   
Extended Terms means, in relation to the Supplier Third Party Intellectual
Property and/or the Supplier Intellectual Property, terms which permit (both
during and after the term of this Agreement) such Intellectual Property to be
used, operated, copied, modified and (in the case of Software) merged with other
Software by:

 

(a)
HSBC Service Recipients and any Authorised User; and

 
 

Global Outsourcing Services Agreement Page 6





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






(b)
any third party (including any Successor Supplier(s)) where such use or other
dealing is for the benefit of HSBC, HSBC Group Member and/or any other Service
Recipients;

 
Event of Force Majeure means any of the following circumstances which occur and
which are beyond the reasonable control of a party and directly prevent that
party from performing its obligation under this Agreement being war, civil
commotion, armed conflict, riot, act of terrorism, fire, flood, or other act of
God (excluding for the avoidance of doubt any labour dispute, labour shortages,
strikes or lock-outs);
   
Exit Plan means the plan to be prepared pursuant to the terms of clause 24.5
(Agreement and Updating of Exit Plan);
   
Extended Expiry Date means the date falling two (2) years after the Original
Expiry Date, as confirmed by HSBC in the notice served pursuant to clause 3.2
(Renewal Options and Process);
   
Global Transformation Plan means the Detailed Global Transformation Plan, or
where this has not yet been agreed, the Outline Global Transformation Plan;
   
Global Transition End Date means the date thirty (30) days following Key
Milestone Date (Transition) number 4, by which Transition, both globally and in
each Country, shall have been completed by the Supplier and Accepted by HSBC and
the Supplier commences the provision of the Services in all in-scope countries;
   
Global Transition Plan means the Detailed Global Transition Plan, or where this
has not yet been agreed, the Outline Global Transition Plan;
   
Gold Deliverable means the final production version of the Deliverable in the
applicable project that incorporates both Alpha Deliverable and Beta Deliverable
feedback and Accepted by HSBC following testing for functionality and HSBC
accessibility standards;
   
Good Value means that:

 

(a)
the Charges attributable to a Benchmarked Service are, having taken into account
the Service Levels, are within the Upper Quartile; and
      (b)
any Service Levels attributable to Benchmarked Services are, having taken into
account the Charges, equal to or greater than the median service levels for
Comparable Services as adjusted using Equivalent Services Data; and

 
Governance Body has the meaning given to it in paragraph 1.3 of Schedule 9
(Governance), and "Governance Bodies" shall be construed accordingly;
   
Guarantee means the deed of guarantee to be entered into by the Guarantor in
favour of HSBC in accordance with clause 2.1 substantially in the form of the
template agreement set out in Schedule 21 (Guarantee);
   
Guaranteed Savings means the savings identified in Appendix 5-E (Guaranteed
Savings) in respect of each Year, as further described in paragraph 12 of
Schedule 5 (Charges);
   
Guarantor means GP Strategies Corporation a company incorporated in the state of
Delaware, whose principal office is at 6095 Marshalee Drive, Elkridge, Maryland
21075 USA;
   
HSBC Assets means the HSBC Documentation and other assets, equipment facilities
and/or resources which are or are to be licensed, provided or otherwise made
available by HSBC or any other HSBC Group Member to the Supplier for use in
connection with the performance or receipt of the benefit of the Services under
the terms of this Agreement;
   
HSBC BCDR Representative has the meaning given to it in paragraph 5.1.1 of
Schedule 15 (Disaster Recovery);
   
HSBC Business Project Manager means an HSBC employee who shall represent the
HSBC business or function on learning design project teams and be responsible
for identifying the SMEs, mediating SME comments and reviews and obtaining HSBC
approvals of Learning Design Project Deliverables;

 
 

Global Outsourcing Services Agreement Page 7





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
HSBC Competitor means any financial services institutions who are providing
financial products or services in competition to HSBC;
   
HSBC Consents has the meaning given to it in clause 10.8(a);
   
HSBC Contracting Party has the meaning given to it in clause 2.3(b)
(Engagement);
   
HSBC CSR Guidelines means HSBC's and/or any other HSBC Group Member's corporate
and/or social responsibility guidelines from time to time as may be notified to
the Supplier;
   
HSBC Data means:

 

(a)
all data and information belonging to HSBC or any HSBC Group Member which may be
delivered to, generated by or otherwise used or processed by or on behalf of the
Supplier or any Supplier Affiliate or may otherwise come into the possession or
control of the Supplier any Supplier Affiliate or any Supplier Personnel; and
      (b)
all data and information relating to HSBC and or any other HSBC Group Member
and/or any of their employees or officers, and any operations, facilities,
personnel, assets and programs,

 
in each case, in whatever form that data and information may exist and of
whatever nature, including text, drawings, diagrams, images and sounds;
   
HSBC Documentation means any Documentation, the Intellectual Property Rights and
HSBC Policies and Procedures in which are owned by HSBC and/or any other HSBC
Group Member;
   
HSBC Group Member means a legal entity from time to time (1) in which HSBC (or
one or more of its subsidiary companies, or subsequent holding or subsidiary
companies of such entity) owns at least fifty percent (50%) or more of the
voting shares or (2) in which HSBC or any of HSBC’s intermediate holding or
subsidiary companies has a Controlling Interest, or (3) over which HSBC (or one
of its subsidiary companies, or a subsequent holding or subsidiary company of
such entity) either directly or indirectly exercises management control, even
though it may own less than fifty percent (50%) of the shares and is prevented
from owning a greater shareholding, or (4) which is included in the list of the
legal entities listed in Schedule 1 (HSBC Group Members), as otherwise notified
by HSBC from time to time;
   
HSBC Intellectual Property means Intellectual Property which is owned by HSBC
and/or any other HSBC Group Member;
   
HSBC Marks means the HSBC logo, together with the name of HSBC or such other
name/s as are specified by HSBC to the Supplier by notice in writing from time
to time;
   
HSBC’s People/Learning Strategy means HSBC’s 'People Strategy', which focusses
on changing the way of conducting business across the HSBC Group and
transforming the function and focusing on high value HR activities to better
support the HSBC's commercial strategy. The strategy focusses on making key
changes to people practices, introducing a consistent performance management
process and improving the overall learning experience. Part of the HR change
strategy in supporting the people strategy was to ensure HR function’s vision
focused on transforming by:

  

(a)
being commercial;
      (b)
being strategic and relevant;
      (c)
being efficient; and
      (d)
leading;

 
HSBC Policies and Procedures means the policies, procedures and codes of conduct
set out in Schedule 14 (Policies and Procedures) or as notified by HSBC to the
Supplier from time to time;
   
HSBC Premises means any and all premises belonging to or occupied by HSBC and/or
any other HSBC Group Member;

 
 

Global Outsourcing Services Agreement Page 8





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
HSBC Responsibilities means the specific responsibilities to be undertaken by
HSBC in relation to the Services as set out in Schedule 18 (HSBC
Responsibilities);
   
HSBC RFP means the HSBC Request for Proposal for the provision of Global
Learning Services submitted to the Supplier on Friday, 10 August 2012;
   
HSBC Site Regulations means HSBC’s any other HSBC Group Member's or any
freeholder’s or lessor's regulations from time to time as may be notified to the
Supplier in respect of access, security and health and safety at any HSBC
Premises;
   
HSBC Support Contract means a contract between HSBC or any other HSBC Group
Member and a third party, listed as such in Schedule 17 (HSBC Contracts);
   
HSBC Systems means:

 

(a)
all Software, hardware, plant, machinery, media, cabling and other equipment
which is owned, licensed or leased by or on behalf of HSBC and/or any other HSBC
Group Member and managed or maintained by the Supplier as part of the Services;
and
      (b)
all Software, hardware, plant, machinery, media, cabling and other equipment
which is used by, or for the benefit of, HSBC any other HSBC Group Member and/or
any Third Party Supplier during the course of this Agreement;

 
HSBC Third Party Intellectual Property means Third Party Intellectual Property
licensed to HSBC and/or any other HSBC Group Member;
   
In Progress Project means any Project that commenced prior to the Signature Date
as described in Schedule 11 (Projects);
   
Information Security Obligations means the obligations reasonably required by
HSBC and notified to the Supplier by HSBC from time to time;
   
Inscope Employees means those employees of HSBC and/or HSBC Group Members who
are listed in Schedule 2 of a Local Services Agreement under the heading
"Inscope Employees";
   
Intellectual Property Rights and IPR means all present and future rights
conferred by statute, common law or equity in any territory in or in relation to
copyright and related rights, moral rights, trade marks, designs, patents,
database rights, circuit layouts, business and domain names, inventions and
rights in goodwill or to sue for passing off or equivalent rights or forms of
protection (whether or not registered or capable of registration) and all
applications (and rights to apply) therefor, and for renewals and extensions of,
any such rights as may now or in the future exist anywhere in the world, and
Intellectual Property shall be construed accordingly;
   
Interim Key Milestone means, in respect of Transformation, any event identified
as such in Schedule 2 (Transition and Transformation) or in any other part of
this Agreement or any Local Services Agreement;
   
Incident means any event which causes an interruption to or a reduction in the
quality, functionality or performance of the Services (or any aspect of them);
   
Key Milestone means any event identified as such in Schedule 2 (Transition and
Transformation) or in any other part of this Agreement or any Local Services
Agreement, including an Interim Key Milestone;
   
Key Milestone Date means, in relation to a Key Milestone, the date by which such
Key Milestone is to be achieved, as set out or otherwise identified as such in
Schedule 2 (Transition and Transformation);
   
Key Personnel means those people listed in a Schedule 2 of a Local Services
Agreement under the heading "Key Personnel";
   
Law or Laws means:

 

(a)
all statutes, statutory instruments, regulations, by-laws, rules, ordinances,
guidance or subordinate legislation from time to time made or issued to which a
party is subject;

 
 

Global Outsourcing Services Agreement Page 9





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
the common law and the law of equity as applicable to the parties;
      (c)
any binding court order, judgment or decree;
      (d)
any applicable industry code, guidance, policy or standard which, in each case,
is enforceable by law; or
      (e)
any applicable direction, policy, rule or order that is legally binding on HSBC
and/or any other HSBC Group Member and that is made or given by any Regulator;

 
in so far as such Law relates to the performance of the parties’ obligations
under this Agreement or in connection with the provision of the Services under
this Agreement, and Legal shall be construed accordingly;
   
Learning Annual Report means a report summarising the contribution of HSBC's
learning function during the year, including a review of HSBC performance versus
targets;
   
Learning Complexity Levels (Low Complexity, Medium Complexity and High
Complexity) means the categorisation of learning into three levels of complexity
(Low, Medium and High) to quantify the average level required to create one hour
of finished product, so that it can be associated with a cost of production
expressed as a rate per hour as outlined in Appendix 3-C (Learning Complexity
Levels);
   
Learning Delivery Schedule means a template that captures the Course code,
Academy, Course delivery method, Curriculum, Course name, date, location,
instructor details and minimum and maximum Class capacity; 
   
Learning Design Project means a project to design and develop learning content
which can take the form of one or more e-learning Courses or the materials used
in the delivery and support of an instructor led Course delivered in a classroom
or virtually. Materials include, but are not limited to, instructor guides, or
learner guides, MS Power Point presentations, job aids, reference material,
performance support tools, and audio or video programming; 
   
Learning Management System (LMS) means the single standard learning management
system used for hosting and launching learning objects as well as the
administration of instructor led training. It is the system of record for
learner transcripts. The current LMS platform is SumTotal (version 8.2);
   
Learning Strategic Plan means a plan that identifies the key initiatives that
will develop and improve HSBC’s learning function and HSBC’s
Competency/Capability Framework, as further described in paragraph 3.4.2 of
Schedule 3 (Services);
   
Learning Services Quality Assurance means the processes and checkpoints that the
Supplier uses to review and approve Deliverables for the learning services
provided by the Supplier, to ensure such Deliverables meet the necessary and
expected levels of quality relating to all Services;
   
Learning Vendors means those vendors of learning services who, historically,
have provided such services to HSBC, which may either become Sub-Contractors, as
agreed between the parties, or Managed Suppliers;
   
Licence Terms means the terms set out at Schedule 24 (Licence Terms);
   
Licensed Areas means those areas within the HSBC Premises as set out in Schedule
16 (HSBC Premises and Facilities) which the Supplier is licensed to access
and/or use in accordance with the provisions of clause 10.9 (HSBC Premises and
HSBC Systems);
   
Licensed HSBC Systems means those HSBC Systems as set out in Schedule 17 (HSBC
Contracts) which the Supplier is licensed to access and/or use in accordance
with the provisions of clause 10.9 (HSBC Premises and HSBC Systems);
   
Liquidated Damages means the amounts calculated in accordance with Schedule 2
(Transition and Transformation);

 
 

Global Outsourcing Services Agreement Page 10





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Liquidated Damages Period means the period specified as such in Schedule 2
(Transition and Transformation), being the period of delay for which Liquidated
Damages are payable;
   
Local Services Agreement means an agreement entered into by an HSBC Group Member
and the Supplier or Supplier Affiliate substantially in the form set out in
Schedule 23 (Local Services Agreement) including all Schedules and Appendices
thereto;
   
Local Transition End Date means the date specified in a Local Services
Agreement, by which Transition shall have been completed by the Supplier and
Accepted by HSBC and the Supplier commences the provision of the Services in the
relevant Country;
   
Local Transition Plan means the Detailed Local Transition Plan, or where this
has not yet been agreed, the Outline Local Transition Plan;
   
Loss or Losses means all losses, liabilities, damages, costs, claims and
expenses (including legal fees on a full indemnity basis and other professional
advisers’ fees, and disbursements and costs of investigation, litigation,
settlement, judgment, interest, penalties and remedial actions);
   
Maintenance means the day to day review of and updates to an existing Course;
   
Managed Contracts means the contracts identified in Appendix 3-C (Managed
Suppliers and Managed Contracts), as may be updated from time to time, which are
managed by the Supplier in accordance with this Agreement;
   
Managed Supplier means a Third Party Supplier identified in Appendix 3-C
(Managed Suppliers and Managed Contracts), as may be updated from time to time,
whose relationship with HSBC is managed by the Supplier in accordance with this
Agreement;
   
Master Services Agreement means the body of this document comprising clauses 1
(Definitions and Interpretation) to 39 (General) (inclusive) together with the
Recitals, Schedules, Appendices, any Service Requests and any documents
incorporated by reference, including the Procedures Manual but excluding any
Local Services Agreements;
   
Master Services Integrator (MSI) shall be as described in paragraph 2.3.1 of
Schedule 3 (Services);
   
Milestone Payments means the payments to be made by HSBC to the Supplier on
receipt of a valid invoice as further described in paragraph 4.3 and Appendix
5-D to Schedule 5 (Charges);
   
Minimum Service Level means minimum threshold level of performance against a
particular Service Level that HSBC will tolerate, below which will automatically
result in the incurring of the maximum number of Service Credit Points which
could potentially accrue in respect of such Service Level, as identified as such
in Appendix 4-A (Service Level Table);
   
New means the end to end design and development of a "new" Course or the
re-design and re-engineer of an existing Course where over 40% of the content
requires changes;
   
New Entity has the meaning given to it in clause 8.1;
   
Onsite Personnel means Supplier Personnel whose normal working location is any
one or more HSBC Premises;
   
Original Expiry Date means three (3) years from the Signature Date;
   
Outline Global Transformation Plan means the high level global plan for
Transformation, set out at Appendix 2-C (Global Outline Transformation Plan) to
Schedule 2 (Transition and Transformation);
   
Outline Global Transition Plan means the high level global plan for Transition,
set out at Appendix 2-A (Global Outline Transition Plan) to Schedule 2
(Transition and Transformation);
   
Outline Local Transition Plan means the high level plan for local Transition in
a particular Country, as set out in the relevant Local Services Agreement;
   
Part Termination means a partial Termination;

  
 

Global Outsourcing Services Agreement Page 11





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Part Termination Date means the date of a Part Termination or the partial expiry
of this Agreement;
   
Pass-Through Charges shall have the meaning attributed to it in paragraph 2.2.5
of Schedule 5 (Charges);
   
Project Days shall have the meaning attributed to it in paragraph 10.1 of
Schedule 5 (Charges);
   
Procedures Manual means a manual documenting all operational and technical
procedures, processes, specifications, designs, scripts, standards (including
security and confidentiality standards and procedures) and other information
relevant to the delivery of the Services, in sufficient detail to enable
appropriately skilled personnel from HSBC any other HSBC Group Member or a third
party acting on behalf of HSBC Party and/or any other HSBC Group Member, to
understand, operate and perform the operational and technical requirements for
the performance of the Services;
   
Project means:

 

(a)
a discrete piece of work which is outside the scope of the Services described in
Schedule 3 (Services); or
      (b)
learning design or learning delivery work pursuant to Schedule 3 (Services),

 
carried out by the Supplier on behalf of HSBC and/or any other HSBC Group
Member;
   
Project Deliverable means a deliverable relating to a Project identified as such
in the relevant Service Request;
   
Project Library means an on-line library of Documentation and other information
relating to this Agreement, access to and maintenance of which is described in
clause 14 (Project Library and Procedures Manual);
   
Project Plan means a detailed plan agreed pursuant to a Service Request and used
to guide project execution and control of key detailed activities with
associated key dates to complete the work required in relation to with the
proposed learning solution, as identified in the Service Request;
   
Project Services means those Services that relate to the delivery of a Project
pursuant to a Service Request which may be required and performed in accordance
with clauses 5.3(e) and 5.3(f);
   
Reasonable Endeavours means making every effort that the party concerned
reasonably can, consistent with the objective to be achieved and that it would
have taken had it needed to achieve the desired outcome for its own business
purposes (and taking into account any timescale within which it is aimed to
achieve the objective concerned), including the following:

 

(a)
the allocation and use of a reasonable amount of resources (including manpower,
financial and other appropriate terms) to achieve the relevant objective within
any applicable timescale;
      (b)
obtaining any further information necessary to achieve the relevant objective
within any applicable timescale; and
      (c)
co-operating with the other party or with others to the extent necessary to
achieve the relevant objective within any applicable timescale;

 
Re-align means the re-design and re-development of an existing Course where up
to 10% of the Course content requires changes;
   
Re-engineer means the re-design and re-development of an existing Course and/or
merging existing Courses into a New Course where over 10% but no more than 40%
of the content requires changes;
   
Regulator means any person or professional body having regulatory, supervisory
or governmental authority (whether under a statutory scheme or otherwise) over
all or any part of the Services or all or any part of the Supplier's or HSBC's
or any other HSBC Group Member's businesses, assets, resources, employees or
members or any professional body of which HSBC employees or partners, members,
or directors are members and which is relevant to the Services;

 
 

Global Outsourcing Services Agreement Page 12





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Relevant Authority means a resolution or an authority or statutory body in the
relevant jurisdiction with Resolution powers with respect to any HSBC Group
Member;
   
Relevant Charges has the meaning given to it in clause 6.13;
   
Relevant Transfer Date means each Services Commencement Date , in all cases on
which one or more of the Transferring Employee's contracts of employment
transfer from HSBC to the Supplier pursuant to Employment Regulations and as
acknowledged in paragraph 2.1 of Part 1 of Schedule 7 (Human Resources);
   
Re-purpose means the change of a Course from one delivery channel to another
(for example ILT to e-learning) where existing Course content is already
available;
   
Re-Transfer has the meaning given in paragraph 10.1 in Part 4 of Schedule 7
(Human Resources);
   
Relief Event means either a failure by HSBC to comply with Schedule 18 (HSBC
Responsibilities) or an Event of Force Majeure;
   
Replacement Services means any services which HSBC or an HSBC Group Member
procures in substitution for the Services or part thereof or the removal of such
Services from the scope of this Agreement or any Local Services Agreement (as
the case may be), whether provided by HSBC itself, any other HSBC Group Member
and/or by any third party;
   
Resolution means a Relevant Authority acting in relation to one or more HSBC
Group Members to ensure business continuity, to safeguard assets or effecting an
orderly wind-down of all or part of the relevant HSBC Group Member(s), including
taking actions which result in:

  

(a)
the Resolution Target ceasing to be an HSBC Group Member;
      (b)
a change of management or oversight of the operations of a Resolution Target,
restructuring of a Resolution Target, or a transfer of all or part of the assets
or business of a Resolution Target to a third party; or
      (c)
the transfer of the Agreement or any Local Services Agreement to a third party;

 
Resolution Target has the meaning giving in clause 8.5;
   
Retained Authority means the services over which HSBC will retain full control,
as set out in Schedule 19 (Retained Authority);
   
Savings Initiative(s) shall have the meaning attributed to it in paragraph 2 of
Appendix 5-E to Schedule 5 (Charges);
   
SCORM Packages means e-learning content Deliverables designed to meet the SCORM
Standards; 
   
SCORM Standards means the collection of standards and specifications for
web-based e-learning known as the 'Sharable Content Object Reference Model'
(SCORM) and which defines communications between client side content and a host
system (called the run-time environment, and is commonly supported by a learning
management system;
   
Security of Employment Policy means HSBC's or any other HSBC Group Member's
Security or Employment Policy in place from time to time;
   
Service Credits means a credit against the Charges made in accordance with the
provisions of Schedule 4 (Service Levels and Service Credits);
   
Service Credit Points or SCPs means the accrual of points for non-performance
against the Service Levels, by which means the Supplier's obligation to provide
Service Credits to HSBC will be calculated.
   
Service Failure means any failure by the Supplier to perform the Services in
accordance with this Agreement, including any failure to meet any Service Level;

 
 

Global Outsourcing Services Agreement Page 13





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Service Level means a level of performance or delivery of the Services (or part
thereof) specified in Schedule 4 (Service Levels and Service Credits);
   
Service Management Charges has the meaning given to it in paragraph 2.2.1 of
Schedule 5 (Charges);
Transformation Charges has the meaning given to it in paragraph 2.2.2 of
Schedule 5 (Charges);
   
Service Recipient has the meaning given to it in clause 2.3(c);
   
Service Records shall have the meaning given to it in clause 37.2;
   
Service Request means an order for Project Services in the form of the template
Service Request set out in Appendix 11-A to Schedule 11 (Projects) or in such
other form as is agreed by the parties from time to time;
   
Services means all or, as the context requires, any of the obligations of the
Supplier under or in connection with this Agreement and any Local Services
Agreement, including the provision of the services (including, for the avoidance
of doubt, the Transition Services and the Transformed Services) as set out,
described or referenced in Schedule 2 (Transition and Transformation) or
Schedule 3 (Services), and where the context permits, obligations and activities
in connection with Transition and Transformation, the Deliverables and
Documentation;
   
Services Commencement Date means the date set out in the relevant Local Services
Agreement on which the Supplier shall commence the provision of the Services in
accordance with this Agreement (being those learning services described in
Schedule 3 (Services) or any equivalent sections of a Local Services Agreement
and which, for the avoidance of doubt, shall not be the date on which the
Transition Services or Transformation, as described in Schedule 2 (Transition
and Transformation) or equivalent sections of a Local Services Agreement) shall
commence;
   
Signature Date means the date of execution of this Agreement as set out at the
beginning of this Agreement;
   
Site(s) means the physical location(s) from which the Supplier performs any
Services as set out in each Local Services Agreement;
   
SME Collaboration Tool means an online tool provided by the Supplier that allows
SMEs to review learning content in various stages of production and enter
comments, proof read, or enter approval for use in the next stage of development
or to authorise release to production;
   
Software means any software, computer program or programming code (including
Source Code and object code) and related Documentation, including any
modifications and enhancements to the software and/or the Documentation;
   
Software Licences means any licence or other permission relating to the use of
Third Party Software;
   
Solution Centres means the HSBC learning specialists who define, articulate and
set standards for globally applicable and consistent learning content in
leadership, management, induction and risk that crosses multiple regions, global
businesses and functions;
   
Source Code means the Software source code together with the technical
documentation used in creating the executable version of the Software and other
documentation which a reasonably skilled IT professional would require to
install, operate, maintain and develop the relevant Software;
   
Step-In Right has the meaning given to it in clause 5.8(b)(i);
   
Step-In Third Party has the meaning given to it in clause 5.8(b)(i);
   
Storyboard means a document describing the screens in an e-learning activity;
   
Sub-Contractor means any third party from time to time providing goods
(including Third Party Software) and/or services to the Supplier in connection
with the performance of the Services, including:

 
 

Global Outsourcing Services Agreement Page 14





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(a)
the Supplier's contractors, sub-contractors and agents;
      (b)
each Approved Sub-Contractor, its contractors, sub-contractors and agents; and
      (c)
any Supplier Affiliate, its contractors, sub-contractors and agents,

 
Subject Matter Expert (SME) means an individual or individuals assigned to a
learning project by HSBC who shall provide relevant content and context,
business language validation and business process and policy expertise from a
HSBC perspective;
   
Successor Supplier means any service provider which is to succeed the Supplier,
or any Supplier Affiliates, in the provision of the Services or any of them
following the termination or part termination of this Agreement, or the removal
of such Services from the scope of this Agreement (as the case may be), whether
provided by HSBC, any other HSBC Group Member and/or by a third party;
   
Supplier Affiliate means (1) the Supplier and any entity which from time to time
is the Supplier's ultimate holding company or a subsidiary of such ultimate
holding company and (2) any entity over which from time to time any of the
entities defined in paragraph (1) of this definition either directly or
indirectly exercises management control, even though it may own less than fifty
percent (50%) of the shares and is prevented by law from owning a greater
shareholding;
   
Supplier BCDR Representative has the meaning given to it in paragraph 6.1 of
Schedule 15 (Disaster Recovery);
   
Supplier Contracting Party has the meaning given to it in clause 2.3(b)
(Engagement);
   
Supplier Intellectual Property means Intellectual Property which is owned by the
Supplier, and/or any Supplier Affiliate;
   
Supplier Obligations has the meaning given to it in clause 2.3(a);
   
Supplier Personnel means all employees, agents, consultants, contractors and
other representatives of the Supplier any Supplier Affiliate and their
respective Sub-Contractors who are involved, or proposed to be involved, in the
provision of the Services;
   
Supplier Systems means all Software, hardware, plant, machinery, media, cabling
and other equipment which is used by the Supplier, any Supplier Affiliate or
their Sub-Contractors in connection with the Services excluding the HSBC
Systems;
   
Supplier Third Party Intellectual Property means Third Party Intellectual
Property that is licensed to the Supplier and/or any Supplier Affiliate;
   
Supplier Transformation Manager means the Supplier Personnel who is responsible
for managing Transformation on behalf of the Supplier;
   
Supplier Transition Manager means the Supplier Personnel who is responsible for
managing Transition on behalf of the Supplier;
   
Support Contract means any contract between the Supplier and any third party
(including, for the purposes of this definition, any Supplier Affiliate),
including but not limited to any supplier of services or Software, which is used
during the term of this Agreement in the performance of, or to support the
performance of Services;
   
Target Acceptance Date means the date on which Acceptance is due to occur in
relation to a Deliverable and/or provision of a particular aspect of the
Services in accordance with the relevant Service Request;
   
Termination means, for the purpose of Schedule 7 (Human Resources), termination
of this Agreement pursuant to clauses 25 (Force Majeure), 24.1 (Termination by
HSBC), or 24.2 (Termination by the Supplier);
   
Termination Date means, for the purpose of Schedule 7 (Human Resources), the
date of a Termination or the expiry of this Agreement;

 
 

Global Outsourcing Services Agreement Page 15





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Termination Period means the period of twelve (12) months from the earlier of
the date that either party serves a valid notice of termination in accordance
with the provisions of this Agreement or when Termination Services are required
to be commenced by HSBC;
   
Termination Services means the termination services set out in Schedule 13 (Exit
Management), including the Continuation Services;
   
Termination Services Fees means the amounts payable for the Termination Services
(or any part thereof) as set out and/or calculated in accordance with Schedule 5
(Charges);
   
Test and/or Testing means those various tests (including the Supplier's internal
tests) described in paragraph 7 of Schedule 2 (Transition and Transformation)
and the Test Strategy Document (and as further detailed in the testing plans
that shall be agreed between the parties);
   
Test Strategy Document means the document which sets out the various Tests that
will be conducted by the parties for the purpose of Transition and
Transformation and contains the process that shall be used in carrying out such
steps, to be developed in accordance with paragraph 7.2 of Schedule 2
(Transition and Transformation);
   
Third Party Contract means any contract between the Supplier or a Supplier
Affiliate and a third party relating to the Services (or any part thereof);
   
Third Party Intellectual Property means Intellectual Property which is not HSBC
Intellectual Property or Supplier Intellectual Property;
   
Third Party Software means any Software used or required to be used in the
provision of the Services, the Intellectual Property Rights in which are owned
by a party other than HSBC any other HSBC Group Member, the Supplier or any
Supplier Affiliate;
   
Third Party Supplier means any supplier of goods or services to HSBC or any
other HSBC Group Member other than the Supplier or any Supplier Affiliate;
   
Transformation means the planning for and implementation of the transformation
by the Supplier of the method of delivery of the Services, as set out and
conducted in accordance with the provisions of Part 2 of Schedule 2 (Transition
and Transformation) and the Transformation Plan;
   
Transformation Cut-Over Date means 1 August 2014, being the date by which the
Supplier shall have completed Transformation in accordance with Part 2 of
Schedule 2 (Transition and Transformation) and the Transformation Plan;
   
Transformation Deliverables means the Deliverables described as such by HSBC and
set out in Appendix 2-C to Schedule 2 (Transition and Transformation) and the
Global Transformation Plan and/or any Local Transformation Plans, as applicable;
   
Transformation Milestone means the Milestone(s) identified as such by HSBC and
as set out in Appendix 2-C to Schedule 2 (Transition and Transformation) and the
Global Transformation Plan and/or any Local Transformation Plans, as applicable;
   
Transformation Plan means the Detailed Transformation Plan, or where this has
not yet been agreed, the Outline Transformation Plan;
   
Transition means the planning for and implementation of the transition of the
services and functions similar to the Services from HSBC any other HSBC Group
Members and/or their respective suppliers, to the Supplier, as set out and
conducted in accordance with the Transition Plan and Part 1 of Schedule 2
(Transition and Transformation);
   
Transition Deliverables means the Deliverables described as such by HSBC and as
set out in Appendix 2-A to Schedule 2 (Transition and Transformation) and the
Global Transition Plan and/or any Local Transition Plans, as applicable;
   
Transition End Date meansthe date on which Transition and Transformation has
been completed and the Supplier continues provision of the Services;

   
 

Global Outsourcing Services Agreement Page 16





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement




Transition Milestones means the Milestone(s) identified as such by HSBC and as
set out in Appendix 2-A to Schedule 2 (Transition and Transformation) and the
Global Transformation Plan and/or any Local Transition Plans, as applicable;
   
Problem means the underlying cause of one or more Incidents;
   
Transition Plan means the plan agreed between HSBC and the Supplier for
Transition as set out in Schedule 2 (Transition and Transformation);
   
Transition Services means the services and activities related to Transition, as
described in Part 1 of Schedule 2 (Transition and Transformation);
   
Upper Quartile means that based on an analysis of Equivalent Services Data the
Charges for the Benchmarked Services, as compared to the range of prices for
Comparable Services, are within the top twenty five per cent (25%) in terms of
best value for money for the recipients of Comparable Services.
   
Working Day means, in the case of a Local Services Agreement, a day on which
normal business is conducted and excluding bank and other public holidays in the
relevant Country, or in any other circumstance, Monday to Friday inclusive but
excluding bank and other public holidays in England and Wales; and
   
Year means a period of twelve (12) months commencing on (and including) the
Signature Date and each anniversary thereof.

 

2.
General
      2.1
Guarantee

 
The Supplier warrants that the Guarantee has been duly executed and delivered to
HSBC on or before the Signature Date.

 

2.2
Due Diligence

 

(a)
The Supplier agrees, acknowledges and confirms that it:

 

(i)
has had the opportunity to carry out a through due diligence exercise in
relation to the Services;
      (ii)
has raised all relevant due diligence questions with HSBC before the Signature
Date;
      (iii)
has received all information from HSBC and the HSBC Group Members that has been
requested by it pursuant to clause 2.2(a)(ii), in order to enable it to
determine whether it is able to provide the Services in accordance with the
terms of the Agreement; and
      (iv)
has entered into the Agreement in reliance on its own due diligence alone and
has not relied on any representation, warranty, condition or other term, express
or implied statutory or otherwise (including as to condition, quality,
performance or fitness for purpose), save for those expressly provided in this
Agreement and those which cannot be prohibited by law,

 
and, accordingly, the Supplier shall not be entitled to conduct any additional
due diligence after the Signature Date or review or amend the Charges or any
other commitments arising from, or related to, any due diligence exercise
conducted before the Signature Date, or any desire to undertake additional due
diligence thereafter.

 

2.3
Engagement

 

(a)
This Agreement creates a contractual framework between HSBC and the Supplier
under which the Supplier and Supplier Affiliates shall deliver services to HSBC
and the HSBC Group Members. 

 
 

Global Outsourcing Services Agreement Page 17





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
The Supplier agrees that at any time during the term of this Agreement HSBC or
any of the HSBC Group Members (the HSBC Contracting Party) may order the
provision of services from the Supplier or the Supplier Affiliates (the Supplier
Contracting Party) by executing a Local Services Agreement which shall be
governed by, and incorporate, this Agreement and shall set out where compliance
with local mandatory laws require specific provisions to be adhered to and/or to
allow the parties to take into account local taxes only. The Supplier shall
procure that the Supplier Affiliates shall comply with the ordering process and
contractual arrangements described in this clause 2.
      (c)
The Supplier acknowledges and accepts that the Services are or may (in each
case, at the direction of the HSBC) be provided to or for the benefit of:

 

(i)
the HSBC Group Members; and
      (ii)
any other third party that:

 

(A)
is receiving services from, or is performing services for HSBC and who HSBC
reasonably needs to extend any aspect of the benefit of the Services; and/or
      (B)
is affected by the receipt of the Services; and/or
      (C)
the parties agree in writing will receive the Services, 

 
together, the Service Recipients. Such Service Recipients shall have the benefit
of the rights including but not limited to licences (subject to any applicable
obligations) of HSBC under the Agreement.

 

(d)
Each Local Services Agreement, upon execution, constitutes a separate legal
agreement between the HSBC Contracting Party and the Supplier Contracting Party
in relation to the particular transaction for the provision of Services and
Deliverables described therein, incorporating by reference all of the provisions
of this Agreement save as may expressly be agreed to the contrary in such Local
Services Agreement (with all references in this Agreement to "the Supplier"
being deemed to be references to the Supplier Contracting Party, as appropriate
and with all references in this Agreement to HSBC being deemed to be references
to the HSBC Contracting Party, as appropriate, excluding, however, those
provisions which by their context are intended to apply solely to the operation
of this Agreement and not an individual Local Services Agreement). GP Strategies
Managed Services Limited as signatory to this Agreement shall however remain
jointly and severally liable for all liabilities of the Supplier Contracting
Party (or any Sub-Contractor, to the extent that any Local Services Agreement is
entered into directly by a Sub-Contractor as opposed to a Supplier Affiliate)
otherwise arising in connection with a Local Services Agreement. 

 

3.
teRM

 

3.1
Commencement Date and Term

 

(a)
This Agreement shall come into force on the Signature Date and shall continue in
full force and effect for a period of three (3) years thereafter unless and
until terminated earlier in accordance with the provisions of clause 24 (Breach,
Termination and Exit).
      (b)
Each Local Services Agreement commences on its respective signature date and,
subject to earlier termination or to extension in accordance with this
Agreement, continues in force until 23:59 on the Original Expiry Date.

 

3.2
Renewal Options and Process

 
HSBC has the option at its discretion to extend the term of this Agreement for
an additional period of two (2) years by serving written notice on the Supplier
no later than six (6) months prior to the Original Expiry Date. On service of
such notice the term of this Agreement shall be extended for the two (2) year
period confirmed in such notice, expiring at 23:59 on the Extended Expiry Date,
upon the terms and conditions which apply immediately prior to the Original
Expiry Date.

 
 

Global Outsourcing Services Agreement Page 18





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.
THIRD PARTY CONTRACTS, Asset Transfer, TRANSITION AND TRANSFORMATION

 

4.1
Third Party Contracts

 
The Supplier shall comply with the provisions of Schedule 20 (Third Party
Contracts).

 

4.2
Asset Transfer

 
The parties acknowledge that no Assets will be transferred to the Supplier on or
immediately following the Signature Date.

 

4.3
Inscope Employees

 
The arrangements for Inscope Employees are set out in Schedule 7 (Human
Resources), and the parties shall comply with their respective obligations in
Schedule 7 (Human Resources).

 

4.4
Assets and Asset Management

 

(a)
HSBC shall make available to the Supplier the HSBC Assets identified in Schedule
16 (HSBC Premises and Facilities). The Supplier acknowledges and agrees that
ownership of the HSBC Assets listed in Schedule 16 (HSBC Premises and
Facilities), together with the Intellectual Property Rights and all other rights
in respect thereof, is retained by HSBC, other relevant HSBC Group Members or
third party licensor (as applicable). The Supplier's right to use the HSBC
Assets shall terminate automatically upon termination or expiry of this
Agreement.
      (b)
The Supplier shall be responsible for performing the Services to the applicable
Service Levels and for performing all other relevant obligations under this
Agreement irrespective of whether or not the Assets are HSBC Assets.
      (c)
Where the Supplier uses HSBC Assets, the Supplier shall comply with any and all
instructions, conditions and requirements in respect thereof, as set out in this
Agreement or otherwise notified in writing to the Supplier by HSBC from time to
time.
      (d)
Except as set out in this Agreement or in any instruction provided pursuant to
clause 4.4(c), the Supplier shall not, and shall procure that each Supplier
Contracting Party shall not, use HSBC Assets or any part of any of them other
than for the performance of this Agreement.
      (e)
The Supplier shall not sell, transfer, replace or otherwise dispose of any
Assets other than with HSBC's prior written consent. 
      (f)
The Supplier shall compile and maintain a complete and up-to-date Asset
Register. The Supplier shall provide to HSBC an updated copy of the Asset
Register on the Service Commencement Date in respect of the first Local Services
Agreement to be entered into pursuant to this Agreement and at six (6) monthly
periods after such date, and at any other time as HSBC may reasonably
request. In any event, the Supplier shall provide HSBC with an updated copy of
the Asset Register on service of any notice to terminate this Agreement or six
(6) months prior to expiry. A copy of the latest and all previous versions of
the Asset Register shall be included by the Supplier in the Project Library.

 

4.5
Transition and Transformation

 

(a)
The Supplier shall comply with its obligations in relation to Transition and
Transformation so that the Supplier can:

 

(i)
take full control and responsibility for the Transition Services from the
Signature Date; and
      (ii)
complete Transformation and commence provision of the relevant Services by the
Transformation Cut-Over Date,

 
in accordance with Schedule 2 (Transition and Transformation) and Schedule 3
(Services). For the avoidance of doubt, Schedule 2 (Transition and
Transformation) shall apply to the initial transfer of the Services to the
Supplier and to any subsequent transfer of Services to the Supplier pursuant to
this Agreement. 

 
 

Global Outsourcing Services Agreement Page 19





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
The Supplier shall achieve the Key Milestones (including by satisfying all
applicable Acceptance Criteria) by the applicable Key Milestone Dates. 
      (c)
The Supplier shall assume responsibility for the Transition Services and shall
comply with its obligations in relation to Transition and Transformation without
causing any disruption to the businesses of HSBC or any other HSBC Group Member.
      (d)
If a Key Milestone is not achieved by the applicable Key Milestone Date, then
the Supplier shall take all such additional steps necessary to achieve such Key
Milestone as soon as practicable thereafter, and at no extra cost to HSBC or any
HSBC Contracting Party, save to the extent that the failure to achieve the Key
Milestone by the applicable Key Milestone Date arises as a direct result of a
breach of this Agreement by HSBC or a Relief Event, in which case specified
costs may be payable in accordance with clause 4.5(g)(i)(B).
      (e)
Save where a Relief Event occurs or clause 4.5(g) applies, if the Supplier fails
to achieve a Key Milestone by the applicable Key Milestone Date:

 

(i)
the Supplier shall pay to HSBC the applicable Liquidated Damages, if any, for
the applicable Liquidated Damages Period;
      (ii)
the parties agree that the Liquidated Damages are fair and reasonable in all the
circumstances and represent a genuine pre-estimate of the likely Losses that
HSBC are likely to suffer as a result of the failure to achieve the relevant Key
Milestone by the applicable Key Milestone Date; and
      (iii)
if the Key Milestone has not been achieved by the end of the applicable
Liquidated Damages Period, this shall be deemed to be a material breach of this
Agreement which is not capable of remedy, and HSBC shall be entitled to claim
damages for any Losses incurred in respect of any delay after the end of the
applicable Liquidated Damages Period and/or to terminate this Agreement and/or
any Local Services Agreement in whole or part in accordance with clause 24.1
(Termination by HSBC).

 

(f)
Where, in accordance with Schedule 5 (Charges), the Charges are to be reduced on
the achievement of a Key Milestone then, notwithstanding the failure by the
Supplier or the Supplier Affiliate to achieve the Key Milestone by the
applicable Key Milestone Date, with effect from the Key Milestone Date the
reduced Charges shall apply as if the relevant Key Milestone had been achieved
on the Key Milestone Date, save and to the extent that any failure to achieve
the Key Milestone by the applicable Key Milestone Date is directly attributable
to a Relief Event or breach of this Agreement, in which case the reduction in
the Charges shall be delayed by a period commensurate to the delay directly
caused by the Relief Event or such breach.
      (g)
Without prejudice to clause 4.5(d), if the Supplier would have been able to
achieve a Key Milestone by the applicable Key Milestone Date but has failed to
do so (or is likely to do so) as a direct result of a breach of this Agreement
by HSBC or as a direct result of a breach of a Local Services Agreement, if any,
in force at the relevant time and relevant to the achievement of the Key
Milestone by an HSBC Contracting Party or a Relief Event, then subject to, and
pre-conditional upon, the Supplier's compliance with clause 17.2, the following
provisions shall apply:

 

(i)
subject to clause 4.5(g)(ii), the Supplier shall be entitled to:

 

(A)
an extension of time equal to the period of delay caused as a direct result of
such breach by HSBC or HSBC Contracting Party (as the case may be) or such
Relief Event; and

 
 

Global Outsourcing Services Agreement Page 20





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(B)
recover from HSBC or HSBC Contracting Party (as the case may be) its reasonable
costs incurred directly as a result of such breach by HSBC or HSBC Contracting
Party (as the case may be) or such Relief Event, for any additional,
appropriately skilled resources as are necessary to bring Transition or
Transformation (as applicable) back on track, subject always to providing
evidence to HSBC's satisfaction of such costs having been validly and properly
incurred;

 

(ii)
HSBC shall:

 

(A)
consider the duration of the delay caused as a direct result of the breach by
HSBC or HSBC Contracting Party (as the case may be) or Relief Event, the nature
of the breach or Relief Event and the effect of such delay, Relief Event and the
breach on the Supplier’s ability to achieve the relevant Key Milestones;
      (B)
consult with the Supplier in determining the effect of such delay;
      (C)
if HSBC acting reasonably in its discretion considers it appropriate, revise the
relevant Key Milestone Date impacted as a direct result of the breach by HSBC or
HSBC Contracting Party (as the case may be) or Relief Event; and
      (D)
if HSBC acting reasonably in its discretion considers it appropriate, accept any
consequential revision to subsequent Key Milestones;

 

(iii)
without prejudice to clause 4.5(g)(ii)(C) or (D), any change that is required to
the Key Milestone Dates pursuant to clause 4.5 shall be implemented in
accordance with the Change Procedure;
      (iv)
the Supplier shall and shall procure that each Sub-Contractor shall take and
continue to take all reasonable steps to eliminate or mitigate any losses and/or
expenses that it incurs as a result of a Relief Event or a breach of this
Agreement by HSBC or breach of any Local Services Agreement in force at the
relevant time and relevant to the achievement of the Key Milestone, by an HSBC
Contracting Party; and
      (v)
the rights and remedies set out in this clause 4.5(g) shall be the exclusive
rights and remedies of the Supplier in the event that the Supplier fails to
achieve a Key Milestone Date as a result of a Relief Event or a breach of this
Agreement by HSBC or breach of a Local Services Agreement in force at the
relevant time and relevant to the achievement of the Key Milestone, by an HSBC
Contracting Party. 

 

4.6
Commencement Dates

 

(a)
The Supplier shall, and shall procure the Supplier Contracting Parties shall:

 

(i)
subject to clauses 4.6(a)(ii) and 4.6(a)(iii), provide the Services with effect
from the relevant Services Commencement Date(s);
      (ii)
provide the Transition Services with effect from the Signature Date; and
      (iii)
provide the relevant Services (as specified in Schedule 3 (Services) with effect
from the Transformation Cut-Over Date.

 

(b)
Upon the Supplier becoming aware that it or any Supplier Contracting Party will
not be able to commence the relevant Services in accordance with clause 4.6(a),
it shall notify HSBC and the relevant HSBC Contracting Party of such anticipated
failure as soon as possible in advance of such failure and advise of the steps
it is taking to rectify such failure.

 
 

Global Outsourcing Services Agreement Page 21





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(c)
When the Supplier reasonably believes that it or any Supplier Contracting Party
is ready to commence the relevant Services in accordance with clause 4.6(a), it
shall notify HSBC and the relevant HSBC Contracting Party in writing.

 

5.
SERVICES

 

5.1
Services Objectives

 

(a)
The parties agree that they are entering into this Agreement in order to realise
the following benefits for HSBC:

 

(i)
to ensure the delivery of services to a high standard, at a competitive price
and in a manner that improves flexibility for HSBC and creates predictability in
the price for those services;
      (ii)
to ensure that the relationship between the parties will be able to embrace
change in each party's respective business organisation and to share the
benefits of any such change;
      (iii)
to ensure that HSBC and/or other HSBC Group Members are able to assess the
impact of change on price for predictable business and other changes over the
term;
      (iv)
to ensure that this Agreement incentivises the design and delivery of strategic
value for HSBC and other HSBC Group Members;
      (v)
to ensure that this Agreement creates an open and effective partnership and
dialogue between the parties; and
      (vi)
to ensure that the Supplier is incentivised to deliver the Services in
accordance with this Agreement and to the agreed standards and metrics. 

 

5.2
Non-Exclusive Appointment

 

(a)
HSBC hereby appoints the Supplier, and the Supplier unconditionally accepts such
appointment, as the non-exclusive provider of the Services, or services similar
to the Services, to HSBC and other HSBC Group Members.
      (b)
HSBC and/or any other HSBC Group Member may, at any time, perform itself or
retain third parties to perform the Services (or any part thereof) and/or any
services related to the Services.
      (c)
The parties intend to move towards a “best of breed” solution and therefore HSBC
reserves the right to require the Supplier to source solutions from other
suppliers.
      (d)
HSBC shall be free to allow business units of HSBC and other HSBC Group Members
to benefit from the Services.

 

5.3
Services

 

(a)
Subject to clauses 4.6(a)(ii) and 4.6(a)(iii), the Supplier shall provide the
Services for the benefit of HSBC and each HSBC Group Member from the Services
Commencement Date so as to achieve the objectives described in clause 5.1
(Services Objectives) and the Service Levels. 
      (b)
The Services include the following key Service elements:

 

(i)
the Services which are described in Schedule 3 (Services); and
      (ii)
Project Services as may be required, delivered and performed in accordance with
clauses 5.3(e) and 5.3(f).

 

(c)
The Supplier shall, and shall procure the Supplier Contracting Party shall,
provide the following as part of the Services:

 
 

Global Outsourcing Services Agreement Page 22





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(i)
any services, functions and responsibilities (including any incidental service,
functions or responsibility) not specified in this Agreement but reasonably
required for or related to the proper performance and provision of the Services;
and
      (ii)
any services and functions that HSBC can reasonably demonstrate were provided
by, the Transferring Personnel and/or any third party whose contract with HSBC
or a HSBC Contracting Party is to be assigned or novated to the Supplier in
connection with the Services in the six (6) months prior to the Signature Date
and thereafter in the period continuing up to and including the Services
Commencement Date in respect of the final Local Services Agreement to be entered
into pursuant to the Agreement.

 

(d)
The Supplier shall:

 

(i)
perform the Services from the Sites specified in Schedule 3 (Services); and
      (ii)
not relocate the origination or destination of any of the Services either from a
Site or within any Site without obtaining HSBC's prior written consent.

 

(e)
Project Services may be required by HSBC to be delivered at any time using the
procedures set out in Schedule 11 (Projects). The particular provisions relating
to In Progress Projects are set out in Schedule 11 (Projects).
      (f)
The Supplier shall perform Projects in accordance with the relevant Service
Request. Service Requests shall be deemed to be part of this Agreement and shall
be performed in accordance with and subject to the terms and conditions of this
Agreement.
      (g)
HSBC will retain full control over any part of the Services that are within the
Retained Authority.

 

5.4
Service Standards

 

(a)
The Supplier shall perform its obligations under this Agreement and any Local
Services Agreement (and will, in particular, provide the Services) in accordance
and compliance with the following (which are not listed in any order of
precedence):

 

(i)
Best Industry Standards;
      (ii)
HSBC Policies and Procedures;
      (iii)
HSBC CSR Guidelines to the extent applicable to the Supplier;
      (iv)
the security standards and requirements set out and otherwise referred to in
clause 13 (Supplier's Security Obligations); and
      (v)
to the extent not in conflict with any of the above, its own standard
approaches, guidelines, methodologies and procedures.

 

(b)
In the event of any conflict between the requirements referred to in
clause 5.4(a), the Supplier will draw such conflict to the attention of HSBC and
will abide by HSBC’s reasonable determination as to the manner in which such
conflict is to be resolved.
      (c)
The Supplier shall procure, maintain and observe all Approvals required in all
Countries to provide the Services and shall, in performing its obligations under
this Agreement, comply with all applicable Laws and, to the extent required for
and related to the proper performance of the Services and its obligations under
this Agreement, perform the Services in such a way that enables HSBC and other
relevant HSBC Group Member's at all times to comply with applicable Laws. The
Supplier shall monitor any proposed changes to Laws, develop plans to
accommodate such changes and notify HSBC of such plans together with details of
the changes to Laws.
      (d)
Acceptance or approval communicated by HSBC relating to the delivery or
performance of the Services or any delay or omission to communicate such
approval or acceptance shall not relieve the Supplier of its obligations to
perform in accordance with this Agreement. 

 
 

Global Outsourcing Services Agreement Page 23





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(e)
The Supplier shall:

 

(i)
notify HSBC immediately on becoming aware of any breach or suspected breach by
the Supplier or any Sub-Contractor, of any Laws, provide HSBC and other relevant
HSBC Group Members with such assistance as they may require to investigate such
allegations and correct any breach, and on HSBC's request, do all such things as
are reasonably necessary at the Supplier's own cost in order to minimise the
impact of such breach; and
      (ii)
not do or omit to do anything that would cause HSBC or any other HSBC Group
Member to be in breach of any Laws.

 

(f)
The Supplier shall not, and shall procure that the Supplier Contracting Party
and the Supplier Affiliates shall not, solicit or accept bribes, commissions or
other financial inducements in relation to the Services, nor shall it do any act
or thing nor permit any situation to arise, whereby the Supplier, Supplier
Contracting Party or Supplier Affiliates knowingly or negligently permits an
undisclosed conflict to be created between the interests of HSBC, and/or any
other HSBC Group Member on the one hand and the Supplier, Supplier Contracting
Party or any Supplier Affiliates on the other hand. In particular, where the
provision or planning of Services involves the selection of, or advice upon the
selection of, alternative courses of action (including refraining from a
particular course of action) or the acquisition, or advice upon the acquisition
of goods, services and rights, the Supplier, Supplier Contracting Party, and
Supplier Affiliates shall make such selection or acquisition or give such advice
in an impartial, independent and unbiased manner and in the best interests of
HSBC and other HSBC Group Members, irrespective of the interests of the Supplier
or any benefit to the Supplier, Supplier Contracting Party or any Supplier
Affiliate arising directly or indirectly from such selection or acquisition.
      (g)
The Supplier shall require that each of its Sub-Contractors and all the Supplier
Personnel observe the obligations set out in this clause 5.4.
      (h)
The Supplier acknowledges that failure to perform the Services in accordance
with this Agreement may have a material adverse impact on the business and
operations of HSBC and/or any other HSBC Group Member.
      (i)
The Supplier recognises that its provision of Services may be impacted by, and
may impact upon, HSBC's relationships with its Regulators. The Supplier shall
provide HSBC with all such assistance as HSBC may reasonably require in order to
enable it to maintain compliance with its obligations to such Regulators (which
shall include good faith negotiation of any consequential amendments to this
Agreement and its underlying structure, should that be required by a
Regulator). The Supplier shall, in particular, also participate in any
discussions or meetings with any Regulator where reasonably required by HSBC in
connection with the Services being provided.

 

5.5
Service Levels

 
The Supplier shall, at all times, provide each Service for which a Service Level
has been agreed to achieve or exceed the applicable Service Levels.

 

(a)
Where a Service Level is not set out in Schedule 4 (Service Levels and Service
Credits), then during the period from the Services Commencement Date in respect
of the first Local Services Agreement to be entered into pursuant to this
Agreement until the date (if any) on which a replacement Service Level is agreed
in respect of the Service in question, the applicable Service Level shall be
that achieved prior to that Services Commencement Date. However, the Supplier
shall use its Best Endeavours to ensure that the relevant Service is delivered
to a standard that is consistent with Best Industry Standards where this would
result in a higher service level. 

 
 

Global Outsourcing Services Agreement Page 24





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
In the event that existing Services are varied and/or new Services are added to
this Agreement, or where HSBC wishes to impose a service level on a Service not
previously subject to a Service Level, the parties will agree the Service Levels
which will apply to the Services in question in accordance with clause 5.7
(Continuous Improvement) and the procedures set out in Schedule 4 (Service
Levels and Service Credits).
      (c)
If the Supplier fails to perform its obligations set out in this Agreement
including any Service Failure, the Supplier shall notify HSBC as soon as
reasonably practicable of the breach and advise HSBC of the steps that it
proposes to take to address the breach consistent with the Supplier's obligation
to remedy the failure as a priority at no additional charge to HSBC. In respect
of Service Failures, the Supplier shall also:

 

(i)
investigate and identify the underlying causes of the Service Failure and
provide details of such causes to HSBC;
      (ii)
take whatever action is necessary to minimise the impact of the Service Failure
and/or prevent it from recurring;
      (iii)
advise HSBC of the status of remedial efforts being undertaken with respect to
the underlying cause of the Service Failure, and regularly keep HSBC so advised;
and
      (iv)
correct the Service Failure and resume provision of the Services in accordance
with the relevant Service Level and/or other provisions(s) of this Agreement, as
applicable.

 

(d)
Without prejudice to HSBC's other rights and remedies of any nature, in the
event of a failure under clause 5.5(c):

 

(i)
HSBC may require the Supplier to re-perform the Services in accordance with a
Service Level; and/or
      (ii)
the Supplier shall pay the appropriate Service Credits; and/or
      (iii)
HSBC may request the re-performance by Supplier , at the Supplier's cost, of the
Services in relation to which there was a breach; and/or
      (iv)
HSBC may withhold payment of the Charges relating to the breach until (if
capable of remedy) such breach has been remedied; and/or
      (v)
HSBC may arrange, in accordance with clause 5.8(b) (Suspension of Services and
Step-In Rights), for performance of the Services in default itself or by a third
party.

 

(e)
The amount of any Service Credits payable under clause 5.5(d)(ii) will be
calculated in accordance with Schedule 4 (Service Levels and Service Credits) in
respect of any period and will be recovered by HSBC as a credit against the next
invoice which may subsequently be due for issue under this Agreement or, if no
such invoice is due, as a debt due by the Supplier.
      (f)
Where a sum is expressed to be payable as a Service Credit, the parties agree
that:

 

(i)
such sums are a price adjustment to reflect the actual quality of service
provided to HSBC and do not represent an estimate of the loss or damage that may
be suffered by HSBC in respect of the breach of the Service Levels which gives
rise to the Service Credit; and
      (ii)
the crediting of such sums is without prejudice to any entitlement HSBC may have
to damages from the Supplier relating to any such failure to achieve the Service
Levels.

 

(g)
If at any time the performance of the Services results in the Service Level for
a Critical Service falling below the Minimum Service Level, such performance
shall be deemed to constitute a material breach which is not capable of remedy,
and each HSBC Contracting Party shall be entitled to terminate the Local
Services Agreement to which it is a signatory under clause 24.1(b)(i)(D). 

 
 

Global Outsourcing Services Agreement Page 25





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.6
Monitoring of Service Levels

 
The Supplier shall provide records of, and reports summarising, the performance
of the Services achieved by the Supplier against the Service Levels as required
by Schedule 4 (Service Levels and Service Credits) and Schedule 9 (Governance).

 

5.7
Continuous Improvement

 

(a)
The Supplier agrees and acknowledges that it is committed to the process of
continuous improvement in the Services and the Service Levels. Accordingly, the
Supplier shall and shall procure all Supplier Contracting Parties shall, keep
all Services under review and where, taking into account the factors listed in
clause 5.7(b), it is reasonable to conclude either that the Service Level for a
Service should be increased to a more demanding level than the Service Level
then current, or that a Service not currently subject to a Service Level should
become so subject, the Service Level shall be increased, or a new Service Level
introduced, as appropriate. Increased or new Service Levels shall be agreed in
accordance with the Change Procedure but the Supplier shall not be entitled to
any increase in the Charges, or any other form of compensation, in return for
agreeing the change pursuant to this clause.
      (b)
The factors referred to in clause 5.7(a) (in order of significance) are:

 

(i)
the importance to the business of HSBC and/or other relevant HSBC Group Members
that the Service in question is consistently delivered to the Service Level in
question;
      (ii)
HSBC Systems and any other infrastructure available to support delivery of the
Services; and
      (iii)
the historical achievement of the Service Level in question.

 

5.8
Performance Management

 

(a)
Performance remedies relating to Deliverables

 
In the event that any Deliverables do not achieve Acceptance on the Target
Acceptance Date, then, without prejudice to HSBC's other rights or remedies,
HSBC shall be entitled at its option either to reject the Deliverables and
thereupon to be repaid promptly all sums paid (and shall be relieved of any
obligation to make payment) under the relevant Service Request or, in the
alternative, accept such part of the Deliverables as HSBC at its discretion
chooses, subject to an appropriate and proportionate abatement of the Charges
and a continuing obligation upon the Supplier to remedy the failure.

 

(b)
Suspension of Services and Step-In Rights

 

(i)
Without prejudice to the provisions of Schedule 4 (Service Levels and Service
Credits) or to any other remedy that HSBC may have, where HSBC reasonably
believes that the Supplier’s failure to provide a Service to the relevant
Service Level or otherwise in accordance with this Agreement may have a material
adverse impact on the business of HSBC and any other HSBC Group Member or where
HSBC reasonably believes that the Supplier is about to commit such a failure
which, if committed, would have such an impact, then HSBC may by giving written
notice to the Supplier that it intends to exercise its rights under this clause
5.8(b) (Step-In Right), immediately take such steps itself or engage others
(each a Step-In Third Party) to take such steps as it reasonably considers
necessary to remedy the circumstances or anticipated circumstances giving rise
to the Step-In Right and the Supplier shall:

 

(A)
co-operate fully with HSBC and any Step-In Third Party to facilitate the steps
taken;

 
 

Global Outsourcing Services Agreement Page 26





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement




(B)
suspend performance of the Services to the extent that HSBC so requests for the
purposes of its exercise of Step-In Rights provided always that, for the
avoidance of doubt, the exercise of the Step-In Right shall not excuse the
Supplier from its obligation to provide the Services in accordance with this
Agreement or be deemed to frustrate or waive performance of that obligation
extent to the extent of any suspension;
      (C)
grant and procure that any Sub-Contractor grants HSBC such licences as are
reasonably required (for itself or a Step-In Third Party) for the purposes of
this clause 5.8(b);
      (D)
afford (and procure that its Sub-Contractors afford) to HSBC such co-operation
and access to the following (so far as within the Supplier's control):

 

(1)
the Assets;
      (2)
the Documentation and Deliverables;
      (3)
the Supplier Intellectual Property and the Supplier Third Party Intellectual
Property;
      (4)
the HSBC Data;
      (5)
the HSBC Premises and the premises used by the Supplier for the provision of the
Services;
      (6)
the HSBC Systems and the Supplier Systems; and
      (7)
such other items as are reasonably required for the purposes of this clause
5.8(b); and

 

(E)
reimburse HSBC as a liquidated debt (or, at HSBC’s option, allow by way of
deduction from the Charges) costs and expenses properly incurred by HSBC in
taking the steps or engaging Step-In Third Parties to take the steps referred to
in this clause 5.8(b) and in terminating any engagement of a Step-In Third
Party.

 

(ii)
Following any exercise of Step-In Rights, the Supplier shall, and shall procure
the Supplier Contracting Party shall, be required to put forward proposals to
demonstrate to HSBC and the HSBC Contracting Party that it is able to perform
its obligations under this Agreement. If the Supplier can at any time
demonstrate to HSBC's reasonable satisfaction that it is able to and will remedy
the matter giving rise to the Step-In Right or that the matter giving rise to
the Step-In Right has been remedied, then HSBC shall as soon as is reasonably
practicable (and with effect from the date and time notified by HSBC in writing)
terminate the exercise of its Step-In Rights and remove the suspension of the
Supplier’s performance of the relevant Services.
      (iii)
If HSBC has exercised Step-In Rights in respect of any Service for a continuous
period of thirty (30) Working Days or more, then for the purposes of clause 24.1
this shall be deemed to constitute a material breach of the Supplier’s
obligations under this Agreement that has not been remedied within the period
specified in that clause.

 

6.
CHARGES
      6.1
Schedule 5 (Charges) sets out the Charges payable by HSBC or the relevant HSBC
Contracting Party for the Services and the time and the manner of their payment.

 
 

Global Outsourcing Services Agreement Page 27





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

6.2
In consideration of the performance of the Service, HSBC shall pay the Supplier
the Charges as set out in and/or calculated in accordance with Schedule 5
(Charges).
      6.3
Unless otherwise expressly agreed by the parties, the Charges and such other
amounts expressed to be payable by HSBC under this Agreement (or applicable
Local Services Agreement) shall constitute HSBC's entire payment liability to
the Supplier for the Services under this Agreement.
      6.4
If HSBC receives an invoice from the Supplier which it disputes in good faith,
HSBC shall notify the Supplier in writing of such dispute as soon as reasonably
practicable and HSBC may withhold payment of such sums as are in dispute pending
resolution of such dispute in accordance with clause 26 (Disputes).
      6.5
The Supplier shall make available to HSBC on a real-time basis and in a format
readily accessible by HSBC, electronic records of all invoices relating to this
Agreement, together with monthly statements of invoices paid and outstanding.
      6.6
Invoices shall be rendered to HSBC in arrears on the invoice dates and if
correct and undisputed shall fall due and payable to the Supplier forty-two (42)
days thereafter.
      6.7
All sums payable under this Agreement are expressed exclusive of value-added tax
or any relevant local sales taxes, which the Supplier shall add to such sums in
accordance with the relevant local regulations in force at the time of making
the relevant taxable supply and which shall only be payable by HSBC after
receipt of a valid value-added tax or local sales tax invoice.
      6.8
All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings whatsoever unless the deduction or withholding is
required by law. The Supplier agrees that it shall be responsible for payment of
all taxes properly payable by it, including but not limited to, withholding
taxes. The Supplier further agrees that, if any deductions or withholdings are
required by law to be made from any of the Charges payable, HSBC or the relevant
HSBC Group Member (as applicable) may, if required by law, deduct and remit
payment of such taxes directly to the applicable taxing authority from the
payment due. HSBC or the relevant HSBC Group Member (as applicable) shall, if so
required, provide to the Supplier receipts of such payments in the name of the
Supplier within such period as may be reasonable in the circumstances, of such
payments being made to the applicable taxing authority.
      6.9
All Charges payable under a Local Services Agreement shall be expressed,
invoiced and payable in the currency set out in that Local Services Agreement.
Without prejudice to clause 6.7, invoices shall be in a form specified by HSBC.
      6.10
Where HSBC requests that invoices are apportioned between HSBC Group Members,
invoices shall be rendered in line with the apportionment directed by HSBC.
      6.11
The Charges are fixed and may not be increased by the Supplier unless the
possibility of increase, and basis on which any increase will be calculated, is
clearly set out in Schedule 5 (Charges). Even if the possibility of increase is
set out in Schedule 5 (Charges), the Supplier may not increase the Charges to
HSBC unless (i) it increases similar fees payable by the majority of its other
customers at the same time and (ii) the percentage increase in the Charges is
not more than the equivalent percentage increase in the fees payable by the
majority of its other customers.
      6.12
In the event of late payment by HSBC of any undisputed sums due and payable
under the relevant Agreement (and provided HSBC has been given at least fifteen
(15) days' written notice to cure such a late payment), the Supplier reserves
the right to charge interest in respect of the undisputed late payment at the
rate of one percent (1%) per annum above the base rate from time to time of HSBC
(or if that entity does not have a base rate then the base rate of the central
bank in the territory in which the HSBC Contracting Party is located) from the
due date thereof until judgement (or if no judgement the date on which payment
is received by the Supplier).
      6.13
If the Supplier fails to perform the Services (or any part thereof) in
accordance with this Agreement or Local Services Agreement, HSBC shall have the
right to suspend payment of such of the Charges as it considers (acting
reasonably) are allocable to the Services which relate to the default (Relevant
Charges) until such default has been remedied, after which payment of the
Relevant Charges so suspended shall (subject to any other rights of HSBC or HSBC
Contracting Party to suspend or withhold payment) be payable to the Supplier
promptly.


 
 
 

Global Outsourcing Services Agreement Page 28





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

6.14
Payment for the Services shall not be deemed to be acceptance by HSBC that all
or any of the Services have been performed in accordance with this Agreement
and/or that any Acceptance Criteria have been satisfied.
      6.15
Any overpayments by either party to this Agreement or any Local Services
Agreement (as applicable) shall be a sum of money recoverable from the other
party thereto.
      6.16
Notwithstanding anything to the contrary in this Agreement, no Charges shall be
payable unless such Charges are invoiced by the Supplier in the manner set out
in this clause 6 within twelve (12) months of the date on which an invoice for
the same could first properly have been presented to HSBC under this clause 6
(Charges).
      6.17
The Charges, Services and Service Levels shall be benchmarked in accordance with
Schedule 6 (Benchmarking).
      7.
JOINT-VENTURES, CO-OPERATIVES AND THIRD PARTY SERVICES
      7.1
HSBC and any other HSBC Group Members may use the Services to provide relevant
services for, or require that the Services are provided to (or use the Services
for the benefit of) HSBC's or any other HSBC Group Member's joint-ventures or
co-operatives (being any entity or other association in which HSBC or any other
HSBC Group Member is co-operating with a third party to achieve an agreed
business objective consistent with HSBC's or any other HSBC Group Member's
business objectives) and/or third parties to whom HSBC or any other HSBC Group
Member provides relevant services at the Signature Date and/or other third
parties agreed by HSBC and the Supplier from time to time (both parties acting
reasonably and in good faith). HSBC shall provide details of such third parties
to whom HSBC or any other HSBC Group Member provides such relevant services,
either prior to the Signature Date, where possible, or otherwise from time to
time.
      8.
HSBC MERGERS AND ACQUISITIONS
      8.1
In the event of any entity becoming an HSBC Group Member after the Signature
Date (New Entity) the New Entity shall be entitled (at HSBC’s option) to all
rights conferred on the HSBC Group Members under this Agreement. In no event
shall such New Entity be obliged by reason of it becoming an HSBC Group Member
to purchase any Services from the Supplier or any Supplier Affiliate under this
Agreement.
      8.2
In the event that any agreement for the supply of Services (or services similar
to the Services) or other products or services was concluded between the New
Entity and the Supplier (or a Supplier Affiliate) prior to the date the New
Entity became an HSBC Group Member (Entity Agreement) then the Supplier shall,
at HSBC's request, procure that the Entity Agreement shall (subject to clauses
8.3 and 8.4) be terminated and fully replaced and superseded by the terms of
this Agreement and the parties shall execute the necessary amendment to ensure
any services ordered or provided under the Entity Agreement shall become subject
to the terms of this Agreement at no extra cost to HSBC or any other HSBC Group
Member. Any favourable terms or special offers provided to the New Entity via
the Entity Agreement shall be incorporated into this Agreement by mutual
agreement, which shall not be unreasonably withheld or delayed. Any sums
committed or paid by the New Entity to the Supplier or any Supplier Affiliate
(or invoiced by the Supplier or any Supplier Affiliate to the New Entity and
still payable by the New Entity) under an Entity Agreement relating to the
period after the date when the New Entity became an HSBC Group Member shall, at
HSBC's option, either be set-off as HSBC may direct against any Charges payable
under this Agreement or be promptly refunded to the New Entity without
deduction.
      8.3
Without prejudice to any set-off or refund pursuant to clause 8.2, the
termination and replacement of an Entity Agreement under clause 8.2 shall not
prejudice any rights accrued due under such Entity Agreement prior to the date
of termination.
      8.4
Where an Entity Agreement applies to several services or products, HSBC may
require that the terms of this clause 8 apply to only such of those products and
services as HSBC requires and that the remaining products and services remain
subject to the terms of the Entity Agreement (amended as appropriate to reflect
the division).

 
 

Global Outsourcing Services Agreement Page 29





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

8.5
Resolutions

 

(a)
If HSBC or any HSBC Contracting Party, or any branch or part or business line of
HSBC or an HSBC Contracting Party (in either case the Resolution Target) is
subject to Resolution, then:

 

(i)
for a period of six (6) months after the Resolution takes effect any termination
rights arising under this Agreement or at common law (in each case including for
the avoidance of doubt any right to terminate for non-payment and/or insolvency)
or any other rights or remedies of the Supplier arising directly from the
Resolution shall be deemed to have no effect;
      (ii)
the Agreement or part of it (including any Local Services Agreement) shall be
treated as having been originally entered into between the Supplier and any new
controlling party or transferee (as applicable); and
      (iii)
except as provided in sub-clauses 8.5(i) and 8.5(ii) above, the Agreement or
part of it (including any Local Services Agreement) shall continue on its
existing terms following Resolution including, for the avoidance of doubt, the
Supplier or Supplier Contracting Party’s rights thereunder (as applicable) in
relation to payment or non-payment of fees or charges.

 

(b)
If necessary to give effect to the provisions of clause 8.5(a), the Supplier or
Supplier Contracting Party (as applicable) shall enter into a novation or
assignment or variation agreement (in a form specified by the Relevant
Authority) but with the new controlling party or transferee (as applicable).
      (c)
If the provisions of this clause 8.5 conflict or cause ambiguity with other
terms of this Agreement, the provisions of this clause 8.5 shall take
precedence.

 

9.
HSBC DIVESTMENTS
      9.1
A Divested Unit shall mean any subsidiary, division or department of HSBC or of
an HSBC Group Member, which was immediately prior to a particular date (the
Divestment Date), properly entitled to receive Services and, would not, on or
after the Divestment Date, be part of HSBC or be HSBC Group Member or part of an
HSBC Group Member and therefore not entitled (other than by virtue of this
provision) to receive Services and or Deliverable(s).
      9.2
Where a Local Services Agreement relevant to a Divested Unit is in full force
and effect, the Supplier Contracting Party agrees that the relevant HSBC
Contracting Party may continue to use the Services for the benefit of, or in
order to provide services to, such Divested Unit at no additional charge for
such period as the HSBC Contracting Party may, in its discretion, require in
order to allow the Divested Unit to make appropriate alternative arrangements
(which period shall not, however, exceed a period of two (2) years from the
Divestment Date unless otherwise agreed).
      9.3
Where the HSBC Contracting Party does continue to use the Services for the
benefit of a Divested Unit pursuant to clause 9.2 the HSBC Contracting Party
shall have no responsibility for any acts or omissions of such Divested Unit
after the Divestment Date.
      9.4
Where the Divested Unit is a party to a Local Services Agreement the Supplier
Contracting Party shall procure that the Divested Unit may continue to use the
Services after the Divestment Date and, the Supplier Contracting Party shall
offer equivalent services and deliverables to HSBC or such other HSBC Group
Member as HSBC may nominate under this Agreement or under equivalent and no less
favourable terms as set out herein.
      9.5
Unless otherwise agreed by HSBC, and save in respect of this clause, upon
divestment any Agreement, to which a Divested Unit is a party, shall cease to be
subject to this Agreement.
      9.6
The Supplier shall, if requested in writing by HSBC, enter into an agreement
(Parallel Contract) with the Divested Unit, to take effect from the Divestment
Date and under which:

 
 

Global Outsourcing Services Agreement Page 30





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(a)
the services to be provided to the Divested Unit are equivalent to the Services,
varied only as reasonably necessary to reflect the Services required by the
Divested Unit as of the Divestment Date;
      (b)
the term of the Parallel Contract will commence on the Divestment Date and will
continue for a minimum period of two (2) years from the Divestment Date unless
terminated earlier in accordance with clause 24 (Breach, Termination and Exit);
      (c)
pricing of charges, fees or other amounts payable under the Parallel Contract
are on substantially the same terms as this Agreement;
      (d)
the other terms of the Parallel Contract are the same as this Agreement, save
for (i) any reasonable amendment or deletion required to give effect to the
intent of this clause 9.6; (ii) any requirement of Laws and Employment
Regulations or directions from a Regulator; and
      (e)
as between HSBC and the Divested Unit, the Divested Unit assumes liability for
its obligations under the Parallel Contract from the Divestment Date,

 
and the parties hereby agree that HSBC shall not be a party to the Parallel
Contract and shall have no further liability in respect of the Divested Unit
from the Divestment Date.

 

9.7
On the coming into effect of any Parallel Contract:

 

(a)
the Divested Unit shall be deemed to be automatically removed from the scope of
this Agreement, including, without limitation, the scope of Service Recipients,
save in respect of any antecedent rights or liabilities which shall (in each
case as appropriate) accrue to or be borne by HSBC; and
      (b)
the Supplier shall treat the Divested Unit as an arm’s length third party for
the purposes of clauses 18 (Intellectual Property Rights and Indemnity), 21
(Confidentiality), and 23 (Data Protection) in this Agreement.

 

9.8
The parties shall act reasonably and in good faith in effecting any Parallel
Contract requested by HSBC. The Supplier represents and warrants that it intends
for the provisions of this clause 9 to be fully enforceable so as to give effect
to the parties’ intent.
      9.9
The Supplier irrevocably acknowledges that its agreement to this clause 9 is
part of its consideration for entering into this Agreement and that HSBC would
not otherwise appoint the Supplier.
      9.10
The Supplier shall not be entitled to adjust the Charges payable pursuant to the
Parallel Contract other than in accordance with the comparable terms set out in
this Agreement.
      9.11
To the extent that the Divested Unit requires the Supplier to comply with
policies which are different from the HSBC Policies and Procedures, the Parallel
Contract shall be amended in accordance with the Change Procedure.
      10.
GENERAL OBLIGATIONS OF the SUPPLIER

 

10.1
Other Supplier Products and Services

 
If HSBC or any other HSBC Group Member wishes to purchase any products or
receive any other services (whether new or existing) offered by the Supplier or
any Supplier Affiliate during the term of this Agreement, HSBC may require the
supplier to supply such products or services under this Agreement and HSBC and
the Supplier shall amend this Agreement in accordance with the Change Procedure
setting out the details of that supply.

 

10.2
Supplier Acquired Services

 

(a)
In the event that the Supplier acquires a company, business, division or
department or any entity otherwise becomes part of the Supplier or a (or part of
a) Supplier Affiliate (Acquired Business), then HSBC shall be entitled to
require the Supplier to supply any of the Acquired Business’ products,
deliverables and/or services to HSBC and/or any other HSBC Group Member under
clause 10.1 unless otherwise prohibited by applicable Law.

 
 

Global Outsourcing Services Agreement Page 31





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
In the event that any agreement for the supply of any of the Acquired Business'
products, deliverables and/or services was concluded between the Acquired
Business and HSBC or any other HSBC Group Member (Acquired Agreement) prior to
the date on which the Acquired Business becomes part of the Supplier or a
Supplier Affiliate (or part of) (Acquisition Date), then the Supplier shall at
HSBC's request procure that the Acquired Agreement shall (subject to clauses
10.2(c) and 10.2(d)) be terminated and fully replaced and superseded by the
terms of this Agreement and the parties shall execute the necessary amendment to
ensure that any products or services ordered or provided under the Acquired
Agreement shall become subject to the terms of this Agreement at no extra cost
to HSBC or any other HSBC Group Member. Any favourable terms or special offers
provided to HSBC and/or any other HSBC Group Member under the Acquired Agreement
shall be incorporated into this Agreement by mutual agreement, which shall not
be unreasonably withheld or delayed. Any sums committed or paid by HSBC or any
other HSBC Group Member to the Acquired Business (or invoiced by the Acquired
Business to HSBC or any other HSBC Group Member and still payable) under an
Acquired Agreement relating to the period after the date when the Acquired
Agreement was terminated under this clause (b) shall, at HSBC's option, either
be set-off as HSBC may direct against any Charges payable under this Agreement
or be promptly refunded to HSBC or the relevant HSBC Group Member without
deduction.
      (c)
Without prejudice to any set-off or refund pursuant to clause 10.2(b), the
termination and replacement of an Acquired Agreement under clause 10.2(b) shall
not prejudice any rights accrued due under such Acquired Agreement prior to the
date of termination.
      (d)
Where an Acquired Agreement applies to several services, deliverables or
products, HSBC may require that the terms of this clause 10.2 apply only to such
of those products, deliverables and services as HSBC requires and that the
remaining products and services remain subject to the terms of the Acquired
Agreement (amended as appropriate to reflect the division).

 

10.3
Notice of Change of Controlling Interest

 
The Supplier shall, unless prohibited by applicable law (or any regulations of
any applicable investment exchange), deliver prior written notice to HSBC of any
proposed change of Controlling Interest of the Supplier.

 

10.4
General Advice

 

(a)
The Supplier shall establish and implement internal procedures whereby
developments and innovations in technology and business processes, and changes
in industry practice, are regularly reviewed with a view to determining whether
their adoption would have a beneficial impact upon the provision of the Services
or any of them.
      (b)
The Supplier shall promptly bring to the attention of HSBC all opportunities
(other than those of a trivial nature) for improving service quality or reducing
service cost which come to its attention, whether as a result of the procedures
referred to in clause 2.2(a) or otherwise.

 

10.5
Supplier Personnel

 

(a)
The Supplier shall, throughout the term of this Agreement:

 

(i)
ensure that the Services are provided by persons who are suitably experienced
and qualified for, and competent to perform, the tasks which fall within their
respective responsibilities; and
      (ii)
maintain and develop the skills and experience of the personnel engaged in the
provision of the Services by training, development, instruction, work experience
or otherwise.

 
 

Global Outsourcing Services Agreement Page 32





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
The Supplier shall, and shall procure the Supplier Contracting Party and the
Supplier Affiliates shall, take all steps lawfully open to it to require that
appropriate standards of probity and confidentiality are maintained by the
Supplier Personnel.
      (c)
The Supplier shall be responsible and liable for the management of all Supplier
Personnel and the unlawful acts and omissions of Supplier Personnel whilst they
are on HSBC Premises as a result of the provision of the Services.
      (d)
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against all Losses that may be
suffered or incurred by HSBC or any other HSBC Group Member in connection with
the unlawful acts or omissions of the Supplier Personnel carried out in
connection with or relating to the provision of the Services and/or when dealing
with any individuals employed or engaged in any capacity by HSBC or any other
HSBC Group Member, or any partners, members, directors, consultants, agents or
contractors thereof, save where that act or omission has been caused by HSBC or
any other HSBC Group Member.
      (e)
Without relieving the Supplier of its obligations under this Agreement, HSBC
shall have the right by written notice to the Supplier to require the immediate
removal of any of the Supplier Personnel who are acting in a manner which will
cause (in the reasonable opinion of HSBC), material disruption or damage to
HSBC's business, employees, assets or reputation, or those of any other HSBC
Group Member. HSBC may request the removal of any Supplier Personnel on grounds
of poor or inefficient performance. In such event, the Supplier shall propose to
HSBC a plan for appropriate remedial action. If the action taken under such plan
fails to resolve the issues identified by HSBC within the timescales reasonably
acceptable to HSBC under the agreed remedial plan, the Supplier shall remove and
replace the relevant Supplier Personnel as soon as reasonably possible.

 

10.6
Key Personnel

 
The provisions of paragraph 8 of Part 3 of Schedule 7 (Human Resources) shall
apply in respect of Key Personnel.

 

10.7
Co-operation with Third Party Suppliers

 

(a)
The Supplier and the Supplier Affiliates shall co-operate fully with all
relevant Third Party Suppliers and shall (with HSBC’s consent and authority
where appropriate):

 

(i)
provide such access as such relevant Third Party Suppliers shall reasonably
require in order to provide its services (on such notice as is reasonable in the
circumstances and so far as within the Supplier's control) to:

 

(A)
the Assets;
      (B)
the Documentation and Deliverables;
      (C)
the Supplier Intellectual Property and the Supplier Third Party Intellectual
Property;
      (D)
the HSBC Data;
      (E)
the HSBC Premises and the premises used by the Supplier for the provision of the
Services; and/or
      (F)
the HSBC Systems and the Supplier Systems.

 

(ii)
co-ordinate its efforts with any such Third Party Supplier to ensure that work,
materials and services provided by the Third Party Supplier are efficiently and
effectively integrated into and/or with the provision of the Services;
      (iii)
provide such support services as are necessary to run such work, materials and
services on HSBC Systems then current;
      (iv)
attend any meetings with the Third Party Suppliers called by HSBC; and

 
 

Global Outsourcing Services Agreement Page 33





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(v)
where problems or faults relating to the Services are caused or contributed to
by circumstances from time to time subsisting on such Third Party Suppliers'
side of the interface with the Services, manage the resolution or prevention of
such problems or faults either by taking corrective or preventive steps in
relation to the provision of the Services or (to the extent reasonably possible)
by procuring the taking of corrective or preventative steps by such Third Party
Suppliers.

 

(b)
Where network, communications, computer or other equipment provided by a Third
Party Supplier are required to interface with HSBC Systems, the Supplier, as the
party with primary management responsibility for problem resolution, shall be
responsible:

 

(i)
for ensuring that such requirement does not interfere with the provision of the
Services in accordance with this Agreement; and
      (ii)
for taking all reasonable steps within its power to ensure that the interface is
successfully achieved.

 

(c)
Where the Supplier notifies HSBC in writing that it is materially hindered in
the performance of its obligations under this clause 10.7 by the failure of a
Third Party Supplier to co-operate with the Supplier, HSBC shall use Reasonable
Endeavours to convene a meeting of the Supplier and the Third Party Supplier in
question for the purpose of resolving the difficulty. The Supplier shall attend
such meeting and HSBC shall use Reasonable Endeavours to procure the attendance
of the relevant Third Party Supplier.
      (d)
Managed Suppliers:

 

(i)
In addition to the obligations set out in this clause 10.7 regarding engagement
with Third Party Suppliers, the Supplier shall and shall ensure that Supplier
Affiliates and Sub-Contractors comply with the obligations relating to Managed
Suppliers, as further described in paragraph 3.6 of Schedule 3 (Services).
      (ii)
On an on-going basis, the Supplier shall be responsible for reviewing the list
of Managed Suppliers and proactively sourcing new learning services providers in
the market that would be able to provide an improved, better quality and/or
better value service to HSBC. In proposing such learning services providers to
HSBC, the Supplier shall leverage any existing relationships the Supplier or any
Supplier Affiliate may have with such learning service providers, so as to
enable HSBC to consider whether it would engage such learning suppliers as
Managed Suppliers and to then do so on the best available terms.

 

10.8
Third Party Software, HSBC Support Contracts and Approvals

 

(a)
HSBC shall use Reasonable Endeavours to obtain (and the Supplier shall
co-operate with HSBC and provide such assistance as HSBC requires in respect of
such efforts), the right, consent or licence for the Supplier to use the Third
Party Software listed in Schedule 17 (HSBC Contracts) and receive the benefit of
the HSBC Support Contracts (HSBC Consents). The Supplier and Supplier Affiliates
shall use such Third Party Software and HSBC Support Contracts solely to support
the provision of the Services, and shall ensure that such use is in compliance
with the terms set out in or referenced in Schedule 17 (HSBC Contracts) and/or
as advised by notice from HSBC from time to time. The right to use such Third
Party Software and HSBC Support Contracts shall terminate automatically upon
termination or expiry of this Agreement, or (if earlier) when the relevant Third
Party Software or HSBC Support Contract ceases to be required to support the
provision of the Services.
      (b)
Except in relation to those HSBC Consents referred to in clause 10.8(a), the
Supplier shall obtain, at its own cost, all Approvals which are necessary from
time to time to enable the Supplier to perform the Services in accordance with
this Agreement and otherwise comply with its obligations under this Agreement,
including Approvals from:

 
 

Global Outsourcing Services Agreement Page 34





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(i)
third parties who have any legal interest in any data, Documentation,
Deliverables or Assets used by or on behalf of HSBC, HSBC Contracting Party
and/or any other HSBC Group Member in relation to the Services; and
      (ii)
any Regulator or other third parties in relation to the performance of Services
in accordance with this Agreement.

 

(c)
The Supplier shall advise HSBC promptly in writing from time to time of all
Approvals required to be obtained under clause 10.8(b) and of the details of the
Approvals obtained. Copies of all Approvals obtained shall be placed by the
Supplier in the Project Library within thirty (30) days of obtaining the
relevant Approval.
      (d)
The Supplier shall, and shall procure the Supplier Contracting Party and
Supplier Affiliates shall, structure its contracts and arrangements with third
party providers of services and Software (including Software Licences, services,
maintenance contracts and equipment leases) that relate to the performance of or
support the performance of the Services under this Agreement so that the
relevant Support Contracts may be transferred, assigned or novated as required
in accordance with clause 24.6(c) and/or Schedule 13 (Exit Management) without
additional charge and the ongoing fees under those arrangements payable by HSBC
any other HSBC Group Member or any Successor Supplier, after termination or
expiry of this Agreement or any part of this Agreement are consistent with and
no higher than the fees payable by the Supplier prior to such termination,
expiry or partial termination (as applicable).


 

(e)
Any Approval given by HSBC pursuant to this Agreement shall be without liability
on the part of HSBC and other HSBC Group Members and without prejudice to any
rights or remedies of HSBC and other HSBC Group Members.

 

10.9
HSBC Premises and HSBC Systems

 

(a)
The Supplier shall be responsible for providing everything required to perform
the Services save to the extent that HSBC and/or any other HSBC Group Member has
agreed to provide or make available any premises, assets or facilities as set
out expressly in this Agreement.
      (b)
HSBC will allow to persons who are duly authorised Supplier Personnel such
access, on a non-exclusive basis, to the Licensed Areas as is reasonably
required for the purpose of providing the Services. Authorisation procedures in
respect of this access, will be agreed between HSBC and the Supplier from time
to time. The Supplier shall use such rights of access for the purposes only of
providing the Services. The Supplier's right of access shall terminate
automatically upon termination or expiry of this Agreement, or (if earlier) when
such access ceases to be required to provide the Services.
      (c)
The Supplier shall not do anything which might directly or indirectly cause any
breach by it of the terms of any lease or other terms under which HSBC or HSBC
Group Member is entitled to occupy the Licensed Areas (where those terms have
been disclosed to the Supplier by HSBC or HSBC Group Member) and shall comply
with all HSBC Site Regulations.
      (d)
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against all Losses arising from:

 

(i)
any breach of the terms referred to in clause 10.9(c);
      (ii)
any failure to comply with HSBC Site Regulations; and/or
      (iii)
any damage to the Licensed Areas and their contents caused by persons entering
the Licensed Areas with the authorisation of the Supplier,

 
in each case, to the extent that such breaches are caused by the Supplier, any
Supplier Affiliate, Supplier Personnel, Sub-Contractor and/or and other third
party or person for whom the Supplier is responsible in the performance of the
Services or whose presence in the relevant location or site is authorised by the
Supplier.

 
 

Global Outsourcing Services Agreement Page 35





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(e)
Access to the Licensed Areas will be subject to the Supplier and Supplier
Contracting Party’s compliance with clause 10.9(c) and HSBC or HSBC Group Member
reserves the right to exclude any person from the Licensed Areas in the event of
an actual or threatened breach of such clause.
      (f)
HSBC will allow to persons duly authorised by the Supplier and Supplier
Affiliate such use, on a non-exclusive basis, of Licensed HSBC Systems as is
reasonably required for the purpose of providing the Services. Authorisation
procedures in respect of this use will be agreed between HSBC and the Supplier
from time to time. The Supplier and Supplier Affiliate will use Licensed HSBC
Systems for the purpose of providing the Services only. The Supplier and
Supplier Affiliate’s right to use shall terminate automatically upon termination
or expiry of this Agreement, or (if earlier) when such use ceases to be required
to provide the Services.
      (g)
The Supplier and Supplier Affiliate shall use Licensed HSBC Systems with all
reasonable skill and care and in accordance with best computing practice, and
shall fully and effectively indemnify and keep indemnified HSBC and each other
HSBC Group Member from and against all Losses arising from any person using the
Licensed HSBC Systems with the Supplier and Supplier Affiliate’s authorisation.

 

10.10
Off-Shoring

 
The Supplier shall obtain the consent of HSBC before supplying any part of the
Services from a country other than the relevant Country. Such consent shall not
be unreasonably withheld to the extent that the Supplier can satisfy HSBC that
the provision of such services from outside the relevant Country will not result
in:

 

(a)
an increase in any item of cost (including any item included within the Charges)
being incurred by HSBC;
      (b)
an adverse impact on the Supplier's ability to achieve the standards required by
this Agreement, including any Service Level;
      (c)
an increase in the risks of any of the critical operations of HSBC and for any
other HSBC Group Member;
      (d)
it becoming more difficult or expensive for HSBC to exercise its rights under
this Agreement; or
      (e)
breach or other contravention of any regulatory or legal restriction or
obligation on such supply including guidance in relation to any regulated
aspects of the Services and Data Protection Legislation.

 

11.
supplier’S WARRANTIES
      11.1
The Supplier hereby warrants, represents and undertakes to HSBC that:

 

(a)
it has and will have for the term of this Agreement full authority and all
necessary rights (1) to enter into this Agreement, and (2) to perform the
relevant obligations as set out in this Agreement;

 

(b)
subject to being prevented or prohibited by the provisions of any applicable law
or regulation, it will give prompt written notice to HSBC of any change of
Controlling Interest of the Supplier;
      (c)
the Charges have been and will be calculated in a manner that gives full credit
for all discounts agreed with, or available to, HSBC and any other HSBC Group
Member;
      (d)
it will ensure the Services are provided in accordance with this Agreement to
the reasonable satisfaction of HSBC and/or the other relevant HSBC Group Member;

 
 

Global Outsourcing Services Agreement Page 36





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 






(e)
it will ensure that, where HSBC or any other HSBC Group Member is reliant on the
expertise of the Supplier or any Supplier Affiliate in providing professional
advice (including recommendations as to how the Services are delivered), it will
give such advice in an impartial, informed and independent manner and in the
best interests of HSBC and/or the relevant HSBC Group Member;
 
 
 
 
(f)
it will ensure that the Services and Deliverables comply with the provisions of
this Agreement and are of satisfactory quality and reasonably fit for the
purpose for which they are supplied, further the Supplier will ensure that the
Services are performed with due diligence, reasonable skill and care and in
accordance with Best Industry Standards at all times;
 
 
 
 
(g)
it will comply (and will procure that all Supplier Personnel, and
Sub-Contractors will comply) with all applicable Laws which may from time to
time be applicable to the provision of the Services;
 
 
 
 
(h)
it will promptly notify HSBC of any changes that are required to any of the
Services as a result of any alteration, after the Signature Date, in any
applicable Law and will implement such required changes (at no charge to HSBC)
at least thirty (30) days before the due date for the implementation of such
legal or regulatory changes, provided that where the implementation of such
changes results in a reduction in the scope, or the benefit to HSBC or any other
HSBC Group Member, of the Services, HSBC may propose an amendment to the Charges
to reflect such reduction and the Supplier will not unreasonably withhold or
delay its agreement to such amendment, which reduction in price may be recorded
through the Change Procedure; 
 
 
 
 
(i)
it will procure for HSBC and the other HSBC Group Members (unless otherwise
agreed between the Supplier and HSBC in writing) all rights, licences, consents
and permits that HSBC and/or any other HSBC Group Member may require in order to
use and enjoy the Services in accordance with this Agreement;
 
 
 
 
(j)
it will ensure that all Supplier Personnel and Sub-Contractors:

 

(i)
will, when present at HSBC or an HSBC Group Member site or allowed the use of
any HSBC or HSBC Group Member systems, including any HSBC Assets, HSBC Systems
and HSBC Premises, comply with the applicable site security, health and safety,
system usage and other policies and procedures in force from time to time,
including any HSBC Policies and Procedures and HSBC Site Regulations; and
      (ii)
will not load or use on any HSBC or other HSBC Group Member’s computer equipment
or systems, including any HSBC System, any Software, data or other materials,
other than those provided or approved by HSBC Contracting Party, HSBC or the
other relevant HSBC Group Member;

 
 
(k)
it will ensure that the Supplier Personnel will at all times behave in a
courteous, professional and appropriate manner and that no Supplier Personnel
will act or make any statement or otherwise behave in any manner that is
reasonably likely to result in any prejudice to HSBC or any other HSBC Group
Member (including to its reputation);
 
 
 
 
(l)
it will promptly notify HSBC if the Supplier is in breach of any of its banking
covenants or suffers a deterioration in its credit rating with Dunn and
Bradstreet so as to fall below a score of 5A2;
 
 
 
 
(m)
it will ensure that the Supplier Personnel have appropriate experience,
qualifications and expertise; and
 
 
 
 
(n)
it will procure that in the context of any Agreement that the Supplier
Contracting Party shall make and comply with the warranties, representations and
undertakings set out in this clause 11.1.

 
 

Global Outsourcing Services Agreement Page 37





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

11.2
Without prejudice to the foregoing or any other rights or remedies of HSBC, the
HSBC Contracting Party or the HSBC Group Members, in the event of breach of any
warranty the Supplier and each Supplier Contracting Party undertakes promptly to
remedy the breach without charge.
      12.
dISASTER RECOVERY
      12.1
The Supplier shall, and shall procure the Supplier Contracting Party shall,
comply with its obligations as set out in Schedule 1 (Disaster Recovery). 
      13.
supplier’S SECURITY OBLIGATIONS
      13.1
The Supplier undertakes to comply with:

 

(a)
the best current security practice, including ISO 17799, ISO 9001 and the ISO
27000 series; and
      (b)
the Information Security Obligations.

 

13.2
In the event of any unauthorised use or any misuse of HSBC’s or any other HSBC
Group Member's premises or equipment by the Supplier Personnel, including any
HSBC Assets, HSBC Systems and/or any HSBC Premises, HSBC or the HSBC Group
Member shall have the right (without prejudice to its other rights) to:

 

(a)
seek adequate compensation for any damage or costs incurred in such instances;
and
      (b)
require that personnel in breach of the above cease to be employed in connection
with services provided to HSBC and/or any other HSBC Group Member.

 

13.3
The exercise by HSBC or an HSBC Group Member of its rights under clause 13.2
shall not relieve the Supplier of its responsibility to perform its obligations
under this Agreement or any Local Services Agreement.
      13.4
Without prejudice to its obligations under clause 12 and Schedule 1 (Disaster
Recovery), the Supplier shall ensure that all data of HSBC and/or the other HSBC
Group Members (including all HSBC Data) is backed-up and shall have in place and
maintain up-to-date business continuity procedures to ensure that in the event
of a failure or disruption to the Services (other than a Disaster (as defined
below)) the Supplier, Supplier Affiliates and Sub-Contractors are able to
continue to provide the Services to normal performance levels within the
shortest practicable time, and in the event of a Disaster, recovery of the
Services is made within the time frame set out in the Supplier’s business
continuity procedures. Disaster means an event which materially impacts the
normal operation of the Services so as to prevent achievement of the Service
Levels or otherwise prevents the Supplier from performing its obligations and
providing any of the Services.
      13.5
The Supplier will ensure that any Supplier Personnel who will be entering into
HSBC Premises and/or will have access (remotely or otherwise) to HSBC, systems,
data or information, including any HSBC Assets, HSBC Systems, HSBC Premises
and/or HSBC Data shall have been subject to pre-employment screening at least to
the standards set out in the HSBC’s then-current policy for the screening of
personnel provided by contractors, a copy of which may be obtained from HSBC on
request. The Supplier shall provide: (i) evidence of completion of the screening
checks; and (ii) that the requirements of HSBC's then-current policy for the
screening of personnel have been met, within a reasonable period but in any
event prior to the personnel in question gaining access to HSBC’s or any other
HSBC Group Member’s premises, systems, data or information. The extent and
nature of these screening checks will be advised to the Supplier by HSBC, or the
other relevant Group Member and will depend on the premises, systems, data and
information to which access may be granted. As a minimum requirement, the
Supplier will comply with requests to carry out the following checks on its
personnel and personnel of its Sub-Contractors:

 
 
(a)
a check on identity (and, if appropriate, eligibility to work in the relevant
Country);
 
 
 
 
(b)
verification of current and previous employment covering a period of five (5)
years; and
 
 
 
 
(c)
a criminal record check. 

 
 

Global Outsourcing Services Agreement Page 38





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Additional screening checks may be required in particular where personnel have
access to personal or sensitive data. 

 

13.6
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against any and all Losses
incurred by or awarded against HSBC or any other HSBC Group Member as a result
of, or in connection with breach by the Supplier, any Supplier Affiliate,
Supplier Personnel or Sub-Contractor of the obligations under of clause 13.5.
      13.7
Failure by the Supplier to either conduct pre-employment screening or comply
with the requirements of HSBC's then-current policy for the screening of
personnel, shall constitute a material breach of the purposes of clause
24.1(a)(i)(D) and 24.1(b)(i)(D) of this Agreement.
      13.8
HSBC reserves the right to visit the Supplier’s offices to carry out such checks
as it deems necessary to ensure that the Supplier is properly fulfilling its
obligations as set out in this clause 13.8 and may request sight of records and
documents held by the Supplier in respect of such obligations. HSBC shall give
the Supplier reasonable prior notice (which may, depending on the circumstances
giving rise to the visit, be very short) of any intended visit and the Supplier
shall use all Reasonable Endeavours to provide for HSBC access to all
information, facilities, procedures or other resources (including staff) as it
shall reasonably require.
      13.9
In the event of any unauthorised use or any misuse of HSBC's or any other HSBC
Group Member's premises, equipment, systems, data or information (including HSBC
Data), by the Supplier Personnel, HSBC shall have the right (without prejudice
to its other rights) to:

 

(a)
claim adequate compensation for any damage or costs incurred in such instances;
and
      (b)
require that personnel in breach of the above cease to be employed in connection
with services provided to HSBC and/or any other HSBC Group Member.

 
 
13.10
The exercise by HSBC of its rights under clause 13.9 shall not relieve the
Supplier of its responsibility to perform its obligations under this Agreement.
 
 
 
 
13.11
The Supplier will ensure that it and any relevant Supplier Affiliates and
Sub-Contractors implement, follow and maintain appropriate security controls, at
least in compliance with the HSBC IT security standards and requirements as the
same may be communicated to the Supplier from time to time, including submitting
to a formal security review conducted by HSBC, to ensure the confidentiality,
availability and integrity of all HSBC Data and information belonging to HSBC,
or any HSBC Group Member which may be delivered to, generated by or otherwise
used or processed by or on behalf of the Supplier, any Supplier Affiliate or any
Sub-Contractor or may otherwise come into the possession or control of the
Supplier, any Supplier Affiliate, any Supplier Personnel or Sub-Contractor, and
warrants that such appropriate security controls, are operational and effective
as at the Signature Date. The Supplier shall not and shall procure that the
Supplier Contracting Parties and relevant Supplier Affiliates do not downgrade
the security configuration of any system processing any such HSBC Data without
the prior written consent of HSBC.
 
 
 
 
13.12
Without prejudice to the generality of clauses 13.1 and 13.6, the Supplier shall
ensure that all HSBC Data is protected at all times, in such manner as (subject
to clause 13.6) is consistent with the HSBC’s data security classification
applicable to such data, from corruption and from unauthorised access and
interference both while such HSBC Data is within the possession and/or control
of the Supplier, or relevant Supplier Affiliates and while (if transmission is
consistent with the classification of such HSBC Data and is strictly required
for the purpose of performing any Services) it is in transit across a network
(whether public or private).
 
 
 
 
13.13
The Supplier shall ensure that no HSBC Data is stored on any portable medium or
device except where such storage is strictly required for the performance of the
Supplier's obligations under this Agreement.
 
 
 
 
13.14
Where HSBC Data is transmitted across a network or stored on any portable medium
or device, the level of protection that the Supplier or Supplier Affiliate is
obliged to adopt pursuant to clause 13.1 shall be consistent both with the data
security classification of the HSBC Data in question and with the additional
risk posed by its transmission and/or its storage on a portable medium or
device.

 
 

Global Outsourcing Services Agreement Page 39





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

13.15
Without prejudice to the generality of the Supplier’s obligation to preserve the
confidentiality of the Confidential Information of HSBC and HSBC Group Members
and to observe proper IT security procedures, and subject to any policy in
relation to the security of portable devices that is expressly agreed between
HSBC and the Supplier to be in substitution for this clause, the Supplier shall
ensure either that:

 

(a)
no HSBC Data or any data or information relating to this Agreement from which
HSBC, or any HSBC Group Member could be identified shall be stored or processed
on portable devices capable of data storage (including, without limitation,
laptops, PDAs, and memory sticks); or
      (b)
that such storage and processing occurs only on the premises of HSBC, or an HSBC
Group Member or on secure premises of the Supplier and that no such data is
resident on such portable devices when they are not on such premises.

 

13.16
The Supplier confirms that it will comply with any additional requirements in
relation to data integrity, handling or storage which HSBC may from time to time
reasonably request.

 

14.
PROJECT LIBRARY AND PROCEDURES MANUAL
      14.1
The Supplier shall maintain, from the Services Commencement Date in respect of
the first Local Services Agreement to be entered into pursuant to this
Agreement, a complete and up-to-date set of Documentation (Content) in the
Project Library which shall be directly accessible by HSBC in a form which
enables HSBC and the HSBC Group Members to review, interrogate, print and copy
the Content stored in the Project Library. All Content to be included in the
Project Library must be included promptly and in any event within thirty (30)
days of the creation or acquisition of the same.
      14.2
Failure by the Supplier to maintain the Project Library in accordance with this
clause 14 shall be deemed to be a material breach of this Agreement by the
Supplier.
      14.3
HSBC Group Members, Successor Suppliers and any other person duly authorised by
HSBC shall have full rights of access (subject always to compliance with
obligations relating to Confidential Information set out in this Agreement) to
the Project Library and the Content at all times during the term of this
Agreement for the purpose of assisting members of HSBC and other HSBC Group
Members in connection with the Services and any matter relating to this
Agreement, including their expiry, termination, or any reorganisation,
evaluation or retender of any or all of the Services. The Supplier shall from
time to time and on the expiry or termination of this Agreement provide HSBC
with a complete and up-to-date copy of the Project Library in electronic and
hardcopy form. 
      14.4
The Supplier shall, within one (1) month of the Services Commencement Date in
respect of the first Local Services Agreement to be entered into pursuant to
this Agreement, produce a draft Procedures Manual. The Supplier shall ensure
that the Procedures Manual takes into account input obtained by the Supplier
from global and regional Academy heads, regional heads of learning within HSBC
and any HSBC Group Members, and the HSBC representative from the central HSBC
learning team and is updated from time to time as reasonably required by HSBC to
reflect changes in HSBC's business processes, as the same are communicated by
HSBC to the Supplier. The Supplier shall maintain version control in relation to
the Procedures Manual and any documents, forms or templates set out in it and
shall include the Procedures Manual in the Project Library.
      14.5
The Supplier shall continuously review the Procedures Manual and shall propose
to HSBC any updates or other changes which the Supplier identifies as necessary
or desirable to ensure that the Procedures Manual always reflects the then
current Services. Such changes shall be reviewed and, if approved by HSBC, shall
be incorporated in the Procedures Manual as soon as reasonably practical.

 
 

Global Outsourcing Services Agreement Page 40





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

14.6
The Procedures Manual is not a waiver or variation to this Agreement and shall
not constitute any direction or instruction from HSBC to the Supplier under or
in connection with this Agreement that the Supplier should perform the Services
in any particular manner. 
      14.7
Subject to clause 14.6 and to clause 1.1(h), the Supplier shall perform its
obligations in accordance with the Procedures Manual.
      15.
COMPUTER VIRUSES
      15.1
The Supplier shall use Reasonable Endeavours to ensure that no computer virus or
similar destructive code is introduced onto HSBC’s or any other HSBC Group
Member’s computer equipment or systems, including any HSBC System by any act,
omission or negligence of the Supplier, Supplier Affiliate, Supplier Personnel
or any Sub-Contractor. 
      15.2
Without prejudice to HSBC's or any other HSBC Group Member’s other rights, in
the event that a computer virus or similar destructive code is introduced onto
HSBC, or any other HSBC Group Member’s computer systems, including any HSBC
System by reason of any Supplier, Supplier Affiliate, Supplier Personnel or any
Sub-Contractor, the Supplier shall provide all reasonable assistance to HSBC
and/or the other relevant HSBC Group Member (as appropriate) at HSBC’s request
to promptly restore HSBC's or the other relevant HSBC Group Member’s computer
equipment and system (as appropriate) to normal operational readiness.
      16.
HSBC assistance and Support
      16.1
General Assistance

 
So far as reasonably required in order to enable the Supplier to provide the
Services, HSBC will at its own expense, on reasonable notice and to the extent
that HSBC is legally able so to do and may be reasonable in the circumstances:

 

(a)
provide the Supplier with access to information and documentation within HSBC's
possession or control which relates to and is reasonably required in connection
with the Services;
      (b)
provide the Supplier with access to such HSBC's staff as can give the Supplier
information which is pertinent to the Services;
      (c)
make available to the Supplier for consultation (at reasonable times and on
reasonable notice) staff who are familiar with HSBC's organisation operations
and business practices; and
      (d)
provide the Supplier with timely decisions or determinations where Supplier’s
ability to perform the Services in a satisfactory manner is dependent upon
HSBC’s decision(s) or determination(s), only to the extent identified in respect
of a specific responsibilities set out in the HSBC Responsibilities.

 

17.
HSBC RESPONSIBILITIES AND RELIEF EVENTS
      17.1
HSBC Responsibilities

 
HSBC will undertake HSBC Responsibilities or otherwise procure that the HSBC
Responsibilities are undertaken.

 

17.2
Relief Events

 

(a)
The Supplier shall only be relieved of its obligation to perform its obligations
pursuant to this Agreement (including but not limited to the provision of the
Services and/or the Deliverables and compliance with any particular timetables
or milestones) if and to the extent:

 

(i)
the Supplier's non-performance results directly from a Relief Event;
      (ii)
the Supplier uses Reasonable Endeavours to mitigate the Relief Event and to
perform the Services notwithstanding the Relief Event; and

 
 

Global Outsourcing Services Agreement Page 41





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(iii)
the Supplier immediately notifies HSBC's Global Head of Learning Operations as
soon as the Supplier becomes aware of the Relief Event via a notice of the
relevant failure to perform an HSBC Requirement (Relief Notice).

 

(b)
Such Relief Notice shall specify the following information:

 

(i)
the affected Services;
      (ii)
the cause(s) of the delay or interruption; and
      (iii)
details of the extent of the likely delay or interruption.

 

(c)
Relief Notices shall only bind HSBC when it has confirmed in writing that it
accepts the contents of the particular Relief Notice. Any dispute as to any
submitted Relief Notice shall be submitted for resolution in accordance with the
clause 26 (Disputes). Notwithstanding the submission of a Relief Notice, the
Supplier shall perform and/or recommence performance of the affected Services as
soon as possible.
      (d)
The provisions of clause 17.2(a) are the Supplier's exclusive remedy for any
Relief Event, save to the extent provided for in the context of Transition and
Transformation pursuant to clause 4.5(g)(i)(B).
      (e)
Without prejudice to clause 17.2(d) and the Supplier's obligations under the
Agreement, the Supplier will notify HSBC in writing immediately on becoming
aware that it will not be able to perform, or has not performed, its obligations
in accordance with the terms of the Agreement (an Early Warning Notice). The
Early Warning Notice shall provide as much detail as is reasonably available to
the Supplier so as to describe the affected elements of its obligations, the
reason for the disruption and the steps the Supplier will undertake to prevent
the disruption and/or mitigate the effects of the disruption. The Supplier will
provide regular status updates and will, in any event, immediately notify HSBC
in the event of a material change in circumstances. Unless agreed in writing by
HSBC by express reference to clause 39.4 (Waiver) and 39.5 (Cumulative nature of
remedies) the service and/or receipt of an Early Warning Notice shall not
absolve the Supplier of any responsibility or release the Supplier of any
obligations.

 

18.
INTELLECTUAL PROPERTY RIGHTS and indemnity
      18.1
Background Intellectual Property

 
This Agreement shall not operate to assign any right, title or interest in or to
any Background Intellectual Property.

 

18.2
HSBC Intellectual Property

 

(a)
HSBC, on its own behalf and (where applicable) as agent for other relevant HSBC
Group Members, will grant to the Supplier for the term of this Agreement, a
non-exclusive, royalty-free licence (and, subject to the Supplier imposing
obligations of confidentiality similar to those set out in clause 21
Confidentiality), with a right to grant sub-licences to Supplier, relevant
Supplier Affiliates and Sub-Contractors) to use, operate, copy, modify and (in
the case of Software) merge with other computer programs such HSBC Intellectual
Property for the purpose only of fulfilling the Supplier's obligations under
this Agreement and only to the extent necessary for that purpose. The Supplier,
warrants, represents and undertakes to HSBC (on behalf of HSBC and each other
relevant HSBC Group Member), not to use or otherwise deal with such HSBC
Intellectual Property for any other purpose.
      (b)
The licence granted in this clause 18.2 shall terminate automatically upon
termination or expiry of this Agreement, or (if earlier) when the relevant
Intellectual Property ceases to be required for the purpose of fulfilling the
Supplier's obligations under this Agreement.
      (c)
The Supplier shall not (and shall procure that the Supplier Contracting Party,
Supplier Affiliates, Supplier Personnel and Sub-Contractors shall not) do
anything or cause anything to be done which could prejudice any HSBC
Intellectual Property.

 
 

Global Outsourcing Services Agreement Page 42





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

18.3
Supplier Intellectual Property

 

(a)
Where the Supplier uses any Supplier Intellectual Property in connection with
the provision of the Services and/or creation of the Deliverables by the
Supplier, the Supplier shall secure or grant to HSBC (without charge to HSBC and
for the benefit of HSBC and Authorised Users, including Service Recipients), a
perpetual, non-exclusive, royalty-free licence of such Supplier Intellectual
Property.

 

18.4
Intellectual Property developed by the Supplier

 

(a)
Notwithstanding clause 18.3 (Supplier Intellectual Property), the Supplier
assigns absolutely (and shall procure that all Supplier Contracting Parties,
Supplier Affiliates, Supplier Personnel and Sub-Contractors assign absolutely)
to HSBC and/or (at HSBC’s option) any other HSBC Group Member or Authorised
User, by way of present assignment of all existing and all future property,
rights, title and interest, all Intellectual Property Rights created by the
Supplier, any Supplier Personnel and/or Sub-Contractor in the course of
performing the Services, including, for the avoidance of doubt, Intellectual
Property Rights in the Deliverables, all of which shall vest in HSBC and/or the
other relevant HSBC Group Members immediately upon creation of the same with
full title guarantee and free from all encumbrances and other rights of whatever
nature exercisable by a third party, together with the right to take action for
any past, present and future damages and other remedies in respect of any
infringement or alleged infringement of such Intellectual Property Rights.
      (b)
The provisions of clause 18.4(a) above shall not apply in respect of any
enhancements or improvements to the Supplier’s Background Intellectual Property
that have application to services, which may include the Services, provided by
the Supplier to its clients generally, provided always that the Supplier has
notified HSBC in advance of any such enhancements or improvements to the
Supplier's Background Intellectual Property being used in the provision of the
Services. In respect of any such enhancements or improvements to the Supplier’s
Background Intellectual Property, the Supplier shall grant to HSBC a licence on
the terms set out in clause 18.3 above,
      (c)
The Supplier shall (and shall procure that Supplier Personnel and
Sub-Contractors shall) waive absolutely and irrevocably in favour of HSBC their
moral rights granted under the Copyright Designs and Patents Act 1988 or
equivalent or analogous rights under laws of other jurisdictions in relation to
such property.
      (d)
The Supplier shall (and shall procure that all Supplier Personnel and
Sub-Contractors shall) comply with clause 34 (Further Assurance) in order to
perfect, confirm, formalise or achieve the assignment envisaged by clause
18.4(a).

 

18.5
Third Party Intellectual Property

 

(a)
Where the Supplier uses any Supplier Third Party Intellectual Property in
connection with the provision of the Services and such Third Party Intellectual
Property cannot lawfully be used for the purposes of this Agreement without a
licence to HSBC, other relevant Service Recipients and/or Authorised Users from
such Third Party (or a sub-licence from the Supplier to HSBC, other relevant
Service Recipients and/or Authorised Users), the Supplier shall secure or grant
to HSBC, other relevant Service Recipients and Authorised Users (without charge
and for the benefit of Service Recipients and Authorised Users) a royalty-free,
non-exclusive licence or sub-licence to use the Third Party Intellectual
Property for the provision of the Services (whether by HSBC, any other Service
Recipients, Authorised User and/or a Successor Supplier) upon terms that include
the Extended Terms. All costs payable in respect of such licence during the term
of this Agreement shall be to the account of the Supplier.

 
 

Global Outsourcing Services Agreement Page 43





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
If it is reasonably necessary for the provision of the Services that the
Supplier is licensed to use any HSBC Third Party Intellectual Property, HSBC, on
its own behalf and where applicable, as agent for any other relevant Service
Recipients, shall secure or grant (without charge to the Supplier) a
non-exclusive, royalty-free licence or sub-licence to use such HSBC Third Party
Intellectual Property on terms to be notified to the Supplier by HSBC from time
to time, for the purpose only of fulfilling the Supplier's obligations under
this Agreement and only to the extent necessary for that purpose. The Supplier
represents, warrants and undertakes to HSBC (on behalf of HSBC and each other
relevant Service Recipient), not to use or otherwise deal with such HSBC Third
Party Intellectual Property for any other purpose.

 

18.6
Intellectual Property Warranties and Indemnities

 

(a)
The Supplier warrants, represents and undertakes to HSBC (on behalf of HSBC and
each other relevant HSBC Group Member and Authorised User):

 

(i)
that

 

(A)
the Supplier Intellectual Property and Supplier Third Party Intellectual
Property (i) used by the Supplier in the provision of the Services or (ii) used
by HSBC, any other Service Recipient or an Authorised User, in each case in
accordance with this Agreement; and
      (B)
any Intellectual Property Rights, ownership of which becomes vested in HSBC or
an HSBC Group Member pursuant to this Agreement,

 
do not and will not constitute an infringement or misappropriation of any
Intellectual Property Rights of any third party;

 

(ii)
that it shall (and shall procure that all Supplier Affiliates, Supplier
Personnel and Sub-Contractors shall) perform its responsibilities under this
Agreement in a manner that does not constitute an infringement or
misappropriation of any Intellectual Property Rights of any third party; and
      (iii)
that it shall not breach any of the licence terms set out in or granted pursuant
to this Agreement in respect of any HSBC Intellectual Property or HSBC Third
Party Intellectual Property.

 

(b)
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against any and all Losses
incurred by or awarded against HSBC or any other HSBC Group Member as a result
of:

 

(i)
any breach of clauses 18.2(a), 18.2(c), 18.6(a) and 18.7; or
      (ii)
any claim for infringement of any Intellectual Property Rights relating to the
Services provided by or on behalf of the Supplier or any Supplier Affiliate
under this Agreement, save to the extent that any such claim arises directly as
a result of HSBC or any HSBC Group Member failing to use any such Intellectual
Property Rights of the Supplier or any Supplier Affiliate in an authorised
manner.

 

(c)
in the event of an injunction or any other interim relief being granted or
threatened against HSBC, HSBC Contracting Party or any other HSBC Group Member. 

 

18.7
HSBC Trade Marks

 

(a)
HSBC hereby grants to the Supplier a royalty free, non-exclusive licence to use
the HSBC Marks solely for the provision of the Services, in accordance with the
Licence Terms and in accordance with and in fulfilment of the terms of this
Agreement (including any Local Services Agreement for the time being in force)
and in a manner such that the distinctiveness and reputation of such HSBC Marks
are maintained.
      (b)
Without limitation to the foregoing, the Supplier shall only be entitled to use
the HSBC Marks:

 

(i)
for the purposes of associating HSBC with the Services; and

 
 

Global Outsourcing Services Agreement Page 44





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(ii)
in accordance with HSBC's brand guidelines as advised from time to time. 

 

19.
INDEMNITIES
      19.1
In addition to the indemnities set out elsewhere in this Agreement, the Supplier
shall at all times during and after the term of this Agreement indemnify, keep
indemnified and hold harmless HSBC (and the HSBC Group Members and their
respective contractors, employees and suppliers) against all claims, demands,
actions, proceedings and all Losses:

 

(a)
in relation to any claim relating to death and/or personal injury caused by its
(or its agent's or sub contractor's) negligence;
      (b)
in relation to, or damage, loss or destruction of, any property owned by or used
by HSBC where the Supplier, or Supplier Personnel is legally liable or
responsible for the damage, loss or destruction or the same results from a
breach of this Agreement or as a result of an act or omission, as applicable, by
the Supplier, any Supplier Affiliate, Supplier Personnel, any Sub-Contractor
and/or and other third party or person for whom the Supplier is responsible in
the performance of the Services or whose presence in the relevant location or
site is authorised by the Supplier;
      (c)
in relation to the Supplier, any Supplier Affiliates or any Sub-Contractor,
breach by the Supplier or any Supplier Affiliate or any Sub-Contractor of its
information security obligations;
      (d)
incurred by HSBC or any HSBC Group Member as a direct result of any breach of
any Laws by the Supplier, a Supplier Affiliates or any Sub-Contractor; and
      (e)
the Supplier's liability for any regulatory losses, fines, expenses incurred by
HSBC or the HSBC Group Members as a direct result of a breach by the Supplier of
any laws and further costs incurred by HSBC to meet additional requirements
imposed by the relevant Regulator as a result of such breach.

 

19.2
In the event that HSBC reasonably believes that any claim arising from the
indemnities set out in this Agreement) may:

 

(a)
cause damage to HSBC's or any HSBC Group Member's goodwill or reputation;
      (b)
materially impact upon HSBC's business;
      (c)
cause it to be in breach of Laws;
      (d)
have a significant public relations impact on HSBC;
      (e)
mean the Supplier is unable to pay Losses arising under such claim,

 
then HSBC may conduct the defence and/or settlement of such litigation
(including any associated settlement discussions) and the Supplier will permit
HSBC to do so. The Supplier will: (a) provide all reasonable assistance to HSBC
in relation to HSBC's conduct of such litigation; and (b) not make any admission
of liability or agree to any settlement or compromise of any such claim without
the prior written consent of HSBC, should HSBC decide to exercise this option.
Any settlement binding upon the Supplier shall require the Supplier’s prior
written consent, which Supplier agrees it shall not unreasonably withhold or
delay.

 

19.3
In relation to any third party claim giving rise to a claim under any indemnity,
HSBC shall (and shall procure that any relevant HSBC Group Member shall) use
Reasonable Endeavours to:

 

(a)
notify the Supplier in writing of any such claim of which it has notice;
      (b)
not make any admission of liability or agree to any settlement or compromise of
any such claim without the prior written consent of the Supplier (which shall
not be unreasonably withheld or delayed); and
      (c)
at the Supplier’s request and expense, give the Supplier all reasonable
assistance in connection with those negotiations and litigation. 

 
 

Global Outsourcing Services Agreement Page 45





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

19.4
Without prejudice to the above, the Supplier shall pay promptly any legal
damages, costs and expenses incurred or suffered by HSBC and/or any other
Service Recipient, including any financial awards against HSBC and/or any other
Service Recipient in such action, which are attributable to any claim giving
rise to a claim under the indemnity in this Agreement. Where such legal damages,
costs and expenses are payable to third parties, the Supplier shall pay the
equivalent amount to HSBC or the other relevant Service Recipient on or before
the date on which HSBC or the other relevant Service Recipient is due to pay
them to the third party. Where such costs and expenses are incurred internally
the Supplier shall pay to HSBC and/or the other relevant Service Recipient such
expenses or other amounts when notified by HSBC or Service Recipient to the
Supplier or, if later, when incurred.
      19.5
In addition to the other provisions of this clause, should any aspect of the
Services become, or in HSBC's opinion be reasonably likely to become, the
subject of a claim of infringement of any Intellectual Property Right, the
Supplier shall:

 

(a)
procure for HSBC, and all relevant Service Recipients the right to continue
using and/or receiving the Services (as appropriate); or
      (b)
replace or modify the Services (as appropriate) to make it non-infringing
without affecting its performance or functionality.

 

19.6
If the Supplier is unable to achieve the purpose in clauses 19.5(a) or 19.5(b)
within one (1) month of the date on which the relevant aspect of the Services
becomes subject to a claim of infringement or three (3) months of the date on
which HSBC or the relevant HSBC Group Member has reasonably ceased the use of
the relevant Services or any material part thereof on grounds that continued use
might give rise to a claim of infringement (whichever first occurs) then,
without prejudice to HSBC's or the other relevant Service Recipient's other
rights and remedies, the Supplier will return to HSBC and the other relevant
Service Recipient an equitable portion of all Charges paid in respect of the
Services in question.
      20.
LIABILITY
      20.1
Neither party shall be liable to the other, in tort (including negligence),
breach of contract, breach of statutory duty or otherwise due to, under and/or
arising out of or in connection with this Agreement to the extent such loss or
damage is consequential, indirect, special or punitive, whether or not that
party had been advised of the likelihood of any such loss or damage.
      20.2
The liability of HSBC to the Supplier under or in connection with this Master
Services Agreement whether arising in tort (including negligence), breach of
contract, breach of statutory duty or otherwise shall, in aggregate, in respect
of any claim, or series of connected claims arising out of the same cause, not
exceed [***] of the Charges paid and payable under this Agreement in respect of
the calendar year in which the claim or first in a series of connected claims
occurred.
      20.3
The liability of the relevant HSBC Contracting Party under or in connection with
the relevant Local Services Agreement to which it is a party entered into
pursuant to the terms of this Agreement, whether arising in tort (including
negligence), breach of contract, breach of statutory duty or otherwise shall, in
aggregate, in respect of any claim, or series of connected claims arising out of
the same cause, not exceed [***] of the Charges paid and payable under the
relevant Local Services Agreement in respect of the calendar year in which the
claim or first in a series of connected claims occurred. Unless it is a party to
the relevant Local Services Agreement, HSBC shall have no liability under any
Local Services Agreement.
      20.4
The aggregate liability of the Supplier to HSBC due to, under and/or arising out
of or in connection with this Master Service Agreement in tort (including
negligence), breach of contract, breach of statutory duty or otherwise shall, in
respect of any claim or series of connected claims arising out of the same
cause, not exceed the highest of:

   

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 46





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






(a)
a sum equal to [***] of the Charges paid or payable under this Agreement in
respect of the calendar year in which the claim (or first in a series of
connected claims) occurred;
      (b)
where Charges will be paid for less than twelve (12) months in respect of such
calendar year, a sum calculated by dividing the Charges actually paid or payable
in respect of such calendar year by the number of months in respect of which
such Charges have been or will be paid and multiplying the result by twelve (12)
across such part year and then extrapolated to provide a twelve (12) month
figure; and
      (c)
[***].

 

20.5
The aggregate liability of the Supplier and any Supplier Contracting Party to
the relevant HSBC Contracting Party due to, under and/or arising out of or in
connection with a Local Services Agreement entered into pursuant to the terms of
this Agreement in tort (including negligence), breach of contract, breach of
statutory duty or otherwise shall, in respect of any claim or series of
connected claims arising out of the same cause, not exceed the highest of:

 

(a)
a sum equal to [***] of the Charges paid or payable under such Local Services
Agreement in respect of the calendar year in which the claim (or first in a
series of connected claims) occurred;
      (b)
where Charges will be paid for less than twelve (12) months in respect of such
calendar year, a sum calculated by dividing the Charges actually paid or payable
in respect of such calendar year by the number of months in respect of which
such Charges have been or will be paid and multiplying the result by twelve (12)
across such part year and then extrapolated to provide a twelve (12) month
figure; and
      (c)
[***].

 

20.6
In calculating the Charges that are paid or payable for the purpose of clauses
20.4 and 20.5, no account shall be taken of any deductions from, or reduction
in, such Charges that are attributable to the Supplier or Supplier Contracting
Party's performance or of any set-off legitimately applied to such Charges by
HSBC or an HSBC Contracting Party in accordance with this Agreement and/or the
Local Services Agreement, that is, any such deduction, reduction or amount that
is set-off shall be added back to the Charges for the purpose of the
calculation.
      20.7
In the event that the Supplier or a Supplier Affiliate has a claim of whatever
nature against HSBC or an HSBC Group Member arising out of or in connection with
this Agreement the Supplier or relevant Supplier Affiliate with such claim
shall:

 

(a)
bring such claim only against HSBC or the relevant HSBC Group Member whichever
of them is in breach of an obligation under this Agreement which relates to such
claim; and
      (b)
not bring any such claim against HSBC or any other HSBC Group Member which is
not in breach of an obligation under this Agreement which relates to such claim.

 
For the avoidance of doubt, the Supplier and/ or the Supplier Affiliates shall
not bring any claims against HSBC or an HSBC Group Member where it has brought
the same or substantially similar claim for the same loss or damages against
another of them.

 

20.8
In the event that HSBC or any HSBC Group Member has a claim of whatever nature
against the Supplier or any Supplier Affiliate arising out of or in connection
with this Agreement, HSBC or relevant HSBC Group Member with such claim shall:

 

(a)
bring such claim only against the Supplier or relevant Supplier Affiliate
whichever of them is in breach of an obligation under this Agreement which
relates to such claim; and
      (b)
not bring any such claim against the Supplier or any Supplier Affiliate which is
not in breach of an obligation under this Agreement which relates to such claim.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 47





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
For the avoidance of doubt, HSBC and/ or the HSBC Group Members shall not bring
any claims against the Supplier or any Supplier Affiliate where it has brought
the same or substantially similar claim for the same loss or damages against
another of them.

 

20.9
In the event that any HSBC Contracting Party or Service Recipient has a claim of
whatever nature against the Supplier or any Supplier Affiliate arising out of or
in connection with this Agreement or a Local Services Agreement entered into
pursuant to the terms of this Agreement, then HSBC may, at its option, elect to
bring such a claim against the Supplier or any Supplier Affiliate as if HSBC
itself was entitled to make such a claim, in which case the provisions of clause
20.8 above shall apply, provided that the Supplier or any Supplier Affiliate
shall not be liable to any HSBC Contracting Party or Service Recipient or HSBC
(as the case may be) to the extent that HSBC or any such HSBC Contracting Party
or Service Recipient (as the case may be) has already made recovery of any
amounts arising out of the same liability or Loss.
      20.10
HSBC shall be entitled to recover from the Supplier damages in respect of any
liability of the Supplier Contracting Party to the HSBC Contracting Party and
any other HSBC Group Member or Service Recipient arising out of or relating to
any Local Services Agreement as though the relevant loss or damage had been
suffered by HSBC.
      20.11
No limit on or exclusion of liability shall apply under this Agreement or any
Local Services Agreement to:

 

(a)
claims of fraud or fraudulent statements;
      (b)
claims for the Supplier's wilful default or abandonment of its obligations;
      (c)
any liability under the indemnities granted in this Agreement by the Supplier,
save that any liability arising under the indemnities granted pursuant to
clauses 10.9(d), 10.9(g), 13.6, 19.1(b) and 19.1(c) shall fall within the caps
set out at clauses 20.4 and 20.5, as applicable;
      (d)
any breach of the obligations set out in clauses 21 (Confidentiality) or 22
(Publicity);
      (e)
the Supplier's liabilities arising under Schedule 7 (Human Resources);
      (f)
any liability under clause 39.6(c)(v) (Bribery and Corrupt Practices); or
      (g)
any other liability which cannot be lawfully excluded or limited.

 

21.
CONFIDENTIALITY
      21.1
During the term of this Agreement and for a reasonable period following
termination of the same the Supplier shall, and shall procure that the Supplier
Contracting Party, all Supplier Affiliates and its Supplier Personnel and
Sub-Contractors shall:

 

(a)
keep confidential all Confidential Information of HSBC, and the HSBC Group
Members;
      (b)
not disclose or transfer (directly or indirectly) to any third party (other than
as permitted hereunder) any Confidential Information of HSBC or any HSBC Group
Member; and

     

(c)
not use (including by making unnecessary copies) unless expressly authorised by
HSBC or as applicable by an HSBC Group Member (where such HSBC Group Member has
the necessary authority) any Confidential Information or Intellectual Property
Rights of HSBC or any HSBC Group Member.

 

21.2
During the term of this Agreement and for a reasonable period following
termination of the same HSBC shall, and shall procure that the HSBC Contracting
Party, all HSBC Group Members and its and their respective employees, agents and
contractors shall:

 

(a)
keep confidential all Confidential Information of the Supplier and Supplier
Affiliates;
      (b)
not disclose or transfer (directly or indirectly) to any third party (except
HSBC Group Members which are not parties to this Agreement and as otherwise
permitted hereunder, provided such HSBC Group Members are under obligations of
confidentiality equivalent to those set out in this Agreement) any Confidential
Information of the Supplier or the Supplier Affiliates; and

 
 

Global Outsourcing Services Agreement Page 48





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(c)
not use (including by making unnecessary copies) other than as strictly
necessary for the performance of this Agreement any Confidential Information of
the Supplier or the Supplier Affiliates.

 

21.3
Nothing in this Agreement shall prevent disclosure of another party’s
Confidential Information where such disclosure is required by applicable law or
regulation, or any Regulator, recognised stock exchange or court of competent
jurisdiction, subject (except where such notice is prohibited by the law,
regulation, Regulator, stock exchange or court in question) to the party
required to make the disclosure giving the party whose Confidential Information
is to be disclosed notice of the disclosure, and reasonable assistance if that
party wishes to challenge the requirement to make the disclosure, or in the case
of HSBC, where use/disclosure of the Confidential Information is reasonably
required in connection with the envisaged use of the Services and/or
Deliverables.
      22.
PUBLICITY

 
The Supplier shall not, and shall procure that none of the Supplier Contracting
Parties and Supplier Affiliates shall disclose the existence of this Agreement,
nor of any Local Services Agreement either during the term of any of them or at
any time following expiry or termination of them in any journal magazine or
publication or any other medium or otherwise use HSBC’s or the HSBC Group
Members’ names or logos (including any trade marks) in any of its advertising or
publicity material without HSBC’s prior written consent, which may be withheld
or given in HSBC’s absolute discretion, except to the extent mandated by
applicable law or regulation.

 

23.
DATA PROTECTION
      23.1
If the Supplier and/or a Supplier Affiliate receive data that falls within the
scope of the relevant Data Protection Legislation and in respect of which HSBC
and/ or any HSBC Group Member is primarily responsible and/ or accountable under
the relevant Data Protection Legislation (the HSBC Personal Data) pursuant to or
in connection with this Agreement, the Supplier and Supplier Contracting Party
(as applicable) shall and shall procure that the other of them and/ or any
relevant Supplier Affiliates shall:

 

(a)
protect such HSBC Personal Data as Confidential Information;
      (b)
only use such HSBC Personal Data as strictly necessary for the performance of
its obligations under this Agreement or as otherwise directed in writing by HSBC
or the relevant HSBC Contracting Party and no further;
      (c)
not store, host, transfer to it or process the HSBC Personal Data gathered from
entities or Data Subjects within the European Economic Area in any country
outside the European Economic Area without the prior written consent of HSBC;
      (d)
not permit any other party (including any Sub-Contractor) to use, store, host or
process any HSBC Personal Data without having notified HSBC of the same in
writing and in advance of such use, storage, hosting or processing taking place;
      (e)
when requested by HSBC, promptly enter into an agreement with the HSBC or a HSBC
Group Member as the EU model terms or such variation as a Regulator might
require, in respect of any processing of HSBC Personal Data outside of the
European Economic Area;
      (f)
at no additional cost to HSBC, cooperate as requested by HSBC to enable HSBC to
comply with any exercise of rights by a Data Subject under the Data Protection
Legislation in respect of HSBC Personal Data processed by the Supplier under
this Agreement or comply with any assessment, enquiry, notice or investigation
under the Data Protection Legislation which shall include the provision of all
data requested by HSBC within the timescale specified by HSBC in each case;

 
 

Global Outsourcing Services Agreement Page 49





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(g)
immediately notify HSBC of any enquiries from any data protection authorities in
respect of HSBC Personal Data and allow HSBC (to the extent possible) to take
control of any responses to such authorities;
      (h)
comply with all reasonable instructions of HSBC in relation to any such HSBC
Personal Data, including in relation to complying with any registration
requirements, requests from any Regulator or entering into any further contracts
or paperwork; and
      (i)
not otherwise process it in any way contrary to any applicable Data Protection
Legislation.

 

23.2
The Supplier acknowledges and agrees that if, in the context of any Local
Services Agreement, the HSBC Contracting Party advises that requirements
additional to those already specified in this clause exist under the relevant
Data Protection Legislation, then the Supplier Contracting Party shall implement
and shall procure that the Supplier and/or relevant Supplier Affiliates shall
implement such additional requirements to satisfy the relevant Data Protection
Legislation and on request from the HSBC Contracting Party shall provide
evidence of same.
      23.3
The Supplier shall implement and ensure that its agents, Sub-Contractors and
employees implement strict and adequate security, technical and organisational
measures in respect of the integrity and confidentiality of the HSBC Personal
Data whilst in its possession to ensure that the HSBC Personal Data will not be
recorded, disclosed, processed, deleted, altered, used or otherwise tampered
with in an unauthorised or accidental manner and to protect the HSBC Personal
Data in accordance with the relevant Data Protection Legislation.
      23.4
The Supplier shall immediately notify HSBC of any actual, potential or alleged
breach of the provisions of this clause.
      23.5
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
all relevant HSBC Group Members from and against, and agree to pay on demand,
any and all Losses, (including legal fees on a full indemnity basis) incurred by
or awarded against HSBC and all relevant HSBC Group Members as a result of any
breach of this clause 23. Without prejudice to the foregoing or to any other
rights or remedies of HSBC and relevant HSBC Group Members, in the event of any
breach of this clause the Supplier undertakes promptly to remedy the breach (or
the circumstances giving rise to the breach) without charge and at no additional
cost to HSBC or the relevant HSBC Group Members.
      24.
BREACH, TERMINATION and exit
      24.1
Termination by HSBC

 

(a)
Termination of this Master Services Agreement

 

(i)
HSBC Holdings plc may, without prejudice to its other rights or remedies,
terminate this Master Services Agreement, in part or in whole, if one or more of
the following events occurs:

 

(A)
at any time for any reason whatsoever without the imposition of any penalty on
three (3) month’s written notice;
      (B)
immediately on written notice if it becomes apparent that the Supplier has
become insolvent or has had a receiver, administrator or administrative receiver
appointed or applied for or has called a meeting of creditors or resolved to go
into liquidation (except for bona fide amalgamation or reconstruction while
solvent) or an application is made to appoint a provisional liquidator of the
Supplier or for an administration order or notice of intention to appoint an
administrator is given or a proposal is made for a voluntary arrangement or any
other composition, scheme or arrangement with or assignment for the benefit of
any of the Supplier's creditors, or any event analogous to any of the foregoing
occurs in any jurisdiction other than England and Wales in respect of a Supplier
Affiliate engaged in providing Services or if the Supplier ceases or threatens
to cease to carry on business;

 
 

Global Outsourcing Services Agreement Page 50





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(C)
on three (3) months’ written notice if there is a change of Controlling Interest
of the Supplier;
      (D)
immediately on written notice if the Supplier commits any material or persistent
default of this Master Services Agreement, which is either incapable of remedy,
or if capable of remedy is not remedied to the reasonable satisfaction of HSBC
within thirty (30) days of written notice requiring the default to be remedied;
      (E)
immediately on written notice where the applicable At Risk Amount is reached in
respect of any month or the Service Credits incurred by the Supplier in any
period of three (3) consecutive months exceeds seventy five per cent (75%) of
the applicable At Risk Amount;
      (F)
the Supplier fails to achieve the same Service Level more than three (3) times
within any period of six (6) consecutive months;
      (G)
immediately on written notice if the Supplier fails to perform or procure the
Services for any reasonable period specified by HSBC, or if no such period is
specified then for a period of seven (7) consecutive days or an aggregate of
fourteen (14) days in any six (6) month period;
      (H)
immediately on written notice if HSBC considers (in its absolute discretion)
that termination is required by any rule or guidance of any Regulator that has
authority over HSBC or more than one of the HSBC Group Members (or with whose
rules and guidance HSBC or the relevant HSBC Group Members are accustomed to
comply);
      (I)
immediately on written notice if the Supplier or other Supplier Affiliate
behaves in a manner which in the reasonable opinion of HSBC is likely to bring
HSBC or any HSBC Group Member into disrepute or otherwise to compromise or
adversely affect the reputation and standing of HSBC or any HSBC Group Member;
      (J)
if the Supplier is in breach of any of its banking covenants, or suffers a
deterioration in its credit rating with Dunn and Bradstreet so as to fall to a
'Risk Indicator' and/or 'Financial Strength Indicator' of 4; and
      (K)
as otherwise described in clauses 25.1 (Force Majeure) and 39.6 (Bribery and
Corrupt Practices).

 

(ii)
HSBC Holdings plc may terminate this Master Services Agreement for convenience
and without liability on provision of written notice to the Supplier if:

 

(A)
no Local Services Agreements have entered into force within three (3) months or
more following the Signature Date; or
      (B)
at any other point in time where there are no Local Services Agreements in
force.

 

(iii)
Save where HSBC Holdings plc is also the HSBC Contracting Party to a Local
Services Agreement, HSBC Holdings plc shall not be entitled to terminate any
Local Services Agreement.

 
 

Global Outsourcing Services Agreement Page 51





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
Termination of a Local Services Agreement

 

(i)
A HSBC Contracting Party may, without prejudice to its other rights or remedies,
terminate a Local Services Agreement to which is it a party, in part or in
whole, if one or more of the following events occurs:

 

(A)
at any time for any reason whatsoever without the imposition of any penalty on
three (3) month’s written notice;
      (B)
immediately on written notice if it becomes apparent that the Supplier
Contracting Party has become insolvent or has had a receiver, administrator or
administrative receiver appointed or applied for or has called a meeting of
creditors or resolved to go into liquidation (except for bona fide amalgamation
or reconstruction while solvent) or an application is made to appoint a
provisional liquidator of the Supplier Contracting Party or for an
administration order or notice of intention to appoint an administrator is given
or a proposal is made for a voluntary arrangement or any other composition,
scheme or arrangement with or assignment for the benefit of any of the Supplier
Contracting Party's creditors, or any event analogous to any of the foregoing
occurs in any jurisdiction other than England and Wales in respect of a Supplier
Affiliate engaged in providing Services or if the Supplier Contracting Party
ceases or threatens to cease to carry on business;
      (C)
on three (3) months’ written notice if there is a change of Controlling Interest
of the Supplier Contracting Party;
      (D)
immediately on written notice if the Supplier Contracting Party commits any
material or persistent default of the Local Services Agreement, which is either
incapable of remedy, or if capable of remedy is not remedied to the reasonable
satisfaction of the HSBC Contracting Party within thirty (30) days of written
notice requiring the default to be remedied;
      (E)
immediately on written notice where the applicable At Risk Amount is reached in
respect of any month or the Service Credits incurred by the Supplier Contracting
Party in any period of three (3) consecutive months exceeds seventy five per
cent (75%) of the applicable At Risk Amount;
      (F)
the Supplier Contracting Party fails to achieve the same Service Level more than
three (3) times within any period of six (6) consecutive months;
      (G)
immediately on written notice if the Supplier Contracting Party fails to perform
or procure the Services for any reasonable period specified by the HSBC
Contracting Party, or if no such period is specified then for a period of seven
(7) consecutive days or an aggregate of fourteen (14) days in any six (6) month
period;
      (H)
immediately on written notice if the HSBC Contracting Party considers (in its
absolute discretion) that termination is required by any rule or guidance of any
Regulator that has authority over the HSBC Contracting Party or more than one of
the HSBC Group Members (or with whose rules and guidance the HSBC Contracting
Party or the relevant HSBC Group Members are accustomed to comply);

 
 

Global Outsourcing Services Agreement Page 52





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(I)
immediately on written notice if the Supplier Contracting Party or other
Supplier Affiliate behaves in a manner which in the reasonable opinion of the
HSBC Contracting Party is likely to bring the HSBC Contracting Party or any HSBC
Group Member into disrepute or otherwise to compromise or adversely affect the
reputation and standing of the HSBC Contracting Party or any HSBC Group Member;
      (J)
if the Supplier Contracting Party is in breach of any of its banking covenants,
or suffers a deterioration in its credit rating with Dunn and Bradstreet so as
to fall to a 'Risk Indicator' and/or 'Financial Strength Indicator' of 4; and
      (K)
as otherwise described in clauses 25.1 (Force Majeure) and 39.6 (Bribery and
Corrupt Practices).

 

(ii)
A HSBC Contracting Party shall provide thirty (30) days prior written notice
(or, where this is not possible, as much prior written notice as possible) to
HSBC Holdings plc of its intention to terminate a Local Services Agreement
pursuant to clause 24.1(b). Any failure to provide such notice shall not however
invalidate any termination by a HSBC Contracting Party pursuant to clause
24.1(b).

 

(c)
Additional HSBC Termination Rights

 

(i)
If this Master Services Agreement is terminated, each HSBC Contracting Party
may, in its sole discretion, terminate any Local Service Agreements to which it
is a party, which shall be terminable on the same grounds.
      (ii)
If termination of a Local Services Agreement would have a material impact on the
provision of the Services being provided pursuant to this Master Services
Agreement, HSBC Holdings plc may, in its sole discretion, treat the right of
termination of such Local Services Agreement as a right of termination for this
Master Service Agreement, which shall be terminable on the same grounds.
      (iii)
If termination of a Local Services Agreement would have a material impact on the
provision of the Services being provided pursuant to any other Local Services
Agreement, the relevant HSBC Contracting Party in respect of such other Local
Services Agreements may, in its sole discretion, treat the right of termination
of such Local Services Agreement as a right of termination for any other Local
Service Agreements to which it is a party, which shall be treated as if being
terminable on the same grounds as the first terminated Local Services Agreement.

 
 

Global Outsourcing Services Agreement Page 53





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

24.2
Termination by the Supplier

 

(a)
GP Strategies Managed Services Limited may terminate this Master Services
Agreement, immediately on written notice, if it becomes apparent that HSBC
Holdings plc has become insolvent or has had a receiver appointed or applied for
or has called a meeting of creditors or resolved to go into liquidation (except
for bona fide amalgamation or reconstruction while solvent) or has had a
petition lodged against it in relation to any potential insolvency which is not
successfully opposed within thirty (30) days of being lodged.
      (b)
A Supplier Contracting Party may terminate a Local Services Agreement to which
is it a party, immediately on written notice, if it becomes apparent that the
relevant HSBC Contracting Party has become insolvent or has had a receiver
appointed or applied for or has called a meeting of creditors or resolved to go
into liquidation (except for bona fide amalgamation or reconstruction while
solvent) or has had a petition lodged against it in relation to any potential
insolvency which is not successfully opposed within thirty (30) days of being
lodged.
      (c)
A Supplier Contracting Party may terminate a Local Services Agreement to which
it is a party, on giving written notice, should the HSBC Contracting Party fail
to pay to the Supplier Contracting Party by the due date for payment any
material undisputed and validly invoiced Charges under the relevant Local
Services Agreement due to the Supplier Contracting Party, which, in aggregate
(having taken into account and been reduced by any pre-paid Charges and any
other fees), exceed an amount equivalent to:

 

(i)
the greater of [***] if the Local Services Agreement in question is in respect
of a Phase 1 Country (as described in Appendix 2-A (Global Transition
Milestones) of Schedule 2 (Transition and Transformation));
      (ii)
[***] Charges if the Local Services Agreement in question is in respect of a
Phase 2, 3 or 4 Country (as described in Appendix 2-A (Global Transition
Milestones) of Schedule 2 (Transition and Transformation)),

 
provided always that the Supplier Contracting Party has:

 

(iii)
given to the HSBC Contracting Party in writing a first notice of default
relating to such non-payment;
      (iv)
escalated the matter for urgent senior level review between the Supplier
Contracting Party and the HSBC Contracting Party;
      (v)
following such escalation, provided a further written default notice of its
intended termination for such non-payment, where such notice has been dated and
given not less than thirty (30) days' following the previous notice; and
      (vi)
following receipt of the second notice, the HSBC Contracting Party fails to pay
the aggregate amount within thirty (30) days of the date of such second notice,

 
save that if the HSBC Contracting Party makes full payment prior to the expiry
of the second notice, such notice shall be set aside and the termination shall
not take effect.

 

(d)
The termination rights of the Supplier as set out in this clause 24.2 are the
sole termination rights of the Supplier, whether arising under the terms of this
Agreement or pursuant to common law or otherwise.

 

24.3
Continued Operation and Validity

 

(a)
Except as set out in clause 24.1(c)(i), termination of this Master Services
Agreement shall not affect the operation or validity of any Local Services
Agreement.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 54





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
Except as set out in clauses 24.1(c)(ii), termination of a Local Services
Agreement shall not affect the operation or validity of this Master Services
Agreement.
      (c)
Except as set out in clauses 24.1(c)(iii), termination of a Local Services
Agreement shall not affect the operation or validity of any other Local Services
Agreement.

 

24.4
Consequences of Termination

 

(a)
On expiry or termination of this Agreement or any Local Services Agreement or
any Service (or any part of this Agreement, Local Services Agreement or any
Service), the parties shall comply with their respective obligations in Schedule
7 (Human Resources) and Schedule 13 (Exit Management).
      (b)
Without prejudice to any other right or remedy of HSBC, the HSBC Contracting
Party and the other HSBC Group Members under this Agreement or any Local
Services Agreement, in the event of the expiry or any termination (in full or in
part) of this Agreement or any Local Services Agreement for any reason
whatsoever, HSBC, the HSBC Contracting Party and the other relevant HSBC Group
Members may keep copies of the Documentation for archival and/or regulatory
purposes as stipulated by any Regulator of HSBC, the HSBC Contracting Party or
any other relevant HSBC Group Member, and the Supplier, the Supplier Contracting
Party and the Supplier Affiliates shall procure that such party is entitled to
retain such Documentation for such purposes.
      (c)
Except for termination by HSBC or a HSBC Contracting Party under clauses
24.1(a)(i)(A) or 24.1(b)(i)(A), as appropriate, or by a Supplier Contracting
Party under clause 24.2(c) to the extent that the sum of any such pre-paid
Charges and any other fees, is greater than the amount of the unpaid Charges
giving rise to the right to terminate pursuant to clause 24.2(c), HSBC or the
relevant HSBC Contracting Party shall be entitled to a pro rata refund of any
and all pre-paid Charges and any other fees in respect of any terminated
Services that relate to any period after the relevant termination date.
      (d)
Termination or expiry of this Agreement (or any part thereof) shall not affect
any rights accrued prior to termination or expiry.
      (e)
Notwithstanding the expiry or termination of this Agreement (or any part
thereof) for any reason, it shall continue in force to the extent necessary to
give effect to those of its provisions which expressly or by implication have
effect after termination.

 

24.5
Agreement and Updating of Exit Plan

 

(a)
The Supplier and the Supplier Contracting Parties shall, within twenty (20) days
following the Signature Date, produce an Exit Plan (based on the principles set
out in Schedule 13 (Exit Management) for the orderly transition of the Services
from the Supplier or relevant Supplier Affiliate to HSBC, any other HSBC Group
Member or any Successor Supplier in the event of expiration or termination of
this Agreement for any reason. Within twenty (20) Working Days after the
submission of that Exit Plan, the parties will meet and use their respective
Reasonable Endeavours to agree the contents of that Exit Plan, based on the
principles set out in Schedule 13 (Exit Management).
      (b)
If the parties fail to agree an Exit Plan before the Services Commencement Date
in respect of the first Local Services Agreement to be entered into pursuant to
this Agreement, then HSBC shall be entitled to terminate this Agreement
immediately on such date.
      (c)
The Supplier shall:

 

(i)
in accordance with each Local Services Agreement, update the Exit Plan for each
Country, respectively, within twenty (20) days following the signature date in
respect of each subsequent Local Services Agreement to be entered into pursuant
to this Agreement, to reflect changes in the Services and to take account of any
variations necessitated by the provision of Services in those Countries;

 
 

Global Outsourcing Services Agreement Page 55





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(ii)
maintain and update the Exit Plan(s) regularly (meaning no less frequently than
annually within twenty (20) Working Days of the commencement of each Year)
throughout the Term and the Termination Period to reflect any changes in the
Services;
      (iii)
provide all information and assistance reasonably necessary to effect the
termination in accordance with the Exit Plan; and
      (iv)
jointly review and verify the Exit Plan if required by HSBC and promptly correct
any identified failures.

 

(d)
The Exit Plan shall, amongst other things:

 

(i)
provide details of the Supplier functions and other resources that shall provide
the Termination Services as agreed between the parties;
      (ii)
be designed to address all the issues set out in this clause 24.5 and Schedule
13 (Exit Management); and
      (iii)
provide a timetable, project milestones, generic timings, process,
responsibilities of each of the Parties and specify critical controls for
providing the Termination Services.

 

(e)
Following such updates the Supplier shall immediately submit the revised Exit
Plan to HSBC for review. Within twenty (20) Working Days after the submission of
the revised Exit Plan, the parties will meet and use their respective Reasonable
Endeavours to agree the contents of the revised Exit Plan, based on the
principles set out in Schedule 13 (Exit Management) and the changes that have
occurred in the Services, any Supplier Systems and Supplier Personnel used to
provide the Services since the Exit Plan was last agreed.
      (f)
Within ten (10) Working Days after service of notice of termination (whether as
to whole of the Services or part only) by either party or six (6) months prior
to the expiration of this Agreement, the Supplier shall submit an Exit Plan
update to reflect all changes to the Services since the last agreed plan in a
form that could be implemented immediately to HSBC for review and approval. The
parties shall meet and use their Reasonable Endeavours to agree the contents of
the Exit Plan based on the principles set out in Schedule 13 (Exit Management).
For the avoidance of doubt, the provisions of clause 24.6 shall apply during
such period.
      (g)
Where there is any dispute between the parties regarding, or failure to agree,
the manner in which the Termination Services are to be performed or the content
of the Exit Plan, either party may on written notice to the other, refer that
issue to the process set out in clause 26 (Disputes).
      (h)
Prior to and during the Termination Period, the Supplier and the Supplier
Contracting Parties shall provide, when requested by HSBC and at no cost, such
information as HSBC reasonably requires for the purpose of seeking tenders for
successor services to the Services.

 

24.6
Provision of Termination Services during the Termination Period

 

(a)
Following notice of termination of or six (6) months prior to expiry of this
Agreement, the Supplier shall at the request of HSBC continue to provide, and
will procure that its Sub-Contractors continue to provide the Services (as
applicable) and will provide the Termination Services for the Termination Period
as specified by HSBC or such shorter period as HSBC may require, and during such
period the Charges will continue to be payable in accordance with Schedule 5
(Charges), together with the Termination Services Fees.

 
 

Global Outsourcing Services Agreement Page 56





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






(b)
During the Termination Period, the Supplier shall, in addition to providing the
Services and the Termination Services provide to HSBC any reasonable assistance
requested by HSBC to allow the Services to continue without interruption or
adverse effect on HSBC following the termination or expiration of this Agreement
and to facilitate the orderly transfer of responsibility for and conduct of the
Services to HSBC, any other HSBC Group Member or a Successor Supplier nominated
by HSBC. The Supplier shall use Reasonable Endeavours to reallocate resources to
provide these parts of the Services and Termination Services without additional
costs.
      (c)
During the Termination Period, where practical and without disrupting the
Services or the Termination Services, and in any event by the end of the
Termination Period:

 

(i)
the Supplier shall (at HSBC's option) transfer to HSBC, any other HSBC Group
Member and/or any Successor Supplier all or any Assets which are paid for in
full by HSBC under or in connection with this Agreement (at no cost to HSBC, any
other HSBC Group Member or the Successor Supplier);
      (ii)
the Supplier, Supplier Affiliates and Supplier Personnel shall cease to use and
shall transfer (or at the written request of HSBC but not otherwise) destroy all
HSBC Data relating to or belonging to HSBC and/or any other HSBC Group Member in
its possession to HSBC any other HSBC Group Member and/or any Successor
Supplier, save to the extent that any data is required for the purposes of
providing the Termination Services or any other services to HSBC and/or any
other HSBC Group Member under this clause 24.6 or the Exit Plan;
      (iii)
each party shall cease to use and return to the other party or at the other
party's written request to destroy all Confidential Information of the other
party and will certify that it does not retain the other party's Confidential
Information, save to the extent that such information needs to be retained by
the party in question for the purposes of providing or receiving the Services,
Termination Services or other services to be provided during the Termination
Period or Replacement Services;
      (iv)
HSBC, any other HSBC Group Member and/or any Successor Supplier may acquire at
HSBC's option (but without any obligation to do so) at net book value, any of
the Assets owned by the Supplier or Supplier Contracting Party (and at least
book value in the case of any Assets leased by the Supplier or Supplier
Contracting Party) which, at the date of the notice of termination are:

 

(A)
necessary to provide the Services; and
      (B)
exclusively used to provide services to HSBC by the Supplier or Supplier
Contracting Party;

 

(v)
at the written request of HSBC (but not otherwise), the Supplier shall, and
shall procure the Supplier Contracting Parties and Supplier Affiliates shall,
use their Reasonable Endeavours to obtain an assignment, novation or licence for
HSBC, any other HSBC Group Member and/or any nominated Successor Supplier for
any third party contracts or licences required to perform the Replacement
Services (including without limitation, equipment leases, maintenance and
support agreements, Software and hardware maintenance agreements, agreements
relating to Supplier Intellectual Property, and Third Party Intellectual
Property used by the Supplier in the provision of the Services) required to be
transferred by HSBC (at its sole discretion);
      (vi)
at the written request of HSBC (but not otherwise), the Supplier shall, and
shall procure that the Supplier Contracting Parties and Supplier Affiliates
shall, provide all training and transfer all know-how (other than know-how
falling within the definition of the Supplier’s Confidential Information)
relating to the provision of the Services to HSBC, any other HSBC Group Member
and/or its nominated Successor Supplier required to be transferred by HSBC (at
its sole discretion).

 
 

Global Outsourcing Services Agreement Page 57





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(d)
The Supplier shall, and shall procure the Supplier Contracting Parties and
Supplier Affiliates shall, take all reasonable steps to mitigate the amount of
Termination Services Fees payable by HSBC.
      (e)
HSBC and each HSBC Contracting Party shall be entitled, by giving written notice
at any time prior to the end of the Termination Period, to require the Supplier
or Supplier Contracting Party to continue to supply the Services for a period of
up to twelve (12) months from the end of the Termination Period for the purpose
of transitioning to a Successor Supplier. The rates payable shall be equivalent
to the rates underlying the Services, except where higher rates may be necessary
or appropriate to ensure retention of Supplier Personnel and provided always
that any such higher rates are agreed in advance with HSBC in accordance with
Schedule 5 (Charges) and that the Supplier can demonstrate to HSBC's
satisfaction that: (i) current Supplier Personnel resource cannot be redeployed
to provide such Services such that the costs in respect of which Supplier
Personnel fall within the Charges; and (ii) that the higher rates proposed are
in fact the lowest possible rates available on which to secure the continued
support from such Supplier Personnel.

 

25.
FORCE MAJEURE
      25.1
Subject to the exceptions set out in clauses 25.2 and 25.3, and in the case of
the Supplier, compliance with clause 17.2 (Relief Events), neither HSBC nor the
Supplier shall be liable for any delays or failures of performance of any part
of this Agreement to the extent that they are attributable to its being affected
by an Event of Force Majeure, provided always that the party so affected shall
use Best Endeavours to resume performance as quickly as possible and shall
promptly give the other party full particulars of the failure or delay and
consult with the other party concerning the failure or delay and the steps that
it is taking in order to resume performance from time to time as appropriate.
The unaffected party shall likewise be relieved of liability in respect of
performance of any corresponding or related obligations to an equivalent extent.
If any delay or failure attributable to an Event of Force Majeure on the part of
the Supplier continues for a period of three (3) months, or for sixty (60) days
in any one hundred and twenty (120) day period, HSBC shall be entitled to
terminate this Agreement immediately on giving written notice to the Supplier.
For the avoidance of doubt, the provisions of this clause shall not relieve the
Supplier where the impact of an Event of Force Majeure could have been mitigated
by way of the Supplier taking precautions which, having regard to all the
matters known to it before it was first impacted by the Event of Force Majeure,
it ought reasonably to have taken, but did not.
      25.2
A party cannot claim relief from liability where the Event of Force Majeure is
caused by its (or its Sub-Contractors') neglect, failure to take reasonable
precautions against the relevant Event of Force Majeure, or is caused by its
agents, employee(s), Sub-Contractors or suppliers.
      25.3
The Supplier shall not be entitled to claim relief where a reasonable supplier
should have foreseen and provided for the cause in question or the Event of
Force Majeure (or the effect of the Event of Force Majeure upon the Supplier's
ability to perform its obligations under this Agreement) is attributable to the
Supplier's failure to comply with its obligations under Schedule 15 (Disaster
Recovery).
      26.
DISPUTES
      26.1
If at any time a dispute arises out of or in connection with this Agreement,
representatives of HSBC and the Supplier (together for the purposes of this
clause 26 the Parties) shall in the first instance meet in good faith with a
view to resolving the dispute within a period of fifteen (15) Working Days from
the day the dispute first arises.
      26.2
Should the Parties not be able to resolve the dispute within fifteen (15)
Working Days, then both Parties shall refer the matter to their own appropriate
senior manager(s) respectively for resolution.
      26.3
Where the Parties are not HSBC and the Supplier, if the senior manager(s) of the
Parties are unable to resolve the dispute within a further ten (10) Working
Days, then both Parties shall refer the matter to an appropriate senior
manager(s) of HSBC and the Supplier respectively for resolution.

 
 

Global Outsourcing Services Agreement Page 58





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

26.4
If the relevant senior manager(s) of HSBC and the Supplier respectively are
unable to resolve the dispute within a further ten (10) Working Days, then the
Parties may, by agreement, attempt to settle the dispute by mediation in
accordance with the Centre for Effective Dispute Resolution (CEDR) Model
Mediation Procedure. To initiate mediation the initiating Party must give notice
in writing to the other Party and send a copy of the notice to CEDR. The
mediation will start not later than twenty (20) Working Days after the notice.
Subject to clause 26.6, the Parties agree not to commence any court proceedings
in relation to the dispute until they have attempted to settle the dispute by
mediation and that mediation has either terminated or failed or the other party
has failed to participate in the mediation, provided that the right to issue
proceedings is not prejudiced by a delay.
      26.5
Unless otherwise agreed in writing, the costs of any mediation carried out
pursuant to this clause shall be shared equally between the Parties.
      26.6
Nothing in this Agreement shall prevent either Party from taking such action as
it deems appropriate (including any application to a relevant court) for
injunctive or other emergency or interim relief in relation to its Intellectual
Property Rights or Confidential Information (or the Intellectual Property Rights
or Confidential Information of, in the case of HSBC or any HSBC Group Member or
the Intellectual Property Rights or Confidential Information of, in the case of
the Supplier or any Supplier Affiliate).
      26.7
For the avoidance of doubt, in the event of any dispute the Supplier will
continue to comply with its obligations under this Agreement and will procure
the continued delivery of any and all Services fully in accordance with its
obligations under this Agreement.
      27.
ADMINISTRATION, MANAGEMENT AND GOVERNANCE
      27.1
The Supplier recognises the importance of effectively utilising this Agreement,
the Schedules and Local Services Agreements, and will dedicate a central team of
representatives to manage the account commercially and technically and to report
centrally on local and global activities; this team will be appropriately
authorised to make decisions concerning this Agreement and the Local Services
Agreements. In addition, unless otherwise agreed appropriate senior personnel
from both organisations will meet quarterly on a central basis, at 8 Canada
Square, London to review the execution and management of this Agreement.
      27.2
The provisions of Schedule 9 (Governance) shall apply to the management of the
relationship of the parties and to the management of the Services in connection
with this Agreement.
      28.
CHANGE TO THE SERVICES

 
If HSBC or the Supplier wishes to change any of the Services provided under this
Agreement, the relevant party shall notify the other party in accordance with
the Change Procedure and such changes shall take effect in accordance with the
Change Procedure. Any changes to this Agreement shall be made only in accordance
with clause 30 (Variation)).

 

29.
ASSIGNMENT and sub-contracting
      29.1
The Supplier shall not without the prior written consent of HSBC assign,
transfer, part with or sub-contract any of its rights, responsibilities and/or
obligations under this Agreement (in whole or in part) or delegate any of its
responsibilities or obligations under this Agreement. The sub-contractors set
out in Schedule 10 (Approved Sub-Contractors) shall be deemed to have been
approved by HSBC for the purposes of this clause 29.1.
      29.2
Where HSBC permits the Supplier or Supplier Contracting Party to sub-contract
any of its obligations under this Agreement, the Supplier shall be liable for
the acts and omissions of the sub-contractor. The Supplier shall fully and
effectively indemnify and keep indemnified HSBC and the other HSBC Group Members
from and against, and agrees to pay on demand, any and all Losses incurred by or
awarded against HSBC, and/or any other HSBC Group Member as a result of any act
or omission of any sub-contractor.

 
 

Global Outsourcing Services Agreement Page 59





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

29.3
HSBC may assign, transfer, part with or sub-contract any of its rights,
responsibilities and/or obligations under this Agreement (in whole or in part)
without the prior consent of the Supplier and the Supplier shall do all such
things and execute a novation agreement substantially in the form set out in
Schedule 22 (Standard Form Novation Agreement) and all other documents as may be
reasonably required to facilitate this.
      2.3
On an on-going basis, the Supplier shall be responsible for reviewing its
Sub-Contractors and proactively sourcing new learning services providers and
assessing which learning services providers in the market would be able to
provide an improved, better quality and/or better value service to HSBC,
leveraging any existing relationships the Supplier or any Supplier Affiliate may
have with learning service providers, with a view to rolling on to such learning
services providers and securing them as Sub-Contractors.
      29.4
If, at any time, HSBC consents to a Learning Vendor or other learning services
providers becoming a Sub-Contractor, then the Supplier shall, in securing such
new Sub-Contractor, negotiate for HSBC's benefit the best available rates
offered (which shall be equivalent to or, where possible, less than the lower of
any rate previously negotiated by HSBC or by the Supplier or a Supplier
Affiliate with the relevant proposed Sub-Contractor, as applicable and where
appropriate HSBC shall, subject to any obligations of confidentiality owed by
HSBC or an HSBC Group Member to such Learning Vendor which the Supplier
acknowledges may prohibit any such disclosure and prior to the Supplier
negotiating rates with such proposed Sub-Contractor, disclose to the Supplier
any such rates or other terms and conditions which it has previously negotiated
with such Sub-Contractor), notwithstanding that the Supplier has proposed
guaranteed rates in accordance with Schedule 5 (Charges), so as to ensure that
the Charges payable by HSBC or the relevant HSBC Contracting Party attributable
to that part of the Services performed by that Sub-Contractor are based on the
best available rates.
      30.
VARIATION
      30.1
No variation to this Agreement shall be effective unless in writing signed by a
duly authorised officer of each of HSBC and the Supplier.
      30.2
No variation to any Local Services Agreement shall be effective unless in
writing signed by a duly authorised officer of each of the HSBC Contracting
Party and the Supplier Contracting Party, and if such variation is a variation
to this Agreement as they are incorporated into such Agreement, such variation
must also be countersigned by HSBC and Supplier, provided always that the
application of such countersignature shall be for governance purposes only and
shall not cause either of HSBC or the Supplier to be bound, obligated or liable
as parties to such Agreement.
      30.3
In the event that the parties agree multiple variations to this Agreement, the
Supplier shall, at the request of HSBC and at no cost to HSBC or the HSBC Group
Members prepare an updated copy of this Agreement incorporating all such
variations as are then in effect and provide such updated copy to HSBC.
      31.
NOTICES
      31.1
All notices shall be given in writing (including where agreed by email) and
shall be sent to the following:

 
If in relation to this Agreement or a Local Services Agreement to which HSBC is
a party:
   
for the attention of:
   
Chief Procurement Officer (with a copy to Global Head of Learning Operations)
   
8 Canada Square, London E14 5HQ
   
Fax: 44 (0)20 79924818
   
If in relation to this Agreement or a Local Services Agreement to which the
Supplier is a party:
   
for the attention of:
   
James D. Moran (Managing Director)
   
Unit 2 Bredbury Business Park

 
 

Global Outsourcing Services Agreement Page 60





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Bredbury Parkway
   
Stockport, UK SK6 2SN
   
Fax: 0161 406 4881

 

31.2
Where a notice relates to a Local Services Agreement to which an HSBC Group
Member and/or a Supplier Affiliate is a party, such notices shall be sent to
such HSBC Contracting Party and/or Supplier Contracting Party as set out in the
relevant Local Services Agreement.
      31.3
Notices relating to the activities of any relevant HSBC Group Member shall be
copied to the relationship manager or other senior representative of that HSBC
Group Member.
      31.4
A notice sent by post or recognised overnight courier shall be deemed (in the
absence of evidence of earlier receipt) to have been delivered forty-eight (48)
hours after despatch. A notice sent by electronic means shall be deemed to have
been received on the first working day following its despatch provided (in the
case of fax) notification of a successful and complete transmission is obtained.
      32.
SET-OFF

 
Where the Supplier or any Supplier Affiliates have incurred any liability to
HSBC or any HSBC Group Member under this Agreement or any Local Services
Agreement, HSBC or any HSBC Group Member may set-off the amount of such
liability against any sum that would otherwise be due to the Supplier or the
Supplier Affiliate under this Agreement or such Local Services Agreement or
otherwise.

 

33.
HSBC COMPETITORS

 
The Supplier commits and warrants that during all such periods as it is
providing the Services to HSBC, the HSBC Contracting Party, or other Service
Recipients pursuant to this Agreement, it shall ensure that any Supplier
Personnel involved in the provision of the Services have entered into strict
confidentiality undertakings in respect of their involvement in and knowledge of
the provision of the Services and shall not at any time discuss or disclose
information relating to the Services with any other employees, agents,
subsidiary undertakings, sub-contractors and/or other service providers of the
Supplier or of a Supplier Affiliate who are not involved in the provision of the
Services under this Agreement but who are providing services which are the same
or similar to the Services in any of the Countries in which the Services are
being provided under a Local Services Agreement, to other clients of the
Supplier who are financial services providers and entities which might
reasonably be considered to be HSBC Competitors.

 

34.
FURTHER ASSURANCE

 
The Supplier shall, at its sole cost and expense, do and/or procure to be done
all such further acts and things and execute and/or procure the execution of all
such other documents as HSBC may from time to time reasonably require for the
purpose of giving HSBC and the other relevant HSBC Group Members the full
benefit of the provisions of this Agreement and for the fulfilment of the
Supplier’s obligations under this Agreement.

 

35.
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

36.
INSURANCE
      36.1
The Supplier shall maintain, and shall procure that the Supplier Contracting
Party and any Supplier Affiliates that are involved in the delivery of the
Services shall maintain throughout the term of this Agreement and the relevant
Local Services Agreement and for six (6) years thereafter policies of insurance
cover with a reputable insurer with good financial standing which has a Standard
& Poor's credit rating of not less than Grade AA, acceptable to the HSBC and the
HSBC Contracting Party in relation to the Supplier's and if applicable, the
Supplier Contracting Party’s and relevant Supplier Affiliates’ risks under such
Local Services Agreement. The Supplier shall at the request of HSBC from time to
time furnish or procure the furnishing of such evidence as HSBC may reasonably
request to demonstrate that such insurance cover has been maintained in force
with such insurer, including, without limitation, copies of any policy
documentation requested by HSBC. Such policies shall include, without
limitation:

 
 

Global Outsourcing Services Agreement Page 61





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(a)
employer's liability insurance for a minimum amount of cover of [***] on a
single event or series of related events in a single calendar year;
      (b)
professional indemnity insurance for a minimum amount of cover of [***] on a
single event or series of related events in a single calendar year;
      (c)
public liability insurance for a minimum amount of cover of [***] on a single
event or series of related events in a single calendar year; and
      (d)
product liability insurance for a minimum amount of cover of [***] on a single
event or series of related events in a single calendar year.

 

36.2
The Supplier shall, at the inception of the Agreement and as and when each
policy of insurance is renewed (and, in any event, on request from HSBC),
provide HSBC with such evidence as HSBC may reasonably require of its terms
together with evidence of payment of the last premium.
      36.3
The Supplier shall notify HSBC:

 

(a)
promptly of any material changes to the level, type or other material provisions
of insurance cover from those previously notified to HSBC;
      (b)
as soon as practicable when it becomes aware of any fact, relevant circumstance
or matter which has caused or is reasonably likely to cause the relevant insurer
to give notice to cancel, rescind, suspend or avoid any insurance or any cover
or claim under any insurance.

 

36.4
The Supplier's insurance policies shall be maintained on terms that are as
favourable to those generally available to a prudent contractor in respect of
usual and reasonable risks.
      37.
AUDIT AND REGULATORY REQUIREMENTS
      37.1
In connection with this Agreement the Supplier shall provide and shall procure
that the relevant Supplier Affiliates and Sub-Contractors shall provide, and in
connection with any Local Services Agreement the Supplier Contracting Party
shall provide and shall procure that the Supplier and the relevant Supplier
Affiliates and Sub-Contractors shall provide access to their facilities,
Deliverables, Documentation and full details of the nature and delivery of any
and all Services to any internal or external auditors or examiners of HSBC or
the HSBC Group Members. Any such auditors or examiners shall be subject to
reasonable obligations of confidentiality.
      37.2
The Supplier shall keep detailed records of all activities carried out in
connection with the provision of the Services, including but not limited to any
such records as are expressly required to be kept by the Supplier under the
Agreement (Service Records).
      37.3
The Supplier shall keep the Service Records in the UK or in such other Countries
as may be appropriate to the Services provision during the Term and for at least
seven (7) years after the expiry and such Service Records, wherever located
shall be readily available to HSBC on request at any time.

   

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 62





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

37.4
HSBC and the HSBC Group Members are subject to certain regulatory requirements
(including from the Prudential Regulation Authority, the Financial Conduct
Authority, the Bank of England and other competent authorities and Regulators in
other jurisdictions) and as a result, in addition to the Supplier’s and the
Supplier Affiliates’ obligations described in clause 37.1, in connection with
this Agreement the Supplier shall provide and shall procure that the relevant
Supplier Affiliates and any Sub-Contractors shall, subject to any reasonable
obligations of confidentiality owed to any third parties to which such
information may relate, upon request and reasonable prior notice, provide to or
procure for HSBC and the HSBC Group Members or internal or external auditors,
Regulators or examiners of HSBC or the HSBC Group Members, access to the
Supplier’s, any relevant Supplier Affiliate’s or any Sub-Contractor's premises
and copies of the Supplier’s, any relevant Supplier Affiliate’s or
Sub-Contractor's records pertaining to the transactions contemplated thereunder.
In addition, in connection with this Agreement the Supplier shall provide and
shall procure that the relevant Supplier Affiliates and Sub-Contractors shall,
upon request and reasonable notice, provide to or procure for HSBC and the HSBC
Group Members or internal or external auditors, Regulators or examiners of HSBC
or the HSBC Group Members, a statement attesting to the Supplier’s, the relevant
Supplier Affiliate’s, and/or any relevant Sub-Contractor's ongoing financial
viability in the opinion of, and issued by, the Supplier’s, the relevant
Supplier Affiliate’s and Sub-Contractor's independent third party accounting
firm.
      37.5
In connection with this Agreement, the Supplier and the relevant Supplier
Affiliates and/or Sub-Contractors shall comply with any reasonable request of
HSBC or any HSBC Group Member for information relating to the Services that may
be required by HSBC or any HSBC Group Member to enable HSBC or any HSBC Group
Member to comply with the US Sarbanes-Oxley Act of 2002 (and any resultant,
similar or replacement legislation, rules or guidance).
      37.6
Subject to clause 37.7, each party shall bear its own costs in respect of its
respective obligations under clauses 37.4 and 37.5.
      37.7
If any audit or other inspection by or on behalf of HSBC demonstrates any
non-compliance by the Supplier with its obligations pursuant to the Agreement,
the Supplier shall, without prejudice to any other rights and remedies HSBC may
have:

 

(a)
remedy the cause of such non-compliance as soon as reasonably practicable; and
      (b)
promptly refund HSBC all costs and expenses relating to such audit or inspection
(including those of third party advisers).

 

38.
RELATIONSHIP OF THE PARTIES
      38.1
The relationship of the HSBC and the HSBC Group Members with the Supplier and
the Supplier Affiliates shall not be that of employer-employee. No employee,
agent, contractor or representative of the Supplier or the Supplier Affiliates
shall make any representations on behalf of HSBC or the HSBC Group Members nor
may they bind or commit the same to any obligation, purchase or liability. The
Supplier will be responsible for the acts and omissions of the Supplier
Personnel in connection with their interaction and relationship with HSBC and/
or any HSBC Group Member and performing obligations under this Agreement
(including while on the premises of HSBC and the HSBC Group Members).
      38.2
The Supplier Contracting Party will have and exercise sole authority and
independent control over the means by which the Services, Deliverables and
Documentation are delivered.
      38.3
No part of this Agreement is intended to create or record any partnership, joint
venture, agency or other such relationship between HSBC and the HSBC Group
Members and the Supplier or the Supplier Affiliates on the other (or any of
their respective employees, agents, contractors, officers and other
representatives). The Supplier, and the Supplier Affiliates are not agents of
HSBC or any HSBC Group Member and have no authority whatsoever to bind or commit
HSBC, or any HSBC Group Member by representations, contract or agreement of any
kind.

 
 

Global Outsourcing Services Agreement Page 63





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

39.
GENERAL
      39.1
Entire Agreement

 

(a)
As between HSBC and the Supplier the entire agreement shall comprise this
Agreement and the documents incorporated hereto by reference all as may be
amended from time to time, and supersede all prior agreements, representations,
statements, negotiations, arrangements and understandings between them relating
to the subject matter hereof.
      (b)
Subject to clause 39.1(c), each party confirms that it has not relied upon, and
(subject to clause 39.1(d)) shall have no remedy in respect of, any agreement,
warranty, statement, representation, understanding or undertaking made by any
party (whether or not a party to the Agreement) unless that warranty, statement,
representation, understanding or undertaking is expressly set out in the
Agreement.
      (c)
Each party agrees that, in the event of a dispute relating to the interpretation
of this Agreement, regard may be had to the HSBC RFP and the Supplier's written
responses in order to resolve the dispute.
      (d)
Subject to clause 39.1(e) neither party shall be entitled to the remedies of
rescission or damages for misrepresentation arising out of, or in connection
with, any agreement, warranty, statement, representation, understanding or
undertaking whether or not it is set out in the Agreement.
      (e)
Nothing in the Agreement shall restrict or exclude any liability for (or remedy
in respect of) fraud or fraudulent misrepresentation.

 

39.2
Severability

 
If any provision of this Agreement is held by a court or competent authority to
be invalid, illegal or unenforceable and can be deleted without altering the
essence of this Agreement, the unlawful provision will be severed and the
remaining provisions will remain valid and in full force and effect. In the
event that such provision cannot be so deleted, then the Supplier and HSBC
shall, negotiate in good faith to amend such provision such that, as amended, it
is legal, valid and enforceable, and, to the greatest extent possible, achieves
the parties' original commercial intention.

 

39.3
Survival

 
Clauses 1 (Definitions and Interpretation), 18 (Intellectual Property Rights and
Indemnity), 20 (Liability), 21 (Confidentiality), 22 (Publicity), 23 (Data
Protection), 24 (Breach, Termination and Exit), 31 (Notices), 32 (Set Off), 34
(Further Assurance), 36 (Insurance), 37 (Audit and Regulatory Requirements) and
this clause 39 and all other provisions of this Agreement intended to survive
termination shall survive termination of them as the context requires.

 

39.4
Waiver

 
No full or partial relaxation, forbearance, delay or negligence by the HSBC or a
relevant HSBC Group Member or the Supplier or a relevant Supplier Affiliate in
enforcing any of the provisions of or exercising any of the rights under this
Agreement or the granting of time by the HSBC or a relevant HSBC Group Member to
the Supplier, or a relevant Supplier Affiliate or by the Supplier or a relevant
Supplier Affiliate to HSBC or a relevant HSBC Group Member shall prejudice
affect or restrict the rights and powers of that party. No waiver of any
provisions of this Agreement shall be effective unless made in writing and
signed by an authorised representative of the party against which enforcement of
the waiver is sought. The waiver of any breach or of any rights, obligations or
liabilities arising pursuant to the provisions of this Agreement shall not be
construed as a waiver of any subsequent breach or subsequent provision of,
creation of or exercising of any of such rights, obligations or liabilities
under this Agreement whether of the same or different nature. Except where
otherwise explicitly provided or agreed in writing all remedies arising under or
in connection with this Agreement and any Local Services Agreement are
cumulative and not exclusive of any other remedy or right in these Terms and
Condition or any Agreement or available at law.

 
 

Global Outsourcing Services Agreement Page 64





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

39.5
Cumulative Nature of Remedies

 
Except where otherwise explicitly agreed, all right and remedies granted in this
Agreement and any Local Services Agreement are cumulative and not exclusive of
any other remedy or right in this Agreement or any Local Services Agreement or
at law, and no exercise of any right or remedy shall restrict or prejudice any
further exercise of it.

 

39.6
Bribery and Corrupt Practices

 

(a)
In connection with this Agreement the Supplier warrants, represents and
undertakes that it and the relevant Supplier Affiliates have not and that it
shall not and shall procure that the relevant Supplier Affiliates shall not, in
connection with the transactions contemplated by this Agreement, or in
connection with any other business transactions involving HSBC or the HSBC Group
Members, make any payment or transfer anything of value, offer, promise or give
a financial or other advantage or request, agree to receive or accept a
financial or other advantage either directly or indirectly:

 

(i)
to any government official or employee (including employees of a government
corporation or public international organisation) or to any political party or
candidate for public office; or
      (ii)
to any other person or entity,

 
if to do so would violate or cause HSBC or any HSBC Group Member to be in
violation of the laws of the country in which it is done or the laws of the
United States or the United Kingdom (or any part thereof).

 

(b)
It is the intention of HSBC and the Supplier that in the course of their
respective negotiations and performance of these Terms and Condition no payments
or transfers of value offers, promises or giving of any financial or other
advantage or requests, agreements to receive or acceptances of any financial or
other advantage shall be made either directly or indirectly which have the
purpose or effect of public or commercial bribery or acceptance of or
acquiescence in bribery, extortion, kickbacks, greasing or other unlawful or
improper means of obtaining or retaining business, commercial advantage or the
improper performance of any function or activity.
      (c)
In connection with this Agreement the Supplier warrants, represents and
undertakes that it is and shall procure that the relevant Supplier Affiliates
are familiar with the provisions of the U.S. Foreign Corrupt Practices Act, the
UK Bribery Act 2010 and other analogous legislation in other jurisdictions
(together FCPA) and each agree that:

 

(i)
it is not a foreign official (as the term is defined in the FCPA) or affiliated
with any foreign official;
      (ii)
it has not previously engaged in conduct that would have violated the FCPA had
the Supplier, Supplier Contracting Party or any Supplier Affiliates been subject
to its terms;
      (iii)
it shall not violate or cause HSBC or any HSBC Group Member to violate the FCPA
in connection with the Services provided to HSBC or an HSBC Group Member;
      (iv)
notwithstanding any other provisions to the contrary, HSBC may suspend or
terminate this Agreement in whole or in party forthwith on learning information
giving it a factual basis to conclude that the Supplier or a Supplier Affiliate
has violated or caused HSBC or any HSBC Group Member to violate the FCPA; and
      (v)
in the event of termination for such cause, HSBC may retain from, or charge to,
the Supplier or Supplier Affiliate an amount equal to the Charges paid or
payable to the Supplier or a Supplier Affiliate in respect of the transactions
or matters in which the Supplier or Supplier Affiliate violated or caused HSBC
or any HSBC Group Member to violate the FCPA as well as the amount of any costs,
fines, or penalties which HSBC or any HSBC Group Member is required to pay as a
consequence of acts or omissions of the Supplier or Supplier Affiliate.

 
 

Global Outsourcing Services Agreement Page 65





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

39.7
Third Parties

 
Except as set forth in this Agreement in relation to the HSBC Group Members and
subject to Schedule 7 (Human Resources), nothing in this Agreement intended to,
nor shall, create any right enforceable by any third party or person not a party
to this Agreement and the Contracts (Rights of Third Parties) Act 1999 shall not
otherwise apply to this Agreement. The consent of a third party (including of
the relevant HSBC Group Members and, notwithstanding Schedule 7 (Human
Resources), of any Successor Supplier) shall not be required for the amendment,
variation or termination of this Agreement. In the event of any dispute arising
as to any matter that gives rise, or is alleged to give rise, to a claim by a
Successor Supplier under the indemnity in Schedule 7 (Human Resources), HSBC
shall be entitled, by notice to the Supplier, to require that the provisions of
clauses 26.1 to 26.5 inclusive (Disputes) shall not apply to such dispute.

 

39.8
Governing Law

 

(a)
This Agreement and any dispute or claim arising out of or in connection with
them or their subject matter or formation (including non-contractual disputes or
claims) shall in all respects be governed by and construed in accordance with
the laws of England and Wales and the parties hereto submit to the exclusive
jurisdiction of the English Courts in respect of the same.
      (b)
Any and all Local Services Agreements and any dispute or claim arising out of or
in connection with them or their subject matter or formation (including
non-contractual disputes or claims) shall in all respects be governed by and
construed in accordance with the laws of England and Wales and the parties
thereto submit to the exclusive jurisdiction of the English Courts in respect of
the same.

 
 

Global Outsourcing Services Agreement Page 66





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






Schedule 1
 
HSBC Group Members
 
The Saudi British Bank
 
HSBC Saudi Arabia Limited
 
SABB Takaful
 
HSBC Jintrust Fund Management Company Limited
 
 

Global Outsourcing Services Agreement Page 67





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 2
 
Transition and Transformation
 

1.
DEFINITIONS

 
The definitions used in this Schedule 2 are as set out in clause 1 of the
Agreement.

 

2.
INTRODUCTION AND OVERVIEW
      2.1
This Schedule 2 sets out the fundamental principles that underpin Transition and
Transformation and the overall structure for Transition and Transformation, the
Key Milestones and Key Milestone Dates, together with the payments that shall be
owed by the Supplier to HSBC in respect of delays, failures to satisfy the
Acceptance Criteria or any other criteria required to achieve a Key Milestone,
the Global Transition End Date, the Local Transition End Dates and the
Transformation Cut-Over Date.
      2.2
The Supplier's obligations in relation to Transition are set out in Part 1 of
this Schedule 2.
      2.3
The Supplier's obligations in relation to Transformation are set out in Part 2
of this Schedule 2.

 
 

Global Outsourcing Services Agreement Page 68





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Part 1  Transition
 

3.
TRANSITION OVERVIEW
      3.1
The Supplier shall:

 

3.1.1
perform and provide the Transition Services in accordance with this Part 1 of
Schedule 2, the Global Transition Plan and any Local Transition Plans from the
Signature Date and/or the signature date of a Local Services Agreement, as
appropriate;
      3.1.2
perform such other tasks and provide such other outputs as are required so that
the Supplier is ready to perform the Services in accordance with the terms of
the Agreement from the applicable Services Commencement Date(s); and
      3.1.3
implement and complete, by the specified dates, the recommendations identified
as a result of HSBC's information security review of the Supplier and set out at
Appendix 2-E (ISR Action Plan) and, to the extent applicable to a particular
Country, as set out in the relevant Local Services Agreement.

 

3.2
The Supplier is responsible for effecting the transition to it of the Services
and for being in a position to provide the Services in accordance with the terms
of the Agreement from the applicable Services Commencement Date(s).
      3.3
Appendix 2-A (Global Transition Milestones) to this Schedule 2 sets out the Key
Milestones, Key Milestone Dates, Acceptance Criteria, Liquidated Damages and
Liquidated Damages Period that are relevant to Transition and global in nature.
      3.4
In order to meet the Key Milestones set out in Table 1 of Appendix 2-A (Global
Transition Milestones), the Supplier shall perform the activities specified in
Table 2 of Appendix 2-A (Global Transition Milestones) and provide the
Deliverables specified in Table 3 of Appendix 2-A (Global Transition Milestones)
to this Schedule 2 by the specified completion dates and in accordance with the
specified Acceptance Criteria.
      3.5
In addition to the information set out at Appendix 2-A (Global Transition
Milestones) to this Schedule 2, each Local Services Agreement shall set out:

 

3.5.1
the Key Milestones, Key Milestone Date, Acceptance Criteria, Liquidated Damages
and Liquidated Damages Period;
      3.5.2
the other activities required to meet the Key Milestones, the required
completion dates and the associated Acceptance Criteria; and
      3.5.3
the Deliverables, the required completion dates and the associated Acceptance
Criteria,

 
that are relevant to Transition and specific to the Country in question.

 

3.6
The Supplier shall ensure that Transition in each Country has been completed by
the Supplier and Accepted by HSBC by the Local Transition End Date.
      3.7
The Supplier shall ensure that all Transition has been completed by the Supplier
and Accepted by HSBC by the Global Transition End Date.
      3.8
Acceptance and approval of the Transition Services, and the Supplier's readiness
to perform the Services will be conducted in accordance with this Schedule 2 and
each applicable Local Services Agreement.
      3.9
The Supplier shall promptly notify HSBC if it reasonably believes that it will
not be able to meet its Transition obligations under this Part 1 of Schedule 2
or an applicable Local Services Agreement, by serving a Relief Notice, in
accordance with clause 17.2 of the Agreement.

 
 

Global Outsourcing Services Agreement Page 69





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.
TRANSITION PLAN
      4.1
Global Transition Plans

 

4.1.1
The parties shall comply with the Outline Global Transition Plan set out at
Appendix 2-B (Outline Global Transition Plan).
      4.1.2
Within five (5) Working Days of the Signature Date, the Supplier shall propose
to HSBC a plan that builds upon the Outline Global Transition Plan, and
describes in detail how it will affect Transition (the Draft Detailed Global
Transition Plan).
      4.1.3
The Draft Detailed Global Transition Plan will be made available in "Microsoft
Excel" format and shall be sufficiently detailed to enable Transition to be
effectively managed by the Supplier.
      4.1.4
The Draft Detailed Global Transition Plan shall, at a minimum, include details
of the following:

 

4.1.4.1
[***]
      4.1.4.2
[***]
      4.1.4.3
[***]
      4.1.4.4
[***]
      4.1.4.5
[***]
      4.1.4.6
[***]
      4.1.4.7
[***]
      4.1.4.8
[***]
      4.1.4.9
[***]

 

4.1.5
The Draft Detailed Global Transition Plan shall also set out the global
Deliverables that are to be provided during Transition, and HSBC's Acceptance
process in respect of such global Transition Deliverables.
      4.1.6
The Draft Detailed Global Transition Plan shall be considered a Deliverable and
will be subject to HSBC's Acceptance.
      4.1.7
Once the Draft Detailed Global Transition Plan has been Accepted by HSBC, it
shall constitute the Detailed Global Transition Plan and shall, subject to
paragraph 4.1.9 below, supersede and replace the Outline Global Transition Plan.
      4.1.8
The Draft Detailed Global Transition Plan provided to HSBC must be capable of
meeting the relevant Acceptance Criteria and therefore being Accepted (thus
becoming the Detailed Global Transition Plan) by HSBC on or before the date
which is thirty (30) days from the Signature Date.
      4.1.9
The parties shall comply with their respective obligations set out in the
Detailed Global Transition Plan.
      4.1.10
The Detailed Global Transition Plan shall not alter any Key Milestone Date(s),
Services Commencement Date(s) or impose any obligations on HSBC or give rise to
any further dependencies or assumptions in excess of those set out in the
Agreement, and any attempt to do so shall be void and deemed not incorporated
into the Detailed Global Transition Plan. In the event that the Detailed Global
Transition Plan does make any such alterations, then these alterations shall not
be deemed valid and incorporated unless they have been expressly authorised in
writing in a Change Note which cross references this paragraph 4.1.10 of this
Schedule 2.

   

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 70





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.1.11
Any changes to any part of the Detailed Global Transition Plan must be agreed
between the parties in accordance with the Change Procedure.

 

4.2
Local Transition Plans

 

4.2.1
Each Local Services Agreement shall include a high level plan for local
Transition in the relevant Country (Outline Local Transition Plan).
      4.2.2
The parties shall comply with the Outline Local Transition Plan set out in the
relevant Local Services Agreement.
      4.2.3
Within ten (10) Working Days of the signature date of a Local Services
Agreement, the Supplier shall propose to HSBC a plan that builds upon the
Outline Local Transition Plan, and describes in detail how it will affect
Transition in the relevant Country (the Draft Detailed Local Transition Plan).
      4.2.4
The Draft Detailed Local Transition Plan will be made available in "Microsoft
Excel" format and shall be sufficiently detailed to enable Transition in the
Country to be effectively managed by the Supplier.
      4.2.5
The Draft Detailed Local Transition Plan shall, at a minimum, include details of
the following Supplier responsibilities:

 

4.2.5.1
[***]
      4.2.5.2
[***]
      4.2.5.3
[***]
      4.2.5.4
[***]
      4.2.5.5
[***]
      4.2.5.6
[***]
      4.2.5.7
[***]
      4.2.5.8
[***]
      4.2.5.9
[***]

 

4.2.6
The Draft Detailed Local Transition Plan shall also set out the local
Deliverables that are to be provided during Transition in the relevant Country,
and HSBC's Acceptance process in respect of such local Transition Deliverables.
      4.2.7
The Draft Detailed Local Transition Plan shall be considered a Deliverable and
will be subject to HSBC's Acceptance.
      4.2.8
Once the Draft Detailed Local Transition Plan has been Accepted by HSBC, it
shall constitute the Detailed Local Transition Plan and shall, subject to
paragraph 4.2.11 below, supersede and replace the Outline Local Transition Plan.
      4.2.9
The Draft Detailed Local Transition Plan provided to HSBC must be capable of
meeting the relevant Acceptance Criteria and therefore being Accepted (thus
becoming the Detailed Local Transition Plan) by HSBC on or before the date which
is fifteen (15) days from the signature date of the relevant Local Services
Agreement.

   

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 
 

Global Outsourcing Services Agreement Page 71





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.2.10
The parties shall comply with their respective obligations set out in the
Detailed Local Transition Plan.
      4.2.11
The Detailed Local Transition Plan shall not alter any Key Milestone Date(s),
Services Commencement Date(s) or impose any obligations on HSBC or give rise to
any further dependencies or assumptions in excess of those set out in the
Agreement, and any attempt to do so shall be void and deemed not incorporated
into the Detailed Local Transition Plan. In the event that the Detailed Local
Transition Plan does make any such alterations, then these alterations shall not
be deemed valid and incorporated unless they have been expressly authorised in
writing in a Change Note which cross references this paragraph 4.2.11 of this
Schedule 2.
      4.2.12
Any changes to any part of the Detailed Local Transition Plan must be agreed
between the parties in accordance with the Change Procedure.

 

5.
TRANSITION RESOURCES
      5.1
Supplier

 

5.1.1
The Supplier shall provide a team of Supplier Personnel to manage and effect
Transition in accordance with the terms of this Agreement (including the Global
Transition Plan and any Local Transition Plan) (the Transition Management Team).
      5.1.2
The Transition Management Team will comprise the following:

 

5.1.2.1
[***]
      5.1.2.2
[***]
      5.1.2.3
[***]
      5.1.2.4
[***]
      5.1.2.5
[***]
      5.1.2.6
[***]
      5.1.2.7
[***]
      5.1.2.8
[***]
      5.1.2.9
[***]
      5.1.2.10
[***]
      5.1.2.11
[***]
      5.1.2.12
[***]

 
who will each be Key Personnel for the duration of Transition and on an on-going
basis to the extent they are involved in the provision of the Services.

 

5.1.3
The Transition Management Team shall be responsible for:

 

5.1.3.1
the overall management of Transition in accordance with the obligations set out
in the Global Transition Plan, any Local Transition Plans and this Schedule 2
(in particular the Transition activities set out at Table 2 of Appendix 2-A);

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 


Global Outsourcing Services Agreement Page 72





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.1.3.2
reviewing and monitoring Transition progress, risk mitigation, issue resolution
and status reporting;
      5.1.3.3
establishing a Transition project management control structure and relevant
processes to achieve the completion and Acceptance of Transition in a Country by
the relevant Local Transition End Date and otherwise by the Global Transition
End Date; and
      5.1.3.4
interfacing with the HSBC Transition Team (as described in paragraph 5.2 below)
and, as required by HSBC, relevant global and regional HSBC subject matter
experts.

 

5.1.4
Where any Transferring Employees or Inscope Employees are transferred to the
Supplier in order to perform any part of the Transition Services, those
Transferring Employees or Inscope Employees will be deemed to be Key Personnel,
and shall be included in the list in the Global Transition Plan or the relevant
Local Transition Plan(s).

 

5.2
HSBC

 

5.2.1
HSBC shall provide a team of HSBC employees to assist the Supplier in relation
to Transition and interface with the Supplier's Transition Management Team (the
HSBC Transition Team).
      5.2.2
The HSBC Transition Team will comprise the following:

 

5.2.2.1
[***]
      5.2.2.2
[***]
      5.2.2.3
[***]

 

5.2.3
The HSBC Transition Team shall:

 

5.2.3.1
[***]
      5.2.3.2
[***]
      5.2.3.3
[***]
      5.2.3.4
[***]

 

5.3
The Supplier Transition Manager and the HSBC Transition Manager shall meet
regularly in accordance with paragraph 5.6 in order to review the status of
Transition (including the Supplier's performance against the Global Transition
Plan and/or any Local Transition Plans).
      5.4
The Supplier Transition Manager and the HSBC Transition Manager shall jointly
review, document and communicate Transition issues and risks to each other. Each
party shall ensure that:

 

5.4.1
mitigating actions and corresponding trigger points are identified for all
Transition risks; and
      5.4.2
solutions and corresponding trigger points are identified for all Transition
issues.

 
Such reporting of Transition risk and issues will be updated and monitored
regularly through the Transition Management Meetings (as described in paragraph
5.6 below). The risks and issues will be managed according to the risk
management process outlined in the Global Transition Plan.


 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 73





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.5
The Supplier shall be responsible for producing an appropriate agenda for each
Transition and Transformation Steering Group meeting and circulating this to
HSBC (with any other relevant documentation) at least two (2) Working Days prior
to the meeting and during each such meeting recording accurate minutes of the
meeting and circulating such minutes within two (2) Working Days after each
meeting.

 
 

Global Outsourcing Services Agreement Page 74





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.6
The parties shall comply with the following Transition meeting requirements:

 
Meeting
Frequency
Purpose
Attendees
Documentation
Transition Management Group
[***]
[***]
[***]
[***]
Transition and Transformation Steering Group
[***]
[***]
[***]
[***]

  

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 75





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

6.
TRANSITION STATUS REPORTS
      6.1
The Supplier Transition Manager shall draft (with input from the HSBC Transition
Manager) a Transition status report that shall provide the following information
broken down by Country:

 

6.1.1
[***]
      6.1.2
[***]
      6.1.3
[***]
      6.1.4
[***]
      6.1.5
[***]
      6.1.6
[***]
      6.1.7
[***]
      6.1.8
[***]
      6.1.9
[***]
      6.1.10
[***]

 

6.2
The Supplier Transition Manager shall produce the Transition status report each
week, a minimum of twenty four (24) hours in advance of the Transition
Management Meetings. The Supplier Transition Manager shall produce an up to date
Global Transition Plan/Local Transition Plans, and an up to date risk and issues
log on the dates and at the times reasonably required by HSBC. The Supplier
Transition Manager shall also be responsible for providing such other
information relating to the Transition as is reasonably requested by HSBC.
      6.3
Notwithstanding the production of these reports, the Supplier shall notify the
HSBC Transition Team immediately upon becoming aware of any actual or likely
failure to achieve a Key Milestone related to Transition, and within three (3)
Working Days of the notification shall prepare and submit to HSBC a remediation
plan, for HSBC's approval. Once the remediation plan has been approved by HSBC,
the Supplier shall immediately commence execution of the remediation plan.
      6.4
HSBC's refusal to give its approval to the remediation plan prepared by the
Supplier in accordance with paragraph 6.3 above of this Schedule 2 will not
operate to relieve the Supplier of liability and nor does HSBC's approval of the
remediation plan operate as a waiver of HSBC's' rights.
      6.5
The Supplier shall submit any amendments to the Global Transition Plan or any
Local Transition Plan to HSBC for approval in writing in accordance with the
Change Procedure. In the absence of such approval, the version previously
approved shall continue to apply.
      6.6
The Supplier shall provide a summary of each Transition status report completed
in the preceding month to HSBC at least three (3) Working Days in advance of
each Transition and Transformation Steering Group meeting (as further described
in the table set out at paragraph 5.6 (Governance Meeting) of this Schedule 2
(Transition and Transformation Status Summary).


 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 76





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






7.
TESTING
      7.1
General

 

7.1.1
Testing shall be performed in accordance with the Test Strategy Document so as
to confirm the Supplier's ability to deliver the Services in accordance with the
Agreement and the processes outlined in the Test Strategy Document. The Test
Strategy Document shall be prepared by the Supplier in accordance with paragraph
7.2 of this Schedule 2.
      7.1.2
The purpose of the Testing is to simulate the provision of the Services and
processes that form part of these Services in accordance with the terms of the
Agreement.
      7.1.3
Testing shall include the following areas:

 

7.1.3.1
[***]
      7.1.3.2
[***]
      7.1.3.3
[***]
      7.1.3.4
[***]

 

7.1.4
Unless otherwise agreed by HSBC, Testing by HSBC shall only commence once the
Supplier has completed its own internal Testing of any relevant global and local
Transition-related Deliverable and/or Services and provided to HSBC a report
documenting the internal Testing that has taken place.
      7.1.5
Each internal testing report shall be considered a Transition Deliverable and
unless otherwise agreed by HSBC, shall be provided at least thirty (30) days
prior to the relevant Key Milestone Date or, in the case of a Transition
activity or Deliverable, the date by which the relevant activity or Deliverable
must have been Accepted by HSBC (as specified in Appendix 2-C (Global Transition
Milestones) or in a Local Services Agreement), in order to allow HSBC to carry
out its own Testing.
      7.1.6
The Supplier shall keep accurate data and records relating to its own internal
Testing and any analysis thereof, which shall clearly identify where there were
any failures to meet the applicable criteria and/or that would adversely impact
on HSBC's performance of the Acceptance Testing, such data and records to be
readily available to HSBC on request.
      7.1.7
The Supplier shall promptly inform HSBC where any Deliverable and/or Services
fail to meet the applicable criteria as part of its own internal Testing.
      7.1.8
If the Services fail to meet the Testing carried out by HSBC, HSBC may refuse to
Accept that the Supplier is ready for the Services to go live on the relevant
Services Commencement Date and accordingly the Supplier shall not be entitled to
commence provision of the Services on that Services Commencement Date. The
Supplier shall promptly remedy the failure and shall re-perform the Tests that
the Supplier failed to pass and the provisions of this paragraph shall apply to
such re-Testing.
      7.1.9
Prior to the Global Transition End Date, the Supplier shall carry out successful
testing of the BCDR Plan, in accordance with Schedule 15 (Disaster Recovery).
      7.1.10
HSBC shall be entitled to Test any part of the Services from time to time during
the term of the Agreement and any such Tests may fall outside of the Test
Strategy Document.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 77





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

7.1.11
The Supplier Transition Team and the relevant HSBC employees shall work
together, including the provision of support for Testing throughout Transition.

 

7.2
Test Strategy Document

 

7.2.1
Within ten (10) Working Days of the Signature Date, the Supplier shall provide a
draft Test Strategy Document to HSBC for approval. HSBC shall review the draft
Test Strategy Document and the Supplier shall incorporate additions and changes
as may be reasonably required by HSBC.
      7.2.2
The Test Strategy Document shall be considered a Deliverable and shall be
subject to HSBC's Acceptance.
      7.2.3
The Test Strategy Document shall outline clearly:

 

7.2.3.1
[***]
      7.2.3.2
[***]
      7.2.3.3
[***]
      7.2.3.4
[***]
      7.2.3.5
[***]
      7.2.3.6
[***]
      7.2.3.7
[***]
      7.2.3.8
[***]
      7.2.3.9
[***]


 

7.3
Milestone Acceptance

 

7.3.1
Progression through Transition will be monitored through the achievement of
Milestones.
      7.3.2
The Acceptance Criteria shall be set out in Appendix 2-A (Global Transition
Milestones) and the Test Strategy Document.
      7.3.3
In the absence of any agreement, the Acceptance Criteria will be reasonably
determined by HSBC so as to measure the Supplier's compliance with the
requirements of the Agreement and its ability to perform the Services in
accordance with the terms of the Agreement. Acceptance Criteria shall serve as
the measurement to enable exit from Transition (as detailed in the Global
Transition Plan or any Local Transition Plans, as appropriate).
      7.3.4
As soon as a Key Milestone has been achieved or failed in accordance with the
applicable Acceptance Criteria, HSBC shall notify the Supplier of this in
writing by issuing a Milestone Certificate within three (3) Working Days.
      7.3.5
Where a Milestone has been achieved and HSBC has not issued a Milestone
Certificate to the Supplier in accordance with paragraph 7.3.4, then the
Supplier shall notify HSBC that the relevant Milestone has been achieved and
HSBC shall issue a Milestone Certificate within three (3) Working Days of
receipt of that notice.
      7.3.6
In the event that a Milestone fails to achieve the Acceptance Criteria, HSBC
shall not issue a Milestone Certificate and the relevant Testing shall be
re-performed. HSBC shall be entitled to recover reasonable costs in
re-performing relevant Tests required as a result of the Supplier's failure to
achieve a Milestone Certificate at the first attempt.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 78





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

8.
TRANSITION LIQUIDATED DAMAGES

 

8.1
If the Supplier fails to achieve any of the Transition Key Milestones by the
applicable Key Milestone Dates, then the Supplier shall pay to HSBC the
Liquidated Damages identified in Table 1 of Appendix 2-A to this Schedule 2,
which shall accrue on a prorated basis during the thirty (30) day Liquidated
Damages Period. In the event that the Supplier fails to achieve the Transition
Key Milestones, respectively, within the applicable Liquidated Damages Period
then the provisions of clause 4.5(e)(iii)of the Agreement shall apply.
      8.2
If the Supplier fails to achieve any Transition Key Milestones by the applicable
Key Milestone Date, then HSBC shall, subject to paragraph 8.3 below, be entitled
to recover from the Supplier any costs incurred as a direct result of the
Supplier's failure to achieve the Key Milestone by the applicable Key Milestone
Date or at any time thereafter, including all on-going costs associated with the
continued provision of services similar to the Services by HSBC or its Third
Party Suppliers and, in addition, HSBC shall be entitled to claim damages in
accordance with clause 4.5(e)(iii) of the Agreement.
      8.3
HSBC shall not be entitled to recover costs pursuant to paragraph 8.3 to the
extent that such costs have already been recovered via the payment of Liquidated
Damages by the Supplier to HSBC pursuant to paragraph 8.1.

 
 

Global Outsourcing Services Agreement Page 79





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 2-A
 
Global Transition Milestones
 

1.
Table 1 - Key Milestones (Transition)

 
No.
Key Milestone
Activity
Key
Milestone
Date
Acceptance Criteria
Liquidated
Damages (payable
for each day of
delay)
Liquidated
Damages
Period
1.
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
 
 
2.
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
 
 
3.
[***]
[***]
[***]
[***]
[***]
 
 
 
[***]
 
 
4.
[***]
[***]
[***]
[***]
[***]
 
 

[***]
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 80





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.
Table 2 - Other Transition Activities

 
No.
Activity
Description
Date (capable 
of Acceptance
by HSBC)
Acceptance Criteria
1.
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
7.
[***]
[***]
[***]
[***]
8.
[***]
[***]
[***]
[***]
9.
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 81





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
3.             Table 3 - Transition Deliverables
 
No.
Deliverable
Description
Date (capable
of Acceptance
by HSBC)
Acceptance Criteria
1.
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
7.
[***]
[***]
[***]
[***]
8.
[***]
[***]
[***]
[***]
9.
[***]
[***]
[***]
[***]
10.
[***]
[***]
[***]
[***]
11.
[***]
[***]
[***]
[***]
12.
[***]
[***]
[***]
[***]
13.
[***]
[***]
[***]
[***]
14.
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 82





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 2-B
 
Outline Global Transition Plan
 
%
Complete
Task Name
Duration
Start
Finish
Predecessors
Resource
Names
Notes
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 83





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
%
Complete
Task Name
Duration
Start
Finish
Predecessors
Resource
Names
Notes
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
 
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 84





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Part 2  Transformation
 

9.
TRANSFORMATION OVERVIEW
      9.1
The provisions of Part 1 shall apply in respect of Transformation, provided
that:

 

9.1.1
all references to Transition or Transition Services, as applicable, in Part 1
shall be construed as references to Transformation;
      9.1.2
references to the Global Transition End Date or the Local Transition End Date
shall be construed as references to the Transformation Cut-Over Date;
      9.1.3
references to Appendix 2-A (Global Transition Milestones) shall be construed as
references to Appendix 2-C (Global Transformation Milestones);
      9.1.4
references to Appendix 2-B (Outline Global Transition Plan) shall be construed
as references to Appendix 2-D (Outline Global Transformation Plan);
      9.1.5
Transformation shall be global in nature only, and as such:

 

9.1.5.1
paragraphs 3.5, 3.6 and 4.2 (Local Transition Plans); and
      9.1.5.2
any references to local Transition or a Local Services Agreement,

 
shall not apply in respect of Transformation;

 

9.1.6
the Draft Detailed Global Transition Plan described in paragraph 4.1.4 will be
replaced by the Draft Detailed Transformation Plan, which shall, as a minimum,
include details of the following:

 

9.1.6.1
[***]
      9.1.6.2
[***]
      9.1.6.3
[***]
      9.1.6.4
[***]
      9.1.6.5
[***]
      9.1.6.6
[***]
      9.1.6.7
[***]

 

9.1.7
the Supplier's Transition Management Team described at paragraph 5.1.2 will be
replaced by the Supplier's Transformation Management Team, which team's
responsibilities will include conducting and overseeing the Academy 'learning
enterprise assessment' and the 'integrated learning operating procedures' and
which will comprise the following:

 

9.1.7.1
[***]
      9.1.7.2
[***]
      9.1.7.3
[***]
      9.1.7.4
[***]
      9.1.7.5
[***]
      9.1.7.6
[***]
      9.1.7.7
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 85





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement




who will each be Key Personnel for the duration of Transition and on an on-going
basis to the extent they are involved in the provision of the Services. Any
references in Part 1 of this Schedule 2 to the Supplier's Transition Management
Team and to the Supplier Transition Manager shall be construed as references to
the Supplier's Transformation Management Team and Supplier Transformation
Manager, respectively.

 

9.1.8
the HSBC Transition Team described at paragraph 5.2.2 will be replaced by the
HSBC Transformation Team, which will comprise the following:

 

9.1.8.1
[***]
      9.1.8.2
[***]
      9.1.8.3
[***]

 

9.1.9
any references to Transition in the first row of the table set out at paragraph
5.6 (Governance Meetings) shall be construed as reference to Transformation,
such that Transition Management Group meetings and Transformation Management
Group meetings shall be run in parallel as separate meetings, each reporting
into and escalating issues up to the Transition and Transformation Steering
Group;
      9.1.10
paragraph 7.3 (Milestone Acceptance) shall be replaced with the following
wording, and any references to paragraph 7.3 shall, in respect of
Transformation, be read as references to paragraph 9.1.10.1:

 

9.1.10.1
Milestone Acceptance

 

(a)
[***]
      (b)
[***]
      (c)
[***]
      (d)
[***]
      (e)
[***]
      (f)
[***]
      (g)
[***]

 

9.1.11
Paragraph 8 (Transition Liquidated Damages) shall be replaced with the following
wording, and any references to paragraph 8 shall, in respect of Transformation,
be read as references to paragraph 9.1.11.1:

 

9.1.11.1
Transformation Delay Payments

 

(a)
If the Supplier fails to achieve any Transformation Key Milestones (including an
Interim Key Milestones) by the applicable Key Milestone Date, then HSBC shall be
entitled to recover from the Supplier any costs incurred as a direct result of
the Supplier's failure to achieve the Key Milestone by the applicable Key
Milestone Date or at any time thereafter, including all on-going costs
associated with the continued provision of services similar to the Services by
HSBC or its Third Party Suppliers and, in addition, HSBC shall be entitled to
claim damages in accordance with clause 4.5(e)(iii) of the Agreement.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 86





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
If the Supplier fails to achieve a Transformation Key Milestone (including an
Interim Key Milestones) within thirty (30) days following the applicable Key
Milestone Date, then HSBC can withhold payment of the Transformation Charges
attributable to that Key Milestone (including an Interim Key Milestones) until
after Transformation Key Milestone 6 has been achieved. In addition, the
Transformation Charges attributable to that delayed Transformation Key Milestone
(including an Interim Key Milestones) shall be reduced on a prorated weekly
basis from the end of the thirty (30) day time frame referred to above and up to
and including the date on which the relevant Transformation Key Milestone is
finally achieved, provided that such date falls before Transformation Key
Milestone Date 6.
      (c)
If the Supplier fails to achieve:

 

(i)
Transformation Key Milestones 1 to 5 and any associated Interim Key Milestones
and/or the Interim Key Milestone associated with Transformation Key Milestone 6
by Transformation Key Milestone Date 6; or
      (ii)
Transformation Key Milestone 6 within thirty (30) days following Transformation
Key Milestone Date 6,

 
then the Supplier shall not be entitled to receive any Transformation Charges
attributable to such delayed Transformation Key Milestone (or Interim Key
Milestone, as applicable) and the provisions of clause 4.5(e)(iii) of the
Agreement shall apply.

 
 

Global Outsourcing Services Agreement Page 87





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 2-C
 
Global Transformation Milestones
 

1.
Table 1 - Key Milestones (Transformation)

 
No.
Key Milestone
Key Milestone Dates
Acceptance Criteria
 
 
Interim Key Milestone
Entry Gateway
Exit Gateway
Interim Key Milestone
Entry Gateway
Exit Gateway
1.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
 
2.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
 
3.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
 
4.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
 
5.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
 
6.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
[***]
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 88





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.
Table 2 - Other Transformation Activities

 
No.
Activity
Description
Date (capable of
Acceptance by
HSBC)
Acceptance Criteria
1.
[***]
 
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 89





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.
Table 3 - Transformation Deliverables

 
No.
Deliverable
Description
Date (capable of
Acceptance by
HSBC)
Acceptance Criteria
1.
[***]
 
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
7.
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 90





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 2-D
 
Outline Global Transformation Plan
 
%
Complete
Task Name
Duration
Start
Finish
Predecessors
Resource
Names
Notes
 
[***]
 
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 91





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
%
Complete
Task Name
Duration
Start
Finish
Predecessors
Resource
Names
Notes
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 92





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
%
Complete
Task Name
Duration
Start
Finish
Predecessors
Resource
Names
Notes
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 93





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
%
Complete
Task Name
Duration
Start
Finish
Predecessors
Resource
Names
Notes
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 
 
[***]
[***]
[***]
[***]
 
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 94





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement





APPENDIX 2-E
 
ISR Action Plan
 
In accordance with paragraph 3.1.3 of Part 1 of this Schedule 2, the Supplier
shall implement and complete the recommendations set out in the 'ISR Action
Plan' by the relevant dates, which shall be provided to the Supplier on
completion of HSBC's information security review and which shall be based on the
following principles:
 

1.
exercising appropriate controls over HSBC's information in line with best
current security practice and the Information Security Obligations;
      2.
seeking certified compliance with any security standard related to a specific
scope of service, an example of which is PCI DSS for card processing related
services;
      3.
compliance with robust business terms relating to information sharing and
exchange, as well as responsibilities for loss, delay or error;
      4.
compliance with HSBC required data retention periods to ensure information is
adequately retained and when no longer required, securely deleted or destroyed
at the end of retention period;
      5.
ensuring that HSBC 'business' approval is granted prior to sub-contracting or
sharing information with any other third parties;
      6.
acknowledging and agreeing to HSBC's right to perform periodic security reviews,
including the review of the Supplier's and any Supplier Affiliate's security
policies and other documentation, and the onsite review of facilities, etc;
      7.
ensuring prompt remediation of significant security control weaknesses
identified by an HSBC information security review and/or other security audits,
reviews, etc., where applicable, prior to implementation of products and
services;
      8.
the right for HSBC or its authorised external auditors to make on site control
assessments;
      9.
having in place procedures for communicating and managing security incidents
that impact 'restricted', 'highly restricted' or 'internal' information and
failures; and
      10.
such other principles as may be notified to the Supplier and included in any
updated ISR Action Plans, from time to time.

 
 

Global Outsourcing Services Agreement Page 95





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 3
 
Services
 

1.
DEFINITIONS

 
The definitions used in this Schedule 3 are as set out in clause 1.2 of this
Agreement.

 

2.
INTRODUCTION AND OVERVIEW

 
This Schedule 3 sets out the services that will be provided by the Supplier to
HSBC in accordance with the terms of this Agreement.

 

2.1
Objectives

 
The Supplier shall provide services to support HSBC in meeting the overall
objectives of the '[***] Project', which are as follows:

 

2.1.1
[***]
      2.1.2
[***]
      2.1.3
[***]

 

2.1.3.1
[***]
      2.1.3.2
[***]
      2.1.3.3
[***]
      2.1.3.4
[***]
      2.1.3.5
[***]

 

2.1.4
[***]
      2.1.5
[***]
      2.1.6
[***]

 

2.2
Scope of Services

 

2.2.1
The Supplier shall provide the agreed learning services, which are categorised
as follows:

 

2.2.1.1
Service Management, as set out in paragraph 3 of this Schedule 3;
      2.2.1.2
Learning Design, as set out in paragraph 4 of this Schedule 3;
      2.2.1.3
Learning Delivery, as set out in paragraph 5 of this Schedule 3;
      2.2.1.4
Policy and Compliance, as set out at paragraph 6 of this Schedule 3;
      2.2.1.5
Quality Assurance and Customer Satisfaction, as set out in paragraph 7 of this
Schedule 3; and
      2.2.1.6
In-Progress Projects, as set out in Schedule 11 (Projects).

 

2.2.2
The Supplier shall provide the agreed learning services within the five broad
learning categories outlined by HSBC in Appendix 3-A (Learning Categories) that
determine the scope of learning services.
      2.2.3
The Supplier shall assist HSBC to improve the efficiency and effectiveness of
all learning activities.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 96





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.3
[***]

 

2.3.1
HSBC requires the Supplier to deliver a high quality and cost effective service
consisting of [***]. In providing the Services, the Supplier shall act as a
"master service integrator" (MSI) and will be [***].
      2.3.2
The diagram below gives a high level overview of the Supplier's responsibilities
as an MSI.

 
[***]

 

3.
SERVICE MANAGEMENT

 
The Supplier shall provide the following service management services:

 

3.1
programme management;
      3.2
portfolio management and portfolio co-ordination; and
      3.3
supplier management,

 
each as described in this paragraph 3.

 

3.4
Programme Management

 

3.4.1
The Supplier shall be responsible for the effective management of the business
relationship between the Supplier and HSBC.
      3.4.2
The Supplier shall provide strategic direction for consideration by HSBC in
relation to HSBC's People/Learning Strategy and provide advice and insight to
assist HSBC in developing its short term and long term strategic agenda,
including the HSBC vision and mission, strategic direction, channel strategy and
technology opportunities. In doing so, the Supplier shall:

 

3.4.2.1
[***]

 

(a)
[***]
      (b)
[***]
      (c)
[***]
      (d)
[***]
      (e)
[***]
      (f)
[***]

 

3.4.2.2
[***]
      3.4.2.3
[***]

 

3.4.3
[***]
      3.4.4
[***]

 

3.4.4.1
[***]
      3.4.4.2
[***]

 

3.4.5
[***]

 

3.4.5.1
[***]
      3.4.5.2
[***]
      3.4.5.3
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 97





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.4.5.4
[***]
      3.4.5.5
[***]
      3.4.5.6
[***]

 
[***]

 

3.4.6
[***]
      3.4.7
[***]

 

3.5
Portfolio Management

 

3.5.1
The Supplier shall provide portfolio management and portfolio co-ordination
services to assist HSBC to make decisions on the future strategic direction of
HSBC's learning function and to assist the delivery of multiple learning
projects (e.g [***]).

 

3.5.2
[***]
      3.5.3
[***]
      3.5.4
[***]
      3.5.5
[***]

 

3.5.5.1
[***]
      3.5.5.2
[***]

 

3.5.6
[***]
      3.5.7
[***]

 

3.5.7.1
[***]
      3.5.7.2
[***]
      3.5.7.3
[***]

 

3.5.8
[***]
      3.5.9
[***]
      3.5.10
[***]

 

3.6
Supplier Management

 

3.6.1
Introduction

 

3.6.1.1
In relation to each Managed Contract:

 

(a)
HSBC will provide the benefit of that contract to the Supplier;
      (b)
the Supplier shall be responsible for managing the contract in accordance with
this paragraph 3.6; and
      (c)
the contractual relationship with the relevant Managed Supplier shall remain
with HSBC.

 

3.6.1.2
The Supplier shall perform all activities set out in this paragraph 3.6 of this
Schedule 3 in respect of Managed Suppliers and the services delivered under the
Managed Contracts, notwithstanding that the services delivered by the Managed
Suppliers are not part of the Services. To the extent that any Managed Supplier
prevents the Supplier from carrying out such management activities, the Supplier
shall notify HSBC.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 98





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.6.1.3
Without prejudice to the tasks referred to in paragraphs 3.6.1.1 and 3.6.1.2
above, there are certain additional tasks which the Supplier shall perform as
part of its management of the Managed Contracts, as set out below. For the
avoidance of doubt, where the Supplier is required to "ensure" that a Managed
Supplier acts in a particular way, it shall be sufficient for the Supplier to
show that the Supplier has used Best Endeavours to procure the Managed
Supplier's compliance (notifying HSBC in the event of non-compliance).

 

3.6.2
Managed Contracts

 

3.6.2.1
[***]

 

(a)
[***]
      (b)
[***]
      (c)
[***]

 

(i)
[***]
      (ii)
[***]

 

(d)
[***]

 

3.6.2.2
HSBC shall use Reasonable Endeavours to procure that each Managed Supplier
provides all necessary co-operation with the Supplier to enable the Supplier to
perform the services described in this paragraph 3.6.

 

3.6.3
General Management

 
In respect of each Managed Supplier, the Supplier shall:

 

3.6.3.1
manage invoicing and payment processes, including in respect of each invoice
received from a Managed Supplier:

 

(a)
[***]
      (b)
[***]
      (c)
[***]
      (d)
[***]

 
so as to ensure that HSBC receives the validated invoice and payment template no
later than (i) five (5) Working Days from the receipt of the invoice by the
Supplier so to ensure that HSBC can make payments due under the relevant Managed
Contract in accordance with contractual payment obligations. The Supplier shall
refund to HSBC any costs or wasted expenditure incurred as a result of a Managed
Supplier taking action resulting from a failure by HSBC to pay charges, where
such failure is caused by the Supplier;

 

3.6.3.2
review and resolve any commercial queries from HSBC; and
      3.6.3.3
drive innovation and contract improvement, including strategy development to
meet HSBC's requirements and devising industry leading initiatives.

 

3.6.4
Savings Opportunities

 
In respect of each Managed Supplier, the Supplier shall:

 

3.6.4.1
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 99





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.6.4.2
[***]
      3.6.4.3
[***]

 

3.6.5
Compliance Management

 
In respect of each Managed Supplier, the Supplier shall:

 

3.6.5.1
[***]
      3.6.5.2
[***]
      3.6.5.3
[***]

 

3.6.6
HSBC Customer Satisfaction Management

 
In respect of each Managed Supplier, the Supplier shall:

 

3.6.6.1
undertake customer (HSBC) satisfaction surveys and ensure that appropriate
action is taken to ensure that the service is delivered to agreed contractual
standards;
      3.6.6.2
monitor HSBC feedback and take remedial action where necessary;
      3.6.6.3
instigate regular performance delivery reviews and analysis of customer scoring
and comment, and shall communicate satisfaction scores and action/improvement
plans to HSBC;
      3.6.6.4
ensure an effective process is in place for dealing with compliments and
complaints; and
      3.6.6.5
investigate/troubleshoot service issues, including reviewing escalated service
issues and ensuring resolution.

 

3.6.7
Managed Supplier Contractual Compliance

 
In respect of each Managed Supplier, the Supplier shall ensure full compliance
with contractual terms and HSBC requirements, and as part of this the Supplier
shall (an on-going pro-active and reactive basis):

 

3.6.7.1
ensure Managed Suppliers deliver to contractual service levels by monitoring
service level performance on a monthly basis and to ensure HSBC requests/orders
are completed;
      3.6.7.2
investigate complaints and implement any remedial actions and contract
improvements; and
      3.6.7.3
ensure escalations are managed through to completion, attempting to act as final
escalation point for issues and resolution (provided that the Supplier shall
escalate issues to HSBC where necessary or not resolved).

 

3.6.8
General Governance

 
Unless otherwise required by HSBC, the Supplier shall act on HSBC's behalf in
respect of Managed Supplier/Managed Contract governance, including attending
meetings and receiving and reviewing reports as per the terms of the Managed
Contract.

 

3.6.9
Reporting

 
In respect of each Managed Contract, HSBC shall specify whether it requires some
or all reports (which the Managed Supplier is required to provide under the
terms of the Managed Contract) to be sent to a HSBC team or a third party,
otherwise the Supplier shall report to HSBC on an "exception" basis in respect
of any contractual non-compliance or performance issues.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 100





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.6.10
HSBC Responsibilities

 
The Supplier shall notify HSBC of any dependencies which HSBC is required to
perform under a Managed Contract, and shall use act on behalf of HSBC to perform
that dependency where reasonably requested by HSBC.

 

4.
LEARNING DESIGN

 

4.1
The Supplier shall provide the following learning design services:

 

4.1.1
content planning;
      4.1.2
content design and development;
      4.1.3
content revision;
      4.1.4
content validation; and
      4.1.5
content translation and localisation services.

 
each as described in this paragraph 4.

 

4.2
Content planning

 

4.2.1
The Supplier shall, on an on-going basis (no less than weekly), work with HSBC
[***] in defining and satisfying HSBC's business learning needs. In doing so,
the Supplier shall provide advice and guidance, as reasonably requested by HSBC.
      4.2.2
The Supplier shall, on an on-going basis, support the alignment of Learning
Design Projects with competencies and job roles as defined by HSBC. [***]
      4.2.3
The Supplier shall provide input into the Learning Demand Planning Process [***]

 

4.2.4
[***]
      4.2.5
[***]
      4.2.6
Within the content planning processes, the Supplier shall manage the application
of HSBC design and brand standards, as set out in the Procedures Manual, for all
Deliverables.
      4.2.7
The Supplier shall manage Learning Design Projects in progress to support
deployment and execution of program offerings and to identify any additional
support needed from administration, reporting and technical support teams.

 

4.3
Content design and development

 

4.3.1
The Supplier shall provide learning design services in relation to each Learning
Design Project in accordance with the relevant Service Request.
      4.3.2
The Supplier shall assign appropriate resources to support the Learning Design
Project.
      4.3.3
Within five (5) Working Days of the completion of the Service Request, the
Supplier shall schedule and conduct a project kick off meeting between the
Supplier's design team, and HSBC stakeholders and SMEs [***]
      4.3.4
The Supplier shall manage risks and issues related to Learning Design Projects,
[***]
      4.3.5
In relation to each Learning Design Project, the Supplier shall schedule regular
meetings with the HSBC Business Project Manager and relevant SMEs [***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 101





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.3.6
The Supplier shall be responsible for tracking, measuring and managing the
development of Learning Design Projects. [***]

 

4.4
Content revision

 

4.4.1
The Supplier shall build New Courses or Re-engineer, Re-align or Re-purpose
existing Courses in accordance with Service Requests.
      4.4.2
The Supplier shall Re-engineer or Re-align content within the existing template
without change to the instructional design of the content.
      4.4.3
HSBC may, in its discretion, identify and inform the Supplier of any existing
Course content that may be reused in the design and build of a New Course.
     
4.4.4
In relation to New Courses, HSBC will provide source material prior to Course
design/development starting. If HSBC is unable to provide such content, the
Supplier shall provide options to source or build the source material at
additional cost, such cost to be agreed between the parties in advance.

 

4.5
Content validation

 

4.5.1
In order to ensure that learning content:

 

4.5.1.1
aligns with HSBC business needs and HSBC learning objectives; and
      4.5.1.2
is correct and accurate,

 
the development of Deliverables by the Supplier must be monitored and validated
by HSBC at various points in the development process, as identified in the
Project Plan.

 

4.5.2
The Supplier shall schedule and manage the reviews and approvals by HSBC SMEs of
Alpha, Beta and Gold Deliverables in relation to each Learning Design Project in
accordance with the review cycle defined in the Project Plan.
      4.5.3
Once HSBC has confirmed its approval of the Alpha Deliverable to the Supplier,
the Supplier shall develop the Beta Deliverable. Likewise once HSBC has
confirmed its approval of the Beta Deliverable to the Supplier, the Supplier
shall develop the Gold Deliverable.
      4.5.4
The Supplier shall support reviews of Alpha and Beta Deliverables by the HSBC
SMEs.
      4.5.5
The Supplier shall provide support for SMEs to conduct on-line reviews using an
accepted SME Collaboration Tool.
      4.5.6
The Supplier shall incorporate changes into the learning solution as required
and documented by HSBC during the Alpha Deliverable and Beta Deliverable
reviews. Where there is inconsistency amongst SMEs, the HSBC Business Project
Manager will mediate and make the final determination on changes.
      4.5.7
Upon HSBC approval of the Beta Deliverable, the Supplier shall support HSBC
where clarifications are required during legal, diversity, accessibility and
regulatory reviews conducted by HSBC.
      4.5.8
[***]
      4.5.9
The Supplier shall manage the Course hand off to learning operations, delivery,
and technology in accordance with the Procedures Manual.
      4.5.10
Testing of the learning solution: the Supplier shall

 

4.5.10.1
[***]
      4.5.10.2
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 102





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.5.10.3
[***]
      4.5.10.4
[***]
      4.5.10.5
[***]
      4.5.10.6
[***]
      4.5.10.7
[***]

 

4.6
Content translation and localisation

 

4.6.1
HSBC requires learning content to be delivered in up to [***] different
languages, as outlined in Appendix 3-D (Course Languages). Unless otherwise
required in the Service Request, global programmes shall be created by the
Supplier in UK English, which is considered the master language. In addition,
HSBC may require learning content produced for global audiences to undergo
translation and localisation for regional, national, cultural or regulatory
differences.
      4.6.2
Learning content translation and localisation requirements for each Learning
Design Project will be specified in the relevant Service Request.
      4.6.3
The Supplier shall replace graphics or make any modifications required to
localise a version of the Course or materials for national, regional, cultural
or regulatory requirements.
      4.6.4
Once the translation of text is completed, the Supplier shall execute the Course
integration process creating graphics, flash files, PDFs and managing the Alpha
Deliverable and Beta Deliverable review processes. Content shall be published by
the Supplier in the appropriate format (e-learning SCORM package, ILT or VILT
version) and delivered as the Gold Deliverable in the prescribed language(s).

 

5.
LEARNING DELIVERY

 

5.1
The Supplier shall provide the following learning delivery services:

 

5.1.1
learning delivery management;
      5.1.2
delivery of learning programmes; and
      5.1.3
resource management.

 
each as described in this paragraph 5.

 

5.2
Learning delivery management

 

5.2.1
[***] the Supplier shall provide and maintain a rolling twelve (12) month
learning delivery plan [***] (the Learning Delivery Plan).
      5.2.2
The Supplier shall update the Learning Delivery Plan on a quarterly basis.
      5.2.3
The Learning Delivery Plan shall address [***]
      5.2.4
Using the Learning Delivery Plan, the Supplier shall create and maintain a
rolling monthly Learning Delivery Schedule [***]. The Learning Delivery Schedule
shall include at the minimum following information:

 

5.2.4.1
[***]
      5.2.4.2
[***]
      5.2.4.3
[***]
      5.2.4.4
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 103





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement





5.2.4.5
[***]
      5.2.4.6
[***]
      5.2.4.7
[***]
      5.2.4.8
[***]

 

5.2.5
[***]
      5.2.6
[*** ]
      5.2.7
[***]

 

5.2.7.1
[***]
      5.2.7.2
[***]
      5.2.7.3
[***]
      5.2.7.4
[***.]

 

5.2.8
[***]

 

5.2.8.1
[***]
      5.2.8.2
[***]
      5.2.8.3
[***]

 

5.2.9
[***]
      5.2.10
[***]
      5.2.11
[***]
      5.2.12
[***]
      5.2.13
The Supplier shall be responsible for maintaining learning delivery management
quality and its continuous improvement.

 

5.3
Delivery of learning programmes

 

5.3.1
The Supplier shall provide learning delivery services in accordance with the
relevant Service Request.
      5.3.2
The Supplier shall provide the current version of the training material,
participant list, evaluation forms and where relevant, tests to the relevant
instructor(s) reasonably in advance of the Class.
      5.3.3
The Supplier shall provide the relevant training material to each participant
reasonably in advance of the Class or, where appropriate, at the time of the
Class itself.
      5.3.4
The Supplier shall provide certified instructors (where applicable) to deliver
the learning content;
      5.3.5
The Supplier shall manage the pool of instructors who will consistently deliver
learning content in line with the quality and standard identified by HSBC.
      5.3.6
The Supplier shall complete session/Class close out documentation [***] of the
end of each session/Class.
      5.3.7
The Supplier shall review overall Course evaluations and Class level evaluations
and where the average satisfaction rating result from Learner responses is less
than service level targets specified in Schedule 4 (Service Levels and Service
Credits), take corrective action as necessary to improve instructor performance.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 104





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.3.8
The Supplier shall, at HSBC’s request (for example as specified in the relevant
Service Request) provide at least two (2) personnel for every VILT session. At
least one (1) such personnel shall be an appropriately qualified instructor.
      5.3.9
The Supplier shall provide instructors who are native speakers of the session
language for all ILT and VILT sessions that are presented in languages other
than English.
      5.3.10
[***]
      5.3.11
The Supplier shall provide the following program delivery services:

 

5.3.11.1
conduct the formal ILT activity (live or virtually) in accordance with the
instructions set out in the relevant Service Request for each Class;
      5.3.11.2
prepare for new and pilot (to include any follow up) training as required by the
relevant Service Request for each Class; and
      5.3.11.3
conduct learning delivery at any HSBC location, or multiple locations or
Supplier partner location as set out in the relevant Service Request for each
Class.

 

5.3.12
The Supplier shall provide the following learning delivery services post Class
delivery:

 

5.3.12.1
restore the training room to a clean and ready state;
      5.3.12.2
collect unused supplies for future use for HSBC event or recycle as appropriate;
      5.3.12.3
report any recommendations for improvement of Courses through the appropriate
instructor reaction form for inclusion in future updates to the Curriculum with
HSBC approval; and
      5.3.12.4
conduct periodic coordination and review sessions with all instructors for a
particular Curriculum to share best practices and further enhance consistency.

 

5.3.13
The Supplier shall be responsible for maintaining delivery capabilities and
expertise through the following methodology focusing on best practices and areas
for development:

 

5.3.13.1
[***]
      5.3.13.2
[***]
      5.3.13.3
[***]
      5.3.13.4
[***]
      5.3.13.5
[***]

 

5.3.14
The Supplier shall cross-train existing instructors into other skill sets and
develop newly hired instructors through a formalised cross training process. The
following minimum requirements will be met:

 

5.3.14.1
[***]
      5.3.14.2
[***]
      5.3.14.3
[***]

 

5.4
Resource management

 

5.4.1
The Supplier shall generate a resource plan to identify the instructor resources
required in each region (Resource Plan). The Supplier shall update the Resource
Plan on a quarterly basis using information contained in the ALDP and to take
into account any new initiatives planned by HSBC that are likely to result in a
new training requirement.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 105





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.4.2
The Supplier shall recruit and maintain a pool of qualified instructors required
to meet the requirements set out in the Resource Plan.
      5.4.3
The Supplier shall create and maintain a list of instructors, updated as
appropriate (upon hire of new instructors, deletion of instructors no longer on
staff and change in instructor qualifications), but no less than quarterly. The
list shall be provided by the Supplier to HSBC each time it is updated.
      5.4.4
The Supplier shall produce and maintain a skills matrix for each instructor.
This matrix shall provide:

 

5.4.4.1
[***]
      5.4.4.2
[***]
      5.4.4.3
[***]
      5.4.4.4
[***]
      5.4.4.5
[***]
      5.4.4.6
[***]
      5.4.4.7
[***]

 
and shall be updated by the Supplier on a quarterly basis.

 

5.4.5
The Supplier shall review instructor skill matrices with HSBC learning regional
leads before finalising them.

 

6.
POLICY AND COMPLIANCE

 
The Supplier shall, as part of the Learning Demand Planning Process, provide a
report to HSBC that contains information regarding Best Industry Standards,
research and benchmarking based on the Supplier’s own research and resources.
The report shall include without limitation the following:

 

6.1
[***]
      6.2
[***]
      7.
QUALITY ASSURANCE AND CUSTOMER SATISFACTION
      7.1
Quality Assurance

 
The Supplier shall:

 

7.1.1
develop and provide to HSBC for review and approval appropriate Learning
Services Quality Assurance procedures and policies for the monitoring of the
delivery of the Services to HSBC;
      7.1.2
establish and maintain comprehensive project planning tools and methods that are
aligned to Best Industry Standards and HSBC practices;
      7.1.3
monitor processes for continuous process improvement through automation and
process streamlining and suggest process changes and/or improvements for HSBC to
consider;
      7.1.4
utilise Best Industry Standards process management methodologies, that are
aligned with HSBC practices, to enhance and continuously improve the Services;

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 106





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

7.1.5
maintain a global central operating team for the Services to ensure that each
element of the Services which is being provided to each Country is operating
with the same high standards and transparent manner, and achieve a global
standardisation and harmonisation of the Services. Any changes required to the
provision of the Services identified through the global central operating team
are to be made in accordance with the Change Procedure; and
      7.1.6
implement and maintain:

 

7.1.6.1
continuous improvement and training programme for Supplier Personnel; and
      7.1.6.2
a strong remediation program for Supplier Personnel needing to increase
performance.

 

7.2
Customer Satisfaction

 
The Supplier shall:

 

7.2.1
as requested by HSBC, develop and provide to HSBC for review and Acceptance
during Transition, the following HSBC customer satisfaction surveys for the
assessment of the delivery and management of the Services provided by the
Supplier to HSBC in respect of:

 

7.2.1.1
[***]
      7.2.1.2
[***]
      7.2.1.3
[***]

 

7.2.2
conduct satisfaction surveys in accordance with the Service Levels and provide
full details of the results to HSBC promptly upon completion;
      7.2.3
make available to HSBC the raw data and summary data of the results
(respondents) of the HSBC customer satisfaction surveys;
      7.2.4
develop for and review with HSBC an improvement plan for all areas of the
customer satisfaction surveys where the ratings/scores received by the Supplier
are below the agreed minimum and target scores/ratings;
      7.2.5
implement all HSBC customer satisfaction surveys improvement plans in a timely
fashion and to a timescale to be agreed with HSBC as part of the overall
improvement plan; and
      7.2.6
track all changes with respect to the raw/originally gathered customer
satisfaction data in an auditable way to allow HSBC to view the details of such
changes (i.e. the change itself and who made the change and when).

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 107





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 3-A
 
Learning Categories
 
Learning Category
Characteristics
Typical Content
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 108





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 3-B
 
Learning Demand Planning Process
 
[***]
 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 109





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 3-C
 
Learning Complexity Levels
 
 
Low Complexity
Pedagogy
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
[***]
 
Digital Media
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 110





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Medium Complexity
Pedagogy
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
 
[***]
 
Digital Media
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
 
[***]
 
Medium Complexity with Test Me
Pedagogy
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
[***]
 
Digital Media
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 111





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
High Complexity
Learning product type
Description
Content development assumptions (per finished hour)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
 
Media component
Description
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 112





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement







APPENDIX 3-D
 
Course Languages
 
Region
Languages
APAC
Bahasa (Indonesian)
 
Japanese
 
Korean
 
Simplified Chinese
 
Thai
 
Traditional Chinese
 
Vietnamese
LATAM
Portuguese
 
Spanish
ME
Arabic
NAM
English
 
French Canadian
UK/CE
Russian
 
French European
 
Turkish
 
German

 
 

Global Outsourcing Services Agreement Page 113





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
SCHEDULE 4
 
SERVICE LEVELS AND SERVICE CREDITS
 

1.
INTRODUCTION

 
The definitions used in this Schedule 4 are as set out in clause 1.2 of this
Agreement.

 

2.
SERVICE LEVELS

 

2.1
The objectives of the Service Levels are to ensure that the Services are of a
consistently high quality, delivered on time and in order to meet the
requirements of HSBC.

 

2.2
The Supplier is to provide the Services so as to meet the Service Levels. The
Service Levels for the Services are set out in Appendix 4-A to this Schedule 4
and as may subsequently be added to as agreed in accordance with the provisions
of this Agreement.

 

2.3
'Global' Service Levels (as identified in Appendix 4-A (Service Level Table))
are measured on an aggregate global basis across all Countries. Notwithstanding
such global measurement, Service Credits for global Service Levels shall accrue
individually against each Country where Charges relevant to the Service Level in
question are paid.  

  

2.4
'Local' Service Levels (as identified in Appendix 4-A (Service Level Table)) are
measured individually in each Country and Service Credits shall accrue against
each Country individually.
      2.5
If the Service Levels are not achieved or if the Supplier otherwise fails to
perform its obligations under this Agreement so that the Service Levels may be
adversely impacted, the Supplier shall:

 

2.5.1
where requested by HSBC, investigate, assemble and preserve pertinent
information with the respect to the cause(s) of the Problem, including
performing a root cause analysis of the Problem;
      2.5.2
advise HSBC to the extent reasonably requested by HSBC of the status of remedial
efforts being undertaken with respect to such Problem;
      2.5.3
minimise the impact of and correct the Problem and thereafter recommence
performance in accordance with the Service Levels as soon as possible; and
      2.5.4
take appropriate preventative measures so that the underlying Problem or cause
of the relevant Incident does not reoccur.

 

2.6
The Supplier acknowledges that its failure to meet a Service Level may have a
material adverse impact on the business and operations of HSBC and will be
remedied in accordance with paragraph 2.3 above.
      2.7
Without prejudice to paragraphs 2.2 or 2.3 above and save as otherwise provided
in this Agreement, if there is a Service Failure, the Supplier must credit HSBC
with Service Credits in accordance with the provisions of this Schedule 4 and by
way of an automatic reduction in the amount of the Charges to be invoiced to
HSBC in the next available invoice, as per paragraph 2.12. 
      2.8
Where a sum is expressed to be payable as a Service Credit, the parties agree
that:

 

2.8.1
such sums are a price adjustment to reflect the actual quality of service
provided to HSBC and do not represent an estimate of the loss or damage that may
be suffered by HSBC in respect of the Service Failure which gives rise to the
Service Credits;
      2.8.2
the crediting of such sums is without prejudice to any entitlement HSBC may have
to damages from the Supplier relating to any such Service Failure save that HSBC
shall give credit for its receipt of such sums in calculating any such damages;

 
 

Global Outsourcing Services Agreement Page 114





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.8.3
subject to paragraph 2.8.4 below, such sums will apply on a Local Services
Agreement by Local Services Agreement basis so that the Services Credits
accruing in one Country will be applied as an automatic reduction in the Charges
of that same Country; and 
      2.8.4
HSBC Holdings plc retains the right to apply Service Credits to any invoice
rendered pursuant to this Agreement, any Local Services Agreement or any Service
Request entered into pursuant to the terms of this Agreement.

 

2.9
The Supplier shall use such measuring and monitoring tools and procedures as are
necessary to measure and report the Supplier's performance of the Services
(together with such tools and procedures as may be supplied by HSBC or described
or referred to in this Agreement), and in particular as required by paragraph 4
below. The Supplier shall provide HSBC with sufficient information in order to
ensure the levels of service are being provided by the Supplier are calculated
in accordance with this Schedule 4 and so as to verify the Charges. The Supplier
will provide HSBC with reasonable information for the purposes of such
verification.  
      2.10
The Supplier shall provide HSBC with the details as to the levels of performance
relevant to the Service Levels in writing on a monthly basis or as otherwise
agreed in writing, together with all supporting information reasonably required
by HSBC.
      2.11
The Supplier shall notify HSBC in its performance reports if HSBC becomes
entitled to a Service Credit, which HSBC shall then receive in accordance with
paragraphs 2.7 and 2.12.
      2.12
Payment of accrued Service Credits shall be made by way of a deduction of such
outstanding Service Credits against the invoice due in the month following the
month in which they accrued, or if no further invoice is due shall be paid by
cheque, within forty two (42) days of the end of the month in which the Service
Credits accrued. In the event of there being any bona fide dispute between the
parties as to whether Service Credits have in fact accrued pursuant to the
provisions of this Agreement, such dispute shall be escalated for urgent
resolution to each of the parties' relevant representatives. If a bona fide
dispute is resolved in favour of HSBC, the Supplier shall pay such payment
within forty two (42) days of the date of such resolution.
      2.13
The Service Credits that shall be credited for each Service Failure shall be
calculated as provided in this Agreement or as otherwise agreed in writing.
      2.14
If more than one Service Failure has occurred in a single month, the Service
Credit Points to be credited in respect of that month shall be the aggregate of
each of the Service Credit Points as calculated in accordance with this
Agreement.
      2.15
If the Supplier's actual performance against a Service Level constitutes a
Service Failure, the Supplier shall accrue, in respect of that actual
performance, Service Credit Points in the amount specified in the column headed
"Service Credit Points".
      2.16
The number of Service Credit Points accrued by the Supplier shall be converted
in to Service Credits in accordance with Appendix 4-A to this Schedule 4.
      2.17
The amount of Service Credits actually payable to HSBC with respect to all
Service Failures occurring in a single month shall not exceed, in total, [***]
of the Charges due in respect of the Country in question pursuant to the
relevant Local Services Agreement for the relevant month (the At Risk Amount).

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 115





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.18
The At Risk Amount shall be divided by [***] so as to determine the value of
each Service Credit Point. 
      2.19
In the event that the Supplier accrues [***] or more Service Credit Points in
any Country,  in any month, the full sum of the At Risk Amount shall be payable
to HSBC by way of Service Credits. If fewer than [***] Service Credit Points
accrue in any given month, then the provisions of Appendix 4-A to this Schedule
4 shall apply in order to calculate the amount of Service Credits then due.
      2.20
For the avoidance of doubt, where the Service Level achieved by the Supplier is
equal to or higher than the relevant Service Level Target (set out in Appendix
4-A to this Schedule 4) then no Service Credit will apply in respect of such
Service Level.
      2.21
If any specified Minimum Service Level is not met/is breached, the maximum
Service Credit Points which may potentially be incurred in respect of the
relevant Service Level for that month shall be automatically incurred and
applied as if the actual level of service was 0%.
      2.22
For the avoidance of doubt, Service Credit Points accrue on a cumulative basis
as each threshold is hit (e.g. if the Supplier's performance is such that a
Service Level failure is in Threshold 2, the total Service Credit Points
incurred is the sum of those set for Threshold 1 and Threshold 2).
      2.23
In the event that a Service Failure has occurred in respect of a Service Level
in any [***] out of a rolling series of [***] consecutive months, then in
respect of the third and each month thereafter of consecutive Service Failure:

 

2.23.1
the At Risk Amount shall be increased from [***] to [***] (and the value of the
Service Credit Points shall be increased accordingly on a pro rata basis) in
relation to that Service Failure; and
      2.23.2
the Service Credit Points for the individual Service Level where the Service
Failure has occurred shall be multiplied by [***],

 
until such time as the Service Failure is remedied.

 

2.24
If in any month the maximum amount of Service Credits becomes payable, then
instead of having the Service Credits applied as a reduction to the next
invoice, the Supplier shall instead furnish HSBC with a cheque for the value of
such Service Credits, signed by the Supplier's Chief Financial Officer in
accordance with the provisions of paragraph 2.12 above.
      2.25
In the event that:

 

2.25.1
the full At Risk Amount of Service Credits has become payable in any [***] out
of a rolling series of [***] consecutive months; or
      2.25.2
the amount of Service Credit Points notionally accruing across any rolling
period of [***] consecutive months exceeds [***],

 
then the Supplier shall procure that its Chief Executive Officer shall promptly
attend a meeting with HSBC in order to discuss and agree a plan to resolve the
Service Failures and prevent their reoccurrence.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 116





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.
CHANGES
      3.1
Any changes to this Schedule 4 shall be made by way of variation pursuant to
clause 30 (Variation) of this Agreement. The Supplier shall not unreasonably
delay or withhold its consent to any change which HSBC believes is required in
order to reflect changed business priorities.
      3.2
Any changes to the Service Levels shall be made in accordance with the Change
Procedure. 
      3.3
Unless otherwise agreed, measurement and reporting against amended Service
Levels shall commence with effect from the date on which such Change takes
effect.
      3.4
The Supplier and HSBC shall co-operate in good faith in order to finalise
Delivery Service Levels 3 and 4 (as set out in Appendix 4-A (Service Level
Table)).  Any disputes in finalising these Service Levels shall be dealt with in
accordance with clause 26 of the Agreement.
      4.
MEASUREMENT AND REPORTING
      4.1
The Supplier shall be responsible for monitoring its performance against all of
the agreed Service Levels and shall maintain adequate technical and
organisational procedures and reasonable auditable tools to enable it to do
so. HSBC reserves the right to measure the Supplier's performance, however the
Supplier toolset shall be recognised as the system of record. In the event of a
discrepancy between the Supplier's measurement and HSBC's measurement, the
parties will discuss and resolve such discrepancy via the regular meetings held
pursuant to Schedule 9 (Governance). Service Levels measured on a "time to
perform" basis shall be measured from the time the relevant Incident is:

 

4.1.1
reported to the Supplier as measured by the time/date stamp of the Incident in
HSBC's or the Supplier's problem management system (provided always that the
Supplier shall have immediately logged and reported Incident upon such system,
having been contacted by HSBC or any connected third party; or
      4.1.2
discovered by the Supplier,

 
whichever is earlier. 

 

5.
COOPERATION
      5.1
The achievement of the Service Levels by the Supplier may require the
coordinated, collaborative effort of Third Party Suppliers. The Supplier's
contract manager will, unless otherwise agreed, provide a single point of
contact for the resolution of all Service Failures in relation to the Service
Levels identified in this Schedule 4, regardless of whether the reason for such
Service Failures was caused by the Supplier or a Third Party Supplier. The
Supplier will cooperate as reasonably required by HSBC with HSBC and any Third
Party Suppliers in their attempts to resolve service problems in relation to the
services which the Third Party Suppliers are providing to HSBC.
      6.
WORKED EXAMPLES
      6.1
[***]
      6.2
[***]
      6.3
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 117





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 4-A
 
Service Level Table
 
The following table specifies the Service Levels required by the Supplier, as
further set out in each relevant Local Services Agreement.
 
All days quoted are Working Days. Service Levels which constitute Critical
Services are highlighted in the table below.
 

1.
PROGRAMME MANAGEMENT

 
No.
Service
Level (SLA)/ 
Key
Performance
Indicator
(KPI)
Service
Level
Description
Definition of
Measure
Achievement
Measure
Service
Level
Target
Threshold
1
Threshold
2
Minimum
Service
Level
Frequency
Global/Local
1.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
7.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
8.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 118





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
2.            PORTFOLIO MANAGEMENT
 
No.
Service 
Level (SLA)/ 
Key
Performance
Indicator
(KPI)
Service
Level
Description
Definition of
Measure
Achievement
Measure
Service
Level
Target
Threshold
1
Threshold
2
Minimum
Service
Level
Frequency
Global/Local
1.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 119





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
3.             DESIGN
 
No.
Service 
Level (SLA)/ 
Key
Performance
Indicator
(KPI)
Service Level
Description
Definition of
Measure
Achievement
Measure
Service
Level
Target
Threshold
1
Threshold
2
Minimum
Service
Level
Frequency
Global/Local
1.
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
7.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
8.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
9.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
10.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 120





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
4.             DELIVERY
 
No.
Service
Level (SLA)/
Key
Performance
Indicator
(KPI)
Service Level
Description
Definition of
Measure
Achievement
Measure
Service
Level
Target
Threshold
1
Threshold
2
Minimum
Service
Level
Frequency
Global/Local
1.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
5.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
6.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
7.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
8.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
9.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
10.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
11.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
12.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
13.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 121





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
5.            MANAGED SUPPLIERS
 
No.
Service 
Level (SLA)/ 
Key
Performance
Indicator
(KPI)
Service
Level
Description
Definition of
Measure
Achievement
Measure
Service
Level
Target
Threshold
1
Threshold
2
Minimum
Service
Level
Frequency
Global/Local
1.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 122





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 




Schedule 5
 
Charges
 

1.
DEFINITIONS

 
The definitions used in this Schedule 5 are as set out in clause 1 of the
Agreement.

 

2.
INTRODUCTION AND OVERVIEW
      2.1
This Schedule 5 sets out the Charges that are payable by HSBC to the Supplier
for the Services required from the Supplier and the basic principles relating to
the calculation of such Charges.
      2.2
The Charges are broken down as follows:

 

2.2.1
Charges in respect of Service Management, as identified in paragraph 3 of
Schedule 3 (Services), which are further described in and shall be calculated in
accordance with paragraph 4 of this Schedule 5 (the Service Management Charges);
      2.2.2
Charges in respect of Transformation, which shall be calculated in the manner
set out in paragraph 5 (Transformation) of this Schedule 5 (the Transformation
Charges). If and to the extent that HSBC requires the Supplier to perform
additional Transformation-related Projects, then the Charges applicable to such
Projects shall be calculated using the relevant Project Rates specified in
Appendix 5-C (Rate Card) of this Schedule 5;
      2.2.3
Charges in respect of 'Design' activities, as identified in paragraph 4 of
Schedule 3 (Services), which shall be calculated in accordance with paragraph 6
of this Schedule 5 (the Design Charges);
      2.2.4
Charges in respect of 'Delivery' activities, as identified in paragraph 5 of
Schedule 3 (Services), which shall be calculated in accordance with paragraph 7
of this Schedule 5 (the Delivery Charges);
      2.2.5
any costs, fees and other charges in respect of goods and/or services provided
by a Third Party Supplier, which are paid for by the Supplier on HSBC's (or an
HSBC Group member's) behalf and which are further described in paragraph 8 and
as agreed between the parties from time to time (Pass-Through Charges);
      2.2.6
Charges in respect of Projects, which are further described in and shall be
calculated in accordance with paragraph 10 of this Schedule 5; and
      2.2.7
Termination Services Fees, which are further described in paragraph 11 of this
Schedule 5.

 

2.3
There shall be no Charges payable in respect of the Transition Services or
Transition activities as set out in Schedule 2 (Transition and Transformation).
The Supplier acknowledges that it shall not be entitled to recover or be
reimbursed in respect of any of the costs identified in paragraph 3.2 below to
the extent the same are related to Transition and Supplier Personnel involved in
Transition-related activities.
      3.
GENERAL
      3.1
In consideration for the due and proper performance by the Supplier of its
obligations under the Agreement, HSBC shall pay the Supplier the Charges in
accordance with this Schedule 5 and as set out under any applicable Local
Services Agreement or in a Service Request approved in accordance with paragraph
3.8 of Schedule 11 (Projects).
      3.2
The Charges identified and/or described within this Schedule 5, the wider
Agreement and in any Local Services Agreement or Service Request shall include
within them:

 
 


Global Outsourcing Services Agreement Page 123





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.2.1
Supplier Personnel travel costs including travel to and from their applicable
primary office location (including any primary HSBC Premises) and all additional
reasonable travel costs to any location as may be required for the performance
of the Services, save to the extent that such costs are agreed to be chargeable
in relation to specific Projects or where travel has been specifically requested
and sanctioned by HSBC;
      3.2.2
Supplier Personnel accommodation and subsistence costs, save to the extent that
such costs are agreed to be charged in the relevant Service Request or where
travel necessitating accommodation and subsistence has been specifically
requested and sanctioned by HSBC;
      3.2.3
the cost of printing and the provision of any instructor guides, learner guides,
MS Power Point presentations, job aids, reference material, performance support
tools, and audio or video programming, save to the extent set out and agreed in
the relevant Service Request;
      3.2.4
[***] in the performance of the Termination Services pursuant to Schedule 13
(Exit Management);
      3.2.5
the costs of any office accommodation used by the Supplier in the provision of
the Services;
      3.2.6
the cost of interfacing with and, as applicable, managing any Supplier
Affiliate, Sub-Contractor, Managed Suppliers or Third Party Suppliers (including
other technology and systems providers), save to the extent otherwise agreed
under this Agreement;
      3.2.7
the cost of interfacing, in the provision of the Services, with any Software,
hardware, plant, machinery, media, cabling and other equipment which is owned,
licensed or leased by or on behalf of HSBC and/or any other HSBC Group Member;
      3.2.8
any and all costs of the Supplier (i) in carrying out due diligence, (ii)
relating to internal project management and the project management of any
Supplier Affiliate or Sub-Contractor, (iii) relating to management information,
(iv) any ordering and billing system development, and (v) any other similar
costs incurred at the Supplier’s entire discretion, unless the parties
specifically agree that such costs are to be charged to HSBC in accordance with
the Change Procedure in advance of being incurred (where such advance agreement
shall be to nature and amount of such costs).

 

3.3
In no event shall HSBC be responsible for any fees or charges not identified in
or calculated in accordance with the Agreement (and in particular this Schedule
5), a Service Request signed by both parties, or any applicable Local Services
Agreement. In this regard, where a fee or charge is not identified in or
calculated in accordance with the Agreement, any applicable Local Services
Agreement or Service Request for an activity to be undertaken by the Supplier
pursuant to the same, then such activity shall be carried out by the Supplier at
no cost to HSBC beyond the payment of the Charges as set out or calculated in
accordance with this Agreement, any applicable Local Services Agreement or
Service Request.
      3.4
Any proposed variation to the Charges shall be dealt with through the Change
Procedure as set out in Schedule 12 (Change Procedure).

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 124





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.
SERVICE MANAGEMENT CHARGES
      4.1
The Service Management Charges shall be payable [***] are as indicated in
Appendix 5-B to this Schedule 5 (Service Management Charges) and shall be
calculated in accordance with this paragraph 4. During Phases 1, 2 and 3 of
Transition, the Service Management Charges shall ramp up in accordance with
paragraph 4.3 to 4.5 below.
      4.2
The Service Management Charges shall cover performance of the following
activities:

 

4.2.1
Programme Management;
      4.2.2
Portfolio Management; and
      4.2.3
Supplier Management.

 

4.3
Prior to the first Transition Key Milestone Date, the Service Management Charges
shall ramp-up on a weekly basis during (in each case by reference to the
relevant percentage stated) and be pro-rated over each period identified below:

 

4.3.1
in respect of the UK, from [***] from the signature date of and up to and
including the scheduled Services Commencement Date in respect of the Local
Services Agreement for the United Kingdom, (with such percentage of the Service
Management Charges being paid for under the Local Services Agreement for the
UK);
      4.3.2
in respect of the United States, from [***] from the signature date of and up to
and including the scheduled Services Commencement Date in respect of the Local
Services Agreement for the United States (with such percentage of the Service
Management Charges being paid for under the Local Services Agreement for the
United States);
      4.3.3
in respect of Hong Kong, from [***] from the signature date of and up to and
including the scheduled Services Commencement Date in respect of the Local
Services Agreement for Hong Kong (with such percentage of the Service Management
Charges being paid for under the Local Services Agreement for Hong Kong); and
      4.3.4
in respect of Canada, from [***] from the signature date of and up to and
including the scheduled Services Commencement Date in respect of the Local
Services Agreement for Canada (with such percentage of the Service Management
Charges being paid for under the Local Services Agreement for Canada).

 

4.4
From the first Transition Key Milestone Date up to and including the second
Transition Key Milestone Date, a further [***] of the Service Management Charges
shall ramp-up [***] of the Service Management Charge, pro-rated over such
period. The Local Services Agreements to which this further [***] shall be
attributed to shall be determined by HSBC and notified to the Supplier before
the first Transition Key Milestone Date, however in ease case such percentage of
the Service Management Charges shall ramp-up from the signature date of and up
to and including the scheduled Services Commencement Date in respect of each
such Local Services Agreement.
      4.5
From the second Transition Key Milestone Date up to and including the third
Transition Key Milestone Date, the remaining [***] of the Service Management
Charges shall ramp-up [***] of the Service Management Charge, pro-rated over
such period. The Local Services Agreements to which this further [***] shall be
attributed to shall be determined by HSBC and notified to the Supplier before
the second Transition Key Milestone Date, however in ease case such percentage
of the Service Management Charges shall ramp-up from the signature date of and
up to and including the scheduled Services Commencement Date in respect of each
such Local Services Agreement.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 125





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.6
Following the second Transition Key Milestone Date the Service Management
Charges shall become a fixed monthly recurring fee as indicated in Appendix 5-B
to this Schedule.
      4.7
The invoicing approach in respect of the Service Management Charges shall set
out at paragraph 16 of this Schedule 5.
      5.
TRANSFORMATION CHARGES
      5.1
The Transformation Charges in respect of the Transformation Key Milestones and
Transformation Interim Key Milestones are as identified in Appendix 5-D
(Milestone Payments) to this Schedule 5.
      5.2
The Supplier shall become entitled to issue an invoice for the Transformation
Charges in any given month, if the relevant Transformation Key Milestone or
Transformation Interim Key Milestone (as applicable) has been achieved by the
applicable Transformation Key Milestone Date and provided that the Acceptance
Criteria in respect of all Transformation Deliverables associated with that
Transformation Key Milestone or Transformation Interim Key Milestone (as
applicable) have been successfully achieved.
      5.3
For the avoidance of doubt, the Transformation Charges shall only be due and
payable upon Acceptance of each Transformation Deliverable in accordance with
the provisions of Part 2 of Schedule 2 (Transition and Transformation).
      6.
DESIGN CHARGES
      6.1
The Design Charges shall apply based on the levels of complexity of the Design
activities required by HSBC as further described in paragraph 4 of Schedule 3
(Services). 
      6.2
The Design Charges shall be calculated on the basis of the following principles:

 

6.2.1
fixed price hourly rates for the output of content designed, as further
described at Appendix 5-C (Rate Card) to this Schedule 5; and
      6.2.2
the monthly Design Charges shall be the sum of all accrued 'hours of Design
output' across the applicable levels of complexity described on paragraphs 4 of
Schedule 3 (Services),

 
using the following formula, where the price per hour of designed output is
specified in:

 
∑  Price per hour of design output for design type and complexity
x Number of hours of content designed.
 

6.3
From the Signature Date, the Supplier shall ensure that the Design Charges and
the relevant 'Design' activities identified in paragraph 4 of Schedule 3
(Services) are accrued and allocated, respectively, on the basis of the
applicable ratio set out below. Through the life of the Agreement, the Supplier
shall reduce the 'Category A' Supplier Personnel percentage in accordance with
the table below and shall ensure that at no time shall such percentage exceed
the level stated in the relevant Year:

 
Period
Supplier Personnel Ratio
 
Category A'
Category B
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
 

Global Outsourcing Services Agreement Page 126





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
 
 
where:
'category A' Supplier Personnel means [***] Supplier Personnel, in accordance
with the Rate Card set out at Appendix 5-C; and

 
'category B' Supplier Personnel means [***] Supplier Personnel, in accordance
with the Rate Card set out at Appendix 5-C.

 

6.4
The Supplier shall be entitled to prepare a monthly invoice in respect of the
Design Charges accrued during the previous month in respect of each Academy to
be issued to HSBC or the relevant HSBC Contracting Party, as applicable,
detailing the Design Charges attributable to each Course over the relevant month
in accordance with paragraph 6.2 above.
      6.5
Additional Design Charges

 

6.5.1
Video / Audio content, which is calculated based on 5 minutes of 'produced'
content and using the following formula:

 
∑ Price per 5 minutes of 'produced' content based on level of complexity and
content type
x Number of 5 minutes segments of 'produced' content
 

6.5.2
Translations, which are calculated per hour of the relevant Course and using the
following formula:

 
∑ Price per hour of the Course based on language, level of complexity and
content type
x Number of hours of the Course
 

6.5.3
Assessments, which are calculated per 60 questions within the Assessment, where
the cost relates to the creation and not the integration of the questions, and
using the following formula:

 
∑ Price per 60 questions based on level of complexity and content type
x Number of batches of 60 questions
 

7.
DELIVERY CHARGES
      7.1
The Delivery Charges shall apply based on the cost per hour of an instructor
taking account of training type, seniority (e.g. 'instructor' and 'master
instructor') and location (i.e. Country or region, as applicable). The hourly
rates for instructors are laid out in Appendix 5-C (Rate Card) of this Schedule
5.
      7.2
The Delivery Charges shall be calculated on the basis of the following
principles:

 

7.2.1
fixed price hourly instructor rates shall apply as further described at Appendix
5-C (Rate Card) to this Schedule 5; and
      7.2.2
the monthly Delivery Charges shall be the sum of the applicable Charges
attributable to the total number of hours of training delivered by an instructor
during the previous month, and using the following formula:

 
∑ instructor rate (as applicable) per hour
x Number of hours delivered
 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 
 

Global Outsourcing Services Agreement Page 127





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

7.3
Additional Delivery Charges

 

7.3.1
'Train the trainer' costs, which shall be based on content type, the complexity
of the Course being delivered and the location of the Course as further
described at Appendix 5-C (Rate Card) to this Schedule 5, shall be identified
and agreed in the relevant Service Request and shall be calculated using the
following formula:

 
∑ 'train the trainer' rate per hour based on level of complexity, content type
and location
x Number of hours delivered
 

7.4
Delivery Charges shall be payable, subject always to receipt from the Supplier
of a valid invoice, in respect of Delivery Charges attributable to the previous
month. In the event of cancellation of a Class or a Course, the Delivery Charges
attributable to that Class or a Course (as applicable) shall be payable as
follows:

 

7.4.1
[***] of the applicable Delivery Charges shall be payable if the Class or Course
is cancelled with less than [***] notice before the scheduled training delivery
date;
      7.4.2
[***] of the applicable Delivery Charges shall be payable if the Class or Course
is cancelled with between [***] notice before the scheduled training delivery
date; and
      7.4.3
where [***] notice is given before the scheduled training delivery date, the no
cancelation payments shall apply.

 

7.5
In the event that a Class or Course is cancelled in accordance with paragraph
7.4 above, irrespective of the notice given and provided that an alternative
Class or Course can be delivered or other Services provided instead, then no
cancellation charges shall be payable.
      8.
PASS-THROUGH CHARGES
      8.1
Each of the Pass-Through Charges shall be invoiced to HSBC by the Supplier
within thirty (30) days of the invoice relating to that individual Pass-Through
Charge being received by the Supplier. The Supplier shall not be able to recover
any Pass-Through Charges from HSBC which are not invoiced within four (4) months
of that cost being incurred, save where the Supplier notifies HSBC of a dispute
relating to the Pass-Through Charges which prevents the Supplier from meeting
that time frame.
      8.2
For the avoidance of doubt, the Supplier shall not apply any additional charges
to the Pass-Through Charges unless otherwise agreed between the parties in
writing, and if requested by HSBC the Supplier shall provide such evidence as is
sufficient to establish that the Pass-Through Charges are being charged to HSBC
as agreed between the parties without uplift, inflation or other increase.
      9.
PAYMENTS TO MANAGED SUPPLIERS
      9.1
Notwithstanding the foregoing, the Supplier shall administer the invoices for
services provided by the Managed Suppliers to HSBC in accordance with paragraph
3.6.3.1 of Schedule 3 (Services).

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 
 

Global Outsourcing Services Agreement Page 128





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

   

9.2
In no event shall the Supplier be entitled to apply any form of uplift to such
invoices, which shall be paid directly by HSBC. The Supplier's fees for
administrating and managing the Managed Contracts shall form part of the Service
Management Charges.
      10.
PROJECT CHARGES
      10.1
The Charges applicable to individual Projects shall be calculated by reference
to the rate card set out at Appendix 5-C (Rate Card) to this Schedule 5. The
rates set out in Appendix 5-C (Rate Card) constitute a fixed price daily rate
for resources to work on Projects, as differentiated by skill type, level of
expertise, location and based on an eight (8) hour Working Day globally (Project
Days).
      10.2
The Charges in respect of Project resource shall be calculated using the
following formula:

 
∑  Position day rate for role x Number of days.
 

10.3
Project Charges shall only be payable by HSBC to the extent they have been
agreed and recorded in this Agreement or set out in a Local Services Agreement
or in a Service Request in respect of Project Services, which are additional to
the Services required by HSBC. For the avoidance of doubt, the Supplier shall
not (and shall not be entitled to) apply any charges for Projects to the Service
Management Charges, Transition Charges, Transformation Charges, Design Charges
or Delivery Charges.
      11.
TERMINATION SERVICES FEES

 
The Supplier shall provide [***] free of charge in the performance of the
Termination Services. The Termination Services Fees in respect of any additional
support or assistance required by HSBC in accordance with Schedule 13 (Exit
Management) shall be agreed as follows:

 

11.1
the parties shall agree the Termination Services Fees for defined activities in
advance of such activities being performed, provided that such fees shall be at
least [***] than the equivalent fees for the same activities calculated on a
time and materials basis by reference to the rate card set out at Appendix 5-C
(Rate Card); and
      11.2
where otherwise agreed between the parties, the Termination Services Fees shall
be calculated on a time and materials basis using the rate card set out at
Appendix 5-C (Rate Card).
      12.
GUARANTEED SAVINGS
      12.1
The Supplier shall, through-out the life of the Agreement and in accordance with
clause 5.7 of the Agreement, commit to the process of the continuous improvement
of the Services, which shall include a commitment to proactively seek to deliver
savings for HSBC, which savings shall include the Guaranteed Savings set out
Appendix 5-E to this Schedule 5.
      12.2
In the performance of the Services, the Supplier shall enhance efficiency and
strive to deliver the Services at a lower overall cost, year on year, through
the delivery of Guaranteed Savings.
      12.3
The Supplier shall ensure that the Actual Savings delivered to HSBC will be
equal to or greater than the sums identified in Appendix 5-E (Guaranteed
Savings).

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 
 

Global Outsourcing Services Agreement Page 129





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

12.4
In the event that the Actual Savings do not equal or exceed the equivalent sum
of Guaranteed Savings, then the Supplier shall be liable for and shall pay to
HSBC an amount equal to the difference between the Actual Savings and the
Guaranteed Saving for the relevant calendar year, which payment shall be made by
the Supplier to HSBC no later than thirty (30) days following the end of the
relevant calendar year.
      12.5
HSBC has identified examples of 'savings drivers' to be used by the Supplier in
its commitment to meet its Guaranteed Savings obligations to HSBC, which
mechanism are set out at Appendix 5-E to this Schedule 5.
      13.
EXTENSION OF TERM

 
In the event that HSBC extends the term of this Agreement pursuant to clause 3.2
of the Agreement, then the Charges payable by HSBC shall be the same as the
Charges payable immediately prior to the Original Expiry Date.

 

14.
INDEXATION
      14.1
Indexation shall not be applied to the Charges during [***] of the term of the
Agreement.
      14.2
During the [***] of the term of the Agreement, the Supplier shall be entitled to
apply indexation in respect of Charges payable pursuant to each Local Services
Agreement entered into pursuant to this Agreement; such entitlement to apply
indexation shall be capped at the level identified in the relevant Local
Services Agreement.
      15.
CURRENCY CONVERSION
      15.1
The Charges under each Local Services Agreement shall be payable in the local
currency for that Country in accordance with the conversion rate specified below
or in the Local Services Agreement, as applicable. All Charges payable pursuant
to a Local Services Agreement shall apply for the duration of the term of that
Local Services Agreement.
      15.2
For Services provided in the United Kingdom, Hong Kong and Canada, any
conversion from USD to the local currency in that Country shall be based on the
following calculations:

 

15.2.1
for the Services provided in United Kingdom: $1 = £0.652;
      15.2.2
for the Services provided in Hong Kong: $1 = HK$7.763; and
      15.2.3
for the Services provided in Canada: $1 = CA$1.025.

 

15.3
For all other Countries, the conversion shall be agreed between the parties when
agreeing the terms of the Local Services Agreement.
      15.4
If and to the extent HSBC requests that Charges for Services under a Local
Services Agreement, which would ordinarily be payable in local currency, are to
be billed to another HSBC Contracting Party in a different Country, and
therefore payable in the local currency of that different Country, then the
exchange rate used to convert the amount set out in the relevant invoice from
local currency to local currency shall be determined by using www.xe.com and
calculated as at the relevant invoice date.
      16.
INVOICING

 
The Supplier shall comply with the HSBC invoicing processes set out at Appendix
5-A (HSBC Invoicing Processes) of this Schedule 5.


 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

 
 

Global Outsourcing Services Agreement Page 130





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

17.
OVERPAYMENT

 
Further to clause 6.15 of the Agreement, any overpayments made by HSBC shall be
repaid by the Supplier within sixty (60) days of discovery by the Supplier or of
HSBC's notice to the Supplier of the overpayment (whichever is the earlier).
Failure on the part of the Supplier to pay within this time period will result
in interest being charged in respect of the amount overpaid at the per annum
rate set out in clause 6.12 of the Agreement, calculated from day to day from
the date of discovery or notice as described above (whichever is the earlier),
until (and including) the date of repayment.

 

18.
CHANGES TO THE CHARGES

 
All charges set out in this Schedule 5 are maximums and shall not be subject to
increases except where:

 

18.1
an increase in relation to specific charges has been agreed as a Change in
accordance with the Change Procedure; and
      18.2
such charge is subject to indexation in accordance with paragraph 14.2 of this
Schedule 5 (adjusted for Index) or foreign exchange in accordance with
paragraphs 15.2 and 15.3 of this Schedule 5.
      19.
REDUNDANCY COSTS

 
The principles relating to the payment or recover of redundancy costs relating
to Transferring Employees and Inscope Employees shall be agreed and set out in
Schedule 7 (Human Resources). Any and all costs payable by either party
associated with Transferring Employees and Inscope Employees shall be set out in
the relevant Local Services Agreement.

   
 

Global Outsourcing Services Agreement Page 131





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 5-A
 
HSBC Invoicing Processes
 

1.
CONTENT

 

1.1
The Supplier shall ensure that all invoices submitted to HSBC pursuant to this
Agreement are submitted electronically and contain:

 

1.1.1
the VAT reference number if applicable; and
      1.1.2
the total amount payable.

 

1.2
In addition, the Supplier shall issue an accompanying electronic version of the
spread sheet set out below (either electronically with the invoice or as an
enclosure together with the hard copy paper invoice, as applicable) containing
the information set out in the following table (which for the avoidance of doubt
shall be provided in the table format set out below):

 
Cost Centre
Nominal
Net Amount
VAT
Amount
Gross
Amount
Vat Percentage
Supplier
Name
Invoice
Date
Description
Supplier
Number
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]

 

1.3
Invoices that are not submitted in accordance with this Appendix 5-A or which
are incomplete may be rejected by HSBC in their entirety.
      1.4
Where any invoices require information to be provided by HSBC and/or the HSBC
Contracting Party in order for the Supplier to submit invoices in accordance
with this Agreement, then HSBC and /or the HSBC Contracting Party shall ensure
that such information is provided in order to enable invoices to be produced and
submitted in accordance with the Invoice Dates.

 

2.
MANUAL AND E-INVOICING

 

2.1
Where requested by HSBC, the Supplier shall submit invoices either
electronically or in hard copy by post, in which case the following details
shall be notified to the Supplier:

 

2.1.1
name of recipient;
      2.1.2
relevant HSBC Contracting Entity;
      2.1.3
address of recipient (for paper invoices):
      2.1.4
recipient email address (for e-invoicing).

  

2.2
HSBC may notify the Supplier of any updates or changes to the above invoicing
details from time to time and the Supplier shall ensure that within two (2)
Working Days of receipt of such notice all invoices comply with the updated
details.

 
 

Global Outsourcing Services Agreement Page 132





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement







3.
SERVICE MANAGEMENT CHARGES AND TRANSFORMATION CHARGES

 

3.1
Following the Signature Date, HSBC shall confirm to the Supplier the invoicing
process applicable to the Service Management Charges and the Transformation
Charges and the Supplier shall ensure that all invoices comply with the process
within five (5) Working Days of receipt of such confirmation.
      3.2
In the event that the Supplier has not received such confirmation by the
relevant date(s) on which the Supplier becomes entitled to invoice for such
Charges, then the Supplier shall be entitled to prepare an invoice for the
attention of the Global Head of Learning Operations at HSBC Holdings Plc, 8
Canada Square, London, E14 5HQ.
      3.3
HSBC may notify the Supplier of any changes to the invoicing process applicable
to the Service Management Charges or the Transformation Charges from time to
time and the Supplier shall ensure that within two (2) Working Days of receipt
of such notification all invoices comply with such changes.


 

4.
LOCAL INVOICING PROCESS AND SERVICE REQUESTS

 
Any local additions or variations to this HSBC invoicing process shall be set
out in the relevant Local Services Agreement or the relevant Service Request, as
applicable.

 
 

Global Outsourcing Services Agreement Page 133





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 5-B
 
Service Management Charges
 

1.
The Service Management Charges and Transformation Charges set out below are
indicative of the applicable Charges based on the associated dates included in
this illustration. Actual Charges will be calculated by reference to the actual
signature dates and Services Commencement Dates of the relevant Local Services
Agreement and the relevant Key Milestones Date(s), as applicable.

 
Service Management
Year 1
Year 2
Year 3
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
Assumptions
Local Services Agreement signature date
Services Commencement Date
 
Assumptions
Date
Week
Date
Week
Total time
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]

 
Total Service Management Charge paid Year 1
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 134





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
 
 
 
 
Amount of Service Management Charge ($)
 
 
2013
 
Week
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
52
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
 
Amount of Service Management Charge ($)
 
2014 (Part 1 of 2)
 
Week
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

   
 
Amount of Service Management Charge ($)
 
2014 (Part 2 of 2)
 
Week
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 135





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 5-C
 
Rate Card
 

1.
Onshore Design Rates - for content produced in UK, North America, France and
Germany

 
Prices below are per hour of produced content

 

1.1
Development of competency in role – personal and professional

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 136





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

1.2
Development of competency in role – technical

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 137





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

1.3
Leadership and talent proposition offerings

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 138





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
1.4         Development of competency in role – management and leadership

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 139





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

1.5
Mandatory and regulatory

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 140





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






1.6
Priority or strategic business/function initiatives

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

   

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 141





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

   

1.7
Business/Function line induction

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

    

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 142





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

   

1.8
Regional and Country level programmes

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

     

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 143





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

   

2.
Offshore Design Rates - for content produced in China, India, Mexico and South
America

 
Prices below are per hour of produced content

 

2.1
Development of competency in role – personal and professional

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

    

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 144





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

   

2.2
Development of competency in role – technical

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 145





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.3
Leadership and talent proposition offerings

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 146





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.4
Development of competency in role – management and leadership

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 147





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.5
Mandatory and regulatory

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 148





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.6
Priority or strategic business/function initiatives

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
   
 

Global Outsourcing Services Agreement Page 149





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.7
Business/Function line induction

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 150





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement





 
2.8
Regional and Country level programmes

 
Learning Type
Product Type
Complexity
Year 1
Year 2
Year 3
Year 4
E-Learning
New course design
High
[***]
[***]
[***]
[***]
E-Learning
New course design
Medium
[***]
[***]
[***]
[***]
E-Learning
New course design
Low
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
High
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-engineering
Low
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
High
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-alignment
Low
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
High
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Medium
[***]
[***]
[***]
[***]
E-Learning
Re-purpose
Low
[***]
[***]
[***]
[***]
ILT
New course design
High
[***]
[***]
[***]
[***]
ILT
New course design
Medium
[***]
[***]
[***]
[***]
ILT
New course design
Low
[***]
[***]
[***]
[***]
ILT
Re-engineering
High
[***]
[***]
[***]
[***]
ILT
Re-engineering
Medium
[***]
[***]
[***]
[***]
ILT
Re-engineering
Low
[***]
[***]
[***]
[***]
ILT
Re-alignment
High
[***]
[***]
[***]
[***]
ILT
Re-alignment
Medium
[***]
[***]
[***]
[***]
ILT
Re-alignment
Low
[***]
[***]
[***]
[***]
ILT
Re-purpose
High
[***]
[***]
[***]
[***]
ILT
Re-purpose
Medium
[***]
[***]
[***]
[***]
ILT
Re-purpose
Low
[***]
[***]
[***]
[***]
VLT
New course design
High
[***]
[***]
[***]
[***]
VLT
New course design
Medium
[***]
[***]
[***]
[***]
VLT
New course design
Low
[***]
[***]
[***]
[***]
VLT
Re-engineering
High
[***]
[***]
[***]
[***]
VLT
Re-engineering
Medium
[***]
[***]
[***]
[***]
VLT
Re-engineering
Low
[***]
[***]
[***]
[***]
VLT
Re-alignment
High
[***]
[***]
[***]
[***]
VLT
Re-alignment
Medium
[***]
[***]
[***]
[***]
VLT
Re-alignment
Low
[***]
[***]
[***]
[***]
VLT
Re-purpose
High
[***]
[***]
[***]
[***]
VLT
Re-purpose
Medium
[***]
[***]
[***]
[***]
VLT
Re-purpose
Low
[***]
[***]
[***]
[***]

 
3.
Training Needs Analysis Rates

 
 
3.1
New course design, high complexity: [***] to the above prices.
 
 
 
 
3.2
For all other learning/product types and complexities: [***] to the above
prices.

   

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 


 

Global Outsourcing Services Agreement Page 151





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

    
4.
Translation Rates

 
Prices below are per course hour translated from English
 
Language to translate into
Complexity
Year 1-4
Arabic
High
[***]
Arabic
Medium
[***]
Arabic
Low
[***]
French
High
[***]
French
Medium
[***]
French
Low
[***]
Portuguese (Brazilian)
High
[***]
Portuguese (Brazilian)
Medium
[***]
Portuguese (Brazilian)
Low
[***]
Simplified Chinese
High
[***]
Simplified Chinese
Medium
[***]
Simplified Chinese
Low
[***]
Spanish (Latin-American)
High
[***]
Spanish (Latin-American)
Medium
[***]
Spanish (Latin-American)
Low
[***]
Traditional Chinese
High
[***]
Traditional Chinese
Medium
[***]
Traditional Chinese
Low
[***]
Turkish
High
[***]
Turkish
Medium
[***]
Turkish
Low
[***]
Bhasa (Indonesian)
High
[***]
Bhasa (Indonesian)
Medium
[***]
Bhasa (Indonesian)
Low
[***]
French (Canadian)
High
[***]
French (Canadian)
Medium
[***]
French (Canadian)
Low
[***]
Japanese
High
[***]
Japanese
Medium
[***]
Japanese
Low
[***]
Korean
High
[***]
Korean
Medium
[***]
Korean
Low
[***]
Polish
High
[***]
Polish
Medium
[***]
Polish
Low
[***]
Russian
High
[***]
Russian
Medium
[***]
Russian
Low
[***]
Thai
High
[***]
Thai
Medium
[***]
Thai
Low
[***]
Vietnamese
High
[***]
Vietnamese
Medium
[***]
Vietnamese
Low
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 


 

Global Outsourcing Services Agreement Page 152





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


5.
Video & Audio Rates

 
Prices below are per 5 minutes of produced content
 
Video/Audio
Complexity
Year 1-4
Video
High
[***]
Video
Medium
[***]
Video
Low
[***]
Audio
High
[***]
Audio
Medium
[***]
Audio
Low
[***]

 
6.
Assessment Rates

 
Prices below are for an assessment which includes 60 questions
 
Complexity
Year 1
Year 2
Year 3
Year 4
High
[***]
[***]
[***]
[***]
Medium
[***]
[***]
[***]
[***]
Low
[***]
[***]
[***]
[***]

 
7.
Design Project Day Rates

 
Prices below are per day
 
Role
Description of the role
Year 1-4
Project Manager
Project Planning, Budget, Performance
[***]
Performance Cons.
Strategy, performance, implementation  
[***]
Change Management
Change Consultant  
[***]
Learning Technologist
Technology Assess/roadmap
[***]
Sumtotal SME
Technology Assess/roadmap
[***]
Sharepoint SME
Technology Assess/roadmap
[***]
Questionmark SME
Technology Assess/roadmap
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 


 

Global Outsourcing Services Agreement Page 153





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

    
8.
Delivery Rates  -  excl. NAM

 
Prices below are per hour
 
Region
Country
Learning Type
Instructor type
Year 1
Year 2
Year 3
Year 4
UK
UK
ILT
Master trainer
[***]
[***]
[***]
[***]
UK
UK
ILT
Trainer
[***]
[***]
[***]
[***]
UK
UK
VLT
Master trainer
[***]
[***]
[***]
[***]
UK
UK
VLT
Trainer
[***]
[***]
[***]
[***]
LATAM
Argentina
ILT
Master trainer
[***]
[***]
[***]
[***]
LATAM
Argentina
ILT
Trainer
[***]
[***]
[***]
[***]
LATAM
Argentina
VLT
Master trainer
[***]
[***]
[***]
[***]
LATAM
Argentina
VLT
Trainer
[***]
[***]
[***]
[***]
LATAM
Brazil
ILT
Master trainer
[***]
[***]
[***]
[***]
LATAM
Brazil
ILT
Trainer
[***]
[***]
[***]
[***]
LATAM
Brazil
VLT
Master trainer
[***]
[***]
[***]
[***]
LATAM
Brazil
VLT
Trainer
[***]
[***]
[***]
[***]
LATAM
Mexico
ILT
Master trainer
[***]
[***]
[***]
[***]
LATAM
Mexico
ILT
Trainer
[***]
[***]
[***]
[***]
LATAM
Mexico
VLT
Master trainer
[***]
[***]
[***]
[***]
LATAM
Mexico
VLT
Trainer
[***]
[***]
[***]
[***]
LATAM
All Other Countries - LATAM
ILT
Master trainer
[***]
[***]
[***]
[***]
LATAM
All Other Countries - LATAM
ILT
Trainer
[***]
[***]
[***]
[***]
LATAM
All Other Countries - LATAM
VLT
Master trainer
[***]
[***]
[***]
[***]
LATAM
All Other Countries - LATAM
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Australia
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Australia
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Australia
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Australia
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Mainland China
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Mainland China
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Mainland China
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Mainland China
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Hong Kong
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Hong Kong
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Hong Kong
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Hong Kong
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
India
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
India
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
India
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
India
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Indonesia
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Indonesia
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Indonesia
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Indonesia
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Malaysia
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Malaysia
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Malaysia
VLT
Master trainer
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 

 

Global Outsourcing Services Agreement Page 154





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Region
Country
Learning Type
Instructor type
Year 1
Year 2
Year 3
Year 4
APAC
Malaysia
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Singapore
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Singapore
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Singapore
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Singapore
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Taiwan
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Taiwan
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Taiwan
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Taiwan
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
Vietnam
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
Vietnam
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
Vietnam
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
Vietnam
VLT
Trainer
[***]
[***]
[***]
[***]
APAC
All Other Countries - APAC
ILT
Master trainer
[***]
[***]
[***]
[***]
APAC
All Other Countries - APAC
ILT
Trainer
[***]
[***]
[***]
[***]
APAC
All Other Countries - APAC
VLT
Master trainer
[***]
[***]
[***]
[***]
APAC
All Other Countries - APAC
VLT
Trainer
[***]
[***]
[***]
[***]
EUROPE
France
ILT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
France
ILT
Trainer
[***]
[***]
[***]
[***]
EUROPE
France
VLT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
France
VLT
Trainer
[***]
[***]
[***]
[***]
EUROPE
Germany
ILT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
Germany
ILT
Trainer
[***]
[***]
[***]
[***]
EUROPE
Germany
VLT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
Germany
VLT
Trainer
[***]
[***]
[***]
[***]
EUROPE
Switzerland
ILT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
Switzerland
ILT
Trainer
[***]
[***]
[***]
[***]
EUROPE
Switzerland
VLT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
Switzerland
VLT
Trainer
[***]
[***]
[***]
[***]
EUROPE
Turkey
ILT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
Turkey
ILT
Trainer
[***]
[***]
[***]
[***]
EUROPE
Turkey
VLT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
Turkey
VLT
Trainer
[***]
[***]
[***]
[***]
EUROPE
All Other Countries - Europe
ILT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
All Other Countries - Europe
ILT
Trainer
[***]
[***]
[***]
[***]
EUROPE
All Other Countries - Europe
VLT
Master trainer
[***]
[***]
[***]
[***]
EUROPE
All Other Countries - Europe
VLT
Trainer
[***]
[***]
[***]
[***]
MENA
Egypt
ILT
Master trainer
[***]
[***]
[***]
[***]
MENA
Egypt
ILT
Trainer
[***]
[***]
[***]
[***]
MENA
Egypt
VLT
Master trainer
[***]
[***]
[***]
[***]
MENA
Egypt
VLT
Trainer
[***]
[***]
[***]
[***]
MENA
Saudi Arabia
ILT
Master trainer
[***]
[***]
[***]
[***]
MENA
Saudi Arabia
ILT
Trainer
[***]
[***]
[***]
[***]
MENA
Saudi Arabia
VLT
Master trainer
[***]
[***]
[***]
[***]
MENA
Saudi Arabia
VLT
Trainer
[***]
[***]
[***]
[***]
MENA
UAE
ILT
Master trainer
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 

 

Global Outsourcing Services Agreement Page 155





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Region
Country
Learning Type
Instructor type
Year 1
Year 2
Year 3
Year 4
MENA
UAE
ILT
Trainer
[***]
[***]
[***]
[***]
MENA
UAE
VLT
Master trainer
[***]
[***]
[***]
[***]
MENA
UAE
VLT
Trainer
[***]
[***]
[***]
[***]
MENA
All Other Countries - MENA
ILT
Master trainer
[***]
[***]
[***]
[***]
MENA
All Other Countries - MENA
ILT
Trainer
[***]
[***]
[***]
[***]
MENA
All Other Countries - MENA
VLT
Master trainer
[***]
[***]
[***]
[***]
MENA
All Other Countries - MENA
VLT
Trainer
[***]
[***]
[***]
[***]

 
9.
Delivery Rates  -  NAM

 
Prices below are per hour
 
 
9.1
Development of competency in role – personal and professional

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 
 
9.2
Development of competency in role – technical

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 

 

Global Outsourcing Services Agreement Page 156





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


 
9.3
Leadership and talent proposition offerings

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 
 
9.4
Development of competency in role – management and leadership

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 
 
9.5
Mandatory and regulatory

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 


 

Global Outsourcing Services Agreement Page 157





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


 
9.6
Priority or strategic business/function initiatives

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 
 
9.7
Business/Function line induction

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 
 
9.8
Regional and Country level programmes

 
Country
Learning Type
Instructor type
Year 1-3
Year 4
US
ILT
Master trainer
[***]
[***]
US
ILT
Trainer
[***]
[***]
US
VLT
Master trainer
[***]
[***]
US
VLT
Trainer
[***]
[***]
Canada
ILT
Master trainer
[***]
[***]
Canada
ILT
Trainer
[***]
[***]
Canada
VLT
Master trainer
[***]
[***]
Canada
VLT
Trainer
[***]
[***]
All Other Countries - NAM
ILT
Master trainer
[***]
[***]
All Other Countries - NAM
ILT
Trainer
[***]
[***]
All Other Countries - NAM
VLT
Master trainer
[***]
[***]
All Other Countries - NAM
VLT
Trainer
[***]
[***]

 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 


 

Global Outsourcing Services Agreement Page 158





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 







10.
Delivery Rates – Contact Centres

 
Prices below are per hour

 
Region
Country
Year 1
Year 2
Year 3
Year 4
UK
N/A
[***]
[***]
[***]
[***]
NAM
All
[***]
[***]
[***]
[***]
LAM
Mexico
[***]
[***]
[***]
[***]
Brazil
[***]
[***]
[***]
[***]
ASP
India
[***]
[***]
[***]
[***]
Philippines
[***]
[***]
[***]
[***]
China
[***]
[***]
[***]
[***]
Sri Lanka
[***]
[***]
[***]
[***]
Malaysia
[***]
[***]
[***]
[***]
Europe
Poland
[***]
[***]
[***]
[***]
MENA
Egypt
[***]
[***]
[***]
[***]

 

11.
Delivery Project Day Rates

 
Prices below are per day

 
Role
Description of the role
Year 1-4
Project Manager
Project Planning, Budget, delivery
[***]
Performance Consultant
Demand Management
[***]
VLT Moderator
Moderate sessions
[***]
VILT Consultant
VLIT Certification/Training
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 159





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 5-D
 
Milestone Payments
 

1.
Table 1 - Key Milestones and Milestone Payments relating to Transformation

 
 
No.
 
Key Milestone Activity
 
Key Milestone Date
Milestone Payments
(%* of Transformation
Charges)
 
Academy
Activity
Milestone Type
Entry Gateway
Exit Gateway
1.
[***]
[***]
Interim Key Milestone
[***]
[***]
[***]
Key Milestone
[***]
[***]
[***]
2.
[***]
[***]
Interim Key Milestone
[***]
[***]
[***]
Key Milestone
[***]
[***]
[***]
3.
[***]
[***]
Interim Key Milestone
[***]
[***]
[***]
Key Milestone
[***]
[***]
[***]
4.
[***]
[***]
Interim Key Milestone
[***]
[***]
[***]
Key Milestone
[***]
[***]
[***]
5.
[***]
[***]
Interim Key Milestone
[***]
[***]
[***]
Key Milestone
[***]
[***]
[***]
6.
[***]
[***]
Interim Key Milestone
[***]
[***]
[***]
Key Milestone
[***]
[***]
[***]

 
* percentage allocation is based on FTE as per reported entity and business FTE
numbers and as further described in the table below.
 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 160





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Transformation Payments:
 
 
 
Interim Milestone ([***])
Final Milestone ([***])
 
Academy
SMC
(Transformation)
$
%  of total
$
%  of total
Total
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
TOTAL
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 161





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 5-E
 
Guaranteed Savings
 

1.
GUARANTEED SAVINGS

 

1.1.
From the Signature Date, the Supplier shall deliver the following Guaranteed
Savings:

 
$10,000,000 over the period of three (3) year up to an including the Original
Expiry Date, which shall be allocated as follows in each calendar year:

 

2013
$1,000,000
2014
$4,000,000
2015
$4,000,000
2016
$1,000,000

 
on the assumption that the Charges under this Agreement and all Local Services
Agreements will, in aggregate, be equivalent to or exceed an amount equal to US
$30,000,000 in each Year.

 

1.2.
Savings in excess of the amounts specified in paragraph 1.1 in the relevant
calendar year shall be credited to the next subsequent calendar year. In the
event that HSBC elects to extend the term of the Agreement for an additional
period of two (2) years from the Original Expiry Date, then the parties shall
discuss in good faith and agree the approach to Guaranteed Savings in Years 4
and 5, up to and including the Extended Expiry Date.

 

2.
SAVINGS DRIVERS

 

2.1.
Delivery Method-Driven Savings

 

2.1.1.
shall reduce the cost of Course delivery, through Course consolidation, Course
content rationalisation, channel-shift, lean design, innovation, the
introduction of new/more cost-efficient delivery methods and such other methods
as may be identified from time to time;
      2.1.2.
shall not result in the quality in the delivery of a Course or any Course
content being compromised; and
      2.1.3.
may be claimed by the Supplier through and against Savings Initiatives, which
shall be presented to HSBC in accordance with paragraph 3 below.

 

2.2.
Rates-Driven Savings

 

2.2.1.
shall result from the Supplier delivering the Services at rates lower than those
identified and set out in paragraph 1.1 above; and
      2.2.2.
may be claimed by the Supplier in accordance with paragraph 2.1.3 above.

 

2.3.
Additional Savings

 
The Supplier may identify other savings drivers, which may be presented to HSBC
from time to time as described in paragraph 3 below, and their application to
the Services and the Charges would be at the sole discretion of HSBC,

 
each a Savings Initiative and collectively the Savings Initiatives.

 
 

Global Outsourcing Services Agreement Page 162





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.
SAVINGS INITIATIVE PROCESS

 

3.1.
Savings Initiatives may be initiated:

 

3.1.1.
in response to a Service Request from HSBC, in which case the Supplier shall,
within three (3) days of receipt of the Service Request, notify Global Head of
Learning Operations of its intention to so do; or
      3.1.2.
independently by the Supplier,

 
in each case, the Supplier shall, not less than ten (10) days prior to the next
Global Board meeting or the Regional Board meeting (depending on the scope of
the relevant Service Request), notify HSBC of its intention to submit a Savings
Initiative for consideration by HSBC prior to the next meeting.

 

3.2.
In respect of each Savings Initiative and no later than seven (7) days prior to
the relevant meeting (being either the Global Board meeting or the Regional
Board meeting depending on the scope of the relevant Service Request), the
Supplier shall submit to HSBC the following documents:

 

3.2.1.
Baseline Calculation Methodology, which shall set out the projected cost of
delivery of the relevant Services based on the rates set out in Appendix 5-C
(Rate Card) and an explanation of how the baseline figures have been calculated;
and
      3.2.2.
Savings Calculation Approach, which shall (i) set out the projected savings to
be driven by the proposed Savings Initiative as against the Baseline Calculation
Methodology, (ii) include an explanation of how the saving will be delivered,
and (iii) include a direct comparison between the baseline and the proposed
savings-delivery method, including any key changes that will drive the savings.

 

3.3.
On receipt of the documents referred to in paragraph 3.2, HSBC shall consider
the proposals, with a view to discussing the proposed Savings Initiatives with
the Supplier at the next scheduled board meeting. HSBC, may, in its absolute
discretion, notify the Supplier in advance of such meeting of any queries it
wishes to raise or points of clarification to be sought from the Supplier.
      3.4.
Within a reasonable timeframe following the date of such meeting, HSBC will
provide a formal response to the Supplier on the Savings Initiative, as to
whether it is:

 

3.4.1.
accepted, where acceptance by HSBC in this context means that the Supplier has
demonstrated to HSBC's satisfaction that the Savings Initiative will deliver the
proposed savings; or
      3.4.2.
rejected, in which case HSBC considers that either the 'Baseline Calculation
Methodology' is incorrect or that the Suppler has failed to demonstrate to
HSBC's satisfaction that the Savings Initiative will deliver the proposed
savings.

 

3.5.
Where a Savings Initiative is accepted by HSBC in accordance with paragraph
3.4.1 above but is not implemented solely as a result of an action taken or a
decision made by HSBC (e.g. if HSBC does not approve the relevant Service
Request, where such Service Request was otherwise capable of approval) and
through no act or omission of the Supplier, then the 'savings' identified in the
Savings Initiative shall still be considered Actual Savings and count towards
the Guaranteed Savings target applicable to the then current calendar year.

 
 

Global Outsourcing Services Agreement Page 163





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.
SAVINGS TRACKING

 
The Supplier shall track any and all Actual Savings resulting from Savings
Initiatives, maintaining a record of:

 

4.1.
the cumulative total of Actual Savings achieved to date in the current calendar
year and the total Actual Savings achieved in each previous calendar years, as
applicable, together with a summary of performance against the Guaranteed
Savings, and
      4.2.
the Guaranteed Savings applicable to the current calendar year, and in each
previous calendar year, as applicable, together with details of the remaining
Guaranteed Savings due to be delivered during the remainder of the current
calendar year,

 
which will be reported by the Supplier to the Global Head of Learning Operations
at HSBC on a monthly basis, and will be the subject of discussions at each
Global Board meeting. The Supplier shall submit a cumulative quarterly report to
HSBC no later than three (3) Working Days prior to the date of such meeting. On
request, HSBC shall be entitled to audit the relevant records of the Supplier
and interrogate the underlying data.

 
 

Global Outsourcing Services Agreement Page 164





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 6
 
Benchmarking
 

1.
DEFINITIONS

 
The definitions used in this Schedule 6 are as set out in clause 1.2 of this
Agreement.

 

2.
FREQUENCY OF BENCHMARK REVIEW
      2.1
HSBC may, by written notice to the Supplier, require a Benchmark Review of any
or all of the Services.
      2.2
HSBC shall not be entitled to carry out a Benchmark Review during the twelve
(12) month period from the Signature Date nor at intervals of less than twelve
(12) months after any previous Benchmark Review in respect of the Services in
the relevant Country that were the subject of that previous Benchmark Review.
With regard to the Services provided under each Local Services Agreement, HSBC
shall not be entitled to include such Services provided in that Country within
the scope of a Benchmark Review until a period of six (6) months has elapsed
from the Services Commencement Date in respect of the relevant Local Services
Agreement entered into pursuant to this Agreement.
      3.
PURPOSE AND SCOPE OF BENCHMARK REVIEW
      3.1
The purpose of a Benchmark Review will be to establish whether a Benchmarked
Service is, and/or the Benchmarked Services as a whole are, Good Value.
      3.2
The Services that are to be the Benchmarked Services will be identified by HSBC
in the written request submitted to the Supplier under paragraph 2.1 above.
      4.
APPOINTMENT OF BENCHMARKER
      4.1
The parties shall select the Benchmarker to carry out the Benchmark Review from
one of the following organisations: Gartner, Deloitte, Ovum, KPMG, ISG or
Everest provided if the parties cannot agree within ten (10) Working Days of
notification of the Benchmark Review by HSBC, HSBC may select the Benchmarker.
HSBC shall appoint and engage the Benchmarker.
      4.2
HSBC will, at the written request of the Supplier, require the Benchmarker to
enter into an appropriate confidentiality undertaking with the Supplier.
      4.3
Each party shall bear its own costs (other than the costs of the Benchmarker)
relating to a Benchmark Review. The costs and expenses of the Benchmarker shall
be borne by HSBC unless the Benchmark Review finds that the Benchmarked Services
are not Good Value or finds that particular Benchmarked Services are not Good
Value, in which case the costs of the Benchmark Review (or the costs of the
review relating to those particular Benchmarked Services) shall be borne by the
Supplier.
      5.
BENCHMARKING PROCESS
      5.1
HSBC shall require the Benchmarker to produce, and to send to each party for
approval, a draft plan for the Benchmark Review within ten (10) days after the
date of the appointment of the Benchmarker, or such longer period as the
Benchmarker shall reasonably request in all the circumstances. The plan shall
include:

 

(a)
a proposed timetable for the Benchmark Review;
      (b)
a description of the information that the Benchmarker requires each party to
provide;
      (c)
a description of the benchmarking methodology to be used based on this Schedule
6; and

 
 

Global Outsourcing Services Agreement Page 165





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(d)
details of any entities which the Benchmarker proposes, having consulted with
HSBC and the Supplier, to include within the Comparison Group.

 

5.2
Each party must give notice in writing to the Benchmarker and to the other party
within ten (10) days after receiving the draft plan, advising whether it
approves the draft plan, or, if it does not approve the draft plan, its reasons
for withholding approval and any suggested amendments to that plan. Neither
party may unreasonably withhold or delay its approval of the draft plan, and any
suggested amendments must be reasonable. The decision to make any changes shall
be at the sole discretion of the Benchmarker, unless the parties agree on the
change(s) to be made (having considered the Benchmarker's recommendations), in
which case the Benchmarker shall follow the parties’ joint instructions.
      5.3
Where a party suggests amendments to the draft plan under paragraph 5.2, the
Benchmarker shall, if it believes the amendments are reasonable, produce an
amended draft plan and again send it to each party for approval. Paragraph 5.2
shall apply to any amended draft plan.
      5.4
Failure by a party to give notice under paragraph 5.2 will be treated as
approval of the draft plan by that party.
      5.5
Once the plan is finalised, the Benchmarker will carry out the Benchmark Review
in accordance with it. Each party shall procure that all the information
described in the plan, together with any additional information reasonably
required by the Benchmarker, is provided to the Benchmarker without undue delay.
      5.6
Each party shall co-operate fully with the Benchmarker, including by providing
access to records, technical documentation, premises, equipment, systems and
personnel as and when reasonably requested by the Benchmarker, provided that the
Benchmarker shall be instructed to minimise any disruption to the Services.
      5.7
Either party may provide additional material to the Benchmarker to assist the
Benchmarker in conducting the Benchmark Review.
      5.8
Once it has received the information it requires, the Benchmarker shall finalise
a sample of entities constituting the Comparison Group and collect data relating
to Comparable Services provided that, if no identical or materially similar
services exist in the market the Benchmarker shall propose an approach for
developing a comparable service benchmark.
      5.9
The selection of the Comparison Group (both in terms of number and identity of
entities) and Comparable Services shall be a matter for the Benchmarker's
professional judgment, but will be requested to consider the following:

 

(a)
information from other service providers to HSBC;
      (b)
survey information;
      (c)
market intelligence;
      (d)
the Benchmarker's own data and experience;
      (e)
relevant published information;
      (f)
information from consultancies and/or other vendors or purchasers of Comparable
Services; and
      (g)
information from "in-house" providers to HSBC to the extent that Benchmarker
considers that they are valid comparators.

 

5.10
The Benchmarker shall by applying the adjustment factors listed in
paragraph 5.11 below and from an analysis of the Comparable Services derive the
Equivalent Services Data and:

 

(a)
using the Equivalent Services Data calculate the Upper Quartile and/or median
service levels;

 
 

Global Outsourcing Services Agreement Page 166





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
compare the Charges attributable to the Benchmarked Services (having regard in
particular to the Service Levels and Service Credits regime) with the Upper
Quartile using the Equivalent Services Data;
      (c)
compare the Service Levels attributable to the Benchmarked Services (having
regard to the Charges and Service Credits) with the median service levels using
the Equivalent Services Data; and
      (d)
determine whether or not each Benchmarked Service is, and/or the Benchmarked
Services as a whole are, Good Value.

 

5.11
In carrying out the benchmarking analysis, the Benchmarker shall have regard to
such matters as it considers appropriate, but it will be asked to consider the
following matters when performing a comparative assessment of the Benchmarked
Services and the Comparable Services in order to derive Equivalent Services
Data:

 

(a)
the contractual and business environment under which the Services are being
provided;
      (b)
any front-end investment and development costs of the Supplier;
      (c)
the Supplier's risk profile including the financial, performance or liability
risks associated with the provision of the Services as a whole;
      (d)
the extent of the Supplier's management and contract governance
responsibilities; and
      (e)
any other factors reasonably identified by the Supplier, which, if not taken
into consideration, could unfairly cause the Supplier's pricing to appear
non-competitive (such as erroneous costing or over-aggressive pricing).

 

6.
BENCHMARKER'S REPORT

 

6.1
The Benchmarker shall be required to prepare a report (Benchmarking Report), at
the time specified in the plan approved under paragraph 5 of this Schedule 6,
setting out its findings. Those findings shall be required to:

 

(a)
include a finding as to whether or not each Benchmarked Service is, and/or
whether the Benchmarked Services as a whole are, Good Value;
      (b)
include other findings (if any) regarding the quality and competitiveness or
otherwise of those Services; and
      (c)
if any Benchmarked Service is not Good Value, or the Benchmarked Services as a
whole are not Good Value, specify the changes that would be required to the
Services, and in particular to the Charges or Service Levels, that would be
required to make that Benchmarked Service, or those Benchmarked Services as a
whole, Good Value.

 

6.2
The Benchmarker shall act as an expert and not as an arbitrator and its decision
shall be final and binding on the Supplier and HSBC (absent manifest error).
      6.3
For the avoidance of doubt, Benchmark Reviews shall not result in any increase
to the Charges or any decrease in the required performance of any Services or
Service Levels.
      6.4
If the Benchmarking Report states that any Benchmarked Service is not Good
Value, or that the Benchmarked Services as a whole are not Good Value then the
Supplier shall implement the changes set out in the Benchmarking Report as soon
as reasonably practicable within a timescale agreed with HSBC but in any event
no more than three (3) months. If the Supplier fails to implement the changes
within this timescale, HSBC may terminate the Agreement for the Supplier's
irremediable material breach pursuant to clause 24.1 of the Agreement.
      6.5
Where any improvements are made to the Services, the Charges or the Service
Levels in accordance with any Benchmarking Report, the parties shall document
such improvements in accordance with the Change Procedure. Notwithstanding any
provision of the Change Procedure, the Supplier shall not be entitled to charge
HSBC in respect of the documentation of any such improvement, and shall not be
able to object to the documentation of any such improvement.

 
 

Global Outsourcing Services Agreement Page 167





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement






Schedule 7
 
Human Resources
 

1.
structure
      1.1
This Schedule 7 is divided into four Parts and sets out provisions in relation
to:

 

(a)
the initial transfer of the Transferring Employees from HSBC and/or other HSBC
Group Members to the Supplier under the Employment Regulations (Part 1);
      (b)
the initial recruitment of the Inscope Employees from HSBC and/or other HSBC
Group Members by the Supplier in respect of circumstances where the Employment
Regulations do not apply (Part 2);
      (c)
Key Personnel (Part 3); and
      (d)
the Re-Transfer of any employees from the Supplier to HSBC, any other HSBC Group
Member or any Successor Supplier on Termination, Part Termination, cancellation
or expiry of this Agreement or of any of the Services provided pursuant to it
(Part 4).

 
 

Global Outsourcing Services Agreement Page 168





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Part 1 Automatic Transfer of Transferring Employees
 

2.
transfer of employment
      2.1
The parties acknowledge that the Employment Regulations may apply to a
transaction contemplated by this Agreement. If the Employment Regulations apply,
the contract of employment of each of the Transferring Employees assigned to the
part of the business transferred by that transaction shall, subject to the
relevant Local Services Agreement, have effect on and after the Relevant
Transfer Date as if originally made with the Supplier instead of HSBC or the
other relevant HSBC Group Member. With effect from the Relevant Transfer Date,
all wages, salaries and entitlements to other contractual benefits (or, to the
extent that it is not reasonably practicable to provide such contractual
benefit, a benefit which is substantially equivalent) of the Transferring
Employees who transfer pursuant to the Employment Regulations at that point
(with the exception of pensions which shall be dealt with in the Local Services
Agreement) and all the employer's liabilities in respect of the remuneration
including but not limited to in respect of PAYE, tax deductions, social security
payments and National Insurance contributions relating thereto and arising on or
after the Relevant Transfer Date shall be discharged by the Supplier. HSBC
and/or the other relevant HSBC Group Member shall be and remain liable for the
payment of all such amounts accruing up to the Relevant Transfer Date and all
necessary apportionments shall be made. In the case of benefits which accrue or
are deemed to accrue during the financial year but fall to be paid after the
Relevant Transfer Date by the Supplier HSBC or other relevant HSBC Group Member
shall remain liable for the proportion of the Transferring Employees and/or
Inscope Employees transferring that is equivalent to the proportion of the
financial year that elapses up to and on the Relevant Transfer Date. The
Supplier shall pay to the Transferring Employee and/or Inscope Employee as the
case may be and HSBC or the other relevant HSBC Group Members shall reimburse
the Supplier for that proportion
      2.2
Notwithstanding the acknowledgement and agreement in paragraph 2.1 of this Part
1, in the event that a court or tribunal determines that the Employment
Regulations do not apply to a transaction contemplated by this Agreement the
Supplier shall, subject to the relevant Local Services Agreement, with effect
from the Relevant Transfer Date offer employment to each Transferring Employee
on like terms and conditions to those on which they would have been employed by
the Supplier had the Employment Regulations applied or, to the extent that it is
not reasonably practicable to do so in respect of any such term, on terms which
are substantially equivalent.
      2.3
Where a Transferring Employee accepts such an offer of employment made pursuant
to paragraph 2.2 from the Supplier, HSBC shall, save in respect of
confidentiality obligations, waive any post-termination restrictions contained
in the contracts of employment of such Transferring Employee to the extent to
which they would otherwise prevent that Transferring Employee from commencing
employment with the Supplier.
      2.4
Pensions and Related Benefits: The provisions of the Local Services Agreement,
shall apply with regard to the pensions and related benefits of the Transferring
Employees.
      3.
employee information
      3.1
HSBC shall, at the request of the Supplier, deliver or make available to the
Supplier within twenty-one (21) days following receipt of such request copies of
all tax, PAYE, Social Security and/or National Insurance records and copies of
any other documents or records (reasonably requested by the Supplier) which are
relevant to the Transferring Employees.

 
 

Global Outsourcing Services Agreement Page 169





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.2
HSBC shall preserve the originals of such records and/or documents for a period
of at least six (6) years in respect of Transferring Employees in the UK (or
such period as may be required by any relevant laws outside the UK) after the
Relevant Transfer Date and shall allow the Supplier access to the same at all
reasonable times to the extent necessary to enable the Supplier to deal with any
matters relating to the Transferring Employees and shall as and when requested
by the Supplier to do so, produce the same to the relevant authorities.
      3.3
Should HSBC wish to dispose of or destroy any such records or documents prior to
the expiry of the period referred to in paragraph 3.2 of this Part 1, it shall
not do so without informing the Supplier of its intention to do so and if the
supplier so requests HSBC shall deliver to the Supplier such of the records or
documents as the Supplier may reasonably request.
      4.
warranties
      4.1
HSBC shall no later than sixty (60) days prior to the signing of a Local
Services Agreement in a Country disclose the following information about
Transferring Employees:

 

(a)
identity number, date of birth and commencement of employment;
      (b)
details of all remuneration payable and any other emoluments and benefits
provided to all such persons, together with the terms upon which such
remuneration, emoluments and benefits are payable;
      (c)
details of any other material terms and conditions of employment of such
persons;
      (d)
details of any disciplinary action taken against and grievances raised by any
Transferring Employees in the two (2) years prior to the Relevant Transfer Date
(to the reasonable knowledge of HSBC's and the other relevant Group Member's
Human Resources Department);
      (e)
details of any court or tribunal proceedings brought by any Transferring
Employee in the two (2) years prior to the Relevant Transfer Date (or which
HSBC's and the other relevant Group Member's Human Resources Department has
reasonable grounds to believe may be brought by any Transferring Employee
arising out of such employee's employment with HSBC or any other HSBC Group
Member);
      (f)
information of any collective agreement which will have effect after a Relevant
Transfer Date in its application to any Transferring Employee;
      (g)
copies of employment contracts and contractual policies, procedures, rules and
regulations applicable to any Transferring Employees; and
      (h)
all material pensions documentation and information in respect of the
Transferring Employees and the pension arrangements that they participated in
immediately prior to the Relevant Transfer Date.

 

4.2
Where HSBC has provided information pursuant to paragraph 9.1 of this Part 1
HSBC shall promptly inform the Supplier of any changes to the same prior to the
Relevant Transfer Date.

 
 

Global Outsourcing Services Agreement Page 170





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.3
Subject to the Disclosure Letter to the Local Services Agreement, HSBC shall
make the following warranties on the Signature Date of the relevant Local
Services Agreement and reserves the right to amend such letter on and up to any
Relevant Transfer Date:

 

(a)
the information at paragraph 4.1 is true, complete and accurate;
      (b)
the Local Services Agreement contains an exhaustive list of Transferring
Employees;
      (c)
there is no existing or threatened or pending industrial or trade dispute
involving HSBC or any other HSBC Group Member, and any of the Transferring
Employees and, so far as HSBC is aware, there are no facts which might indicate
that there may be any such dispute;
      (d)
so far as HSBC is aware, there are no current, pending or threatened claims of
any type against it and/or any other HSBC Group Member and/or any pension scheme
or trustee of any pension scheme operated by HSBC by any existing including but
not limited to the Transferring Employees or former employee or worker who is or
was employed or engaged in connection with the provision of the Services for
HSBC or any other HSBC Group Member;
      (e)
there have been no changes to any of the terms and conditions of employment of
any of the Transferring Employees which have been made in connection with the
transfer of the Services to the Supplier pursuant to the terms of this
Agreement, and neither HSBC nor any other HSBC Group Member has dismissed any
employee in connection with such transfer. For the avoidance of doubt, this
paragraph 4.3(e) will not prevent HSBC from taking any steps appropriate for the
operation of its business;
      (f)
there are no agreements or arrangements (whether oral or in writing) between
HSBC or any other HSBC Group Member, and any independent recognised trade union
or any other representative of any Transferring Employees for collective
bargaining purposes;
      (g)
neither HSBC nor any other HSBC Group Member is involved in negotiations to vary
the terms and conditions of employment and/or pension benefits of the
Transferring Employees, whether with the Transferring Employees or any
Transferring Employees' representative, and has not made any representations,
promises, offers or proposals to any of the Transferring Employees, or to any
Transferring Employees' representative, concerning or affecting the terms and
conditions of employment of any of the Transferring Employees;
      (h)
save for reimbursement of the benefits accruing up to the Relevant Transfer Date
provided for in paragraph 2.1 herein, HSBC and any other relevant HSBC Group
Member has discharged its obligations in full in relation to salary, wages,
commission, bonuses, overtime pay, holiday pay, sick pay, pension contribution
and all other benefits and emoluments relating to the Transferring Employees in
respect of all periods up to and including the Relevant Transfer Date;
      (i)
HSBC and any other relevant HSBC Group Member has deducted from all emoluments
paid to the Transferring Employees, in respect of all periods up to and
including the Relevant Transfer Date, and accounted to the relevant authorities
for all amounts properly deductible under all relevant tax regulations for the
time being in force and all social security contributions at the rates for the
time being in force;

 
 

Global Outsourcing Services Agreement Page 171





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(j)
there are no Transferring Employees who are currently the beneficiary of benefit
payable under any long-term permanent health or long term disability insurance
or who are being considered for such benefit; and
      (k)
there are no Transferring Employees who have been excluded from membership of a
pension scheme operated by HSBC in contravention of any laws including but not
limited to Article 141 of the Treaty of Rome and all legislation made in
consequence of that Article.

 

5.
indemnities
      5.1
HSBC shall indemnify the Supplier and keep it indemnified against each and every
Employment Claim arising out of or relating to any claim by any Transferring
Employee which arises as a result of any act or omission by HSBC or any other
HSBC Group Member relating to their employment before the Relevant Transfer
Date.
      5.2
Without prejudice to paragraph 5.1 above, HSBC shall indemnify the Supplier in
the circumstances as set out in this paragraph 5.2.

 

(a)
This sub-paragraph operates in the following circumstances:

 

(i)
if any person who is an employee of HSBC or any other HSBC Group Member, but
not a Transferring Employee or an Inscope Employee, who claims that his contract
of employment has transferred from HSBC or any other HSBC Group Member to the
Supplier as a result of the Employment Regulations and claims that at the date
of the claim, he is still employed by the Supplier, or would have been so
employed had he not been dismissed by the Supplier, HSBC or any other HSBC Group
Member; or
      (ii)
if any Transferring Employee claims that his contract of employment has not been
transferred to the Supplier as a result of the Employment Regulations and claims
that he is still employed by HSBC or any other HSBC Group Member as at the date
of the claim.

 

(b)
In either of these events, the following process will apply:

 

(i)
the Supplier and HSBC (or the other relevant HSBC Group Member), as the case may
be, will notify the other within fourteen (14) days of becoming aware of any
such claim;
      (ii)
the Supplier and HSBC (or the other relevant HSBC Group Member) will consult
with each other with a view to resolving such claims;
      (iii)
within twenty-one (21) days of such notification, the Supplier (in the case of
paragraph 5.2(a)(i) above) or HSBC or the other relevant HSBC Group Member (in
the case of paragraph 5.2(a)(ii) above) may offer employment to such person;
      (iv)
within fourteen (14) days of the expiry of that twenty-one (21) day period, the
other party may offer employment to such person;

 
 

Global Outsourcing Services Agreement Page 172





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(v)
if, at the end of the periods set out in paragraphs 5.2(a)(i) to 5.2(b)(iv)
(inclusive) above no such offer of employment has been made or such offer has
been made but not accepted, then HSBC or the other relevant HSBC Group Member
(in the case of paragraph 5.2(a)(i) above) or the Supplier (in the case of
paragraph 5.2(a)(ii) above) may, having notified the other party in writing,
terminate the employment of such person.

 

(c)
Subject to the Supplier complying fully with its obligations pursuant to the
provisions of paragraph 5.2(b) above or acting in any other way as may be agreed
between the parties, HSBC will indemnify the Supplier against all and any
Employment Claims arising out of such termination of employment.

 

5.3
The indemnity provided in paragraph 5.2 of this Part 1 shall be limited in the
following ways:

 

(a)
it will cease to apply [***] after the Relevant Transfer Date if, by that date,
no notice has been given pursuant to paragraph 5.2(b)(i) (above); and
      (b)
it will not apply to any liability which is created or increased by any act or
omission of the Supplier save for the Supplier following the provisions of
paragraph 5.2(b) above.

 

5.4
Subject to paragraph 5.2 of this Part 1 and the terms of the Local Services
Agreement, the Supplier shall indemnify and keep HSBC and any other HSBC Group
Member indemnified against each and every Employment Claim arising out of or
relating to any claim by any Transferring Employee which arises as a result of
any act or omission by the Supplier whether before, on or after the Relevant
Transfer Date.
      5.5
Subject to paragraph 5.6 of this Part 1, HSBC shall indemnify the Supplier and
keep it indemnified against each and every Employment Claim arising from any
failure of HSBC or any other HSBC Group Member to comply with its legal
obligations relating to the provision of information and consultation under the
Employment Regulations, save to the extent that such failure has arisen as a
result of the Supplier's failure to comply with its legal obligations relating
to the provision of information and consultation under the Employment
Regulations and subject to the Supplier taking reasonable and appropriate steps
to both defend against any claims arising from such failure and to minimise the
liability flowing from such failure.
      5.6
The Supplier shall indemnify and keep indemnified HSBC and each other HSBC Group
Member against each and every Employment Claim arising as a result of any
failure by the Supplier to comply with its legal obligations relating to the
provision of information and consultation under the Employment Regulations.
      5.7
In respect of the indemnities given in this Schedule:

 

(a)
the indemnified party shall give written notice to the indemnifying party as
soon as is practicable of the details of any claim or proceedings brought or
threatened against it by a third party in respect of which a claim will or may
be made under the relevant indemnity;

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 173





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

(b)
the indemnifying party shall at its own expense have the exclusive right to
defend, conduct and/or settle all claims and proceedings which may be brought by
a third party to the extent that such claims or proceedings may be covered by
the relevant indemnity provided that where there is an impact upon the
indemnified party, the indemnifying party shall consult with the indemnified
party and shall at all times keep the indemnified party informed of all material
matters; and
      (c)
the indemnified party shall at the indemnifying party's expense, provide all
reasonable assistance and documentation required by the indemnifying party in
connection with, and act as or be joined as defendant in, any claim or
proceedings brought by a third party. The indemnifying party shall reimburse the
indemnified party for all reasonable costs and expenses (including but not
limited to legal costs and disbursements) incurred in providing such cooperation
or arising as a result of the indemnifying party's failure to defend, conduct
and/or settle such claims and proceedings.

 

6.
EMPLOYMENT OF TRANSFERRING EMPLOYEES
      6.1
The Supplier agrees that at all times the Transferring Employees shall be
employed by the Supplier or a member of the Supplier's Group and that they shall
not be employed by any third party entity outside the Supplier's Group.

 
 

Global Outsourcing Services Agreement Page 174





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Part 2 Recruitment of Inscope Employees
 

7.
EMPLOYEE INFORMATION AND RECRUITMENT PROCESS
      7.1
HSBC shall no later than sixty (60) days prior to the signature of a Local
Services Agreement in a Country disclose the following information about the
Inscope Employees:

 

(a)
employee number, date of birth and commencement of employment;
      (b)
details of all remuneration payable and any other emoluments and benefits
provided to all Inscope Employees, together with the terms upon which such
remuneration, emoluments and benefits are payable;
      (c)
details of any other material terms and conditions of employment of such
persons;
      (d)
copies of employment contracts and contractual policies, procedures, rules and
regulations applicable to the Inscope Employees; and
      (e)
any relevant pensions information.

 

7.2
Where HSBC has provided information pursuant to paragraph 9.1 of Part 4 HSBC
shall promptly inform the Supplier of any changes to the same prior to the
Relevant Transfer Date.
      7.3
The Supplier shall offer contracts of employment to all of the Inscope Employees
prior to the Relevant Transfer Date on like terms and conditions to those which
they were employed by HSBC immediately prior to the Relevant Transfer Date or,
to the extent that it is not reasonably practicable to do so in respect of any
terms, on terms which are not materially to the detriment of such Inscope
Employees. All offers of employment shall have an employment commencement date
which is the Relevant Transfer Date.
      7.4
Where an Inscope Employee accepts such an offer of employment from the Supplier,
HSBC shall, save in respect of confidentiality obligations, waive any
post-employment restrictions contained in the contracts of employment of any
Inscope Employees to the extent to which they would otherwise prevent the
Inscope Employees from commencing employment with the Supplier.
      7.5
HSBC provides no warranty, representation or recommendation to the Supplier as
to the quality, credentials, qualifications, expertise or experience of any of
the Inscope Employees.
      7.6
The Supplier agrees that those Inscope Employees who accept employment with the
Supplier pursuant to this paragraph 7 shall at all times be employed by the
Supplier or a member of the Supplier's Group and that they shall not be employed
by any third party entity outside the Supplier's Group.
      7.7
For the avoidance of doubt, HSBC shall have no liability in connection with the
employment of the Inscope Employees by the Supplier or a member of the
Supplier's from the Relevant Transfer Date.

 
 

Global Outsourcing Services Agreement Page 175





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Part 3 Key Personnel
 

8.
key personnel
      8.1
The Supplier shall ensure that the Key Personnel devote substantially their
whole time and effort to the performance of the Services for which they are
designated Key Personnel.
      8.2
The Supplier shall take all reasonable steps to ensure that it retains the
services of the Key Personnel, and will change individual Key Personnel only if:

 

(a)
requested to do so by HSBC;
      (b)
that individual Key Personnel becomes unavailable for a period of three (3)
months in any period of six (6) months due to ill health;
      (c)
that individual Key Personnel leaves the Supplier’s employment;
      (d)
in the ordinary course of business that individual Key Personnel applies for and
is offered a transfer or promotion with the effect that he or she will no longer
be involved in the provision of the Services, provided that the Supplier
provides at least three (3) months' prior notice (or such lesser period as may
be agreed between the parties) and before such transfer or promotion, the
Supplier will use its reasonable endeavours to find a suitable replacement and
to arrange for a reasonable handover period between the outgoing and incoming
employee;
      (e)
the Services for which the individual is designated Key Personnel are completed
to HSBC’s satisfaction; 
      (f)
HSBC consents to the change, which consent will not be unreasonably withheld; or
      (g)
that individual Key Personnel is dismissed for serious or gross misconduct, or
any other justifiable reason.

 

8.3
If any of the Key Personnel become temporarily unavailable the Supplier shall,
acting reasonably, take such steps as may be necessary to ensure the
continuation of the Services.
      8.4
Before assigning a replacement employee to the role formerly undertaken by any
Key Personnel the Supplier shall: (i) provide HSBC or the relevant HSBC Group
Member with a curriculum vitae and any other information about the individual
reasonably requested by HSBC or the relevant HSBC Group Member; and (ii) then
introduce the individual to HSBC who will indicate within thirty (30) days after
being introduced to that individual if it reasonably objects to the appointment
of that individual as a member of Key Personnel, together with its reasons for
such objections. If no such indication is received within that thirty (30) day
period the individual will be deemed accepted as Key Personnel and the list in
the relevant Local Services Agreement updated accordingly. If any such objection
is received, the Supplier shall not assign the individual as Key Personnel.
      8.5
HSBC may request a change to the identity of any Key Personnel (either by the
removal of an individual or individuals from the list of Key Personnel in the
relevant Local Services Agreement or inclusion of other Supplier Personnel on
the list of Key Personnel in the relevant Local Services Agreement) subject to
the consent of the Supplier, such consent not to be unreasonably withheld or
delayed.

 
 

Global Outsourcing Services Agreement Page 176





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

8.6
The parties acknowledge that the Key Personnel are likely to have access to
Confidential Information which is critical to HSBC's effectiveness and
competitiveness. The Supplier shall ensure that no Key Personnel shall provide
any services (whether similar or dissimilar to the Services) to any Competitor
of HSBC during the term of this Agreement at any time while they remain Key
Personnel or for a period of six (6) months thereafter.
      8.7
HSBC may require the Supplier to remove or procure the removal of any of the Key
Personnel whom it considers to be unsatisfactory for any reason which has a
material impact on such person’s responsibilities.
      8.8
If the Supplier replaces the Key Personnel as a consequence of this paragraph 8,
the cost of effecting such replacement shall be borne by the Supplier.

 
 

Global Outsourcing Services Agreement Page 177





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 




Part 4 Termination, Part Termination or Expiry of this Agreement
 

9.
supplier personnel information
      9.1
At least six (6) months before the expiry of this Agreement or any individual
affected Local Services Agreement, or within twenty-one (21) days following
service of notice of Termination or Part Termination, the Supplier shall,
subject to any applicable legislation governing the use of personal data, within
twenty-one (21) days of HSBC's or relevant HSBC Group Member’s request for the
same, provide HSBC for itself, any HSBC Group Member or for any Successor
Supplier, in respect of the then employees of the Supplier wholly or mainly
engaged by the Supplier in the provision of the Services or such part of the
Services subject to Part Termination (the Core Personnel), with the details set
out in paragraph 4.1 in Part 1 of this Schedule.
      9.2
From the date which is six (6) months before the expiry of this Agreement or any
individual affected Local Services Agreement, or at any time following service
of notice of Termination or Part Termination, the Supplier shall not and shall
procure that the Supplier Affiliates shall not, without the prior written
consent of HSBC such consent not to be unreasonably withheld or delayed:

 

(a)
increase the total number of employees who are Core Personnel;
      (b)
make or propose any changes to the terms and conditions of employment of Core
Personnel;
      (c)
increase the proportion of working time spent on the Services by any Supplier or
Supplier Affiliate employees (save for fulfilling orders previously requested by
HSBC or if relevant any HSBC Group Member).

 

9.3
Where the Supplier has provided information pursuant to paragraph 9.1 of this
Part 4 (the Core Personnel Information), the Supplier shall:

 

(a)
inform HSBC of any material change to the same;
      (b)
use Reasonable Endeavours to clarify any matter on which clarification is
reasonably requested by HSBC; and
      (c)
use Reasonable Endeavours to co-operate with any other reasonable requests made
by HSBC concerning the Core Personnel Information as soon as practicable and
will use Reasonable Endeavours to do so within fourteen (14) days of any such
change, discovery of new information, or receipt of such request.

 

9.4
HSBC agrees that any Core Personnel Information provided to it or to any
potential Successor Supplier pursuant to this paragraph 9 shall be held by HSBC
and any potential Successor Supplier in confidence, and that it shall use
Reasonable Endeavours to:

 

(a)
restrict the disclosure of such Core Personnel Information to such employees of
HSBC, any other HSBC Group Member, any potential Successor Supplier and their
respective advisors as is necessary for the purposes of reasonable due
diligence;

 
 

Global Outsourcing Services Agreement Page 178





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

(b)
ensure that such Core Personnel Information shall not be used for any other
reason other than the proposed transfer to a Successor Supplier; and
      (c)
retain such Core Personnel Information for no longer than reasonably necessary,

 
provided that HSBC's obligations under this paragraph 9 will be subject to any
right or obligation to disclose any information imposed by law or by a court of
competent jurisdiction or by any Regulator.

 

10.
change to a successor supplier, re-transfer provisions and termination and part
termination of the services
      10.1
HSBC and the Supplier acknowledge and agree that where HSBC, any other HSBC
Group Member or a Successor Supplier provides Replacement Services on or after
the Termination Date or on a Part Termination Date, the provision of such
Replacement Services subject to Part Termination, may (depending on the location
and precise facts of each case) constitute a "relevant transfer" for the
purposes of the Employment Regulations (a Re-Transfer). To the extent that the
Employment Regulations apply, the contracts of employment of the Core Personnel
and any applicable collective agreements will have effect from the Termination
Date, or Part Termination Date as the case may be, as if originally made between
HSBC, the other relevant HSBC Group Member or the Successor Supplier (as the
case may be) and such Core Personnel (Re-Transferring Personnel), and in the
case of any collective agreements between HSBC, the other relevant HSBC Group
Member or the Successor Supplier (as the case may be) and the relevant trade
union or other representative body.
      10.2
Each party agrees in such circumstances to comply fully with all its respective
obligations under the Employment Regulations.
      10.3
HSBC shall use Reasonable Endeavours to procure that any Successor Supplier
shall comply with its obligations pursuant to the Employment Regulations to
provide the Supplier with all information which it reasonably requires in order
to enable the Supplier to comply with any requirement to inform and consult with
the Re-Transferring Personnel or their representatives pursuant to the
Employment Regulations and HSBC shall use Reasonable Endeavours to procure that
there is written into any contract with a Successor Supplier a paragraph
requiring that any Successor Supplier shall indemnify the Supplier and keep the
Supplier indemnified against each and every Employment Claim arising as a result
of any failure by HSBC, any other HSBC Group Member or, as the case may be, the
Successor Supplier to comply with such obligations.
      10.4
Subject to paragraph 10.3 of this Part 4, the Supplier shall indemnify and keep
indemnified HSBC and each other HSBC Group Member against each and every
Employment Claim arising out of any failure by the Supplier to comply with its
obligations to inform and consult with its employees or their representatives
pursuant to the Employment Regulations.
      10.5
HSBC shall indemnify the Supplier and keep the Supplier indemnified against each
and every Employment Claim brought against the Supplier relating to any of the
Re-Transferring Personnel where such Employment Claim arises out of or relates
to any act or omission of HSBC or any other HSBC Group Member or Successor
Supplier in the period before or on or after the Termination Date or Part
Termination Date.

 
 

Global Outsourcing Services Agreement Page 179





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

10.6
The Supplier shall indemnify and keep indemnified HSBC and each other HSBC Group
Member against each and every Employment Claim brought against HSBC or any other
HSBC Group Member arising out of or in connection with any claim by or on behalf
of any Re-Transferring Personnel, which arises as a result of any act or
omission of the Supplier relating to their employment with the Supplier before
the Termination Date or Part Termination Date.
      10.7
Without prejudice to paragraph 10.6 above, the Supplier shall indemnify HSBC and
any other HSBC Group Member in the circumstances as set out in this paragraph
10.7.

 

(a)
This sub-paragraph operates in the following circumstances:

 

(i)
if any person who is an employee of the Supplier but not Core Personnel claims
that his contract of employment has transferred from the Supplier or Supplier
Affiliate to HSBC and any other HSBC Group Member and/or a Successor Supplier as
a result of the Employment Regulations and claims that at the date of the claim,
he is still employed by the HSBC and any other HSBC Group Member and/or a
Successor Supplier, or would have been so employed had he not been dismissed by
HSBC and any other HSBC Group Member and/or a Successor Supplier; or
      (ii)
if any Re-Transferring Personnel claims that his contract of employment has not
been transferred to HSBC and/or a Successor Supplier as a result of the
Employment Regulations and claims that he is still employed by the Supplier as
at the date of the claim.

 

(b)
In either of these events, the following process will apply:

 

(i)
the Supplier and HSBC (or the other relevant HSBC Group Member), as the case may
be, will notify the other within fourteen (14) days of becoming aware of any
such claim;
      (ii)
the Supplier and HSBC (or the other relevant HSBC Group Member) will consult
with each other with a view to resolving such claims;
      (iii)
within twenty-one (21) days of such notification, the Supplier (in the case of
paragraph 10.7(a)(ii) above) or HSBC and/or a Successor Supplier (in the case of
paragraph 10.7(a)(ii) above) may offer employment to such person;
      (iv)
within fourteen (14) days of the expiry of that twenty-one (21) day period, the
other party may offer employment to such person;
      (v)
if, at the end of the periods set out in paragraphs 10.7(b)(i) to 10.7(b)(iv)
(inclusive) above no such offer of employment has been made or such offer has
been made but not accepted, then the Supplier or Supplier Affiliate (in the case
of paragraph 10.7(a)(i) above) or HSBC and/or a Successor Supplier (in the case
of paragraph 10.7(a)(ii) above) may, having notified the other party in writing,
terminate the employment of such person.

 
 

Global Outsourcing Services Agreement Page 180





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

(c)
Subject to HSBC and any other HSBC Group Member complying fully (and procuring
that any Successor Supplier complies fully) with its obligations pursuant to the
provisions of paragraph 10.7(b) above or acting in any other way as may be
agreed between the parties, the Supplier will indemnify HSBC and/or any
Successor Supplier against all and any Employment Claims arising out of such
lawful termination of employment.

 

10.8
The indemnities provided in paragraphs 10.6 and 10.7 of this Part 4 shall be
limited in the following ways:

 

(a)
they will cease to apply six (6) months after the Termination Date or
Part-Termination Date if, by that date, no notification has been received by
either HSBC or Supplier or Supplier Affiliate pursuant to paragraph 10.7(b)
above of an actual or proposed claim as defined in 10.6 above; and
      (b)
they will not apply to any liability which is created or increased by any act or
omission of the HSBC and/or a Successor Supplier save for HSBC and/or the
Successor Supplier following the provisions of paragraph 10.7(b) above.

 

10.9
The Supplier shall warrant to HSBC and/or (if applicable) the Successor Supplier
to the best of its knowledge and belief:

 

(a)
data to be disclosed under paragraph 9 of this Part 4 above will have at the
Termination Date been complete and accurate in all respects and it discloses all
material terms and conditions of employment of the Re-Transferring Personnel;
and
      (b)
save for benefits which accrue or are deemed to accrue to the Termination Date
but are paid at a date later than the Termination Date, for which the Supplier
shall remain liable on the basis of the time elapsed from commencement of the
current financial year to the Termination Date as a proportion of the whole of
the financial year, it will have satisfied all of its obligations by the
Termination Date with respect to all outgoing and accrued liabilities in respect
of the Re-Transferring Personnel, including, without limitation, wages,
contractual bonuses, commission, holiday remuneration, payments of PAYE, tax,
social security and national insurance contributions.

 

10.10
The parties shall fully and promptly co-operate in good faith to procure the
smooth and lawful transfer of the Re-Transferring Personnel to HSBC or a
Successor Supplier.
      10.11
In the event that HSBC and/or any Successor Supplier offers employment to any
Core Personnel who are not Re-Transferring Personnel and such offer is accepted
by them, to commence on or after the Termination Date or Part Termination Date
the Supplier shall waive any post-employment restrictions contained in their
contracts of employment which would otherwise prevent them from commencing
employment with HSBC and/or any Successor Supplier.
      10.12
The Supplier shall provide no warranty, representation or recommendation to HSBC
and/or any Successor Supplier as to the quality, credentials, qualifications,
expertise or experience of any of the Re-Transferring Personnel.

 
 

Global Outsourcing Services Agreement Page 181





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
Schedule 8
 
Not Used
 
 

Global Outsourcing Services Agreement Page 182





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
Schedule 9
 
Governance
 

1.
DEFINITIONS AND Introduction
      1.1
The definitions used in this Schedule 9 are as set out in clause 1.2 of this
Agreement.
      1.2
This Schedule sets out the governance model for this Agreement, including the
roles and responsibilities of the parties required to maintain an effective
working relationship.
      1.3
There are three levels of governance:

 

1.3.1
Global Board;
      1.3.2
Regional Boards; and
      1.3.3
Local Boards,

 
each a Governance Body and together the Governance Bodies.

 

2.
governance model to be used
      2.1
Establishment of the Governance Bodies

 

2.1.1
The Governance Bodies shall be established by HSBC under this Agreement on which
both the Supplier and HSBC shall be represented.
      2.1.2
The Governance Bodies shall be:

 

(a)
the Global Board: the Global Board (as further described in paragraph 3.1) shall
be responsible for:

 

(i)
providing senior level guidance, decision making, sign-off/approval, leadership
and strategy for the Services; and
      (ii)
being the point of escalation from the Regional Board;

 

(b)
the Regional Boards: each Regional Board (as further described in paragraph 3.2)
shall be responsible for:

 

(i)
providing operational guidance for each Country in the relevant region; and
      (ii)
being the point of escalation from each Local Board within the region; and

 

(c)
the Local Boards: each Local Board (as further described in paragraph 3.3) shall
be responsible for providing operational guidance in the relevant Country.

 

2.2
Objectives

 

2.2.1
The parties intend that the governance regime set out in this Schedule shall
assist in ensuring that:

 

(a)
the Services are provided in accordance with this Agreement;
      (b)
the provision of Services is regularly monitored to ensure compliance with this
Agreement, and that appropriate and timely action is taken to deal with any
risks, or issues that arise;
      (c)
both parties undertake their responsibilities in a timely and professional
manner; and

 
 

Global Outsourcing Services Agreement Page 183





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

(d)
risks, and issues are pro-actively managed and mitigated until resolved in
accordance with agreed timescales, in a co-operative manner.

 

2.2.2
The Supplier shall ensure that:

 

(a)
it is able to respond promptly and effectively to both predictable and
unpredictable change (both by way of the Change Procedure and more generally by
way of its approach to the Services);
      (b)
appropriate resource is made available on a regular basis such that the aims,
objectives and specific provisions of this Agreement can be fully realised; and
      (c)
it makes appropriate arrangements for each of the governance meetings identified
in this Schedule, including by sending timely meeting invites, and relevant
meeting documentation and agendas in advance of the meeting.

 

2.3
Key Roles and Responsibilities

 

2.3.1
The parties shall appoint the following persons to act in the roles described in
this paragraph 2.3 and attend the relevant meetings, on and from the Signature
Date. Further persons/roles relating to a particular Country shall be set out in
the relevant Local Services Agreement, as applicable.

 
 

Global Outsourcing Services Agreement Page 184





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

2.3.2
The parties shall ensure that their respective representatives in the governance
model are empowered and authorised to resolve the issues before them. An HSBC
representative will chair each of the governance meetings.

 

(a)
HSBC Roles and Responsibilities

 
Role Title
Role / Responsibility Description
Global Board
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Regional Board
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Local Board
[***]
[***]
[***]
[***]

 

(b)
Supplier Roles and Responsibilities

 
The persons occupying the Supplier roles set out in the table below (and in
relation to a specific Country, as may be set out in the relevant Local Services
Agreement) shall be considered Key Personnel.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 185





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
Role Title
Role / Responsibility Description
Global Board
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Regional Board
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Local Board
[***]
[***]
[***]
[***]

 

3.
ROLES OF THE GOVERNANCE BODIES
      3.1
The Global Board

 

3.1.1
The Global Board shall:

 

(a)
meet on a quarterly basis unless otherwise agreed by the Global Board, the first
of which shall be on a date to be agreed by HSBC and the Supplier and held
within a period of three (3) months following the Signature Date;
      (b)
notwithstanding the role of the Governance Bodies as set out in this Schedule 9,
set the terms of reference for each other Governance Body;
      (c)
ensure that this Agreement is operated throughout the term in a manner which
optimises the value for money and operational benefit derived by HSBC;
      (d)
oversee the HSBC/Supplier relationship to ensure it is meeting HSBC’s objectives
and will continue to do so in a changing environment, driving further
improvements and meeting Country and regional compliance requirements;

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 186





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

(e)
determine the strategy for the provision of the Services and provide guidance on
policy matters which may impact the implementation of the Services or any future
Services;
      (f)
consider the Global Operational Summary (provided by the Supplier to HSBC in
advance of each Global Board meeting pursuant to paragraph 3.4.6 of Schedule 3
(Services)); and
      (g)
consider and resolve risks, issues and disputes escalated to the Global Board
from the Regional Board.

 

3.2
The Regional Board

 

3.2.1
The parties shall establish Regional Boards to govern the following geographic
regions:

 

(a)
Asia Pacific (including GR/GLT);
      (b)
Europe (including GR);
      (c)
Latin America (including GLT);
      (d)
Middle East and North Africa (including GR); and
      (e)
North America.

 

3.2.2
Each Regional Board shall govern the Countries within its geographic scope and
shall:

 

(a)
meet on a monthly basis, the first of which shall be a date to be agreed by HSBC
and the Supplier within ten (10) days of the Signature Date so as to confirm the
processes and terms of reference, and the next meeting (operating in accordance
with those processes and terms of reference) will take place within thirty (30)
days following the Signature Date;
      (b)
be accountable to the Global Board for comprehensive oversight of delivery of
the Services on a Country by Country basis within the relevant region;
      (c)
review and agree Supplier performance across the region and any regional
operational issues;
      (d)
report to the Global Board on significant issues requiring decision and
resolution by the Global Board (including issues that affect more than one
region, any financial issues affecting HSBC's business cases, proposed
variations to the Agreement and process changes);
      (e)
consider and resolve risks, issues and disputes escalated to the Regional Board
from a Local Board; and
      (f)
be responsible for business continuity and Disaster Recovery arrangements.

 

3.3
The Local Board

 

3.3.1
The parties shall establish Local Boards in each Country.
      3.3.2
Each Local Board shall govern the relevant Country to which it relates and
shall:

 

(a)
meet on a monthly basis, the first of which shall be a date to be agreed by HSBC
and the Supplier within ten (10) days of the date of the relevant Local Services
Agreement so as to confirm the processes and terms of reference, and the next
meeting (operating in accordance with those processes and terms of reference)
will take place within thirty (30) days following the signature date of such
Local Services Agreement;

 
 

Global Outsourcing Services Agreement Page 187





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 





(b)
be accountable to the relevant Regional Board for comprehensive oversight of
delivery of the Services in the Country in question;
      (c)
review and agree Supplier performance against required Service Levels and any
local operational issues;
      (d)
deal with the day to day management of the Services in the Country in question;
and
      (e)
consider and resolve disputes in the first instance and, if necessary, escalate
the dispute to, and raise issues and risks with, the relevant Regional Board.


 
 

4.
GENERAL GOVERNANCE AND CONTRACTUAL CONTROL MECHANISMS
      4.1
Both parties shall pro-actively manage risks attributed to them under the
Agreement.
      4.2
The Supplier shall develop, operate, maintain and amend, as agreed with HSBC,
processes for:

 

4.2.1
the identification, management and mitigation of risks and issues. Each risk
should have a clear action plan which includes timescales for resolution and an
owner accountable;
      4.2.2
management of identified benefits; and
      4.2.3
document control and management,

 
and shall ensure that it raises risks and issues or potential risks and issues
at the earliest opportunity with the Supplier’s relevant HSBC counterparts (in
any event in advance of the meetings at which these issues will be discussed),
so that the meeting time can be focused on resolution, action planning or
guidance.

 

5.
GOVERNANCE PRINCIPLES
      5.1
In addition to performing their respective governance obligations as set out in
the Agreement (including their respective duties as part of the Governance
Bodies set out in this Schedule 9 the parties shall perform their governance
obligations in accordance with the following principles:

 

5.1.1
the time and resource costs of complying with their respective governance
obligations shall be borne by the party incurring that cost;
      5.1.2
any Changes involving this Agreement shall be processed through the Change
Procedure;
      5.1.3
each Governance Body shall endeavour to resolve the issues and achieve the
objectives and shall be empowered to make relevant decisions or have access to
empowered individuals for decisions to be made; and
      5.1.4
HSBC may, on written notice, change the structure or number of the Governance
Bodies or any purpose, responsibilities, frequency of meetings and reporting
lines from time to time throughout the Agreement, provided that this does not
materially increase the Supplier's costs in complying with this Schedule 9.

 

6.
Service CONTINUITY
      6.1
Purpose

 

6.1.1
The purpose of Service continuity in relation to personnel is to ensure that key
roles/positions are covered with the appropriately skilled Supplier Personnel,
to maintain the Service.

 
 

Global Outsourcing Services Agreement Page 188





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

6.1.2
The obligations of the Supplier in this section are subject to the provisions of
Schedule 7 insofar as they apply to Key Personnel.

 

6.2
Service Continuity Management

 

6.2.1
The Service continuity management Services (Service Continuity Management) shall
include management of any resourcing issues, based on staff absence or service
failure notification.
      6.2.2
The Supplier shall "fill" any Service continuity "gaps" arising from leave or
extended periods of absence of Supplier Personnel by a temporary secondee from
the Supplier group, until a permanent replacement is sourced.
      6.2.3
In the event of an actual or potential Service continuity "gap" between
personnel, the Supplier shall notify the relevant Global/Regional MSI Manager.
      6.2.4
Where reasonably possible the Supplier shall notify HSBC a minimum of three (3)
weeks in advance of any Service continuity 'gaps' or where this is not
reasonably possible the Supplier shall do so promptly and without delay.

 
 

Global Outsourcing Services Agreement Page 189





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

7.
meetings

 

7.1
The table below sets out the management meetings that shall be held in relation
to this Agreement and the intended frequency of these meetings. Such frequency
may change from time to time as reasonably required by HSBC.

 
Meeting
Frequency
Purpose
Attendees
Meeting Documentation
Local Board
Monthly
As described at paragraph 3.3.
[***]
[***]
Regional Board
Monthly
As described at paragraph 3.2.
[***]
[***]
Global Board
Quarterly
As described at paragraph 3.1.
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 190





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

7.2
Other ad hoc meetings shall take place pursuant to this Agreement, including
without limitation:

 

7.2.1
industry best practices workshops, as further described in Schedule 3 (Services)
and Schedule 4 (Service Levels and Service Credits);
      7.2.2
Learning Design Project kick-off meetings, within five (5) Working Days of the
completion of each Service Request, as further described in Schedule 3
(Services), Schedule 11 (Projects), and the relevant Service Request; Learning
Design Project post implementation review meetings, as further described in
Schedule 4 (Service Levels and Service Credits); and
      7.2.3
savings initiative related meeting, as further described in Appendix 5-H
(Guaranteed Savings) of Schedule 5 (Charges).

 

7.3
The parties shall ensure that appropriate representatives attend each meeting.
If any of the persons referred to in the above table are unable to attend a
meeting, the relevant party may appoint a substitute, provided that such
substitute has the relevant delegated authority and is authorised to deal with
the items on the agenda at such meeting.
      7.4
HSBC may on reasonable prior notice to the Supplier replace any of the nominated
individuals or alter the roles of the individuals who are nominated to attend
any given meeting.
      7.5
The Supplier shall ensure that appropriate information is provided to HSBC
either prior to, or at each meeting, as required by HSBC, to support the agenda
of such meeting.
      7.6
The Supplier shall take minutes at each meeting and issue these to meeting
attendees within two (2) Working Days of each meeting. Minutes will, subject to
any amendments required by HSBC, be approved at the next relevant meeting.
      7.7
Any decisions reached in a governance meeting shall not be deemed valid unless
the meeting quorum is met as specified in the terms of reference for each
meeting.

 
 

Global Outsourcing Services Agreement Page 191





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

8.
reporting requirements

 

8.1
The Supplier shall provide the following reports to HSBC:

 
Report Requirement
Global/Regional/Local
Frequency
Deadline
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 192





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 10
 
Approved Sub-Contractors
 
The Supplier may use the following listed Supplier Affiliates and/or the
following listed Sub-Contractors to provide the corresponding elements of the
Services:
 
Name of
Supplier
Affiliate/Sub-
Contractor


Registered address and
registered number
Element of Services
to be provided
(1) Design Services
(2) Delivery/Facilitation
(3) Technology Services
(4) Learning Consultancy 
(5) Administration
Country in
which it will
provide
Services
Duration of
appointment
[***]
[***]
Design Services
Delivery/Facilitation
Germany
China
France
Turkey
Poland
Egypt
Taiwan
Australia
Korea
United States
Canada
UK
Life of Agreement
[***]
[***]
Design Services
Delivery Facilitation
France
Life of Agreement
[***]
[***]
Design Services
Delivery Facilitation
Germany
Life of Agreement
[***]
[***]
 
Delivery Facilitation
Korea
Life of Agreement
[***]
[***]
Design Services
Delivery Facilitation
Poland
Life of Agreement
[***]
[***]
Delivery Facilitation
Switzerland
Life of Agreement
[***]
[***]
Delivery Facilitation
Turkey
Life of Agreement
[***]
[***]
Design Services
Delivery Facilitation
United Kingdom
Life of Agreement
[***]
[***]
Delivery/Facilitation
Brazil
 
Life of Agreement
[***]
[***]
Delivery/Facilitation
Argentina
Chile
Life of Agreement

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 193





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Name of
Supplier
Affiliate/Sub-
Contractor


Registered address and
registered number
Element of Services
to be provided
(1) Design Services
(2) Delivery/Facilitation
(3) Technology Services
(4) Learning Consultancy 
(5) Administration
Country in
which it will
provide
Services
Duration of
appointment
[***]
[***]
Technology
United Kingdom (services to all regions)
Life of Agreement
[***]
[***]
Technology
United Kingdom (services to all regions)
Life of Agreement
[***]
[***]
Delivery of BlessingWhite content owned by GP
UAE
Life of Agreement
[***]
[***]
Delivery of BlessingWhite content owned by GP
Australia
Life of Agreement
[***]
[***]
Delivery of BlessingWhite content owned by GP
China
Life of Agreement
General Physics Corporation Mexico, S.A. de C.V.
(S/A)
Sor Juana Ines de la Cruz No 14 Int No 303, San Lorenzo, 54000. Tlalnepantla
Mexico
GPC971119FH4
Design Services
Delivery/Facilitation
Mexico
Argentina
Brazil
Life of Agreement
GP Colombia Ltda. (S/A)
Calle 71 No 11-10 Of. 801, Edificio Corecol- Bogota, Colombia
NIT. 900211067-3
Design Services
Delivery/Facilitation
Colombia
Mexico
Argentina
Chile
Life of Agreement
GP (Shanghai) Consulting Co, Ltd. (S/A).
Room 18A, 993 West Nanjing Rd, Shanghai 200040, China
310000400537136 (Jingan)
Design Services
Delivery/Facilitation
China
ASIA REGION
Life of Agreement
GP Canada Co.
(S/A)
1959 Upper Water Street, Suite 900, Halifax, Nova Scotia
Canada B3J 3N2
3214365
Design Services
Delivery/Facilitation
Learning Consultancy
Canada
United States
Life of Agreement
GP Strategies India Private Limited (S/A)
New No 87, Old No 48, 1st floor, Chamiers Road, Raja Annamalaipuram, Chennai -
600028
U74999TN2006PTC061890
Design Services
Delivery/Facilitation
Learning Consultancy
Administration
India
ASIA REGION (ALL)
Life of Agreement

 
 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

Global Outsourcing Services Agreement Page 194





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Name of
Supplier
Affiliate/Sub-
Contractor


Registered address and
registered number
Element of Services
to be provided
(1) Design Services
(2) Delivery/Facilitation
(3) Technology Services
(4) Learning Consultancy 
(5) Administration
Country in
which it will
provide
Services
Duration of
appointment
GP Strategies Singapore (Asia) Pte Ltd (S/A)
78, Shenton Way, #26-02A, Singapore 079120
198802356M
Design Services
Delivery/Facilitation
Learning Consultancy
Singapore
ASIA REGION
Life of Agreement
GP Strategies Limited (S/A)
Unit 2 Bredbury Business Park, Bredbury Parkway, Bredbury, Stockport SK6 2SN
No 8003789
Design Services
Delivery/Facilitation
Learning Consultancy
Administration
Technology
United Kingdom
All REGIONS
ALL Countries
Life of Agreement
General Physics Deutschland GmbH (S/A)
Obere Bahnhofstrasse 41
D-82110 Germering
Germany
HRB 160370
Design Services
Delivery/Facilitation
Germany
Life of Agreement
General Physics France SARL (S/A)
E Space Park Batiment C, 45 Allee Des Ormes, 06250 Mougins, France
203 B663
Design Services
Delivery/Facilitation
France
Life of Agreement
GP Strategies Corporation - South Africa branch (S/A)
975 Sandton Country Club Estate, Gallo Manor, 222 Bowling Ave, Johannesburg 2052
2012/070065/10
Delivery
Africa
Life of Agreement
GP Worldwide Hong Kong Limited (S/A)
Room 602, Taurus Building, 21 A/B Granville Road, Tsimshatsui, Hong Kong
1194414
Design Services
Delivery/Facilitation
Administration
Learning Consultancy
Hong Kong
ASIA Region
Life of Agreement
GP Strategies Corporation (S/A)
6095 Marshalee Drive, Suite 300, Elkridge, Maryland 21075 USA through July 31,
2013; then
11000 Broken Land Parkway
Columbia, Maryland 21044
Design Services
Delivery/Facilitation
Learning Consultancy
Administration
Technology
All Countries
Life of Agreement

 
 

Global Outsourcing Services Agreement Page 195





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 11
 
Projects
 

1.
DEFINITIONS

 
The definitions used in this Schedule 11 are as set out in clause 1.2 of this
Agreement.

 

2.
INTRODUCTION

 

2.1
This Schedule 11 sets out the procedure that shall apply to the provision of
Project Services by the Supplier pursuant to a Service Request.
      2.2
Each party shall bear its own costs in complying with their respective
obligations set out in this Schedule.
      2.3
Projects relating to learning design or learning delivery will consist of
learning content design and development, translation and localisation and
delivery services (each as further described in Schedule 3 (Services)) for:

 

2.3.1
e-learning (including video);
      2.3.2
virtual instructor led training (VILT); or
      2.3.3
instructor led training (ILT).

 

2.4
The Supplier shall develop an interactive version of the Service Request pro
forma set out in Appendix 11-A (Service Request Pro Forma) as part of
Transition. In doing so, the Supplier shall work with HSBC in order to
understand HSBC's requirements and incorporate HSBC's reasonable amendments to
any draft version of the interactive form.

 

3.
SERVICE REQUESTS

 

3.1
Where HSBC requires the provision of Project Services by the Supplier, HSBC
shall inform the Supplier accordingly and provide the Supplier with details of
the proposed Project. Following such notification the parties shall work
together to agree the objectives of the proposed Project, including (where
relevant):

 

3.1.1
[***]
      3.1.2
[***]
      3.1.3
[***]
      3.1.4
[***]
      3.1.5
[***]
      3.1.6
[***]
      3.1.7
[***]
      3.1.8
[***]
      3.1.9
[***]
      3.1.10
[***]
      3.1.11
[***]
      3.1.12
[***]
 
 
3.1.13
[***]
 
 
3.1.14 
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 196





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
 





 
3.2
Once the objectives of the proposed Project have been agreed pursuant to
paragraph 3.1 above, the Supplier shall provide a draft Service Request to HSBC
specifying details of the proposed Project, as soon as possible and in any event
within ten (10) Working Days.
 
 
 
 
3.3
HSBC shall provide the Supplier with any further information reasonably
necessary in order for the Supplier to complete the draft Service Request
pursuant to paragraph 3.2.
 
 
 
 
3.4
HSBC shall evaluate the draft Service Request submitted by the Supplier pursuant
to paragraph 3.2 within a reasonable time period and shall respond to the
Supplier with any amendments to the draft Service Request, following which the
Supplier shall evaluate the nature of such amendments and update and re-submit
the draft Service Request to HSBC as soon as possible and in any event within
five (5) Working Days (HSBC providing the Supplier with such information
reasonably necessary in order for it to be able to make such re-submission).
 
 
 
 
3.5
If HSBC wishes to respond to any re-submitted draft Service Request, the parties
shall repeat the procedure described in paragraph 3.4 above.
 
 
 
 
3.6
If HSBC approves the draft Service Request, the Supplier shall promptly provide
a signed copy of such Service Request to HSBC, following which HSBC shall
countersign such Service Request.
 
 
 
 
3.7
No Service Request shall take effect unless and until it has been signed by the
Authorised Representatives of each party.
 
3.8
HSBC shall not be liable to pay any Charges (whether set out in Schedule 5
(Charges), a Local Services Agreement or a draft Service Request) for Project
Services performed prior to a draft Service Request being signed by the
Authorised Representatives of both parties and then only in accordance with the
payment terms specified in that Service Request or as otherwise provide in this
Agreement.  If the Supplier proceeds with performing the Project Services or
procuring and/or providing material prior to signature of an agreed Service
Request, then such performance shall be at the Supplier's risk and expense.
 
 
 
 
3.9
Fast Track Service Requests
 
 
 
 
 
Where HSBC requires the provision of e-learning related Project Services by the
Supplier as a result of regulatory changes, the parties shall follow the same
process as set out in paragraphs 3.1 to 3.8 above, save that the Supplier shall:

 
 
 
3.9.1
provide an initial draft Service Request to HSBC pursuant to paragraph 3.2
within two (2) Working Days rather than ten (10) Working Days; and
 
 
 
 
 
 
3.9.2
re-submit a draft Service Request to HSBC pursuant to paragraph 3.4 within one
(1) Working Day rather than five (5) Working Days.

 
 

Global Outsourcing Services Agreement Page 197





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
4.             AUTHORISED REPRESENTATIVES
 
4.1          Only those individuals holding the roles specified below shall be
authorised to sign a Service Request whether such Projects are global, regional
or local:
 
Project type
HSBC Representatives
Supplier Representatives
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 198





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
5.             IN PROGRESS PROJECTS
 
5.1          The global In Progress Projects are as follows:
 
Project
Type
Academy
Sub Academy
Proposed future state
[***]
 
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
5.2          Local In Progress Projects shall be specified in the relevant Local
Services Agreement.
 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.


 

 

Global Outsourcing Services Agreement Page 199





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


APPENDIX 11-A

 
Pro Forma Service Request
 
This Service Request is made the ……..day of ……………………..between:
 
[    ] of [   ] (HSBC); and
 
[    ] of [    ] (the Supplier). 
 
NOW THEREFORE IT IS HEREBY AGREED as follows:
 
1.             INCORPORATION AND INTERPRETATION
 
1.1          This Service Request incorporates (to the extent explained in the
remainder of this section 1.1) and is governed by the Agreement between the
parties dated [                ] (the Agreement) and sets forth the specific
terms and conditions whereby the Supplier will provide HSBC with the Project
Services set out in this Service Request.
 
1.2          Any reference to HSBC in the Agreement shall, for the purposes of
this Service Request, be a reference to the entity identified as HSBC above.
 
1.3          Any terms or phrases defined in the Agreement shall have the same
meaning in this Service Request.
 
2.             EFFECTIVE DATE
 
2.1          If different to the date on which the parties execute this Service
Request, the effective date of this Service Request is set out below:
 
 

 
3.             PROPOSAL
 
The Project roles and objectives are as follows (insert 'N/A' if not applicable
to this Project):
 
HSBC executive sponsor
 
Project Manager
 
Portfolio Manager
 
Business goals
 
Learning category
 
Existing curriculum?
Delete as appropriate;
 
·      Yes;
 
o  Re-align

 
   

Global Outsourcing Services Agreement Page 200





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
 
 
o  Re-engineer
 
o  Re-purpose
 
·      No (New Course)
Audience profiling
 
Expected timelines and duration
 
Relevant SMEs
 
Scope
 
Deliverables
See 4.2 below
Complexity
Low/Medium/High
Channel
ILT/e-learning/VILT/other
Translation/localisation
 

 
4.             THE SERVICES
 
4.1          The Supplier shall perform the following Services so as to meet the
objectives identified above:
 
(Note: include, as applicable, details of new or existing services to be
performed as part of this Project.)
 
 
 
 

 
4.2          The Supplier shall provide the following Deliverables:
 
For e-learning:
 
Standard e-learning Deliverables
Please tick as applicable
Project Plan
 
Storyboard (as an Alpha, Beta and Gold Deliverable)
 

 
 

Global Outsourcing Services Agreement Page 201





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Course content (as an Alpha, Beta and Gold Deliverable)
 
SCORM Package of final course
 
Assessments (embedded)
 
Assessments (external)
 
 
 
Additional e-learning Deliverables required:
(Note: insert details of further Deliverables if required.)
For ILT and VILT:
Standard ILT/VILT Deliverables
Please tick as applicable
Project Plan
 
Content outline
 
Learner guide
 
Hand-outs
 
Facilitator guide (including any supporting material required for the delivery
of a course, e.g. PowerPoint)
 
Course design
 
Train the trainer materials
 
Pilot
 
 
 
Additional ILT/VILT Deliverables required:
(Note: insert details of further Deliverables if required.)
For ad hoc Projects:
(Note: insert details of Deliverables if required.)

 
4.3          For learning delivery Projects:
 
4.3.1       The Supplier shall deliver the Course in the following location(s):
Location:
(Note: insert details of delivery locations, if applicable)

 
 

Global Outsourcing Services Agreement Page 202





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
4.4    The Supplier shall ensure that the following Supplier Personnel are
dedicated to the performance of the Project Services and are not removed from
their position without the prior written consent of HSBC, such consent not to be
unreasonably withheld or delayed.  The Supplier Project Manager is a Key
Personnel for the duration of this Project.
 
Role
Please tick as applicable
Project Manager
 
Portfolio Manager
 
Instructional Designer
 
E-learning Authors
 
Deliverer
 
Delivery Co-ordinator
 
Global/Regional Account Executive
 

 
4.5          The Service Levels applicable to the Services provided pursuant to
this Service Request are those set out in Schedule 4 (Service Levels and Service
Credits) (unless expressly dis-applied below), and the following:
 
(Note:  insert, if relevant, for ad hoc Projects only.)
 
 

 
4.6          This Project shall be completed by:
 
 

 
5.             CHARGES AND INVOICING
 
5.1          The following Charges, calculated in accordance with Schedule 5
(Charges) of the Agreement, shall be payable in consideration of the provision
of the Project Services pursuant to this Service Request:
 


 

 
 

Global Outsourcing Services Agreement Page 203





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
5.2          The Charges for the Project Services provided pursuant to this
Service Request shall be invoiced in accordance with Appendix 5-A (HSBC
Invoicing Processes)  to Schedule 5 (Charges) of the Agreement and any further
specifications or variation to such process applicable to this Service Request,
as set out below:  
 
 


INVOICING INFORMATION

Please complete as applicable (insert 'N/A' if not applicable to this Project):
Name(s) of recipient(s)


 

Country(ies) to be invoiced


 

HSBC Contracting Party/ies


 

Recipient address(es) (manual)


 

Recipient email address(es) (e-invoicing)


 


 


 


ADDITIONAL INFORMATION:

(Note: insert details of further invoicing information if required.)

    
6.             GOVERNANCE
 
In addition to the meetings required by the Agreement, the following regular
meetings shall be held, which shall be attended by the following
individuals/people occupying the following roles:
 
Meeting
Frequency
Purpose
Attendees
Meeting
documentation
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
(Note: insert if applicable)
 
 
 
 


 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 204





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
7.             SUB-CONTRACTORS
 
The Supplier is entitled to use the services of the following Sub-Contractors in
the performance of the Project Services pursuant to this Service Request:
 
Name of
Supplier
Affiliate/Sub-contractor
Registered
number
Registered
address
Element of
Services to be
provided
Country in
which it will
provide
Services
Duration of
appointment
(Note: insert if applicable)
 
 
 
 
 

   
8.            CONTACTS
 
8.1          Project Managers
 
8.1.1       The Supplier’s Project Manager, as listed below, shall assume
operational responsibility for the Supplier’s performance of its obligations
under this Service Request.
 
8.1.2       As and when appropriate, the Project manager(s) may call upon
specialists within their respective organisations to assist with query
resolution.
 
 

Global Outsourcing Services Agreement Page 205





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
8.1.3           HSBC Project manager's details are:
 
Name
 
Telephone
 
Fax
 
E-Mail
 

 
8.1.4       The Supplier Project Manager's details are:
 
Name
 
Telephone
 
Fax
 
E-Mail
 

 
8.2          Escalation Contacts
 
8.2.1       HSBC's escalation point's details are:
 
Name
 
Telephone
 
Fax
 
E-Mail
 

 
8.2.2       The Supplier’s escalation point's details are:
 
Name
(Note: insert details of Portfolio Manager.)
Telephone
 
Fax
 
E-Mail
 

 
 

Global Outsourcing Services Agreement Page 206





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement







 
If any Services provided by the Supplier to HSBC under this Service Request have
not been approved in writing by HSBC (by signature of this Service Request in
the manner required below) before such Services commence, then HSBC shall not be
liable for any fees, costs or expenses in relation to such Services.
 
The parties signify their agreement to the terms of this Service Request and
intention to be bound by the contents of it by signing below:
 
Signatures
SIGNED for and on behalf of [HSBC CONTRACTING PARTY]
Signature:
Full Name:
Position:
Date:
SIGNED for and on behalf of [SUPPLIER CONTRACTING PARTY]
Signature:
Full Name:
Position:
Date:
 

 
 

Global Outsourcing Services Agreement Page 207





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 12
 
Change Control Procedure
 

1.
DEFINITIONS AND INTRODUCTION

 
The definitions used in this Schedule 12 are as set out in clause 1.2 of this
Agreement.

 

1.1
This Schedule 12 sets out the procedure that shall apply to the classification,
processing and approval or rejection of Changes. Each party shall bear its own
costs in complying with their respective obligations set out in this Schedule.
      1.2
The Change Procedure shall not be used to effect any variations to the
paragraphs of this Schedule 12.

 

2.
CHANGE REQUESTS

 

2.1
Save as provided by the Agreement, in the event that HSBC requires a Change to
the Services, HSBC shall submit a draft Change Form to the Supplier specifying
details of the Change and its priority and following such submission:

 

2.1.1
the Supplier shall evaluate the feasibility of the proposed Change as soon as
possible and in any event within such time period as reasonably specified by
HSBC and shall respond to HSBC providing (i) full details of any impact on the
Charges, or (ii) proposing an amendment to the proposed Change; and
      2.1.2
HSBC shall provide the Supplier with all and any further information reasonably
necessary in order for Supplier to respond pursuant to paragraph 2.1.1.

 

2.2
In the event that the Supplier wishes to suggest a Change to the Services by way
of an addition to, variation of or cessation of the Services, the Supplier shall
create and deliver a Change Form to HSBC providing full details of any impact on
the Charges and implications on timescales.
      2.3
The Supplier's activities in relation to paragraphs 2.1 and 2.2 above shall be
undertaken at the Supplier's own cost and expense.
      2.4
HSBC shall evaluate the Change Form submitted by the Supplier pursuant to
paragraphs  2.1.1 and 2.2 within a reasonable time period and shall respond to
the Supplier with any amendments to the Change Form, following which the
Supplier shall evaluate the nature of such amendments and update and re-submit
the Change Form to HSBC (HSBC providing the Supplier with such information
reasonably necessary in order for it to be able to make such re-submission).
      2.5
If HSBC wishes to respond to any re-submitted Change Forms, the parties shall
repeat the procedure described in paragraph 2.4 above.
      2.6
If HSBC approves a Change, the Supplier shall promptly complete and finalise the
detail of the Change Form which shall set out full details of the Change,
including its implication(s) on the Charges, the Services and the Service
Levels, and then provide a signed copy of such Change Form to HSBC. If HSBC
approves such Change Form it shall countersign the Change Form.
      2.7
No Change Form shall take effect unless and until it has been signed by the
authorised representatives of each party. HSBC shall not be liable to pay any
Charges for Services performed pursuant to a Change prior to a Change Form being
signed by the authorised representatives of both parties. If the Supplier
proceeds with performing the Services or procuring and/or providing material
prior to signature of an agreed Change Form, then such performance shall be at
the Supplier's expense.

 
 

Global Outsourcing Services Agreement Page 208





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.8
If HSBC believes a Change is required to respond to an emergency whether by
virtue of changes in law/regulation or business circumstances (which HSBC shall
reasonably determine) and that it would not be practicable to agree the content
of the Change via the Change Procedure prior to implementation of the Change (an
Emergency Change), HSBC may require the Supplier to immediately commence work to
implement the Change and the parties will subsequently agree the detail of an
appropriate Change Form. In such a situation, the Supplier shall use its Best
Endeavours to comply with HSBC's request as soon as possible.

 
 

Global Outsourcing Services Agreement Page 209





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
APPENDIX 12-A
 
Pro Forma Change Form
 
Change Form Number :
 
Change Form Number [        ] to the [          ] Agreement dated [           ]
between HSBC and [              ] (the "Agreement").
Title of Change:
 
Originator:  
 
Reason for Change (for information purposes only):
 
Description of Change :
 
[Note: Describe:
(1)           What the change actually is i.e. what is changing from the
existing scope
(2)           What work will be performed so as to effect the change
(3)           What the changed scope will look like]
 
Deliverables resulting from
(a) the work to effect the change and
(b) the changed scope:
 
Acceptance Testing and Criteria (where relevant): 
 
Charges Relating to the Change:
 
[Note: This needs to specify
(1)           the charges relating to the implementation of the change; and
(2)           the charges that will apply to the changed services, if these have
altered as a result of the change]              
 

 
 

Global Outsourcing Services Agreement Page 210





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

Timetable and milestones:
 
[Note: describe the timescales for implementing the change, together with any
individual milestone dates that needs to be achieved]
 
Change to the Service Levels:
 
Other affected elements of the Agreement:
 
All defined terms in the Agreement shall, unless expressed to the contrary
herein or the context otherwise requires, continue to have the same meanings
where used in this Change Form.  No provision of the Agreement, other than those
expressly identified in this Change Form, shall be affected or amended by the
content of this Change Form or performance of the Change.  All such terms and
conditions shall continue in full force and effect.
 
This Change Form Number [         ] shall be read in conjunction with the
Agreement, all terms and conditions of which shall continue to have full force
and effect, except to the extent as expressly altered (by reference to the
affected clause or paragraph number) by this Change Form Number [     ].
Signatures:
SIGNED for and on behalf of HSBC HOLDINGS PLC
Signature:
 
Full Name:
 
Position:
 
Date:
 
SIGNED for and on behalf of [SUPPLIER CONTRACTING PARTY]
 
Signature:
 
Full Name:
 
Position:
 
Date:
 

 
 

Global Outsourcing Services Agreement Page 211





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 13
 
Exit Management
 

1.
DEFINITIONS AND OBJECTIVES
      1.1
The definitions used in this Schedule 13 are as set out in clause 1.2 of this
Agreement.
      1.2
The purpose of the Termination Services is:

 

1.2.1
to enable the Supplier to cease providing the Services or such part of the
Services which are to be terminated and for the Supplier or the Successor
Supplier from the end of the Termination Period to undertake the Replacement
Services; and
      1.2.2
to eliminate or minimise any disruption or deterioration of the Services, or
failure to achieve the Service Levels, during and as a result of the handover
from the Supplier and the commencement of the Replacement Services.

 

2.
CONTINUATION SERVICES
      2.1
Commencing at the start of any Termination Period, the Supplier shall comply
with any HSBC request to provide Continuation Services. HSBC shall identify
which of the Continuation Services are to continue during the Termination Period
and which are to be ceased within such shorter period as the Supplier may
specify.
      2.2
The parties shall jointly agree how to ensure that the Service Levels continue
to be met in respect of the Continuation Services. The Supplier shall not remove
any Key Personnel or reduce Supplier Personnel levels without HSBC's prior
written consent.
      2.3
The parties agree that, except where the Agreement terminates by effluxion of
time, the Supplier shall provide Continuation Services on the same terms and at
the rates in effect at such time for such Services as specified in Schedule 5
(Charges), or if such services are new and not specified in Schedule 5
(Charges), at mutually agreed-upon hourly rates, provided that the Supplier
shall not be entitled to recover twice for the provision of the same Services.
      2.4
Subject to the terms of the Agreement, in this Schedule 13 and the Exit Plan, a
reference to the Supplier includes any other person nominated by the Supplier.
      2.5
If the terms of the Exit Plan are incomplete, unclear or ambiguous, then they
are to be interpreted and construed by reference to this Schedule 13.
      3.
FURTHER TENDERS

 
The Supplier shall assist with providing applicable information, as part of the
Exit Plan, to the Successor Supplier in any tender process conducted for the
provision of the Replacement Services.

 

4.
EQUIPMENT
      4.1
The Supplier shall arrange for the removal, delivery and installation (which in
respect of laptops or other portable devices shall mean connection to a power
source, as applicable) of any equipment, material and documentation owned or
leased by the Supplier and used in the provision of the Services, which is in
the Supplier's possession or control in connection with the Services. In
addition, if and to the extent that of any equipment, material and documentation
owned or leased by HSBC is in the Supplier’s possession or control in connection
with the Services, then the Supplier shall also arrange for the removal,
delivery and installation (as clarified above), at HSBC's direction, of any such
equipment, material and documentation. The cost of such removal, delivery and
installation shall be borne by the Supplier.

 
 

Global Outsourcing Services Agreement Page 212





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.2
The Successor Supplier shall have the option to purchase any assets owned by the
Supplier or which are within its control and which have been wholly or
substantially used in the provision of the Services. As part of the Exit Plan,
the Supplier shall promptly provide the Successor Supplier with a list of such
assets, together with such accompanying information as may be relevant or as the
Successor Supplier may reasonably require. If the Successor Supplier elects to
purchase some or all of such assets, it may serve notice(s) upon the Supplier,
identifying which assets it wishes to purchase and the Supplier will promptly do
all such things as may be reasonably required to assign title in such assets to
the Successor Supplier in “AS IS” condition upon receipt of payment therefor.
The amount payable by the Successor Supplier for such assets shall be agreed
between the parties or, failing agreement with the ten (10) days of service by
the Successor Supplier of the written notice, the price shall be the asset's net
book value, which in default of agreement between the parties shall be
determined by an expert appointed by HSBC, whose costs shall be borne equally by
the parties.
      5.
DATA AND MATERIALS
      5.1
The Supplier shall assist the Successor Supplier in transporting, loading and
running the Supplier data and materials relating to the Services.
      5.2
The Supplier will return or destroy (at HSBC's option) any HSBC-related
Confidential Information and any HSBC Data.
      6.
EMPLOYEE AND SUBCONTRACTORS
      6.1
The Supplier shall assist the Successor Supplier by liaising with any
Sub-Contractors to ensure that the termination is performed in accordance with
the obligations under the Agreement and the Exit Plan.
      6.2
Where the Supplier has entered into any contracts with Sub-Contractors or other
Third Parties in relation to the provision of the Services it shall provide a
list of such contracts (including details of the subject matter) to HSBC
promptly following written request from HSBC the commencement of the Termination
Period. At HSBC's request, the Supplier shall, and shall use its Reasonable
Endeavours to procure that the relevant Sub-Contractor or Third Party shall,
enter into a novation of any such contract to the Successor Supplier
substantially in the form set out at Schedule 22 (Standard Form Novation
Agreement).
      6.3
Subject to the other provisions of this Schedule 13 and the Agreement generally,
the Supplier shall as soon as reasonably practical after a request, provide
information and instruction to the Supplier Personnel which could reasonably be
expected to enable the Successor Supplier, or to such other third parties as the
Supplier may, at its absolute discretion, appoint, to provide services similar
to the Replacement Services with minimum disruption and in accordance with
service levels similar to the Service Levels. This instruction includes the
Supplier assigning the Supplier Personnel to work with the Successor Supplier
employees to facilitate necessary knowledge transfer from the Supplier to the
Successor Supplier as set out in paragraph 8 below.
      6.4
The Supplier shall comply with the provisions of Schedule 7 (Human Resources)
during the Termination Period.
      7.
KNOWLEDGE TRANSFER

 
Subject to the provisions of clause 21 (Confidentiality), the Supplier shall
provide for the transfer of necessary knowledge reasonably required for the
provision of the Services, which may, as appropriate include information,
records and documents. To facilitate the transfer of knowledge from the Supplier
to the Successor Supplier, or to such other third parties as the Successor
Supplier may, at its absolute discretion, appoint, the Supplier shall explain
the relevant procedures and operations to the Successor Supplier's Personnel.

 
 

Global Outsourcing Services Agreement Page 213





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

8.
OPERATIONAL TRANSITION
      8.1
The Supplier shall perform the activities identified in the Exit Plan as
required to effect a smooth transfer of operational responsibilities for the
Replacement Services. Irrespective of the existence of an Exit Plan, the
Supplier shall perform the following tasks:

 

8.1.1
documenting and delivering documentation, equipment and material used to provide
the Services;
      8.1.2
providing work volumes, staffing requirements, actual Service Levels and
information on historical performance for each service component, over the
preceding twelve (12) months (or such shorter period during which the Services
may actually have been provided);
      8.1.3
with respect to work in progress as at the end of the Termination Period,
documenting the current status, stabilising for continuity during transition,
and providing any required training to achieve transfer of responsibility
without loss of momentum or adverse impact on project timetables; and
      8.1.4
providing information and raw data for reports, as required.

 

8.2
During the Termination Period, the Supplier shall:

 

8.2.1
continue to provide the Services in accordance with the Service Levels, save to
the extent the same may have been varied by agreement between the parties and
set out in the Exit Plan, and on the terms set out in this Agreement;
      8.2.2
co-operate with HSBC and any other Service Recipients, and where applicable any
successor supplier to ensure the orderly transfer of responsibility for the
Services including promptly, upon reasonable request, facilitating meetings with
Sub-Contractors;
      8.2.3
provide all reasonable assistance and appropriate resources to HSBC and any
other Service Recipients and any successor supplier to facilitate the orderly
transfer of Services to HSBC or a successor supplier;
      8.2.4
promptly and diligently answer any questions about the Services which may be
asked by HSBC or by any successor supplier with a view to (i) explaining the
manner in which the Services have been provided; or (ii) allowing HSBC or the
successor supplier to conduct due diligence; and
      8.2.5
carry out such security tasks as are appropriate to identify security and
operator risks inherent in the transfer of the Services and inform HSBC of such
risks and possible preventative and curative measures necessary to deal with
such risks.

 

8.3
The Supplier will provide information (and, subject to payment of the Supplier's
reasonable charges therefore, training) to HSBC personnel as directed by HSBC to
enable HSBC (to the extent possible) to provide services similar to the
terminated Services with minimum disruption and in accordance with service
levels similar to the Service Levels. This training includes HSBC assigning HSBC
personnel to work with the Supplier Personnel to facilitate knowledge transfer
from the Supplier to HSBC.
      8.4
The Supplier shall carry out its obligations under this Schedule 13 and the Exit
Plan in such a manner so as to cause as little disruption as possible to the
business of HSBC and any other Service Recipients.

 
 

Global Outsourcing Services Agreement Page 214





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 14
 
Policies and Procedures
 

1.
Health and Safety Contractor Guidelines for Contractors, Certificate of
Acknowledgement and Site and Safety Rules HSBC Group Policy for Screening of
Personnel provided by Third Parties
      2.
HSBC Ethical and Environmental Code of Conduct for Suppliers of Goods and
Services

 
HSBC Diversity Statement - the Supplier acknowledges and agrees to comply with
the following HSBC diversity statement:
   
"HSBC is committed to building a culture where all employees are valued,
respected and where their opinions count. We will be stronger and more
successful by attracting the best people and making full use of their ideas and
abilities, regardless of gender, age, sexuality, ethnicity, disability,
religious belief, background or any other aspect of personal difference.
   
Diversity is at the heart of HSBC’s values and brand. We express our values by
fostering a diverse and inclusive environment."

 
 

Global Outsourcing Services Agreement Page 215





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
 





 
Schedule 15
 
Disaster Recovery
 

1.
DEFINITIONS AND INTRODUCTION
      1.1
The definitions used in this Schedule 15 are as set out in clause 1.2 of this
Agreement.
      1.1
The Supplier will be responsible for creating the BCDR Plan in accordance with
paragraphs 2, 3, 4, 5 and 6 of this Schedule 15 and, in the event of a Disaster,
for invoking the BCDR Plan in accordance with paragraph 7 of this Schedule. If a
declared Disaster interrupts any of the Services during the period in which the
BCDR Plan is being developed, the Supplier will provide business continuity
services in accordance with the principles of BS25999 (until such time as it is
replaced by ISO22301, which is currently scheduled for 24 May 2014, and
thereafter all references to "BS25999" in this Schedule 15 shall be read and
construed as references to "ISO22301") and any other applicable business
continuity and disaster recovery plans of HSBC BCDR Plan then in force.
      1.2
Regardless of the occurrence of a Disaster or the invocation of the BCDR Plan,
the Supplier shall continue to use reasonable endeavours to provide the Services
and to do so in accordance with the Service Levels.
      2.
BUSINESS CONTINUITY AND DISASTER RECOVERY PLAN STRUCTURE
      2.1
The BCDR Plan shall detail the processes and arrangements which the Supplier
shall follow to ensure continuity of the Services, and the Supplier's business
processes and operations on which the Services depend, following any Disaster.
      2.2
The BCDR Plan should be developed in such a way as to ensure recovery of all
Services delivered by the Supplier to HSBC as soon as possible.
      3.
BUSINESS CONTINUITY AND DISASTER RECOVERY PLAN DEVELOPMENT
      3.1
The Supplier shall develop a BCDR Plan that complies with all of the
requirements of the Agreement and BS25999 and shall, by no less than forty-five
(45) Working Days before the Services Commencement Date of the first Local
Services Agreement to be entered into pursuant to this Agreement, submit a draft
BCDR Plan to HSBC for approval in accordance with paragraphs 3.2 to 3.4 below.
      3.2
HSBC shall review the draft BCDR Plan to ascertain whether it complies with the
requirements of the Agreement and BS25999 or otherwise that the draft BCDR plan
is reasonably acceptable to HSBC, and shall, within twenty (20) Working Days of
receipt of the draft BCDR Plan to notify the Supplier of either its acceptance
of the draft BCDR Plan, or, if it does not accept the draft BCDR Plan, of that
fact and its reasons for finding the draft BCDR Plan unacceptable and any
proposed amendments the draft BCDR Plan.
      3.3
Where HSBC notifies the Supplier pursuant to paragraph 3.2 that it does not
accept the draft BCDR Plan, the Supplier shall, within ten (10) Working Days,
amend the draft BCDR Plan so as to take into account any amendments reasonably
requested by HSBC, or otherwise required to render the draft BCDR Plan compliant
with the requirements of the Agreement and BS25999, and re-issue the amended
draft BCDR Plan to HSBC, in which case the provisions of paragraphs 3.2 and 3.3
of this Schedule 1shall re-apply.
      3.4
Once HSBC notifies the Supplier that the draft BCDR Plan is accepted, it shall
be deemed to be incorporated into this Schedule 15 and shall form part of the
Agreement, and (subject to paragraph 3.5 of this Schedule) any changes to the
draft BCDR Plan shall be made only through the Change Procedure as set out in
Schedule 12 (Change Procedure).
      3.5
The Supplier shall, on annual basis and whenever one or more of the following
occurs:

 

3.5.1
the Supplier commences the provision of any new Services; or

 
 

Global Outsourcing Services Agreement Page 216





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

3.5.2
a Milestone is reached during Transition; or
      3.5.3
the Services are otherwise modified such that the existing BCDR Plan is no
longer sufficient to ensure continuity of the Services in the event of a
Disaster,
      3.5.4
review and update the BCDR Plan within thirty (30) days and re-submit to HSBC
for review. The provisions of paragraphs 3.2 and 3.3 shall apply to the updated
BCDR Plan.

 

4.
BCDR PLAN PRINCIPLES

 
The BCDR Plan will include, without limitation, and without prejudice to the
terms of this Schedule 15, the following:

 

4.1
an outline of the systems and business processes required to ensure continuity
of Services including prioritisation of these elements;
      4.2
a description of how the business continuity and disaster recovery elements of
the BCDR Plan link to each other;
      4.3
details of how the invocation of any element of the BCDR Plan may impact upon
the operation of the Services;
      4.4
examples of invocation scenarios;
      4.5
details of who can invoke the BCDR Plan;
      4.6
detail regarding how the BCDR Plan links and interoperates with any overarching
and/or connected disaster recovery or business continuity plans of HSBC and any
of its other suppliers, as notified to the Supplier by HSBC from time to time;
      4.7
a description of how the Supplier will liaise with HSBC with respect to issues
concerning business continuity and disaster recovery where applicable;
      4.8
close key contact details (including roles and responsibilities) for the
Supplier (and any sub-contractors or service providers) and for HSBC;
      4.9
a risk analysis;
      4.10
frequency of review and amendment of the BCDR Plan;
      4.11
a description of test procedures and frequency of testing;
      4.12
the procedures for reverting to "normal service";
      4.13
a description of alternative processes, (including business processes), options
and responsibilities that may be adopted in the event of a failure in or
disruption to the delivery of the Services;
      4.14
a description of steps to be taken by the Supplier upon resumption of the
Services in order to address any prevailing effect of the failure or disruption
including a root cause analysis of the failure or disruption;
      4.15
details of the various possible levels of failures of or disruptions to services
and the steps to be taken to remedy the differing levels of failure and
disruption. The BCDR Plan shall also clearly set out the conditions and/or
circumstances under which escalation to the disaster recovery element of the
plan is invoked;
      4.16
details of the procedures and processes to be put in place by the Supplier (and
any sub-contractor (or service providers) in relation to the Disaster recovery
system and the provision of the disaster recovery services and any testing of
the same;
      4.17
high level description of the technical design and build specification of the
disaster recovery system;

 
 

Global Outsourcing Services Agreement Page 217





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.18
a description of the Supplier’s internal data centre and disaster recovery site
audits;
      4.19
backup methodology and details of the Supplier’s approach to data back-up and
data verification;
      4.20
hardware configuration details;
      4.21
high level description of the network planning including details of all relevant
data networks and communication links;
      4.22
any applicable service levels with respect to the provision of disaster recovery
services and details of any agreed relaxation of the Service Levels during any
period of invocation of the BCDR Plan;
      4.23
details of how the Supplier shall ensure compliance with security standards
ensuring that compliance is maintained for any period during which the BCDR Plan
is invoked;
      4.24
access controls to any Disaster recovery sites used by the Supplier and any
sub-contractor or service providers in relation to its obligations pursuant to
this Schedule 15;
      4.25
a list of primary and alternate recovery locations for each of the Supplier
premises used in the provision of the Services; and
      4.26
the names and contact details of representative(s) designated by the Supplier
and HSBC in paragraphs 5.1.1 and 6.1 respectively, as amended from time to time.

 

5.
THE SUPPLIER RESPONSIBILITIES
      5.1
In addition to and without prejudice to its other obligations and
responsibilities, the Supplier shall:

 

5.1.1
provide a representative who is knowledgeable in BCDR Plan creation and related
planning activities and the actual BCDR Plan itself, so as to serve as a single
point of contact for HSBC (the Supplier BCDR Representative);
      5.1.2
provide HSBC with continuity-related communications and activities. The Supplier
BCDR Representative will be responsible for the development and maintenance of
the BCDR Plan and will provide safe storage and distribution of copies as
follows:
      5.1.3
off-site vital records storage held at:

 

5.1.3.1
[***]
      5.1.3.2
[***]

 

5.1.4
HSBC's business continuity coordinator; and
      5.1.5
the Supplier's business continuity coordinator;
      5.1.6
submit the BCDR Plan and any test results to HSBC representative appointed in
accordance with paragraph 6.1 below, for review and acceptance; and
      5.1.7
remain fully responsible for any Sub-Contractors or service providers, and
ensure that each Sub-Contractor or service provider has in place robust and
sufficient business continuity and disaster recovery plans that are:

 

5.1.7.1
integrated with the BCDR Plan, and do not in any way conflict with or undermine
the effectiveness of the BCDR Plan;

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 218





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

5.1.7.2
in accordance with the requirements for the BCDR Plan as set out in the
Agreement; and
      5.1.7.3
tested and updated in accordance with the provisions of the Agreement as if such
plans were the BCDR Plan.

 

6.
HSBC RESPONSIBILITIES
      6.1
HSBC will appoint a representative who is knowledgeable in business continuity
planning to serve as a single point of contact for HSBC in respect of the BCDR
matters (the HSBC BCDR Representative) and who will:

 

6.1.1
act as the primary interface to the Supplier's business continuity
representative appointed in accordance with paragraph 5.1.1 above;
      6.1.2
receive the BCDR Plan and test results and either submit comments to the
Supplier’s business continuity representative or, when acceptable, provide
sign-off; and
      6.1.3
provide the Supplier’s BCDR Representative with HSBC updates to the BCDR Plan as
required by this Schedule 15.

 

7.
INVOCATION OF THE BCDR PLAN
      7.1
The Supplier shall notify HSBC immediately upon becoming aware of the occurrence
of a Disaster or becoming aware that a Disaster is reasonably likely to occur.
      7.2
HSBC may require the Supplier to invoke the BCDR Plan when HSBC becomes aware of
a Disaster or becomes aware that a Disaster is reasonably likely to occur.
      7.3
Subject to paragraph 8.4 of this Schedule 15, in the event that a Disaster
occurs or is reasonably likely to occur, each party's BCDR Representative (to
the extent that either representative is not available, a suitable alternative
approved by HSBC) shall promptly assess the situation and agree whether the BCDR
Plan should be invoked. To the extent that the parties are unable to agree, then
HSBC's decision as to (i) whether a Disaster has occurred or is reasonably
likely to occur, and (ii) whether the BCDR Plan is to be invoked, shall be
final, and the Supplier shall immediately follow such directions.
      7.4
If, due to the nature of the Disaster, it is impracticable or impossible for the
Supplier to obtain HSBC approval before invoking the BCDR Plan (including where
such approval would cause a delay in the invocation of the BCDR Plan that could
pose a threat to HSBC or its business), the Supplier shall invoke the BCDR
without HSBC's approval provided that HSBC shall be notified of the invocation
as soon as possible.
      7.5
The Supplier shall use its best endeavours to ensure that HSBC is involved in
all key decisions concerning the application of the BCDR Plan and the
restoration of the Services, and shall keep HSBC notified at all times of the
progress and application of the BCDR Plan.
      8.
TESTING THE BCDR PLAN
      8.1
The Supplier shall test the BCDR Plan on a regular basis (and in any event no
less frequently than once every six (6) months). HSBC may require the Supplier
to conduct additional tests of some or all aspects of the BCDR Plan at any time,
where HSBC considers it reasonably necessary, including where there has been any
change to Services provided or any underlying business processes, or on the
occurrence of any event which may increase the likelihood of the need to
implement the BCDR Plan. Except where an additional test relates to (i) a
failure by the Supplier to implement successfully the BCDR Plan; (ii) a failure
by the Supplier to comply with its obligations; (iii) an existing obligation of
the Supplier; or (iv) any change proposed and made by the Supplier, HSBC will
reimburse the Supplier for the reasonable costs incurred by the Supplier in
conducting more than one test of the BCDR Plan per year up to a maximum amount
agreed between the parties.

 
 

Global Outsourcing Services Agreement Page 219





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

8.2
The Supplier shall use its Reasonable Endeavours to ensure that any testing of
the BCDR Plan shall not impact the Service Levels or other operational
activities unless such impact has first been notified to HSBC and HSBC
nonetheless approved the performance testing.
      8.3
Following each test, the Supplier shall send to HSBC a written report
summarising the results of the testing and shall implement any actions or
remedial measures which the parties agree to be necessary as a result of those
tests in accordance with a remediation plan.
      8.4
The Supplier shall undertake and manage testing of the BCDR Plan in full
consultation with HSBC and shall liaise with HSBC in respect of the planning,
performance, and review, of each test, and shall comply with the reasonable
requirements of HSBC in this regard.
      8.5
The Supplier shall, at the request of HSBC, re-test all or partial elements of
the BCDR Plan if such BCDR testing fails or does not produce satisfactory
results, as agreed between the parties.
      8.6
HSBC shall have the right to inspect and audit (either by itself or through an
external auditor) in accordance with clause 37 (Audit and Regulatory
Requirements) any aspect of the BCDR Plan and the Supplier's business continuity
and disaster recovery processes. The Supplier shall implement, at its own cost,
any reasonable recommendations that may arise from any such audits as soon as
reasonably practicable.

 
 

Global Outsourcing Services Agreement Page 220





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 16
 
HSBC Premises and Facilities
 

1.
DEFINITIONS

 
The definitions used in this Schedule 16 are as set out in clause 1.2 of this
Agreement.

 

2.
PREMISES

 
The relevant HSBC Premises to which the Supplier will reasonably require access
(to the extent necessary to provide the Services) shall be set out in each Local
Services Agreement.

 

3.
FACILITIES

 
HSBC shall provide such facilities as set out in paragraph 4 of Schedule 18
(HSBC Responsibilities).

 

4.
ASSETS

 
The parties acknowledge that, as at the Signature Date, there are no Assets
transferring to the Supplier.

 
 

Global Outsourcing Services Agreement Page 221





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 17
 
HSBC Contracts
 

1.
DEFINITIONS

 
The definitions used in this Schedule 17 are as set out in clause 1.2 of this
Agreement.

 

2.
SOFTWARE REQUIREMENTS

 
HSBC (and, where applicable, HSBC Group Members) shall provide access to the
following HSBC Systems, Third Party Software and HSBC Support Contracts (for
which HSBC has the appropriate rights to provide such access to the Supplier) to
relevant Supplier Personnel who in accordance with Schedule 18 (HSBC
Responsibilities):

 

2.1
[***]
      2.2
[***]
      2.3
[***]
      2.4
[***]
      2.5
[***]
      2.6
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 222





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 18
 
HSBC Responsibilities
 

1.
DEFINITIONS

 
The definitions used in this Schedule 18 are as set out in clause 1.2 of this
Agreement.

 

2.
INFORMATION
      2.1
HSBC will use Reasonable Endeavours to provide information that the Supplier
reasonably requires to perform the Services and that HSBC has readily available
in its control and which:

 

2.1.1
is not subject to any obligations of confidentiality owed to third parties; or
      2.1.2
would not be adverse to the commercial interests of HSBC to make available to
the Supplier; or
      2.1.3
has not already been provided to the Supplier.

 

3.
HSBC FACILITIES AND SYSTEMS
      3.1
HSBC will be responsible at its own cost for the supply, installation, operation
and maintenance of HSBC Premises and HSBC Systems throughout the term of this
Agreement to equivalent standards as HSBC would ordinarily supply, install,
operate and maintain such HSBC Premises and HSBC Systems for the benefit of
HSBC.
      3.2
HSBC will be responsible for ensuring that the HSBC Premises and HSBC Systems
are made reasonably available as may be necessary for the performance by the
Supplier of its obligations under the Agreement and that the HSBC Premises and
HSBC Systems and the related working environment comply with all applicable
health and safety regulations.
      3.3
HSBC will, at its own cost:

 

3.3.1
use Reasonable Endeavours to ensure that the HSBC Systems are operational; and
      3.3.2
maintain adequate staff, equipment and other resources, and carry out all
necessary servicing, maintenance and repairs to the HSBC Systems and HSBC
Premises,
      3.3.3
in each case, to the extent necessary to enable the Supplier to provide the
Services in accordance with this Agreement.

 

3.4
To the extent necessary for the performance by the Supplier of its obligations
under the Agreement and subject to HSBC's prior approval, HSBC shall provide,
free of charge, access to the HSBC Systems specified in Schedule 17 (HSBC
Contracts) via either a HSBC issued laptop computer or alternatively via citrix
remote access, to those Supplier Personnel directly involved in delivering the
Services to HSBC.
      4.
PREMISES/OFFICE FACILITIES
      4.1
HSBC shall provide, free of charge, to all Onsite Personnel: desks, chairs,
access to printers, telephone, facsimile, photocopying, stationery, postage and
security passes for the HSBC Premises in which they would normally operate (Host
Building), as may be necessary to enable the Supplier to fulfil its obligations
under this Agreement.
      4.2
For Onsite Personnel who are working from a number of HSBC Premises, a Host
Building will be agreed in advance by HSBC and the Supplier and when such Onsite
Personnel are working from their Host Building, the following shall be supplied
by HSBC: desks, chairs, access to printers, telephone, facsimile, photocopying,
stationery and postage as may be necessary to enable the Supplier to fulfil its
obligations under this Agreement.

 
 
 
 

Global Outsourcing Services Agreement Page 223





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

4.3
In the event that HSBC decides to relocate any of its HSBC Premises in which
Onsite Personnel are based, HSBC will be responsible for the relocation of the
furniture, technology, telephony and any files to the new building.
      5.
INPUT/OUTPUT DATA AND ERRORS

 
HSBC will co-operate with the Supplier in good faith to seek to address the
resolution of errors, omissions or deficiencies in any HSBC System.

 

6.
REGULATORY COMPLIANCE

 
In circumstances where HSBC requires the assistance of the Supplier or any
Supplier Affiliate in order to enable it to maintain compliance with its
obligations to such financial services Regulators, where such compliance has no
relevance to the provision of the Services, HSBC will, using Reasonable
Endeavours, promptly notify the Supplier of the assistance required which may
include the requirement for the Supplier or relevant Supplier Affiliate to
participate in any discussion or attend a meeting.

 
 

Global Outsourcing Services Agreement Page 224





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 19
 
Retained Authority
 

1.
DEFINITIONS AND INTRODUCTION

 

1.1
The definitions used in this Schedule 19 are as set out in clause 1.2 of this
Agreement.
      1.2
This Schedule 19 describes:

  

1.2.1
the activities over which HSBC shall continue to retain full control and
decision making authority (paragraph 2); and
      1.2.2
the main HSBC personnel roles and responsibilities relevant to HSBC's learning
function and this Agreement.

 

2.
RETAINED ACTIVITIES

 
HSBC shall:

 

2.1
retain decision making authority in relation to:

 

2.1.1
[***]
      2.1.2
[***]
      2.1.3
[***]
      2.1.4
[***]

 

2.2
act as a partner to the business through:

   

2.2.1
[***]
      2.2.2
[***]
      2.2.3
[***]

 
as part of the retained learning organisation structure; and

 

2.3
[***]
 
 
3.
HSBC ROLES AND RESPONSIBILITIES
      3.1
Global

 
Role
Accountable (within HSBC) for:
Responsible for:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 


 

Global Outsourcing Services Agreement Page 225





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 





3.2
Regional

 
Role
Accountable (within HSBC) for:
Responsible for:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

3.3
Local

 
Role
Accountable (within HSBC) for:
Responsible for:
[***]
[***]
[***]
[***]
[***]
[***]

 
 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

Global Outsourcing Services Agreement Page 226





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 20
 
Third Party Agreements




 

1.
TARGET CONTRACTS

 

1.1
The parties have identified a number of third party contracts between HSBC and
its Third Party Suppliers listed in Appendix 20-A (Target Contracts) which the
parties intend will be terminated and replaced with a new contract between the
Supplier and such third party (on the basis that the Supplier will continue to
provide the services as previously provided under the Target Contract in
question directly to HSBC and that there will be no payment of any termination
related costs (each a Target Contract). The parties acknowledge that copies of
all such Target Contracts have been provided to the Supplier prior to the
Signature Date. The Supplier shall continue to negotiate contracts to replace
the Target Contracts until the Key Milestone Date (Transition) number 1 (unless
extended by agreement of the parties), at which point if agreement on the
termination of the relevant Target Contract has not been reached, so as to
enable the Supplier to assume responsibility for it, the Supplier shall either:


 

1.1.1
agree to undertake the services directly as part of the Services, with the
Target Contract then being terminated at no cost to HSBC; or
      1.1.2
agree to a novation of the Target Contract in accordance with paragraph 2 below;
or
      1.1.3
if the Supplier does not accept such novation, or the relevant third party to
the Target Contract does not consent to such novation (where such consent is
required and cannot be compelled to be given), then unless otherwise agreed by
HSBC, the Target Contract will become a Managed Contract to be managed by the
Supplier in accordance with paragraph 3 below, and:

 

1.1.3.1
the Charges will be reduced accordingly (with the parties acting in good faith
to agree an equitable reduction); and
      1.1.3.2
there will be no impact on the guaranteed savings (as set out in Appendix 5-E
(Guaranteed Savings) of Schedule 5 (Charges)).

 

2.
NOVATING CONTRACTS

 


2.1
HSBC will use Reasonable Endeavours to assign/transfer (both the benefit and
burden) or novate (where such assignment/transfer or novation is referred to
simply as "novation" in this Schedule) to the Supplier and the Supplier shall
accept such novation of any existing contract which is identified in Appendix
20-B (Novating Agreements) or as may separately be agreed between the parties to
be novated (each a Novating Agreement). As at the Signature Date, the parties
acknowledge that there are no Novating Agreements, and it is not anticipated
that any Novating Agreement will be identified other than pursuant to paragraph
1.1.2 above. Thereafter the Supplier shall be fully responsible for the
services, acts and omissions of such third parties to such Novating Agreements
and shall manage their performance pursuant to the terms of the Agreement.
      2.2
Unless the provisions of a Novating Agreement prescribes the form of agreement
to be used to effect a novation, the parties shall use the standard form
novation agreement set out at Schedule 22 (Standard Form Novation Agreement)
      2.3
If the consent of a third party is required to the novation of a Novating
Agreement, HSBC shall use Reasonable Endeavours to obtain such consent and pay
any costs in connection therewith. The Supplier shall use Reasonable Endeavours
to assist HSBC as required to obtain such consent from a third party. Where the
consent of a third party cannot be obtained, the parties will work together in
good faith to find an alternative approach.

 
 

Global Outsourcing Services Agreement Page 227





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.4
Third Party Suppliers who decline to co-operate with the planned termination or
novation of their existing contracts on reasonable terms within the planned
timeframe shall be identified by HSBC for discussion with the Supplier, and if
required by HSBC shall become a Managed Supplier under a Managed Contract,
provided that at a minimum the Charges will be reduced to the extent that HSBC
continues to pay charges for relevant services under that Managed Contract.
      2.5
From the date of the relevant novation, the Supplier shall be fully responsible
to such third parties who are the counterparties to the Novating Agreements for
its obligations under the Novating Agreements and shall manage the performance
of such third parties pursuant to the terms of this Agreement.
      2.6
The Supplier shall pay directly to the relevant third party (or reimburse HSBC
in the case of any pre-payment of) any charges under any of the Novating
Agreements novated to the Supplier where such charges are attributable to
periods on and after the date of novation.
      2.7
The Supplier shall not withhold its consent to a partial novation in
circumstances where this is appropriate to the Services provided by the
Supplier.

 

3.
MANAGED CONTRACTS

 

3.1
HSBC has also designated certain Third Party Suppliers as Managed Suppliers and,
prior to the Signature Date, provided a list of such Managed Suppliers to the
Supplier. The current list of such Managed Suppliers is identified in Appendix
20-C (Managed Contracts and Managed Suppliers), which list may be updated by
HSBC from time to time. HSBC shall, as soon as reasonably practicable following
the Signature Date, also update Appendix 20-C to include the additional required
information and such updates shall be provided to the Supplier. HSBC will
provide the benefit of the Managed Contracts to the Supplier, and the Supplier
will be responsible for managing such Managed Contracts, but the contractual
relationship with the relevant Managed Suppliers will remain with HSBC.
      3.2
The Supplier shall manage each Managed Supplier in the performance of the
Managed Contract in accordance with paragraph 3.6 (Managed Suppliers and Managed
Contracts) of Schedule 3 (Services).
        3.3
Where a Target Contract becomes a Managed Contract, at the natural expiry of
that Target Contract the parties will enter into good faith discussions to agree
(operationally and commercially) how the services under that Target Contract
will be incorporated into the Services. Where agreement cannot be reached, HSBC
shall have the right to extend the term of the Target Contract and/or engage a
third party to perform equivalent services, and in either case such extended or
replacement contract shall continue to be managed by the Supplier as a Managed
Contract.   

 
 

Global Outsourcing Services Agreement Page 228





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


APPENDIX 20-A

 
Target Contracts
 
No
Counterparty
Title of Agreement
Date
General description of scope
1.
[***]
UK Services Supply Agreement Consultancy
Mar 11
HR Consultancy Services
2.
[***]
Global Services Supply Agreement Training
Jul 11
Bespoke and off the shelf e-learning modules
3.
[***]
Agreement for Provision of Professional Training Services
May 11
Financial Training Services
4.
[***]
UK Services Supply Agreement Training
Oct 11
Training Services
5.
[***]
Training Services Global Supply Agreement
Jul 09
Technical Training Services
6.
[***]
Professional Training Services Global Supply Agreement
Apr 13
Project Management Training
7.
[***]
Master Agreement for Supply of Training Services
May 07
Training Services
8.
[***]
Agreement for Consultancy Services
May 07
Training Services
9.
[***]
Training Services Global Supply Agreement
May 09
Insurance and Financial Qualifications
10.
[***]
Training Services Global Supply Agreement
Nov 11
Sales, Sales Management and Relationship Management Training
11.
[***]
Training Services Global Supply Agreement
Mar 11
Training Services
12.
[***]
Training Services Global Supply Agreement
Mar 07
Training Services]


 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 229





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


APPENDIX 20-B

 
Novating Agreements
 
The parties acknowledge that no Novating Agreements are proposed as at the
Signature Date.
 
 

Global Outsourcing Services Agreement Page 230





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 


APPENDIX 20-C

 
Managed Contracts and Managed Suppliers
 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
1
[***]
No contract/contract not yet identified
 
 
2
[***]
La Contratacion De Un Servico O Adquisicion De Un Bien
1/24/2012
1/24/2013
3
[***]
No contract/contract not yet identified
 
 
4
[***]
No contract/contract not yet identified
 
 
5
[***]
No contract/contract not yet identified
 
 
6
[***]
Contrat Cadre De Prestations
1/9/2012
8/31/2014
7
[***]
No contract/contract not yet identified
 
 
8
[***]
No contract/contract not yet identified
 
 
9
[***]
No contract/contract not yet identified
 
 
10
[***]
No contract/contract not yet identified
 
 
11
[***]
US Services Supply Agreement
5/11/2012
1/10/2015
12
[***]
Training Services Agreement
8/20/1999
12/31/2012
13
[***]
Ciudad Autonoma De Buenos Aries
1/4/2010
4/30/2014
14
[***]
No contract/contract not yet identified
 
 
15
[***]
No contract/contract not yet identified
 
 
16
[***]
Propriety Software License And Maintenance Agreement
8/11/1988
8/11/2018
17
[***]
No contract/contract not yet identified
 
 
18
[***]
No contract/contract not yet identified
 
 
19
[***]
No contract/contract not yet identified
 
 
20
[***]
No contract/contract not yet identified
 
 
21
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 231





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
22
[***]
No contract/contract not yet identified
 
 
23
[***]
No contract/contract not yet identified
 
 
24
[***]
No contract/contract not yet identified
 
 
25
[***]
No contract/contract not yet identified
 
 
26
[***]
No contract/contract not yet identified
 
 
27
[***]
No contract/contract not yet identified
 
 
28
[***]
No contract/contract not yet identified
 
 
29
[***]
No contract/contract not yet identified
 
 
30
[***]
No contract/contract not yet identified
 
 
31
[***]
No contract/contract not yet identified
 
 
32
[***]
No contract/contract not yet identified
 
 
33
[***]
No contract/contract not yet identified
 
 
34
[***]
No contract/contract not yet identified
 
 
35
[***]
Training Services Agreement
5/24/2013
8/14/2013
36
[***]
Training Services Agreement
2/25/2011
2/28/2014
37
[***]
Ciudad Autonoma De Buenos Aries
10/25/2011
2/5/2013
39
[***]
No contract/contract not yet identified
 
 
40
[***]
No contract/contract not yet identified
 
 
41
[***]
No contract/contract not yet identified
 
 
42
[***]
No contract/contract not yet identified
 
 
43
[***]
No contract/contract not yet identified
10/15/2011
8/17/2014
44
[***]
No contract/contract not yet identified
 
 
45
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 232





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
46
[***]
No contract/contract not yet identified
 
 
47
[***]
No contract/contract not yet identified
 
 
48
[***]
No contract/contract not yet identified
 
 
49
[***]
No contract/contract not yet identified
 
 
50
[***]
No contract/contract not yet identified
 
 
51 
[***] 

No contract/contract not yet identified
 
 
52
[***]
No contract/contract not yet identified
 
 
53
[***]
Consulting Agreement
12/31/2013
12/2/2009
54
[***]
No contract/contract not yet identified
 
 
55
[***]
No contract/contract not yet identified
 
 

56
[***] 

No contract/contract not yet identified
 
 
57
[***]
No contract/contract not yet identified
 
 
58
[***]
No contract/contract not yet identified
 
 
59
[***]
No contract/contract not yet identified
 
 
60
[***]
No contract/contract not yet identified
 
 
61
[***]
No contract/contract not yet identified
 
 
62
[***]
No contract/contract not yet identified
 
 
63
[***]
No contract/contract not yet identified
 
 
64
[***]
No contract/contract not yet identified
 
 
65
[***]
No contract/contract not yet identified
 
 
66
[***]
No contract/contract not yet identified
 
 
67
[***]
Training Services Global Supply Agreement
7/1/2011
6/30/2014
68
[***]
Vantage One License Agreement
2/12/1997
1/25/2018

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 233





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
69
[***]
No contract/contract not yet identified
 
 
70
[***]
No contract/contract not yet identified
 
 
71
[***]
No contract/contract not yet identified
 
 
72
[***]
Consulting Agreement
3/1/2012
12/31/2013
73
[***]
Services Supply Agreement
1/1/2010
12/31/2013
74
[***]
No contract/contract not yet identified
 
 
75
[***]
Services Supply Agreement
5/22/2013
11/30/2013
76
[***]
No contract/contract not yet identified
 
 
77
[***]
No contract/contract not yet identified
 
 
78
[***]
No contract/contract not yet identified
 
 
79
[***]
No contract/contract not yet identified
 
 
80
[***]
No contract/contract not yet identified
 
 
81
[***]
Entre Les Soussignes
7/1/2007
12/31/2008
82
[***]
Egitim Sozlesmesi
9/1/2012
12/31/2013
83
[***]
Training Services Global Supply Agreement
2/4/2012
4/30/2015
84
[***]
No contract/contract not yet identified
 
 
85
[***]
No contract/contract not yet identified
 
 
86
[***]
No contract/contract not yet identified
 
 
87
[***]
No contract/contract not yet identified
 
 
88
[***]
US Services Supply Agreement
01/06/2012
01/06/2016
89
[***]
Instrumento Particular De Distrato Ao Contrato De Prestação De Serviços De
Cobrança
01/08/1009
07/31/2013
90
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 234





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
91
[***]
No contract/contract not yet identified
 
 
92
[***]
Egitim Sozlesmesi
12/16/2011
12/16/2013
93
[***]
No contract/contract not yet identified
 
 
94
[***]
No contract/contract not yet identified
 
 
95
[***]
No contract/contract not yet identified
 
 
96
[***]
No contract/contract not yet identified
 
 
97
[***]
Services Supply Agreement
11/25/2012
11/25/2013
98
[***]
No contract/contract not yet identified
 
 
99
[***]
No contract/contract not yet identified
 
 
100
[***]
No contract/contract not yet identified
6/19/2008
12/31/2011
101
[***]
Services Supply Agreement
1/20/2012
1/19/2014
102
[***]
UK Services Supply Agreement
5/12/2011
5/12/2014
103
[***]
No contract/contract not yet identified
 
 
104
[***]
No contract/contract not yet identified
 
 
105
[***]
No contract/contract not yet identified
 
 
106
[***]
Novation Agreement
22/11/2010
21/02/2013
107
[***]
Contrato De Prestacao De Servicos E Outras Avencas
15/08/2011
14/08/2013
108
[***]
No contract/contract not yet identified
 
 
109
[***]
No contract/contract not yet identified
 
 
110
[***]
No contract/contract not yet identified
 
 
111
[***]
No contract/contract not yet identified
 
 
112
[***]
No contract/contract not yet identified
 
 
113
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 


Global Outsourcing Services Agreement Page 235





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement





No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
114
[***]
No contract/contract not yet identified
 
 
115
[***]
No contract/contract not yet identified
 
 
116
[***]
No contract/contract not yet identified
 
 
117
[***]
No contract/contract not yet identified
 
 
118
[***]
Contrat De Prestations
30/11/2012
31/07/2014
119
[***]
No contract/contract not yet identified
20/12/2010
30/09/2013
120 
 
[***]
No contract/contract not yet identified
 
 
121
[***]
Consulting Agreement
26/09/2005
31/12/2010
122
[***]
No contract/contract not yet identified
 
 
123
[***]
No contract/contract not yet identified
 
 
124
[***]
No contract/contract not yet identified
 
 
125
[***]
No contract/contract not yet identified
 
 
126
[***]
Contrato De Prestacao De Servicos E Outras Avencas
1/2/2011
30/04/2012
127
[***]
No contract/contract not yet identified
 
 
128
[***]
No contract/contract not yet identified
 
 
129
[***]
No contract/contract not yet identified
 
 
130
[***]
No contract/contract not yet identified
 
 
131
[***]
Contrato Marco De Prestación De Servicios
01/05/2012
31/03/2015
132
[***]
No contract/contract not yet identified
 
 
133
[***]
Corporate Learning Service Seat Licence Order Form
15/12/2010
14/12/2013
134
[***]
No contract/contract not yet identified
 
 
135
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 236





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
136
[***]
No contract/contract not yet identified
 
 
137
[***]
No contract/contract not yet identified
 
 
138
[***]
Perjanjian Kerjasama
01/04/2012
31/03/2013
139
[***]
No contract/contract not yet identified
 
 
140
[***]
No contract/contract not yet identified
 
 
141
[***]
No contract/contract not yet identified
 
 
142
[***]
No contract/contract not yet identified
 
 
143
[***]
No contract/contract not yet identified
 
 
144
[***]
No contract/contract not yet identified
 
 
145
[***]
No contract/contract not yet identified
 
 
146
[***]
Education Service Agreement
05/12/2008
31/12/2013
147
[***]
No contract/contract not yet identified
 
 
148
[***]
No contract/contract not yet identified
 
 
149
[***]
Caratula De Autorizacion De Documento Legal
01/05/2012
30/04/2013
150
[***]
No contract/contract not yet identified
 
 
151
[***]
No contract/contract not yet identified
 
 
152
[***]
No contract/contract not yet identified
 
 
153
[***]
No contract/contract not yet identified
 
 
154
[***]
No contract/contract not yet identified
 
 
155
[***]
No contract/contract not yet identified
 
 
156
[***]
No contract/contract not yet identified
 
 
157
[***]
No contract/contract not yet identified
 
 
158
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 237





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
159
[***]
No contract/contract not yet identified
 
 
160
[***]
No contract/contract not yet identified
 
 
161
[***]
No contract/contract not yet identified
 
 
162
[***]
Training Services Global Supply Agreement
02/03/2009
28/12/2012
163
[***]
Training Services Global Supply Agreement
29/10/2012
28/10/2014
164
[***]
No contract/contract not yet identified
 
 
165
[***]
No contract/contract not yet identified
 
 
166
[***]
No contract/contract not yet identified
22/09/2010
31/12/2013
167
[***]
Consulting Agreement
01/01/2009
31/12/2013
168
[***]
No contract/contract not yet identified
 
 
169
[***]
Adoption Agreement To The US Maintenance and Supply
28/05/2009
12/02/10
170
[***]
Consultancy Service Agreement
19/02/2007
19/02/2013
171
[***]
No contract/contract not yet identified
 
 
172
[***]
No contract/contract not yet identified
 
 
173
[***]
No contract/contract not yet identified
 
 
174
[***]
No contract/contract not yet identified
 
 
175
[***]
No contract/contract not yet identified
 
 
176
[***]
No contract/contract not yet identified
 
 
177
[***]
Consulting Agreement
01/01/2009
31/12/2013
178
[***]
Services Supply Agreement ( Training )
06/08/2012
05/08/2014
179
[***]
No contract/contract not yet identified
 
21/06/2015
180
[***]
No contract/contract not yet identified
 
 
181
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 238





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
182
[***]
No contract/contract not yet identified
 
 
183
[***]
No contract/contract not yet identified
 
 
184
[***]
Amendment Number Three to the Services Supply Agreement ( Consultancy )
23/12/2008
31/12/2013
185
[***]
Penggunna Jasa Perberian Pelatihan BSMR / LSPP Antara
01/04/2012
31/03/2013
186
[***]
No contract/contract not yet identified
 
 
187
[***]
No contract/contract not yet identified
 
 
188
[***]
No contract/contract not yet identified
 
 
189
[***]
No contract/contract not yet identified
01/01/2011
31/01/2013
190
[***]
Contracto De Prestcion  De Services
11/07/2011
11/07/2014
191
[***]
No contract/contract not yet identified
 
 
192
[***]
Supply Of Training Services
05/27/2004
05/31/2013
193
[***]
No Contract/Contract Not Yet Identified
 
 
194
[***]
Services Supply Agreement
01/20/2012
01/19/2014
195
[***]
No contract/contract not yet identified
 
 
196
[***]
Caratula De Autorizacion De Documento Legal
07/01/2011
06/01/2014
197
[***]
No Contract/Contract Not Yet Identified
 
 
198
[***]
Supply And Service Agreement
07/28/2011
07/28/2014
199
[***]
Alcance De La Propuesta
 
06/01/2013
200
[***]
No contract/contract not yet identified
 
 
201
[***]
No contract/contract not yet identified
 
 
202
[***]
No contract/contract not yet identified
 
 
203
[***]
Supply Of Training Services
03/21/2002
12/31/2013

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 239





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
204
[***]
No contract/contract not yet identified
 
 
205
[***]
No contract/contract not yet identified
 
 
206
[***]
No contract/contract not yet identified
 
 
207
[***]
No contract/contract not yet identified
 
 
208
[***]
No contract/contract not yet identified
 
 
209
[***]
Contrato Marco De Prestación De Servicios
03/31/2010
01/15/2014
210
[***]
No contract/contract not yet identified
 
 
211
[***]
No contract/contract not yet identified
 
 
212
[***]
Services Supply Agreement
08/30/2011
08/29/2014
213
[***]
No contract/contract not yet identified
 
 
214
[***]
No contract/contract not yet identified
 
 
215
[***]
Caratula De Autorizacion De Documento Legal
08/13/2007
12/31/2013
216
[***]
No contract/contract not yet identified
 
 
217
[***]
No contract/contract not yet identified
 
 
218
[***]
No contract/contract not yet identified
 
 
219
[***]
No contract/contract not yet identified
 
 
220
[***]
No contract/contract not yet identified
 
 
221
[***]
No contract/contract not yet identified
 
 
222
[***]
No contract/contract not yet identified
 
 
223
[***]
No contract/contract not yet identified
 
 
224
[***]
No contract/contract not yet identified
 
 
225
[***]
Caratula De Autorizacion De Documento Legal
05/01/2012
03/31/2015
226
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 240





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
227
[***]
No contract/contract not yet identified
 
 
228
[***]
No contract/contract not yet identified
 
 
229
[***]
No contract/contract not yet identified
 
 
230
[***]
No contract/contract not yet identified
 
 
231
[***]
No contract/contract not yet identified
 
 
232
[***]
Caratula De Autorizacion De Documento Legal
11/01/2008
10/31/2014
233
[***]
No contract/contract not yet identified
 
 
234
[***]
Caratula De Autorizacion De Documento Legal
04/01/2012
04/01/2015
235
[***]
No contract/contract not yet identified
 
 
236
[***]
No contract/contract not yet identified
 
 
237
[***]
No contract/contract not yet identified
 
 
238
[***]
No contract/contract not yet identified
 
 
239
[***]
No contract/contract not yet identified
 
 
240
[***]
No contract/contract not yet identified
 
 
241
[***]
No contract/contract not yet identified
 
 
242
[***]
No contract/contract not yet identified
 
 
243
[***]
No contract/contract not yet identified
 
 
244
[***]
Contrato Marco De Prestación De Servicios
07/01/2012
06/30/2015
245
[***]
No contract/contract not yet identified
 
 
246
[***]
Training Services Global Supply Agreement
09/02/2008
12/28/2012
247
[***]
Master Agreement For Supply Of Training Services
12/18/2006
12/18/2007
248
[***]
No contract/contract not yet identified
 
 
249
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 241





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
250
[***]
Caratula De Autorizacion De Documento Legal
03/01/2011
03/01/2015
251
[***]
No contract/contract not yet identified
 
 
252
[***]
No contract/contract not yet identified
 
 
253
[***]
No contract/contract not yet identified
 
 
254
[***]
Services Supply Agreement
01/20/2012
01/19/2014
255
[***]
No contract/contract not yet identified
 
 
256
[***]
No contract/contract not yet identified
 
 
257
[***]
No contract/contract not yet identified
 
 
258
[***]
No contract/contract not yet identified
 
 
259
[***]
US Hosted Service Agreement
03/23/2011
03/31/2014
260
[***]
No contract/contract not yet identified
 
 
261
[***]
No contract/contract not yet identified
 
 
262
[***]
No contract/contract not yet identified
 
 
263
[***]
No contract/contract not yet identified
 
 
264
[***]
No contract/contract not yet identified
 
 
265
[***]
No contract/contract not yet identified
 
 
266
[***]
No contract/contract not yet identified
 
 
267
[***]
No contract/contract not yet identified
 
 
268
[***]
No contract/contract not yet identified
 
 
269
[***]
No contract/contract not yet identified
 
 
270
[***]
No contract/contract not yet identified
 
 
271
[***]
Training Services Global Supply Agreement
11/30/2005
11/30/2011
272
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 242





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
273
[***]
No contract/contract not yet identified
 
 
274
[***]
No contract/contract not yet identified
 
 
275
[***]
Consulting Agreement
05/28/2009
12/31/2013
276
[***]
No contract/contract not yet identified
 
 
277
[***]
No contract/contract not yet identified
 
 
278
[***]
No contract/contract not yet identified
 
 
279
[***]
No contract/contract not yet identified
 
 
280
[***]
No contract/contract not yet identified
 
 
281
[***]
No contract/contract not yet identified
 
 
282
[***]
No contract/contract not yet identified
01/19/2011
12/31/2012
283
[***]
No contract/contract not yet identified
 
 
284
[***]
Prestacion De Servicios De Capacitacion
10/17/2006
12/31/2013
285
[***]
Consulting Agreement
03/31/2004
12/31/2014
286
[***]
No contract/contract not yet identified
 
 
287
[***]
No contract/contract not yet identified
 
 
288
[***]
Alcance De La Propuesta
04/03/2013
3/31/2014
289
[***]
Master Agreement For Supply of Training Services
09/18/2004
8/31/2013
290
[***]
No contract/contract not yet identified
 
 
291
[***]
Training Services Global Supply Agreement
03/31/2011
03/30/2014
292
[***]
No contract/contract not yet identified
 
 
293
[***]
No contract/contract not yet identified
 
 
294
[***]
No contract/contract not yet identified
 
 
295
[***]
No contract/contract not yet identified
 
 

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 243





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
No
Name of Managed Supplier
Title of Managed Contract
Date
Termination
date
296
[***]
No contract/contract not yet identified
 
 
297
[***]
Prestacion De Servicios De Capacitacion
01/31/2008
12/31/2013
298
[***]
No contract/contract not yet identified
 
 
299
[***]
No contract/contract not yet identified
 
 
300
[***]
No contract/contract not yet identified
 
 
301
[***]
No contract/contract not yet identified
 
 
302
[***]
No contract/contract not yet identified
 
 
303
[***]
No contract/contract not yet identified
 
 
304
[***]
No contract/contract not yet identified
 
 
305
[***]
Caratula De Autorizacion De Documento Legal
03/01/2011
03/01/2015
306
[***]
No contract/contract not yet identified
 
 
307
[***]
Services Supply Agreement
05/01/2011
05/01/2016
308
[***]
No contract/contract not yet identified
 
 
309
[***]
Services Supply Agreement
01/20/2012
01/19/2014
310
[***]
No contract/contract not yet identified
 
 
311
[***]
Services Supply Agreement
01/20/2012
01/19/2014
312
[***]
No contract/contract not yet identified
 
 
313
[***]
UK Services Supply Agreement
11/16/2012
08/22/2013

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 
 

Global Outsourcing Services Agreement Page 244





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 21
 
Guarantee
 
THIS GUARANTEE is entered into this                     day of
                                                            2013
 
BETWEEN
 

(1)
HSBC Holding plc a company incorporated in England & Wales (registered number
617987) and whose registered office is at 8 Canada Square, London, E14 5HQ
(HSBC); and
      (2)
[Name of parent (guarantor) company] a company incorporated in England & Wales
(registered number [                                         ]) and whose
registered office is at [                               ] ( Guarantor).

 
BACKGROUND:
 

A.
[Name of the Supplier], a wholly owned subsidiary of the Guarantor incorporated
in in England & Wales (registered number [                                ]) and
whose registered office is at [                           ](Supplier) and HSBC
have entered into an agreement for the provision of global learning outsourced
services dated 2013 (the Agreement).
      B.
In consideration for the entry into the Agreement by HSBC and the Supplier, the
Guarantor agrees to undertake certain obligations set out below in this
guarantee (Guarantee).

 
In consideration for £1 paid by HSBC to the Guarantor, receipt of which is
hereby acknowledged, NOW IT IS AGREED as follows:


 

1.
INTERPRETATION

 

1.1
In this Guarantee, any reference to:


 

1.1.1
clauses or parties are to the clauses of and/or the parties to this Guarantee,
respectively;
      1.1.2
(unless the context requires otherwise) words in the singular include the plural
and vice versa and any gender includes a reference to all other genders; and
      1.1.3
terms not defined in this Guarantee but defined in the Agreement shall have the
meaning given to them in the Agreement.

 

1.2
The headings are for convenience only and shall not affect the interpretation of
this Guarantee.


 

2.
GUARANTOR'S OBLIGATIONS

 

2.1
The Guarantor agrees:


 

2.1.1
to guarantee to HSBC the due and punctual payment by the Supplier of all sums
due under the Agreement and the due performance and observance of all the
Supplier’s obligations under it;
      2.1.2
to indemnify HSBC against all sums that become payable to HSBC and/or any HSBC
Contracting Party under the Agreement or any Local Services Agreement entered
into pursuant to its terms (and against all loss, damage, liabilities, claims,
proceedings (whether civil or criminal), penalties, actions, fines or other
sanctions, judgments, costs and expenses that may arise or occur or that HSBC
may sustain as a consequence of it entering into the Agreement or a Local
Services Agreement); and

 
 

Global Outsourcing Services Agreement Page 245





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement







2.1.3
that the Guarantor’s liability under this guarantee and indemnity shall not be
varied, diminished, prejudiced or discharged in any way by HSBC holding or
taking any other or further securities or by granting any time or other
indulgence to the Guarantor, the Supplier or any other guarantor or indemnifier
or by any variation or alteration of the terms of the Agreement or by the
Guarantor omitting to prove or maintain any right of proof or enforce payment of
any dividend or composition, and that the liquidation or insolvency of the
Supplier shall not affect or determine the Guarantor’s liability hereunder.

 

2.2
The Guarantor's liability to HSBC shall not exceed the Supplier's liability to
HSBC under the Agreement and the Local Services Agreements entered into pursuant
to its terms.
      2.3
In any proceedings brought by HSBC under this Guarantee, the Guarantor shall be
entitled:

 

2.3.1
to rely on any limitation of liability in the Agreement;
      2.3.2
to raise the equivalent rights in defense of liability as the Supplier would
have had against HSBC and/or the relevant HSBC Contracting Party under the
Agreement; and
      2.3.3
to rely on any counterclaim the Supplier may have against HSBC.

 

2.4
For the purposes of this Guarantee, HSBC will be entitled to recover the losses
of any HSBC Contracting Party or other Service Recipient as if such losses had
been suffered by HSBC itself.

 

3.
Notices

 
All notices given in relation to this Guarantee shall be given in writing
(including where agreed by email) and shall be sent to the following:

 

3.1
for the attention of: Chief Procurement Officer

 
8 Canada Square, London E14 5HQ

 
fax: 44 (0)20 79924818

 

3.2
for the attention of:             [role]

 
[address]

 
[fax:]

 

4.
THIRD PARTIES

 
Unless the right of enforcement is expressly granted in the Agreement, it is not
intended that any provision of this Guarantee shall be enforceable by virtue of
the Contracts (Rights of Third Parties) Act 1999 by any person who is not a
party to this Guarantee.

 

5.
COUNTERPARTS

 
This Guarantee may be executed in any number of counterparts but shall not be
effective until each party has executed at least one counterpart. Each
counterpart when executed shall be an original, but all the counterparts
together shall constitute one document.

 

6.
FURTHER ASSURANCE

 
Each party shall do, execute and perform such further acts, things, deeds and
documents as may from time to time be required to give full legal and practical
effect to this Guarantee.

 
 

Global Outsourcing Services Agreement Page 246





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

7.
ENTIRE AGREEMENT

 
This Guarantee represents the entire terms agreed between the parties in
relation to its subject matter.

 

8.
GOVERNING LAW AND JURISDICTION

 
This Guarantee shall be governed by and construed in accordance with the laws of
England and Wales and is subject to the exclusive jurisdiction of the English
courts.

 
IN WITNESS of which this Guarantee has been duly executed by the parties.
 
SIGNED for and on behalf of HSBC Holdings plc
 
Signature:
 
 
 
 
 
Full Name:
 
 
 
 
 
Position:
 
 
 
 
 
Date:
 
 

 
SIGNED for and on behalf of [Guarantor]
 
Signature:
 
 
 
 
 
Full Name:
 
 
 
 
 
Position:
 
 
 
 
 
Date:
 
 

 
 

Global Outsourcing Services Agreement Page 247





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 22
 
Standard Form Novation Agreement
 
THIS NOVATION AGREEMENT is entered into this                     day of
                               20
 
BETWEEN
 

(1)
[insert] (the Outgoing Party);
      (2)
[insert] (the Continuing Party); and
      (3)
[insert] (the Incoming Party).

 
BACKGROUND:
 

A.
The Outgoing Party and the Continuing Party entered into an agreement dated
[Note: insert date] for the purpose of [Note: insert purpose - in most
circumstances this will be "for the provision of certain learning services"]
(the Contract), a copy of which is set out in the annex to this Novation
Agreement.[Note: annex will need to be added at the end of the document.]
      B.
[Note:

 
on entry, where an HSBC Contracting Party is the 'Outgoing Party', the following
recital should be included here: "The Outgoing Party and the Incoming Party
entered into a master services agreement for the provision of certain global
learning services dated [Note: insert date] (the MSA) in respect of which the
Continuing Party [provides certain learning services/grants certain licences]."
   
OR
   
on exit, where the Supplier (GP) is the 'Outgoing Party', the following recital
should be included here instead: "The Outgoing Party and [Note: insert relevant
HSBC entity] (HSBC) entered into an agreement dated [Note: insert date] for the
provision of global learning services (the HSBC Agreement). HSBC now wishes to
appoint the Incoming Party to provide services which are the same or similar to
the services provided under the HSBC Agreement, and as a result, the Contract
shall be novated from the Outgoing Party to the Incoming Party."]

 

C.
The Outgoing Party wishes to be released from and the Incoming Party wishes to
assume and perform the obligations of the Outgoing Party under the Contract and
the Continuing Party agrees to give such release on the terms set out in this
novation agreement (the Novation Agreement).

 
IT IS NOW AGREED as follows:
 

1.
With effect from [enter date] (the Novation Date):
      1.1
The Outgoing Party shall cease to be a party to the Contract and the Incoming
Party shall be entitled to all rights of the Outgoing Party thereunder whether
arising on or after the Novation Date as if the Incoming Party had at all times
been a party to the Contract. The Outgoing Party shall remain responsible for
and be bound by all obligations, undertakings and liabilities and shall be
entitled to any benefits arising before the Novation Date as if it had remained
a party to the Contract.
      1.2
[Note:

 
on entry, where HSBC is the 'Outgoing Party', include the following clause:
"Notwithstanding the novation of the Contract, the services provided under the
Contract by the Continuing Party shall continue to be provided for and on behalf
of the Outgoing Party and its business, and the Continuing Party agrees that any
licences/scope of use provisions in the MSA shall be extended for this purpose,
if necessary."

 
 

Global Outsourcing Services Agreement Page 248





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
OR
   
on exit, where the Supplier (GP) is the 'Outgoing Party', include the following
clause: "Notwithstanding the novation of the Contract, the services provided
under the Contract by the Continuing Party shall continue to be provided for and
on behalf of HSBC and HSBC's business, and the Continuing Party agrees that any
licences/scope of use provisions in the Contract shall be extended for this
purposes, if necessary."]

 

1.3
In consideration of the undertakings given by the Outgoing Party pursuant to
this Novation Agreement, the Incoming Party undertakes with the Outgoing Party
and the Continuing Party to observe, perform, discharge and be bound by all
obligations, undertakings and liabilities of the Outgoing Party arising under
the Contract in substitution for the Outgoing Party whether arising on or after
the Novation Date, as if the Incoming Party had at all times been a party to the
Contract.
      1.4
In consideration of the undertakings given by the Incoming Party pursuant to
this Novation Agreement and of the payment by the Incoming Party to the
Continuing Party of the sum of one pound sterling (£1) (the receipt and
sufficiency of which are hereby acknowledged), the Continuing Party hereby
releases and discharges the Outgoing Party from the further performance of all
its obligations, undertakings and liabilities under the Contract arising on or
after the Novation Date and accepts the like obligations, undertakings and
liabilities of the Incoming Party in place thereof, and the Incoming Party
hereby undertakes to indemnify and hold the Continuing Party harmless in respect
of any loss, damage or expense for which the Outgoing Party would have been
liable but for the release and discharge referred to herein.
      1.5
[Note: on exit, where the Supplier (GP) is the 'Outgoing Party', include the
following clause: "The Outgoing Party shall indemnify and keep indemnified the
Incoming Party from and against all and any loss, damage or expense which the
Incoming Party may suffer or incur as a result of or in connection with any
breach or any act or omission of the Outgoing Party in connection with the
Contract prior to the Novation Date. Subject to this indemnity, all costs and
expenses in relation to the transferring of the Contract:

 

1.5.1
relating to the period prior to the Novation Date shall be borne by the Outgoing
Party; and
      1.5.2
on and following the Novation Date, up to and including the date of expiry or
termination of the Contract (as applicable), shall be borne by the Incoming
Party."]

 

1.6
The Continuing Party and the Incoming Party hereby agree that, as from the
Novation Date, all references in the Contract to the Outgoing Party shall be
read and construed as references to the Incoming Party[ (but subject always to
the provisions of clause 1.2 above)Note: include wording in brackets where
either HSBC, on entry, or the Supplier (GP), on exit, is the 'Outgoing
Party''.].
      1.7
Save as expressly provided in this Novation Agreement, all other provisions of
the Contract shall remain in full force and effect and binding on the parties
thereto, insofar as the same are in force and effect and binding on those
parties immediately prior to the Novation Date.
      1.8
Nothing in this Novation Agreement shall affect any rights or remedies of any
party that have accrued to it prior to the Novation Date.
      1.9
No other term of the Contract is affected, amended or varied by this Novation
Agreement.
      2.
[Note:

 
 

Global Outsourcing Services Agreement Page 249





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
on entry, where HSBC is the 'Outgoing Party, include the following clause "The
Continuing Party hereby acknowledges and agrees that if, for any reason, the MSA
between the Incoming Party and the Outgoing Party is terminated for whatever
reasons, the Outgoing Party may require the Contract to be novated back to the
Outgoing Party. The Continuing Party shall consent to such novation on
substantially the same terms as those contained in this Novation Agreement,
without prejudice to any accrued rights which the Continuing Party may have in
respect of any breach by the Incoming Party of the terms of this Novation
Agreement up to the point of transfer back to the Outgoing Party."
   
OR
   
on exit, where the Supplier (GP) is the 'Outgoing Party, include the following
clause "'The Continuing Party hereby acknowledges and agrees that if, for any
reason, the HSBC Agreement between the Incoming Party and HSBC is terminated for
whatever reasons, HSBC may require the Contract to be novated HSBC or a
replacement service provider. The Continuing Party shall consent to such
novation on substantially the same terms as those contained in this Novation
Agreement, without prejudice to any accrued rights which the Continuing Party
may have in respect of any breach by the Incoming Party of the terms of this
Novation Agreement up to the point of transfer to HSBC or a replacement service
provider."]

 

3.
The Continuing Party, the Outgoing Party and the Incoming Party agree to keep
confidential the existence and terms of this Novation Agreement save that, for
the avoidance of doubt, they and their legal advisors may make a disclosure when
under a legal or regulatory obligation (provided that, where reasonably
practicable and without breaking any legal or regulatory obligation, two (2)
days' prior written notice is provided by the party making the disclosure to the
other two parties) to do so, or to their respective professional advisors,
auditors or insurers or in order to secure compliance with this Novation
Agreement in the event of a breach by the other party (provided always that such
third parties are placed under and comply with obligations of confidentiality no
less onerous than those set out herein). The provision of confidentiality
contained herein shall not apply to the extent that the information comprising
the subject matter of this clause 3 falls into the public domain without breach
by a party of an obligation under this Novation Agreement, or is otherwise
acquired from a third party who owes no obligation in respect of the
information.
      4.
This Novation Agreement may be entered into in any number of counterparts and by
the parties to it on separate counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts shall together
constitute one and the same instrument.
      5.
Nothing in this Novation Agreement confers, or purports to confer, on any third
party any benefit or any right to enforce any term of this Novation Agreement,
and the provisions of the Contracts (Rights of Third Parties) Act 1999 (as
amended or modified from time to time) shall not apply [Note: Where an HSBC
Contracting Party is not a party this this Novation Agreement and the Supplier
is the Outgoing Party (i.e. on exit), include the following:", save that HSBC
may enforce any term of this Novation Agreement which is expressly or implicitly
intended for HSBC's or its business' benefit."]
      6.
Each party warrants that this Novation Agreement constitutes its legal, valid
and binding obligation, that it has full power and authority to enter into and
perform and has taken all necessary action to authorise its entry into and
performance of this Novation Agreement.
      7.
Each of the parties shall pay its own costs in relation to the negotiation,
agreement and completion of this Novation Agreement and in relation to any legal
documentation arising out of this Novation Agreement.
      8.
This Novation Agreement shall be governed by the same laws as the Contract and
the parties agree to accept the same forum as therein provided for the
resolution of any matter arising hereunder.

 
 

Global Outsourcing Services Agreement Page 250





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

9.
[Note: Include the wording in square brackets (i) on entry, where HSBC is the
Outgoing Party, in which case refer to the 'MSA'; or (ii) on entry, where the
Supplier (GP) is the 'Outgoing Party', in which case refer to the 'HSBC
Agreement' ); otherwise delete as appropriate.] Save in respect of any terms set
out in the [Note: insert reference to MSA/HSBC Agreement in line with the above
guidance (which terms shall apply only as between the Outgoing Party and the
Incoming Party), t/T]his Novation Agreement shall constitute the entire
agreement between the parties in relation to the subject matter of this Novation
Agreement and all other terms, statements or undertakings are expressly
excluded. The parties acknowledge that in entering into this Novation Agreement
they are not relying upon any statement or representation made by or on behalf
of the other party, whether or not in writing, at any time prior to the
execution of this Novation Agreement, which is not expressly set out in this
Novation Agreement. The foregoing does not exclude or limit any party's
liability for any fraudulent misrepresentation upon which any party can prove it
relied. 

 
IN WITNESS of which this Novation Agreement has been duly executed by the
parties.
 
SIGNED for and on behalf of
 
 
 
[Outgoing Party]
 
 
 
 
Signature:
 
 
 
 
 
Full Name:
 
 
 
 
 
Position:
 
 
 
 
 
Date:
 
 

 
 

Global Outsourcing Services Agreement Page 251





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
SIGNED for and on behalf of
 
 
 
[Continuing Party]
 
 
 
 
Signature:
 
 
 
 
 
Full Name:
 
 
 
 
 
Position:
 
 
 
 
 
Date:
 
 
 
 
 
SIGNED for and on behalf of
 
 
 
[Incoming Party]
 
 
 
 
Signature:
 
 
 
 
 
Full Name:
 
 
 
 
 
Position:
 
 
 
 
 
Date:
 
 

 
 

Global Outsourcing Services Agreement Page 252





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Annex
 
[Note: insert copy of the Contract described in recital A.]
 
 

Global Outsourcing Services Agreement Page 253





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
Schedule 23
 
Local Services Agreement
 
THIS LOCAL SERVICES AGREEMENT is entered into this                     day of
20[xx]
 
BETWEEN
 

(1)
[HSBC Contracting Party] a company incorporated in [Note: insert country]
(registered number [Note: insert number] whose registered office is at [Note:
insert address] (the HSBC Contracting Party); and
      (2)
[Supplier Contracting Party] a company incorporated in [Note: insert country]
(registered number [Note: insert number] whose registered office is at [Note:
insert address] (the Supplier Contracting Party).

 
BACKGROUND:
 

1
HSBC Holdings plc and [Note: insert Supplier MSA contracting party] have entered
into a Master Services Agreement for the provision of global learning services,
dated [Note: insert MSA signature date] 2013 (the MSA).
      2
Pursuant to the MSA, the HSBC Contracting Party and the Supplier Contracting
Party now wish to enter into this Local Services Agreement to enable the HSBC
Contracting Party to take the benefit of the MSA and receive the Services from
the Supplier Contracting Party subject to its terms.
      3
Certain of the Services to be provided pursuant to the MSA will be provided by
the Supplier Contracting Party in [Note: insert the name of the country in
question] (the Country).
      4
The HSBC Contracting Party and the Supplier Contracting Party wish to facilitate
local to local contracting and invoicing, by way of this Local Services
Agreement.

 
IT IS NOW AGREED as follows:
 

1.
BENEFIT OF THE LOCAL SERVICES AGREEMENT

 
The Supplier Contracting Party and the HSBC Contracting Party agree as follows:

 

1.1
the Services to be provided by the Supplier Contracting Party to the HSBC
Contracting Party shall be provided to the HSBC Contracting Party on the basis
that the HSBC Contracting Party takes the benefit of the Services subject to the
terms and conditions of the MSA and the Contracts (Rights of Third Parties) Act
1999 as the same may be amended or re-enacted from time to time;
      1.2
any issues of liability of the Supplier Contracting Party to the HSBC
Contracting Party shall be subject to the limitations and exclusions contained
in the MSA;
      1.3
this Local Services Agreement shall be exclusively governed by, and construed in
accordance with the laws of England and Wales save as may be explicitly stated
to the contrary in this Local Services Agreement; and
      1.4
the HSBC Contracting Party and the Supplier Contracting Party submit to the
exclusive jurisdiction of the English courts to settle any dispute arising out
of this Local Services Agreement and/or the MSA.

 
 

Global Outsourcing Services Agreement Page 254





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 

2.
PROVISION OF LOCAL SERVICES
      2.1
As set out in clause 2.3 (Engagement) of the MSA, this Local Services Agreement
is entered into so as to address:

 

2.1.1
specific Services related requirements applicable to the Country; and/or
      2.1.2
so as to address any mandatory legal requirements applicable to the Country.

 

2.2
These local Services requirements and associated variations to or additions to
the MSA are set out in the schedules to this Local Services Agreement.
      2.3
If applicable mandatory Laws require the inclusion of a particular provision in
this Local Services Agreement or have some other impact on this Local Services
Agreement (where that provision or impact is not already specifically reflected
in this Local Services Agreement), the parties agree that this Local Services
Agreement will not be invalid or frustrated by reason of the non-inclusion of a
relevant provision dealing with the issue but instead:

 

2.3.1
if the provision can be incorporated without creating a significant impact to
the terms of this Local Services Agreement, it shall be deemed to be
incorporated and the terms of this Local Services Agreement shall be amended
accordingly; or
      2.3.2
if the incorporation of the relevant term would, in the reasonable opinion of
either party cause a significant impact on the terms of this Local Services
Agreement, that party will notify the other and the parties will negotiate in
good faith any necessary or desirable amendments to this Local Services
Agreement.

 
If the parties cannot agree the relevant amendments within thirty (30) days of
the date of notification by a party pursuant to clause 2.3.2 above, the HSBC
Contracting Party may terminate this Local Services Agreement on immediately
effective notice and without liability to the Supplier Contracting Party. If
such termination of this Local Services Agreement would have a material impact
on the provision of the overall Services being provided pursuant to the MSA,
HSBC Holdings plc shall then be further entitled to terminate the MSA and each
HSBC Contracting Party shall be entitled to terminate any Local Services
Agreement to which it is a party.

 

2.4
If the Supplier and HSBC (as defined in the MSA and being the contracting
parties to the MSA) are to amend the terms of the MSA then, unless the relevant
Change Form or variation indicates to the contrary, the amendments shall apply
to the terms of the MSA incorporated into this Local Services Agreement and,
accordingly, this Local Services Agreement will be deemed to have been amended
pursuant to that variation or Change Form.
      3.
GENERAL
      3.1
This Local Services Agreement incorporates the terms of the MSA. Any references
to "the Supplier" in the MSA shall, for the purposes of this Local Services
Agreement, be interpreted as references to the Supplier Contracting Party that
enters into this Local Services Agreement and , any references to "HSBC" in the
MSA shall, for the purposes of this Local Services Agreement, be interpreted as
references to the HSBC Contracting Party that enters into this Local Services
Agreement, excluding, however, those provisions which by their context are
intended to apply solely to the operation of the MSA and not an individual Local
Services Agreement.
      3.2
Unless expressly stated to the contrary in this Local Services Agreement, the
provisions of the MSA (including the terms and conditions, the Charges, the
Services, the Service Levels, the Service Credits and so forth) shall apply to
the relationship between the parties to this Local Services Agreement.
Accordingly, for example, a reference to the Services in this Local Services
Agreement shall mean a reference to the Services described in the MSA, as
supplemented or amended by the terms of this Local Services Agreement.

 
 

Global Outsourcing Services Agreement Page 255





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 






3.3
The parties agree that all claims and liabilities arising in connection with the
Services shall be dealt with subject to the terms of the MSA, as incorporated
into this Local Services Agreement.
      3.4
If and to the extent that there are any contractual provisions in addition to
those set out in the MSA or which constitute a variation thereto, they shall be
as set out in the schedules to this Local Services Agreement. In the case of any
additions or variations to the MSA required to comply with local mandatory Law
(as may be set out in Schedule 1 of this Local Services Agreement), it is
expressly recognised that the parties intend the provisions of the MSA to apply
without amendment (other than as set out in this Local Services Agreement) save
as may be strictly necessary to comply with the requirements of local Laws).
      3.5
The HSBC Contracting Party shall not by reason of this Local Services Agreement
become liable for any taxes, levies or duties beyond those which it agreed to
pay pursuant to the terms of the MSA. The Supplier Contracting Party shall be
responsible for any such additional taxes, levies or duties as may arise by
virtue of the execution of this Local Services Agreement and/or the provision of
the Services hereunder.
      3.6
This Local Services Agreement shall come into force on the date it is signed
and, subject to earlier termination in accordance with the provisions of the
MSA, shall continue for the term of the MSA.
      3.7
This Local Services Agreement and the MSA shall together represent the entire
understanding between the parties to this Local Services Agreement in relation
to the subject matter hereof and supersede, cancel and nullify any previous
agreement between the parties relating to such matters. Each reference in the
MSA to "this/the Agreement" shall be read as the context requires as if
referring to this Local Services Agreement, excluding, however, those references
which by their context are intended to apply solely to the operation of the MSA
and not an individual Local Services Agreement.
      3.8
The parties represent to each other that each has full power and authority to
enter into this Local Services Agreement.
      3.9
Any reference to terms with capitalised letters in this Local Services Agreement
will have the meaning attributed to them in the MSA as varied or supplemented by
any meaning given to them in this Local Services Agreement.

 
 

Global Outsourcing Services Agreement Page 256





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement

 
SCHEDULE 1
 
NON-DEROGABLE REQUIREMENTS OF LOCAL LAW
 
[Note: local lawyers will review the MSA and advise on any mandatory local law
changes.  If there are any such changes, these will be described here.]
 
 

Global Outsourcing Services Agreement Page 257



 


SCHEDULE 2


 


LOCAL SERVICE REQUIREMENTS

 

1.
TRANSITION [Note: please refer to Schedule 2 (Transition and Transformation) of
the MSA.]

 

1.1
The Outline Local Transition Plan is set out at Appendix 1 (Outline Local
Transition Plan).
      1.2
The following Local Transition milestones, activities and Deliverables are set
out in Appendix 2 (Local Transition Milestones):

 

1.2.1
Local Transition Key Milestones;
      1.2.2
Local Transition Interim Key Milestones;
      1.2.3
Local Transition Activities; and
      1.2.4
Local Transition Deliverables.

 

1.3
The Local Transition End Date is [Note: insert date].

 

2.
SERVICES [Note: please refer to Schedule 3 (Services) of the MSA.]

 

2.1
[Local Services Variations

 
The Supplier Contracting Party shall provide the Services to the HSBC
Contracting Party in the Country[, subject to the following variations:

 

2.1.1
[Note: please insert any variations to Schedule 3 (Services) of the MSA. Any
such variations should only be included to the extent that they are strictly
necessary in the Country. Please draft the variations in the following format:
"Paragraph [x] of Schedule 3 (Services) of the MSA shall be [deleted in its
entirety/deleted in its entirety and replaced with the following wording]…"/"A
new paragraph [x] shall be inserted following paragraph [x] of Schedule 3
(Services) of the MSA as follows: …] If there are no such variations, please
delete this paragraph 2.1 entirely.]

 

2.2
Sites

 

2.2.1
The Supplier Contracting Party shall perform the Services from the following
Sites:

 

2.2.1.1
Supplier sites:

 

(a)
[Note: Supplier to insert]

 

2.2.1.2
HSBC Premises:

 

(a)
[Note: HSBC to insert]

 

2.2.2
The Supplier Contracting Party shall not perform the Services from the Supplier
sites listed above unless:

 

2.2.2.1
the HSBC Contracting Party has undertaken an ISR assessment; and
      2.2.2.2
the Supplier Contracting Party has, to the HSBC Contracting Party's
satisfaction, taken any action identified as part of the ISR assessment.

 

3.
CHARGES [Note: please refer to Schedule 5 (Charges) of the MSA.]

 
 

Global Outsourcing Services Agreement Page 258



 

3.1
The Charges payable in consideration of the provision of the Services pursuant
to this Local Services Agreement shall be calculated in accordance with Schedule
5 (Charges) of the MSA, provided that such Charges shall be payable in [Note:
insert local currency] at a conversion rate of [Note: insert rate]. [Note: the
following conversion rates have been pre-agreed (see paragraph 15.2 of Schedule
5 (Charges) of the MSA): United Kingdom: $1 = £0.652; Hong Kong: $1 = HK$7.763;
and Canada: $1 = CA$1.025.]
      3.2
During the fifth Year of the MSA, the Supplier shall be entitled to apply
indexation in respect of the Charges payable pursuant to this Local Services
Agreement by reference to the [Note: insert reference to relevant national cost
of living index], provided that any such increase shall be capped at the annual
average percentage of the [Note: insert reference to relevant national cost of
living index] over the preceding twelve (12) month period. No indexation shall
apply at any time prior to the first day of the fifth Year.

 

4.
INVOICING INSTRUCTIONS [Note: please refer to Schedule 5 (Charges) of the MSA.]

 

4.1
Invoices in relation to the performance of the Services pursuant to this Local
Services Agreement shall be submitted to the following address:

 
[Note: insert recipient (by role title not individual) and postal address].

 

4.2
[Note: if applicable, insert any local invoicing requirements that apply in
addition to or in replacement of the invoicing procedure described at Appendix
5-A (HSBC Invoicing Process) of Schedule 5 (Charges) of the MSA. If the
information is better suited to an Appendix, insert an appropriate Appendix to
this Schedule 2 and use the following wording here: "The information set out in
Appendix [x] (Local E-Invoicing Process), as may be updated by the HSBC
Contracting Party from time to time and notified to the Supplier Contracting
Party, shall apply [in addition to/in replacement of] that set out in Appendix
5-A (HSBC Invoicing Processes) of Schedule 5 (Charges) of the MSA." If there are
no additional local invoicing requirements, please delete this paragraph 4.2 in
its entirety.]

 

5.
HUMAN RESOURCES [Note: please refer to Schedule 7 (Human Resources) of the MSA.]

 
[Note: this section will need to describe the affected employees, the
roles/terms/benefits to be offered etc. For non-ARD countries, this will need to
be discussed at and the relevant provisions drafted. For countries where the ARD
applies, use the following wording:

 

5.1
"Redundancy indemnity

 
Subject to paragraph 5.2 below, in the event that:

 

5.1.1
the Supplier Contracting Party terminates the employment of any Transferring
Employees by reason of redundancy; and
      5.1.2
notice of such termination is served on the Transferring Employees no later than
[***] after the Relevant Transfer Date; and
      5.1.3
the employment of such Transferring Employees terminates before the [***] of the
Relevant Transfer Date,

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.
 

Global Outsourcing Services Agreement Page 259



 
the HSBC Contracting Party shall reimburse the Supplier Contracting Party in
full in respect of:

 

5.1.4
any enhanced redundancy payment calculated by reference to the HSBC Holdings plc
Redeployment and Redundancy policy or the HSBC Bank Security of Employment
policy or any enhanced redundancy payment scheme of HSBC Holdings plc or a HSBC
Group Member (as appropriate); and
      5.1.5
any payment calculated by reference to paragraph 5.4 below,

 
together the Redundancy Sum.

 

5.2
Prior to confirming to any Transferring Employee the sums which they would
receive on termination of their employment by reason of redundancy, the Supplier
Contracting Party shall (acting reasonably and in good faith) verify its
calculations with the HSBC Contracting Party in order that the HSBC Contracting
Party may confirm that any payment calculated by reference to HSBC Holdings plc
Redeployment and Redundancy policy or the HSBC Bank Security of Employment
policy or any enhanced redundancy payment scheme of HSBC Holdings plc or a HSBC
Group Member (as appropriate) has been correctly calculated. Prior to paying the
Redundancy Sum to such Transferring Employee, the Supplier Contracting Party
shall require them to confirm in writing their understanding that, pursuant to
the HSBC Holdings plc Redeployment and Redundancy policy and/or the HSBC Bank
Security of Employment policy, in the event that they commence a new role with
any HSBC Group Member within three (3) years of the termination of their
employment with the Supplier Contracting Party, the HSBC Contracting Party
reserves the right to require the Transferring Employee to reimburse some or all
of the enhanced redundancy sum (referred to in paragraph 5.1.4 to the HSBC
Contracting Party as a condition of the commencement of such new employment.
      5.3
Pursuant to paragraph 5.2, the Supplier Contracting Party shall provide the HSBC
Contracting Party with written evidence (addressed to the Senior Employee
Relations Manager) confirming the amount paid to the Transferring Employee
calculated by reference to HSBC Holdings plc Redeployment and Redundancy policy
or the HSBC Bank Security of Employment policy or any enhanced redundancy
payment scheme of HSBC Holdings plc or a HSBC Group Member (as appropriate). The
HSBC Contracting Party shall reimburse the Supplier Contracting Party for the
Redundancy Sum within forty two (42) days of receipt of an invoice for payment
accompanied by such written evidence.
      5.4
Subject to paragraph 5.5 below, the HSBC Contracting Party shall indemnify and
keep indemnified the Supplier Contracting Party against all liabilities, costs
and expenses arising out of or in connection with any claim made by any
Transferring Employee (or any beneficiary or any dependant of any Transferring
Employee) who was employed by the HSBC Contracting Party in the Country
immediately prior to the Relevant Transfer Date arising from any right under or
in connection with a HSBC Holdings plc or HSBC Group Member occupational pension
scheme which relates to any matter, right or claim which is not related to old
age, invalidity, or survivor’s benefits under such a scheme on such Transferring
Employee leaving employment by reason of redundancy, where notice of termination
of employment by reason of redundancy is served on the Transferring Employee no
later than six (6) months after the Relevant Transfer Date.

 
 

Global Outsourcing Services Agreement Page 260



 
In calculating any sum payable by the HSBC Contracting Party under paragraph 5.4
above, the following amount shall be deducted: any benefits already in payment
or payable under a HSBC Holdings plc or a HSBC Group Member occupational pension
scheme to or in respect of a Transferring Employee in connection with the
liability being claimed under paragraph 5.4."]

 

5.5
Key Personnel

 

5.5.1
The Key Personnel, for the term of this Local Services Agreement, are: [Note:
please see Part 3 of Schedule 7 (Human Resources) of the MSA, which includes a
number of provisions around Key Personnel. Please include here any Key Personnel
relevant to the Country specifically (including those relevant to Transition and
Transformation in addition to those already specified in Schedule 2 (Transition
and Transformation) of the MSA, i.e. all members of the Supplier's Transition
Team and the Supplier's Transformation Team).]

 
Key Personnel Name
Key Personnel Role
Duration
[Note: insert any Transition related Key Personnel relevant to the Country.]
 
[Transition]
[Note: insert any Transformation related Key Personnel relevant to the Country.]
 
[Transformation]
[Note: insert any other Key Personnel relevant to the Country.]
 
[Term of this Local Services Agreement]

 

5.5.2
Any changes to the list of Key Personnel set out above shall be promptly
notified to the HSBC Contracting Party by the Supplier Contracting Party in
writing.

 

6.
[GOVERNANCE [Note: please refer to Schedule 9 (Governance) of the MSA.]

 
[Note: the main Governance regime is set out in Schedule 9 (Governance) of the
MSA. The Local Board may not be applicable in all Countries. If this is the
case, please include the following wording: "The parties acknowledge and agree
that the Local Board (as described in Schedule 9 (Governance) to the MSA) shall
not apply in respect of the Country. Any local issues usually dealt with by a
Local Board shall instead be dealt with by the relevant Regional Board."]]

 

7.
[APPROVED SUB-CONTRACTORS [Note: please refer to Schedule 10 (Approved
Sub-contractors) of the MSA.]

 
The Supplier Contracting Party may use the following Sub-Contractors to provide
the corresponding elements of the Services: [Note: delete if not relevant.]]

 
 

Global Outsourcing Services Agreement Page 261



 
Name of Sub-
contractor
Registered
number
Registered
address
Element of
Services to be
provided
Duration of
appointment
Date of ISR
sign off
[Note: Supplier to insert additional proposed sub-contractors, if applicable,
for HSBC's consideration]
 
 
 
 
 

 

8.
[IN PROGRESS PROJECTS [Note: please refer to Schedule 11 (Projects) of the MSA.]

 
The In Progress Projects specific to the Country are as follows: [Note: please
see Schedule 11 (Projects) of the MSA, which describes the global 'In Progress
Projects' which the Supplier is being asked to take over. If there are any local
In Progress Projects, please include them here otherwise please delete this
paragraph in its entirety.]

 
 Project
Type
Academy
Sub Academy
[Note: HSBC to insert if relevant.]
 
 
 

 

9.
[POLICIES [Note: please refer to Schedule 14 (Projects) of the MSA.]

 
In addition to the provisions of the MSA, the Supplier Contracting Party will
comply with the following Policies in the performance of the Services:
   
[Note: Schedule 14 (HSBC Policies and Procedures) of the MSA sets out the global
policies. If there are any additional local policies, please reference them here
and ensure that copies are provided to the Supplier, otherwise please delete
this paragraph 9 in its entirety.]]

 

10.
NOTICES

 
All notices in relation to this Local Services Agreement shall be given in
writing (including where agreed by email) and shall be sent to the following:

 

10.1
the HSBC Contracting Party:

 
For the attention of: [Note: insert recipient (by role title not individual)]

 
[Note: insert postal address]

 

10.2
the Supplier Contracting Party:

 
For the attention of: [Note: Supplier to insert recipient (by role title not
individual)]
   
[Note: Supplier to insert postal address]

 

11.
EXIT PLAN

 
As required by clause 24.5(c)(i) of the MSA, the Supplier Contracting Party
shall update the Exit Plan (agreed pursuant to clause 24.5(a) of the MSA) within
twenty (20) Working Days of the signature date of this Local Services Agreement
to reflect changes in the Services and to take account of any variations
necessitated by the provision of Services in the Country.

 
 

Global Outsourcing Services Agreement Page 262



 

12.
HSBC MARKS

 
The HSBC Contracting Party hereby grants to the Supplier Contracting Party a
licence to use the HSBC Marks pursuant to paragraph 3.1 of Schedule 24 (Licence
Terms) of the MSA, in accordance with the terms of the MSA.

 
APPENDIX 1:  OUTLINE LOCAL TRANSITION PLAN
 
[Note: insert.  The Outline Transition Plan is the high level plan for local
Transition in the Country in question.  The Supplier must propose a further plan
(that builds on this Outline Local Transition Plan) to HSBC within 10 Workings
Days from signature of this LSA.  See paragraph 4.2 of Schedule 2 (Transition
and Transformation) of the MSA for further information.]
 
 

Global Outsourcing Services Agreement Page 263



 
APPENDIX 2:  LOCAL TRANSITION milestones
 


1.            LOCAL TRANSITION KEY MILESTONES


 

No.
Key Milestone
Activity
Key
Milestone
Date
Acceptance Criteria
Liquidated
Damages
(payable for
each day of
delay)
Liquidated
Damages
Period
1.
[Note: insert]
 
 
 
 


 







2.
LOCAL TRANSITION INTERIM KEY MILESTONES

 
No.
Interim Milestone Activity
Interim
Milestone
Date
Acceptance Criteria
2.
[Note: insert]
 
 


 


3.             OTHER LOCAL TRANSITION ACTIVITIES

 
No.
Activity
Date by which activity must
have been Accepted by HSBC
Acceptance Criteria
 
[Note: insert]
 
 


 


4.            LOCAL TRANSITION DELIVERABLES

 
No.
Deliverable
Date by which Deliverable
must have been Accepted by
HSBC
Acceptance Criteria 
1.
Detailed Local Transition Plan
Within 10 Working Days following the signature date of this Local Services
Agreement
 
2.
[Note: insert further local Deliverables as applicable.]
 
 


 

 

Global Outsourcing Services Agreement Page 264



 
SIGNATORIES
 
IN WITNESS of which this Local Services Agreement has been duly executed by the
parties.
 
SIGNED for and on behalf of
 
[HSBC CONTRACTING PARTY]
 
Signature:
 
Full Name:
 
Position:
 
Date:
 
SIGNED for and on behalf of
 
[SUPPLIER CONTRACTING PARTY]
 
Signature:
 
Full Name:
 
Position:
 
Date:
 
 

Global Outsourcing Services Agreement Page 265





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
VARIATION COUNTER-SIGNATURE
 
Subject to the provisions of clause 30 (Variation) of the MSA, the HSBC
Contracting Party and the Supplier Contracting Party have, in relation to this
Local Services Agreement and the Services to be delivered hereunder only chosen
to vary the specified terms of the MSA as described above.  As such, and in
accordance with the provisions of clause 30 (Variation) of the MSA HSBC Holdings
plc and GP Strategies Managed Services Limited have caused their authorised
representatives to counter-sign this Local Services Agreement for the purposes
of witnessing those changes.  By attaching their counter-signatures to this
Local Services Agreement neither HSBC Holdings plc nor GP Strategies Managed
Services Limited shall become parties to this Local Services Agreement nor shall
they take on any rights, obligations or liabilities under it.
 
SIGNED for and on behalf of
 
HSBC HOLDINGS PLC
 
Signature:
 
Full Name:
 
Position:
 
Date:
 
SIGNED for and on behalf of
 
GP STRATEGIES MANAGED SERVICES LIMITED
 
Signature:
 
Full Name:
 
Position:
 
Date:
 
 

Global Outsourcing Services Agreement Page 266





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
Schedule 24
 
Licence Terms
 

1.
DEFINITIONS AND INTERPRETATION
      1.1
The definitions used in this Schedule 24 are as set out in clause 1.2 of this
Agreement.
      1.2
In the event of any conflict between these Licence Terms and the Agreement,
these Licence Terms shall prevail, however, for the avoidance of doubt, clause
20 (Liability) of the Agreement shall apply to these Licence Terms.
      2.
INTRODUCTION
      2.1
The Agreement and the applicable Local Services Agreement set out the rights and
obligations of each party relating to the Services.
      2.1
The HSBC Contracting Party has been given rights by HSBC Holdings plc and/or the
applicable HSBC Group Member(s) to sublicense the use of the HSBC Marks to the
Supplier on the terms of the applicable Local Services Agreement and these
Licence Terms.
      2.2
HSBC Holdings plc and/or the applicable HSBC Group Member(s) is/are the
proprietors of the HSBC Marks.
      3.
GRANT AND SCOPE OF LICENCE
      3.1
Where the HSBC Contracting Party has agreed in a Local Services Agreement to
grant the Supplier Contracting Party a licence to use the HSBC Marks, such
licence shall be a non-exclusive, non- transferable, royalty-free licence to use
the HSBC Marks in the manner set out in the applicable Local Services Agreement
for the sole purpose of providing its obligations under the Local Services
Agreement in relation to the Services and subject to the terms and conditions
set out in these Licence Terms.
      3.2
The Supplier Contracting Party may not modify, change, alter, delete from or add
to the HSBC Marks, including but not limited to any change in text, graphics or
colour. The Supplier Contracting Party agrees that it will not use any HSBC Mark
other than the HSBC Marks provided to the Supplier Contracting Party by the HSBC
Contracting Party in accordance with the Agreement. The Supplier Contracting
Party undertakes to comply with HSBC’s and the HSBC Contracting Party’s
published branding guidelines for use of the HSBC Marks as provided by the HSBC
Contracting Party from time to time.
      3.3
The Supplier Contracting Party shall not use the HSBC Marks together with any
logos, trade marks or any other business signs of any competitor of HSBC or the
HSBC Group Members or of any other companies involved in financial services or
in association with any other marks to form a new mark.
      4.
OWNERSHIP OF HSBC MARKS
      4.1
The Supplier Contracting Party hereby acknowledges HSBC's and/or the HSBC Group
Members’ (as applicable) legal ownership of the HSBC Marks. The Supplier
Contracting Party’s entitlement to display the HSBC Marks is limited to the
express terms of these Licence Terms and the Agreement. No other right to the
HSBC Marks, express or implied, is granted to the Supplier Contracting Party by
virtue of these Licence Terms and HSBC and the HSBC Group Members reserve the
right to use the HSBC Marks in relation to all products and services.
      4.2
The Supplier Contracting Party agrees that it shall not do anything inconsistent
with the legal ownership by HSBC and/or the HSBC Group Members of the HSBC Marks
and that all goodwill in the HSBC Marks generated by the use of the HSBC Marks
by the Supplier Contracting Party shall enure to the benefit of HSBC and/or the
HSBC Group Members (as applicable) and the Supplier Contracting Party will, on
request, sign a confirmatory assignment to that effect.
      4.3
If so required by the HSBC Contracting Party, any material displaying the HSBC
Marks shall have a legend at the end of the document, page, screen or other
medium on which the HSBC Marks appear, which will read as follows:

 
 

Global Outsourcing Services Agreement Page 267





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
“â Registered Trademark of HSBC Holdings plc. [Insert name of Licensee] Licensee
of the Trademark”.
  

4.4
The Supplier Contracting Party undertakes not to take any action which may
prejudice the distinctiveness or validity of, or otherwise adversely affect, the
HSBC Marks or HSBC’s and/or the HSBC Group Members’ title to the HSBC Marks.
      5.
QUALITY CONTROL
      5.1
HSBC and/or the HSBC Group Members may monitor the Supplier Contracting Party’s
use of the HSBC Marks. The Supplier Contracting Party shall deliver copies of
material on which the HSBC Marks are to appear to the HSBC Contracting Party for
review prior to publication. The Supplier Contracting Party will not publish or
otherwise disclose such material incorporating the HSBC Marks without the HSBC
Contracting Party’s prior written consent in accordance with this paragraph, and
where such material is not in conformity with the Supplier Contracting Party’s
obligations under these Licence Terms or the Local Services Agreement, the
Supplier Contracting Party shall make any changes as are requested by the HSBC
Contracting Party immediately. The HSBC Contracting Party will respond to
requests for approval of materials on which the HSBC Marks (or any reference to
HSBC) will appear within five (5) Working Days after the HSBC Contracting Party
has received such request. If any material is approved by the HSBC Contracting
Party it shall not be modified, edited, added to, reformatted or otherwise
changed in relation to the HSBC Marks except with the HSBC Contracting Party’s
prior written consent.
      5.2
Save as otherwise provided by the Agreement or any Local Services Agreement the
Supplier Contracting Party shall not display on or include in web pages of the
Supplier Contracting Party’s website bearing the HSBC Marks any content,
products, services or information from, or trade names or trade marks of, any
person, entity or organisation that the HSBC Contracting Party deems to be a
competitor (unless otherwise approved by the HSBC Contracting Party in advance)
or where the display or inclusion of such content, products, services,
information, trade names or trade marks in such web pages is, in the opinion of
the HSBC Contracting Party, unfavourable to the image of HSBC or any HSBC Group
Members or otherwise undesirable.
      5.3
The Supplier Contracting Party agrees not to adopt or apply for or use any other
trade mark, trade name, corporate name or design which would be similar to or
confused with the HSBC Marks and, further, that it shall not claim any rights or
interest in the HSBC Marks by way of its licensed use of the same at any time
and that the Supplier Contracting Party will not directly or indirectly at any
time dispute or contest the validity or enforceability of the HSBC Marks nor
encourage or assist anyone else to do the same.
      5.4
The Supplier Contracting Party agrees that where permission to use the HSBC
Marks has been granted in relation to any website, subject to any lawful and
overriding security interest or legal duty of the Supplier Contracting Party it
will permit the HSBC Contracting Party to access all areas of such websites,
including any password-protected areas, in order to inspect any use that is
being made of the HSBC Marks.
      5.5
The Supplier shall ensure that all of its and the Supplier Affiliates activities
in connection with the HSBC Marks and any material where the HSBC Marks are
used, including all marketing, advertising and promotion in any media, shall
comply with all applicable laws, regulations and regulatory standards and
guidance.
      5.6
On request the Supplier Contracting Party shall, subject to any lawful and
overriding security interest or legal duty of the Supplier Contracting Party
provide the HSBC Contracting Party with relevant and applicable metatags used in
connection with any websites on which the HSBC Marks are displayed and shall
make any deletion to that list of metatags as the HSBC Contracting Party may
request as necessary for the protection of the HSBC Marks.
      6.
WARRANTIES AND INDEMNITIES
      6.1
The HSBC Contracting Party warrants that it has the right to enter into these
Licence Terms and to grant the Supplier Contracting Party the rights set out in
these Licence Terms.

 
 

Global Outsourcing Services Agreement Page 268





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 

6.2
Neither the HSBC Contracting Party, HSBC or any HSBC Group Member gives any
warranty as to the validity of the HSBC Marks.
      6.3
The Supplier will indemnify and keep indemnified HSBC, the HSBC Contracting
Party and any and all HSBC Group Members against any liability incurred or
suffered by HSBC, the HSBC Contracting Party and/or by any HSBC Group Member,
which arise in connection with use of the HSBC Marks by the Supplier and/or the
Supplier Affiliates which is not in accordance with these Licence Terms or the
applicable Local Services Agreement, including as a result of any claim or
infringement of any Intellectual Property Rights of a third party, resulting
from such improper use of the HSBC Marks.
      6.4
The Supplier Contracting Party shall immediately give notice to the HSBC
Contracting Party of any relevant claims or proceedings brought against the
Supplier Contracting Party or of any infringement or suspected infringement of
the HSBC Marks as they arise. HSBC, the HSBC Contracting Party and/or any HSBC
Group Member shall be entitled, but shall not be obliged, to take whatever legal
action it decides upon in its sole discretion to prevent or deal with such
infringements or in relation to such proceedings (unless it notified the
Supplier Contracting Party in writing otherwise) and the Supplier Contracting
Party shall provide, at no expense to HSBC, the HSBC Contracting Party and the
HSBC Group Members, all such co-operation and assistance as they may reasonably
request.

 
 
 
 

Global Outsourcing Services Agreement Page 269





HSBC Holdings plc/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement June 2013

 
Signatories
 
SIGNED for and on behalf of
 
HSBC HOLDINGS PLC
 
Signature:
/s/ [Illegible]
 
 
Full Name:
[Illegible]
 
 
Position:
Global Head of URM
 
 
Date:
July 2, 2013
 
 
SIGNED for and on behalf of
 
GP STRATEGIES MANAGED SERVICES LIMITED
 
Signature:
/s/ James Moran
 
 
Full Name:
James Moran
 
 
Position:
Senior Vice President
 
 
Date:
July 2, 2013

 
 

Global Outsourcing Services Agreement Page 270



 









